Exhibit 10.1

 

EXECUTION VERSION

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of February 15, 2019

 

among

 

THE FINANCIAL INSTITUTIONS NAMED HEREIN
as the Lenders

 

and

 

BANK OF AMERICA, N.A.
as Agent, U.S. Swingline Lender and Letter of Credit Issuer

 

BANK OF AMERICA, N.A. (acting through its London branch)

as ROW Swingline Lender

 

BANK OF AMERICA, N.A. (acting through its Canada branch)
as Canadian Swingline Lender

 

BANK OF AMERICA MERRILL LYNCH INTERNATIONAL, DESIGNATED ACTIVITY COMPANY

as French Swingline Lender

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, CITIBANK, N.A. and

MORGAN STANLEY SENIOR FUNDING, INC.
as Co-Syndication Agents

 

and

 

BARCLAYS BANK PLC, DEUTSCHE BANK AG NEW YORK BRANCH,

JPMORGAN CHASE BANK, N.A., MUFG UNION BANK, N.A., THE BANK OF NOVA SCOTIA,

SUNTRUST BANK, BMO HARRIS BANK, N.A., PNC BANK, NATIONAL ASSOCIATION and TD
BANK, N.A.
as Co-Documentation Agents

 

and

 

UNITED RENTALS (NORTH AMERICA), INC.
as a U.S. Borrower

 

UNITED RENTALS, INC.
and certain of its Subsidiaries
as the Guarantors

 

UNITED RENTALS OF CANADA, INC.
as a Canadian Borrower

 

UNITED RENTALS INTERNATIONAL, B.V.

and certain other Subsidiaries of United Rentals, Inc.
as ROW Borrowers

 

UNITED RENTALS S.A.S.

as a French Borrower

 

THE OTHER BORROWERS PARTY HERETO

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO BANK, NATIONAL ASSOCIATION, CITIBANK, N.A. and

MORGAN STANLEY SENIOR FUNDING, INC.
as the Joint Lead Arrangers

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO BANK, NATIONAL ASSOCIATION, CITIBANK, N.A. and

MORGAN STANLEY SENIOR FUNDING, INC.
as the Joint Book Runners

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

Page

ARTICLE I

 

DEFINITIONS

 

 

 

1.1

Defined Terms

2

1.2

Accounting Terms

56

1.3

Interpretive Provisions

56

1.4

Classification of Loans and Borrowings

59

1.5

Effectuation of Transactions

59

1.6

Currency

60

1.7

Additional Alternative Currencies

60

1.8

Pro Forma Calculations

61

1.9

Additional Borrowers

62

1.10

No Novation; Acknowledgement and Adjustment of Loans, Payment of Accrued
Interest and Fees

64

 

 

ARTICLE II

 

LOANS AND LETTERS OF CREDIT

 

 

 

 

2.1

Revolving Loans

66

2.2

Revolving Loan Administration

66

2.3

Swingline Loans

68

2.4

Letters of Credit

70

2.5

Incremental Facility

73

2.6

Extension Amendments

75

2.7

Refinancing Amendments

78

2.8

[Intentionally Omitted]

82

2.9

Reserves

82

2.10

Canadian Revolving Loans and ROW Revolving Loans; Intra-Lender Issues

82

 

 

ARTICLE III

 

INTEREST AND FEES

 

 

 

 

3.1

Interest

86

3.2

Continuation and Conversion Elections

88

3.3

Maximum Interest Rate

89

3.4

Closing Fees

90

3.5

Unused Line Fee

90

3.6

Letter of Credit Fees

90

 

 

ARTICLE IV

 

PAYMENTS AND PREPAYMENTS

 

 

 

 

4.1

Payments and Prepayments

90

4.2

Out-of-Formula Condition

91

4.3

Termination or Reductions of Facilities

91

4.4

LIBOR Loan and BA Equivalent Loans Prepayments

92

4.5

Payments by the Borrowers

92

4.6

Apportionment, Application and Reversal of Payments

93

4.7

Indemnity for Returned Payments

94

4.8

[Intentionally Omitted]

94

4.9

Agent’s and Lenders’ Books and Records; Monthly Statements

94

4.10

Borrowers’ Agent

94

4.11

[Intentionally Omitted]

95

4.12

Excess Resulting from Exchange Rate Change

95

4.13

Several Liability

96

 

i

--------------------------------------------------------------------------------



 

4.14

Joint and Several Liability

96

 

 

ARTICLE V

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

 

5.1

Taxes

97

5.2

Illegality

101

5.3

Increased Costs and Reduction of Return

102

5.4

Funding Losses

103

5.5

Inability to Determine Applicable Interest Rate

103

5.6

Certificates of Agent

104

5.7

Successor LIBOR Rate

104

5.8

Survival

105

5.9

Assignment of Commitments Under Certain Circumstances

105

 

 

ARTICLE VI

 

GENERAL WARRANTIES AND REPRESENTATIONS

 

 

 

 

6.1

Authorization, Validity, and Enforceability of this Agreement and the Loan
Documents

106

6.2

Validity and Priority of Security Interest

106

6.3

Organization and Qualification

107

6.4

Subsidiaries

107

6.5

Financial Statements and Borrowing Base Certificate

107

6.6

Capitalization

107

6.7

Solvency

107

6.8

Proprietary Rights

107

6.9

Litigation

107

6.10

Labor Disputes

108

6.11

Environmental Laws

108

6.12

No Violation of Law

108

6.13

No Default

108

6.14

ERISA Compliance

108

6.15

Taxes

109

6.16

Regulated Entities

109

6.17

Use of Proceeds; Margin Regulations

109

6.18

No Material Adverse Effect

109

6.19

No Material Misstatements

109

6.20

Government Authorization

110

6.21

Sanctions

110

6.22

EU Bail-In

110

6.23

Beneficial Ownership Certification

110

 

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

 

 

 

7.1

Books and Records

110

7.2

Financial Information

110

7.3

Certificates; Other Information

111

7.4

Collateral Reporting

112

7.5

Filing of Tax Returns; Payment of Taxes

112

7.6

Legal Existence and Good Standing

113

7.7

Compliance with Law

113

7.8

Maintenance of Property

113

7.9

Inspection

113

7.10

Insurance

114

7.11

Insurance and Condemnation Proceeds

114

7.12

Use of Proceeds

115

7.13

Environmental Laws

115

7.14

Compliance with ERISA

115

 

ii

--------------------------------------------------------------------------------



 

7.15

Further Assurances

115

7.16

Additional Obligors

115

7.17

Bank and Securities Accounts; Cash Dominion

118

7.18

Sanctions

119

7.19

Anti-Money Laundering Laws

119

7.20

Securitization Transactions

119

 

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

 

 

 

8.1

Indebtedness

119

8.2

Liens

123

8.3

[Intentionally omitted].

126

8.4

Distributions; Restricted Investments

126

8.5

Mergers, Consolidations or Sales

127

8.6

Prepayments of Indebtedness

128

8.7

Transactions with Affiliates

128

8.8

Restrictive Agreements

129

8.9

Fixed Charge Coverage Ratio

130

 

 

ARTICLE IX

 

CONDITIONS OF LENDING

 

 

 

 

9.1

Conditions Precedent to Effectiveness of Agreement and Making of Loans on the
Closing Date

131

9.2

Conditions Precedent to Each Loan

133

 

 

ARTICLE X

 

DEFAULT; REMEDIES

 

 

 

 

10.1

Events of Default

133

10.2

Remedies

136

 

 

ARTICLE XI

 

TERM AND TERMINATION

 

 

 

 

11.1

Term and Termination

136

 

 

ARTICLE XII

 

AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS

 

 

 

 

12.1

Amendments and Waivers

137

12.2

Assignments; Participations

139

 

 

ARTICLE XIII

 

THE AGENT

 

 

 

 

13.1

Appointment and Authorization

141

13.2

Delegation of Duties

141

13.3

Liability of Agent

141

13.4

Reliance by Agent

142

13.5

Notice of Default

142

13.6

Credit Decision

142

13.7

Indemnification

142

13.8

Agent in Individual Capacity

143

13.9

Successor Agent

143

13.10

Withholding Tax

143

13.11

Collateral Matters

144

13.12

Restrictions on Actions by Lenders; Sharing of Payments

145

13.13

Agency for Perfection

145

 

iii

--------------------------------------------------------------------------------



 

13.14

Payments by Agent to Lenders

146

13.15

Settlement; Defaulting Lenders

146

13.16

Letters of Credit; Intra-Lender Issues

150

13.17

Concerning the Collateral and the Related Loan Documents

152

13.18

Field Audit and Examination Reports; Disclaimer by Lenders

152

13.19

Relation Among Lenders

153

13.20

Arrangers; Agent

153

13.21

The Register

153

13.22

Québec Collateral

154

13.23

Certain ERISA Matters.

155

 

 

ARTICLE XIV

 

MISCELLANEOUS

 

 

 

 

14.1

No Waivers; Cumulative Remedies

156

14.2

Severability

156

14.3

Governing Law; Choice of Forum; Service of Process

156

14.4

WAIVER OF JURY TRIAL

157

14.5

Survival of Representations and Warranties

157

14.6

Other Security and Guarantees

157

14.7

Fees and Expenses

158

14.8

Notices

158

14.9

Binding Effect

159

14.10

Indemnity of the Agent and the Lenders

160

14.11

Limitation of Liability

160

14.12

Final Agreement

160

14.13

Counterparts; Facsimile Signatures; Electronic Execution

160

14.14

Captions

161

14.15

Right of Setoff

161

14.16

Confidentiality

161

14.17

Conflicts with Other Loan Documents

162

14.18

Collateral Matters

162

14.19

No Fiduciary Relationship

162

14.20

Judgment Currency

162

14.21

Incremental Indebtedness; Extended Commitments; Extended Loans; Refinancing
Commitments and Refinancing Loans; Additional First Lien Debt

162

14.22

Lenders

163

14.23

USA PATRIOT Act

163

14.24

Amendment and Restatement

163

14.25

Waiver of Notices

163

14.26

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

163

14.27

Canadian Anti-Money Laundering Legislation

164

 

iv

--------------------------------------------------------------------------------



 

EXHIBITS AND SCHEDULES

 

 

 

EXHIBIT A

 

FORM OF BORROWING BASE CERTIFICATE

EXHIBIT B

 

FORM OF NOTICE OF BORROWING

EXHIBIT C

 

FORM OF NOTICE OF CONTINUATION/CONVERSION

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

EXHIBIT E

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

EXHIBIT F

 

PERFECTION CERTIFICATE

EXHIBIT G

 

FORM OF SOLVENCY CERTIFICATE

EXHIBIT H

 

[INTENTIONALLY OMITTED]

EXHIBIT I

 

FORM OF LENDER JOINDER AGREEMENT

EXHIBIT J

 

FORMS OF U.S. TAX COMPLIANCE CERTIFICATES

SCHEDULE 1.1

 

LENDERS’ COMMITMENTS

SCHEDULE 1.1A

 

EXISTING LETTERS OF CREDIT

SCHEDULE 1.2

 

ROW BORROWERS

SCHEDULE 1.2A

 

GUARANTORS

SCHEDULE 1.3

 

IMMATERIAL SUBSIDIARIES

SCHEDULE 1.4

 

UNRESTRICTED SUBSIDIARIES

SCHEDULE 2.10A

 

PARTICIPATING CANADIAN LENDERS

SCHEDULE 2.10B

 

PARTICIPATING ROW LENDERS

SCHEDULE 6.4

 

SUBSIDIARIES

SCHEDULE 6.6

 

CAPITALIZATION

SCHEDULE 6.9

 

LITIGATION

SCHEDULE 6.11

 

ENVIRONMENTAL LAW

SCHEDULE 6.14

 

ERISA AND PENSION PLAN COMPLIANCE

SCHEDULE 6.15

 

TAXES

SCHEDULE 8.1

 

DEBT

SCHEDULE 8.2

 

LIENS

SCHEDULE 8.4

 

INVESTMENTS

 

v

--------------------------------------------------------------------------------



 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This Third Amended and Restated Credit Agreement, dated as of February 15, 2019,
among the financial institutions from time to time parties hereto (such
financial institutions, together with their respective successors and assigns,
are referred to hereinafter each individually as a “Lender” and collectively as
the “Lenders”), Bank of America, N.A., with an office at One Bryant Park, New
York, New York  10036, as Agent, U.S. Swingline Lender and Letter of Credit
Issuer, Bank of America, N.A. (acting through its London branch), with an office
at 26 Elmfield Road, Bromley, Kent BR1 1LR, as ROW Swingline Lender, Bank of
America, N.A. (acting through its Canada branch), with an office at 181 Bay
Street, Toronto Ontario, M5J2V8, as Canadian Swingline Lender, Bank of America
Merrill Lynch International, Designated Activity Company, with an office at 26
Elmfield Road, Bromley, Kent BR1 1LR, as French Swingline Lender, Wells Fargo
Bank, National Association, Citibank, N.A. and Morgan Stanley Senior
Funding, Inc., as co-syndication agents (each, in its capacity as a
co-syndication agent, a “Co-Syndication Agent”), Barclays Bank PLC, Deutsche
Bank AG New York Branch, JPMorgan Chase Bank, N.A., MUFG Union Bank, N.A., The
Bank Of Nova Scotia, SunTrust Bank, BMO Harris Bank, N.A., PNC Bank, National
Association and TD Bank, N.A., as the co-documentation agents (each, in its
capacity as a co-documentation agent, a “Co-Documentation Agent”), United
Rentals, Inc., a Delaware corporation, with offices at 100 First Stamford Place,
Suite 700, Stamford, CT 06902 (“Holdings”), United Rentals (North
America), Inc., a Delaware corporation, with offices at 100 First Stamford
Place, Suite 700, Stamford, CT 06902 (the “Company” and, together with each
Additional Borrower organized under the Laws of the United States, any state
thereof or the District of Columbia made a party hereto from time to time in
accordance with Section 1.9(a), the “U.S. Borrowers”), United Rentals of
Canada, Inc., a corporation amalgamated under the laws of the Province of
Ontario (“UR Canada” and, together with each Additional Borrower organized under
the Laws of Canada or any territory or province thereof made a party hereto from
time to time in accordance with Section 1.9(a), the “Canadian Borrowers”),
United Rentals International B.V., a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid) organized under the Laws
of the Netherlands (together with each other Subsidiary listed on Schedule 1.2
and/or any Additional Borrower made a party hereto from time to time as a ROW
Borrower in accordance with Section 1.9(a), the “ROW Borrowers”), United Rentals
S.A.S., a private company with limited liability (société par actions
simplifiée) organized under the laws of France, with a registered office at 23,
rue du Roule, 75001 Paris, France and registered with the Paris Trade Companies
Register under number 499 925 857 (together with each Additional Borrower
organized under the laws of France made a party hereto from time to time as a
French Borrower in accordance with Section 1.9(a), the “French Borrowers”), and
the Guarantors (as defined below) party hereto.

 

W I T N E S S E T H:

 

WHEREAS, Holdings, the Company, UR Canada, the Guarantors, the Agent, certain of
the Lenders party hereto and certain other parties thereto are party to a
certain Second Amended and Restated Credit Agreement, dated as of March 31,
2015, as amended to, but excluding, the date hereof (as so amended, the
“Existing Loan Agreement”);

 

WHEREAS, the parties hereto desire to amend and restate the Existing Loan
Agreement in its entirety, but not as a novation, on the terms and subject to
the conditions hereinafter set forth;

 

WHEREAS, the Borrowers have requested that the Lenders continue to make
available a revolving credit facility, which may be used from time to time by
the U.S. Borrowers and portions of which may be used from time to time by the
Canadian Borrowers, the ROW Borrowers and the French Borrowers, in each case on
the terms and conditions specified herein;

 

WHEREAS, all Obligations incurred pursuant to the Existing Loan Agreement or
pursuant hereto are and shall continue to be secured by, among other things, the
Security Documents and the other Loan Documents, in each case as and to the
extent set forth herein and therein; and

 

WHEREAS, each of the U.S. Guarantors has agreed to continue to guarantee the
Obligations of each of the Borrowers, and each of the Canadian Guarantors has
agreed to continue to guarantee the Obligations of the Canadian Borrowers and to
guarantee the Obligations of the ROW Borrowers and the French Borrowers.

 

--------------------------------------------------------------------------------



 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto hereby agree that the Existing
Loan Agreement shall be, and hereby is, amended and restated in its entirety as
follows:

 

ARTICLE I


DEFINITIONS

 

1.1                               Defined Terms.  As used in this Agreement, the
following terms shall have the meanings specified below:

 

“1L/2L Intercreditor Agreement” means that certain intercreditor agreement,
dated as of March 9, 2012, among Bank of America, as Agent hereunder, Bank of
America, as Agent under the TLB Credit Agreement, Wells Fargo Bank, National
Association, as Notes Trustee, Second Lien Collateral Agent and Second Lien
Agent (as defined therein), and the other parties thereto from time to time.

 

“45/8% Senior Note Indenture” means that certain Indenture dated as of
September 22, 2017 among the Company, Holdings, certain subsidiaries of the
Company and Wells Fargo Bank, National Association, as Trustee.

 

“45/8% Senior Notes” means the 45/8% Senior Notes due 2025 issued by the Company
pursuant to the 45/8% Senior Note Indenture.

 

“45/8% Senior Secured Note Indenture” means that certain Indenture dated as of
March 26, 2015 among the Company, Holdings, certain subsidiaries of the Company
and Wells Fargo Bank, National Association, as Trustee and Notes Collateral
Agent.

 

“45/8% Senior Secured Notes” means the 45/8% Senior Secured Notes due 2023
issued by the Company pursuant to the 45/8% Senior Secured Note Indenture.

 

“53/4% Senior Note Indenture” means that certain Indenture dated as of March 26,
2014 among the Company, Holdings, certain subsidiaries of the Company and Wells
Fargo Bank, National Association, as Trustee.

 

“53/4% Senior Notes” means the 53/4% Senior Notes due 2024 issued by the Company
pursuant to the 53/4% Senior Note Indenture.

 

“57/8% Senior Note Indenture” means that certain Indenture dated as of May 13,
2016 among the Company, Holdings, certain subsidiaries of the Company and Wells
Fargo Bank, National Association, as Trustee.

 

“57/8% Senior Notes” means the 57/8% Senior Notes due 2026 issued by the Company
pursuant to the 57/8% Senior Note Indenture.

 

“61/2% Senior Note Indenture” means that certain Indenture dated as of
October 30, 2018 among the Company, Holdings, certain subsidiaries of the
Company and Wells Fargo Bank, National Association, as Trustee.

 

“61/2% Senior Notes” means the 6½% Senior Notes due 2026 issued by the Company
pursuant to the 6½% Senior Note Indenture.

 

“Acceleration” has the meaning specified in Section 10.1(d).

 

“Acceptable Intercreditor Agreement” means (a) the 1L/2L Intercreditor
Agreement, (b) the Pari Passu Intercreditor Agreement and (c) any other
intercreditor agreement containing customary terms and conditions for comparable
transactions that is in form and substance reasonably acceptable to the Agent;
provided that (i) any intercreditor agreement between the Agent and one or more
representatives of Persons (other than Holdings or any of its Subsidiaries)
benefitting from a Lien on any Collateral of a U.S. Obligor that is intended to
be junior to the

 

2

--------------------------------------------------------------------------------



 

Agent’s Lien thereon having terms that are substantially consistent with, or not
materially less favorable, taken as a whole, to the Secured Parties than, the
terms of the 1L/2L Intercreditor Agreement, shall be deemed to be reasonably
acceptable to the Agent and (ii) any intercreditor agreement between the Agent
and one or more representatives of Persons (other than Holdings or any of its
Subsidiaries) benefitting from a Lien on any Collateral of a U.S. Obligor that
is intended to be pari passu to the Agent’s Lien having terms that are
substantially consistent with, or not materially less favorable, taken as a
whole, to the Secured Parties than, the terms of the Pari Passu Intercreditor
Agreement, shall be deemed to be reasonably acceptable to the Agent.

 

“Account Debtor” means each Person obligated in any way on or in connection with
an Account, Chattel Paper or General Intangible (including a payment
intangible).

 

“Accounts” means, with respect to each Obligor and its Subsidiaries, all of such
Obligor’s or such Subsidiary’s now owned or hereafter acquired or arising
accounts, as defined in the UCC or the PPSA, as applicable, and Leases,
including any rights to payment for the sale or lease of goods or rendition of
services, whether or not they have been earned by performance, all Progress
Billings, and all rentals, lease payments and other monies due and to become due
under any Lease.

 

“ACPR” means the French Autorité de Contrôle Prudentiel et de Résolution.

 

“Acquired Business” has the meaning specified in the definition of “Permitted
Acquisition”.

 

“Act” has the meaning specified in Section 14.23.

 

“Additional Borrower” has the meaning specified in Section 1.9(a).

 

“Additional Lender” means any Person that has agreed to provide Incremental
Facilities pursuant to Section 2.5 or Refinancing Commitments pursuant to
Section 2.7, whether or not such Person was a Lender hereunder immediately prior
to such time.

 

“Adjustment Date” means initially, the first day of the first calendar quarter
beginning after the date that is the six-month anniversary of the Closing Date
and, thereafter, the first day of each calendar quarter (or, if earlier, the
Termination Date).

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person or which owns, directly or indirectly, 25% or more of the
outstanding equity interests of such Person.  A Person shall be deemed to
control another Person if the controlling Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of the other Person, whether through the ownership of voting
securities, by contract, or otherwise.  Without limiting the generality of the
foregoing, when used with respect to the Agent or any Lender, the term
“Affiliate” shall include any “authorized foreign bank” for purposes of the
Income Tax Act (Canada) of such Person.

 

“Agent” means the Bank, as the agent for the Lenders under this Agreement, or
any successor agent.

 

“Agent Advance Period” has the meaning specified in Section 2.2(b).

 

“Agent Advances” has the meaning specified in Section 2.2(b).

 

“Agent’s Liens” means the Liens on the Collateral granted to the Agent, for the
benefit of the Secured Parties, pursuant to this Agreement and the other Loan
Documents.

 

“Agent-Related Persons” means the Agent, together with its Affiliates and
branches, and the respective officers, directors, employees, counsel,
representatives, agents and attorneys-in-fact of the Agent and such Affiliates
and branches.

 

3

--------------------------------------------------------------------------------



 

“Aggregate Canadian Revolver Outstandings” means, at any date of determination
and without duplication, the Equivalent Amount in Dollars of the aggregate
unpaid principal balance of Canadian Revolving Loans.

 

“Aggregate Canadian Revolver Outstandings Funded On U.S. Borrowing Base” means,
at any date of determination and without duplication, the Equivalent Amount in
Dollars of the difference (if positive) of (a) the Aggregate Canadian Revolver
Outstandings, minus (b) the lesser of (i) the Maximum Canadian Revolver Amount
and (ii) the Canadian Borrowing Base.

 

“Aggregate French Swingline Outstandings” means, at any date of determination,
the Equivalent Amount in Dollars of the aggregate unpaid principal balance of
French Swingline Loans.

 

“Aggregate Revolver Outstandings” means, at any date of determination and
without duplication, the Equivalent Amount in Dollars of the sum of (a) the
Aggregate U.S. Revolver Outstandings, (b) the Aggregate ROW Revolver
Outstandings, (c) the Aggregate Canadian Revolver Outstandings and (d) the
Aggregate French Swingline Outstandings.

 

“Aggregate ROW Revolver Outstandings” means, at any date of determination and
without duplication, the Equivalent Amount in Dollars of the aggregate unpaid
principal balance of ROW Revolving Loans.

 

“Aggregate U.S. Revolver Outstandings” means, at any date of determination and
without duplication, the Equivalent Amount in Dollars of the sum of (a) the
unpaid principal balance of U.S. Revolving Loans, (b) 100% of the aggregate
maximum amount available to be drawn under all outstanding Letters of Credit,
and (c) the aggregate amount of any unpaid reimbursement obligations in respect
of Letters of Credit.

 

“Agreement” means this Third Amended and Restated Credit Agreement.

 

“Agreement Date” means the date of this Agreement.

 

“Alternative Currency” means Euro, Sterling and any other currency (other than
Dollars or Canadian Dollars) that is approved in accordance with Section 1.7.

 

“AML Legislation” has the meaning specified in Section 14.27.

 

“Applicable Entities” has the meaning specified in Section 14.19.

 

“Applicable Margin” means, during the period from the Closing Date until the
initial Adjustment Date, at the option of the applicable Borrower, (a) in the
case of Dollar denominated loans (other than ROW Swingline Loans, French 
Swingline Loans or Canadian Revolving Loans), the LIBOR Rate or the Base Rate,
(b) in the case of Alternative Currency denominated ROW Revolving Loans, the
LIBOR Rate, (c) in the case of ROW Swingline Loans, the Foreign Base Rate,
(d) in the case of French Swingline Loans, the LIBOR Rate or the Foreign Base
Rate, (e) in the case of Dollar denominated Canadian Revolving Loans, the LIBOR
Rate or the Canadian Base Rate, and (f) in the case of Canadian Dollar
denominated loans, the Canadian Prime Rate or the BA Rate, in each case plus the
interest margin applicable thereto at Level II set forth below.  From and after
the initial Adjustment Date and on each subsequent Adjustment Date, the
foregoing interest margins will be subject to a pricing grid based on average
daily Combined Availability as a percentage of the average daily Maximum
Revolver Amount for the previous calendar quarter (or portion thereof), as set
forth below:

 

4

--------------------------------------------------------------------------------



 

Level

 

Average daily
Combined
Availability
as a
percentage of
the average daily
Maximum
Revolver
Amount

 

Applicable Margin
for U.S. Revolving
Loans, ROW
Revolving Loans
(other than ROW
Swingline Loans)
denominated in
Dollars and
Canadian
Revolving Loans
denominated in
Dollars, in each
case that are Base
Rate Loans

 

Applicable Margin
for U.S. Revolving
Loans and
Canadian
Revolving Loans
that are LIBOR
Loans and ROW
Revolving Loans
and French
Swingline Loans
that are LIBOR
Loans or Foreign
Base Rate Loans

 

Applicable Margin
for Canadian
Revolving Loans
that are Canadian
Prime Rate Loans

 

Applicable Margin
for Canadian
Revolving Loans
that are BA
Equivalent Loans

I

 

> 66 2/3%

 

0.25%

 

1.25%

 

0.25%

 

1.25%

II

 

< 66 2/3% but > 33 1/3%

 

0.50%

 

1.50%

 

0.50%

 

1.50%

III

 

< 33 1/3%

 

0.75%

 

1.75%

 

0.75%

 

1.75%

 

provided that, with respect to Level III above, for each Fiscal Quarter
commencing with the first Fiscal Quarter ending on or after March 31, 2019, if
the Total Indebtedness Leverage Ratio is less than 4.00 to 1.00 at the end of
such Fiscal Quarter (a “Reference Quarter”), then, from and after the
first Business Day immediately following the date on which a Compliance
Certificate is delivered pursuant to Section 7.2(d) for such Reference Quarter,
the Applicable Margin shall be the rate otherwise noted above minus 0.25% until
the date on which a Compliance Certificate is delivered, or was required to be
delivered, pursuant to Section 7.2(d) with respect to the following Fiscal
Quarter.  Each change in the Applicable Margin resulting from a change in the
average daily Combined Availability as a percentage of the average daily Maximum
Revolver Amount for the most recent calendar quarter ended immediately preceding
the first day of a calendar quarter shall be effective with respect to all Loans
and Letters of Credit outstanding on and after such first day of such calendar
quarter.  Notwithstanding anything to the contrary contained above in this
definition, Level III pricing shall apply for all Loans at all times once the
Commitments have terminated or the Termination Date has occurred.

 

Notwithstanding the foregoing, in the event that any Financial Statement
delivered pursuant to Section 7.2(a) or 7.2(b) or Compliance Certificate
delivered pursuant to Section 7.2(d) is shown to be inaccurate and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (i) Holdings shall promptly
deliver to the Agent a corrected Compliance Certificate for such Applicable
Period, (ii) the Applicable Margin for such Applicable Period shall be
determined as if the Total Indebtedness Leverage Ratio in the corrected
Compliance Certificate were applicable for such Applicable Period, and
(iii) promptly following the delivery of such corrected Compliance Certificate,
the applicable Borrowers shall pay to the Agent an amount equal to the excess of
the amount of interest that should have been paid for such Applicable Period
over the amount of interest actually paid for such Applicable Period, which
payment shall be promptly applied by the Agent in accordance with
Section 13.14.  Nothing in this paragraph shall limit the rights of the Agent
and Lenders with respect to Sections 3.1 and 10.2 nor any of their other rights
under this Agreement or any other Loan Document.

 

“Appraisal” means an appraisal, prepared on a basis reasonably satisfactory to
the Agent, setting forth the Net Orderly Liquidation Value of all Rental
Equipment of the applicable Secured Obligors, which appraisal shall be prepared
in accordance with Section 7.9(b).

 

“Approved Fund” means any Person (other than a natural person or Disqualified
Lender) that is engaged in making, holding or investing in bank loans and
similar extensions of credit in its ordinary course of business and is
administered or managed by (a) a Lender, (b) an entity or an Affiliate of an
entity that administers or manages a Lender, or (c) an Affiliate or branch of a
Lender.

 

5

--------------------------------------------------------------------------------



 

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, Wells
Fargo Bank, National Association, Citibank, N.A. and Morgan Stanley Senior
Funding, Inc.

 

“Asset Disposition” means any sale, issuance, conveyance, transfer, lease or
other disposition (including a disposition to a Delaware Divided LLC pursuant to
a Delaware LLC Division) by an Obligor or any Restricted Subsidiary to any
Person other than an Obligor or a Restricted Subsidiary of:

 

(a)                                 any Capital Stock of any Restricted
Subsidiary (other than directors qualifying shares or to the extent required by
applicable law);

 

(b)                                 all or substantially all of the assets of
any division or line of business of an Obligor or any Restricted Subsidiary; or

 

(c)                                  any other assets of an Obligor or any
Restricted Subsidiary;

 

other than, in the case of clause (a), (b) or (c) above,

 

(i)                                     sales, conveyances, transfers, leases or
other dispositions of assets, including sales of equipment to equipment
manufacturers and similar transactions, in each case in the ordinary course of
business;

 

(ii)                                  sales, conveyances, transfers, leases or
other dispositions of obsolete, surplus or worn-out property or property that is
no longer necessary in the business of the Borrowers and their Subsidiaries;

 

(iii)                               sales, conveyances, transfers, leases or
other dispositions of assets in one or a series of related transactions for
aggregate consideration of less than (A) the greater of (x) $280,000,000 and
(y) 3% of Consolidated Net Tangible Assets, or (B) if after giving effect to
such sale, conveyance, transfer, lease or other disposition on a pro forma basis
Specified Availability is at least $1,000,000,000, the greater of
(x) $470,000,000 and (y) 5% of Consolidated Net Tangible Assets;

 

(iv)                              the lease, assignment, license, sublicense or
sublease of any real or personal property in the ordinary course of business;

 

(v)                                 (x) a disposition that constitutes a
Permitted Distribution or a Permitted Investment, (y) a disposition governed by
Section 8.5 (other than the clauses thereof specifically referring to Asset
Dispositions) and (z) any sale, issuance, conveyance, transfer, lease or other
disposition of properties or assets in connection with a Securitization
Transaction;

 

(vi)                              Like-Kind Exchanges in the ordinary course of
business;

 

(vii)                           any disposition arising from foreclosure,
condemnation or similar action with respect to any property or other assets, or
exercise of termination rights under any lease, license, concession or
agreement, or necessary or advisable (as determined by the Company in good
faith) in order to consummate any acquisition of any Person, business or assets,
or pursuant to buy/sell arrangements under any joint venture or similar
agreement or arrangement;

 

(viii)                        dispositions of cash and Cash Equivalents pursuant
to any transaction permitted under the Loan Documents;

 

(ix)                              any disposition of Capital Stock, Indebtedness
or other securities of an Unrestricted Subsidiary;

 

(x)                                 the unwinding of any Hedge Agreement;

 

6

--------------------------------------------------------------------------------



 

(xi)                              the sale, discount or forgiveness (with or
without recourse, and on customary or commercially reasonable terms) of Accounts
arising in the ordinary course of business, or the conversion or exchange of
accounts receivable for notes receivable;

 

(xii)                           a disposition of Capital Stock of a Restricted
Subsidiary pursuant to an agreement or other obligation with or to a person
(other than an Obligor or a Restricted Subsidiary) from which such Restricted
Subsidiary was acquired, or from whom such Restricted Subsidiary acquires its
business and assets (having been newly formed in connection with such
acquisition), entered into in connection with such acquisition;

 

(xiii)                        the abandonment or other disposition of
trademarks, copyrights, patents or other intellectual property that are, in the
good faith determination of the Company, no longer economically practicable to
maintain or useful in the conduct of the business of Holdings and its Restricted
Subsidiaries taken as a whole; and

 

(xiv)                       non-exclusive licenses, sublicenses, cross-licenses
or other grant of rights to intellectual property or other general intangibles
which do not materially interfere with the business of Holdings or any of its
Restricted Subsidiaries.

 

“Assignee” has the meaning specified in Section 12.2(a).

 

“Assignment and Acceptance” means an assignment and acceptance agreement entered
into by one or more Lenders and Eligible Assignees (with the consent of any
party whose consent is required by Section 12.2(a)), and accepted by the Agent,
in substantially the form of Exhibit E or any other form approved by the Agent.

 

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel engaged by the Agent
(limited to one primary counsel and not more than one local counsel for each
relevant jurisdiction (including relevant foreign jurisdictions)).

 

“August 2017 47/8% Senior Note Indenture” means that certain Indenture dated as
of August 11, 2017 among the Company, Holdings, certain subsidiaries of the
Company and Wells Fargo Bank, National Association, as Trustee.

 

“August 2017 47/8% Senior Notes” means the 47/8% Senior Notes due 2028 issued by
the Company pursuant to the August 2017 47/8% Senior Note Indenture.

 

“Availability” means U.S. Availability or Canadian Availability, as the context
requires.

 

“Availability Reserves” means, without duplication of any other reserves or
items that are otherwise addressed or excluded through eligibility criteria,
subject to Section 2.9, such reserves as the Agent, in its Reasonable Credit
Judgment, determines as being appropriate to reflect any impediments to the
realization upon any Collateral consisting of Eligible Merchandise and
Consumables Inventory or Eligible Rental Equipment included in the U.S.
Borrowing Base or Canadian Borrowing Base (including any claims that the Agent
determines may need to be satisfied in connection with the realization upon such
Collateral).

 

“Available Incremental Amount” means, on any date, without duplication, an
amount equal to the difference between (a) the greater of (i) $1,500,000,000 and
(ii) an amount equal to 80% of the Net Orderly Liquidation Value (without giving
effect to any discount applied for the purpose of calculating the Borrowing
Base) of Eligible Merchandise and Consumables Inventory and Eligible Rental
Equipment that is included in Suppressed Availability and (b) the sum of the
aggregate principal amount of all Incremental ABL Term Loans made plus all
Incremental Revolving Commitments established, in each case, prior to such date
pursuant to Section 2.5 and that shall be outstanding as of such date (it being
understood that any Incremental ABL Term Loans that shall be repaid, and any
Incremental Revolving Commitment that shall be terminated, in connection with
any proposed Incremental ABL Term Loans or Incremental Revolving Commitments
shall not be deemed outstanding for purposes of this definition).

 

7

--------------------------------------------------------------------------------



 

“BA Equivalent Interest Payment Date” means, with respect to a BA Equivalent
Loan, (a) the last day of each BA Equivalent Interest Period applicable to such
BA Equivalent Loan, (b) if such BA Equivalent Interest Period is longer than
three months, each three month anniversary of the commencement of such BA
Equivalent Interest Period and (c) the Termination Date.

 

“BA Equivalent Interest Period” means, with respect to each BA Equivalent Loan,
the period commencing on the Funding Date of such Loan or on the
Continuation/Conversion Date on which the Loan is converted into or continued as
a BA Equivalent Loan, and ending on (i) the date one, two, three or six months
thereafter, or (ii) any other date agreed to by all the Lenders making or
holding such Loan, in each case, as selected by the applicable Canadian Borrower
in its Notice of Borrowing or Notice of Continuation/Conversion, provided that:

 

(a)                                 the initial BA Equivalent Interest Period
for any Borrowing of a BA Equivalent Loans shall commence on the date of such
Borrowing (including the date of any conversion from a Borrowing of Canadian
Prime Rate Loans, as applicable) and each BA Equivalent Interest Period
occurring thereafter in respect of such Borrowing shall commence on the day on
which the next preceding BA Equivalent Interest Period expires;

 

(b)                                 if any BA Equivalent Interest Period of one
month or longer relating to a Borrowing of a BA Equivalent Loan begins on the
last Business Day of a calendar month or begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such BA
Equivalent Interest Period, such BA Equivalent Interest Period shall end on the
last Business Day of the calendar month at the end of such BA Equivalent
Interest Period;

 

(c)                                  if any BA Equivalent Interest Period would
otherwise expire on a day that is not a Business Day, such BA Equivalent
Interest Period shall expire on the next succeeding Business Day, provided that
if any BA Equivalent Interest Period of one month or longer in respect of a BA
Equivalent Loan would otherwise expire on a day that is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such BA Equivalent Interest Period shall expire on the next preceding Business
Day; and

 

(d)                                 none of the Canadian Borrowers nor the
Borrowers’ Agent shall be entitled to elect any BA Equivalent Interest Period in
respect of any BA Equivalent Loan if such BA Equivalent Interest Period would
extend beyond the Maturity Date.

 

“BA Equivalent Loan” means a Canadian Revolving Loan that bears interest based
on the BA Rate.

 

“BA Rate” means, for the BA Equivalent Interest Period of each BA Equivalent
Loan, the rate of interest per annum equal to a per annum rate of interest equal
to the Canadian Dollar bankers’ acceptance rate having such specified term (or a
term as closely as possible comparable for such specified term), or comparable
or successor rate approved by the Agent, determined by it, acting reasonably and
in consultation with the Borrowers’ Agent, at or about 10:00 a.m. (Toronto time)
on the applicable day (or the preceding Business Day, if the applicable day is
not a Business Day), as published on the CDOR or other applicable Reuters screen
page (or other commercially available source designated by the Agent, acting
reasonably, from time to time); provided that in no event shall the BA Rate be
less than zero.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“BakerCorp Acquisition” means the acquisition of BakerCorp International
Holdings, Inc. as contemplated by the Agreement and Plan of Merger, dated as of
June 30, 2018, by and among Holdings, UR Merger Sub IV Corporation and BakerCorp
International Holdings, Inc.

 

8

--------------------------------------------------------------------------------



 

“BakerCorp Transactions” means (a) the BakerCorp Acquisition and (b) any other
transactions contemplated in connection with the BakerCorp Acquisition and any
other financing transactions in connection with the BakerCorp Acquisition.

 

“Bank” means, as the context requires, (a) the U.S. Bank, (b) the Canadian Bank,
(c) the London Bank or (d) the French Swingline Lender.  Any general reference
to the “Bank” shall refer to the U.S. Bank with respect to the U.S. Credit
Facilities and/or the Canadian Credit Facilities and/or the ROW Credit
Facilities and/or the Canadian Bank with respect to Canadian Swingline Loans
and/or the London Bank with respect to ROW Swingline Loans and/or the French
Swingline Lender with respect to French Swingline Loans, as applicable.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bank Product Reserves” means (i) all reserves which the Agent from time to time
establishes in its Reasonable Credit Judgment for the Designated Bank Products
Obligations then outstanding and (ii) without duplication of clause (i), all
Waterfall Priority Hedge Agreement Reserves.

 

“Bank Products” means (a) Hedge Agreements, (b) products and services under Cash
Management Documents and (c) to the extent not otherwise included in the
foregoing, other similar banking products or services (other than Loans and
Letters of Credit) as, in the case of each of clauses (a), (b) and (c), may be
requested by any Borrower (on behalf of itself or any other Obligor) and
extended to any Obligor by the Agent or any Person that was a Lender or an
Affiliate of the Agent or any Lender at the time it entered into the same.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus ½ of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) LIBOR for a 30-day interest period as determined on such
day, plus 1%; provided that in no event shall the Base Rate be less than zero. 
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.  If the
Base Rate is being used as an alternate rate of interest pursuant to Section 5.5
or 5.7 hereof, then the Base Rate shall be the greater of clauses (a) and
(b) above and shall be determined without reference to clause (c) above.

 

“Base Rate Loan” means (a) any U.S. Revolving Loan or any ROW Revolving Loan
denominated in Dollars, in each case during any period for which it bears
interest based on the Base Rate, (b) any French Swingline Loan during any period
for which it bears interest based on the Foreign Base Rate, (c) any Canadian
Revolving Loan denominated in Dollars during any period for which it bears
interest based on the Canadian Base Rate, (d) all Agent Advances made to a U.S.
Borrower or a ROW Borrower and (e) all U.S. Swingline Loans and ROW Swingline
Loans.

 

“Basel III” means:

 

(a)                                 the agreements on capital requirements, a
leverage ratio and liquidity standards contained in “Basel III:  A global
regulatory framework for more resilient banks and banking systems”, “Basel III: 
International framework for liquidity risk measurement, standards and
monitoring” and “Guidance for national authorities operating the countercyclical
capital buffer” published by the Basel Committee on Banking Supervision in
December 2010;

 

(b)                                 the rules for global systemically important
banks contained in “Global systemically important banks:  assessment methodology
and the additional loss absorbency requirement — Rules text” published by the
Basel Committee on Banking Supervision in November 2011; and

 

9

--------------------------------------------------------------------------------



 

(c)                                  any further guidance or standards published
by the Basel Committee on Banking Supervision relating to “Basel III”.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
“Certification Regarding Beneficial Owners of Legal Entity Customers” published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association (or any successor or
replacement form).

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“BIA” means the Bankruptcy and Insolvency Act (Canada) and the regulations
promulgated thereunder.

 

“BlueLine Acquisition” means the acquisition of Vander Holding Corporation
contemplated by the Agreement and Plan of Merger, dated as of September 10,
2018, by and among Holdings, UR Merger Sub V Corporation and Vander Holding
Corporation.

 

“BlueLine Transactions” means (a) the BlueLine Acquisition, (b) the issuance of
debt securities in connection with the BlueLine Acquisition and (c) any other
transactions contemplated in connection with the BlueLine Acquisition and any
other financing transactions in connection with the BlueLine Acquisition.

 

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly completed
and filed by the relevant Borrower, which contains the scheme reference number
and jurisdiction of tax residence provided by the applicable Lender to the
relevant U.K. Borrower and the Agent.

 

“Borrowers” means the U.S. Borrowers, the ROW Borrowers, the Canadian Borrowers
and the French Borrowers.

 

“Borrowers’ Agent” means the Company, in its capacity as agent for itself and
the other Borrowers pursuant to Section 4.10.

 

“Borrowing” means (i) a borrowing hereunder consisting of Loans of one Type made
on the same day by Lenders to any Borrower (or (a) by the U.S. Bank in the case
of a Borrowing funded by U.S. Swingline Loans or by the Agent in the case of a
Borrowing consisting of an Agent Advance made to a U.S. Borrower or a ROW
Borrower, (b) by the London Bank in the case of a Borrowing funded by ROW
Swingline Loans, (c) by the Canadian Bank in the case of a Borrowing funded by
Canadian Swingline Loans or by the Agent in the case of a Borrowing consisting
of an Agent Advance made to a Canadian Borrower or (d) by the French Swingline
Lender in the case of a Borrowing funded by French Swingline Loans) or (ii) the
issuance by a Letter of Credit Issuer of a Letter of Credit hereunder.

 

“Borrowing Base” means the U.S. Borrowing Base or the Canadian Borrowing Base,
as the context requires.

 

“Borrowing Base Certificate” means a certificate by a Responsible Officer of the
Borrowers’ Agent, substantially in the form of Exhibit A (or another form
reasonably acceptable to the Agent) setting forth the calculation of the
U.S. Borrowing Base and the Canadian Borrowing Base, including a calculation of
each component thereof, all in such detail as shall be reasonably satisfactory
to the Agent, as adjusted pursuant to Section 2.9 of this Agreement and the
definitions of Pari Passu Debt Reserves and Waterfall Priority Hedge Agreement
Reserves.  All calculations of the U.S. Borrowing Base and the Canadian
Borrowing Base in connection with the preparation of any Borrowing Base
Certificate shall be made by the U.S. Borrowers and the Canadian Borrowers and
certified to the Agent; provided that the Agent shall have the right to review
and adjust, in the exercise of its Reasonable Credit Judgment (or, with respect
to Pari Passu Debt Reserves and Waterfall Priority Hedge Agreement Reserves, as
otherwise set forth in the definitions thereof) and in consultation with the
Company, any such calculation to the extent that such calculation is not in
accordance with this Agreement, provided, further, that the Agent shall provide
the applicable Borrower or Borrowers prior written notice of any such
adjustment.

 

10

--------------------------------------------------------------------------------



 

“Borrowing Minimum” means (a) with respect to Base Rate Loans or Canadian Prime
Rate Loans, (i) in the case of a Borrowing denominated in Dollars, $1,000,000,
(ii) in the case of a Borrowing denominated in Canadian Dollars, Cdn $1,000,000,
(iii) in the case of a Borrowing denominated in Euro, €500,000 and (iv) in the
case of a Borrowing denominated in Sterling, £500,000 (or, in each case, if the
applicable Commitment then available is less than the applicable amount
specified in the foregoing, such lesser amount), and (b) with respect to LIBOR
Loans or BA Equivalent Loans, (i) in the case of a Borrowing denominated in
Dollars, $5,000,000, (ii) in the case of a Borrowing denominated in Canadian
Dollars, Cdn $5,000,000, (iii) in the case of a Borrowing denominated in Euro,
€500,000, (iv) in the case of a Borrowing denominated in Sterling, £500,000 and
(v) in the case of a Borrowing denominated in any other Alternative Currency,
such amount as may be agreed by the Agent and the Borrowers’ Agent.

 

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in
Dollars, $1,000,000, (b) in the case of a Borrowing denominated in Canadian
Dollars, Cdn $1,000,000, (c) in the case of a Borrowing denominated in Euro,
€500,000, (d) in the case of a Borrowing denominated in Sterling, £500,000 and
(e) in the case of a Borrowing denominated in any other Alternative Currency,
such amount as may be agreed by the Agent and the Borrowers’ Agent.

 

“Business Day” means (a) any day that is not a Saturday, Sunday, or a day on
which banks in New York, New York are required or permitted to be closed, and
(b) with respect to all notices, determinations, fundings and payments in
connection with the LIBOR Rate or LIBOR Loans, any day that is a Business Day
pursuant to clause (a) above and that is also a day on which trading in Dollars
is carried on by and between banks in the London interbank market; provided,
however, when used in connection with (i) a Canadian Revolving Loan, such day
shall be a day on which banks are open for business in Toronto, Canada and New
York, New York but excluding Saturday, Sunday and any other day which is a legal
holiday in Toronto, Canada or New York, New York or (ii) a French Swingline
Loan, the term “Business Day” shall also exclude any day which is a legal
holiday in Paris, France or is a day on which banking institutions located in
Paris, France are authorized or required by law or other governmental action to
close.

 

“Canadian Availability” means, at any time (a) the lesser of (i) the Maximum
Canadian Revolver Amount and (ii) the sum of the Canadian Borrowing Base and the
U.S. Availability, minus (b) the Aggregate Canadian Revolver Outstandings.

 

“Canadian Bank” means Bank of America, N.A. (acting through its Canada branch),
or any successor entity thereto.

 

“Canadian Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the per annum rate of interest designated by the Canadian Bank
from time to time as its base rate for commercial loans made by it in Dollars,
which rate is based on various factors, including its costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above or below such rate,
(b) the Federal Funds Rate plus ½ of 1% and (c) LIBOR for a 30-day interest
period as determined on such day, plus 1%; provided that in no event shall the
Canadian Base Rate be less than zero.  Any change in such rate shall take effect
at the opening of business on the applicable Business Day.  If the Canadian Base
Rate is being used as an alternate rate of interest pursuant to Section 5.5 or
5.7 hereof, then the Canadian Base Rate shall be the greater of clauses (a) and
(b) above and shall be determined without reference to clause (c) above.

 

“Canadian Borrowers” has the meaning specified in the introductory paragraph to
this Agreement.

 

“Canadian Borrowing Base” means, at any time, an amount in Dollars equal to:

 

(a)                                 the lesser of (i) 100% of the Net Book Value
of Eligible Rental Equipment of the Canadian Obligors and (ii) 85% of the Net
Orderly Liquidation Value of the Eligible Rental Equipment of the Canadian
Obligors; minus

 

(b)                                 the sum of (i) the amount of Pari Passu Debt
Reserves with respect to Indebtedness of the Canadian Obligors (without
duplication for any Pari Passu Debt Reserves imposed with respect to the U.S.

 

11

--------------------------------------------------------------------------------



 

Borrowing Base) plus (ii) the amount of all other Reserves related to the
Canadian Credit Facilities from time to time established by the Agent in
accordance with Section 2.9 of this Agreement or in accordance with the
definition of “Waterfall Priority Hedge Agreement Reserve”.

 

“Canadian Collateral” means all of the Canadian Obligors’ personal property from
time to time subject to the Agent’s Liens securing payment or performance of any
Canadian Obligations pursuant to the Canadian Security Documents, other than
Excluded Assets (as defined in the Canadian Security Agreement); provided that
the term “Canadian Collateral” shall not include U.S. Collateral.

 

“Canadian Credit Facilities” means the revolving credit and swingline facilities
provided for by this Agreement extended to the Canadian Borrowers.

 

“Canadian DB Pension Plan” means any Canadian Pension Plan that contains a
“defined benefit provision” as defined in the Income Tax Act (Canada).

 

“Canadian Deed of Hypothec Confirmation” means that certain Confirmation
Agreement, dated as of the Agreement Date, entered into by UR Canada with
respect to a certain deed of hypothec and related documents executed by UR
Canada under or pursuant to the Original Loan Agreement and/or the Existing Loan
Agreement.

 

“Canadian Dollars” or “Cdn $” or “Cdn. Dollars” means the lawful currency of
Canada.

 

“Canadian Guarantee Agreement” means the Third Amended and Restated Canadian
Guarantee Agreement dated as of the Agreement Date from the Canadian Obligors
party thereto in favor of the Agent for the benefit of the Canadian Secured
Parties.

 

“Canadian Guarantors” means (a) any Subsidiary of Holdings that is organized
under the Laws of Canada or any province or territory thereof, whether now
existing or hereafter created or acquired, and (b) each other Person (other than
a U.S. Guarantor), who guarantees payment or performance in whole or in part of
the Canadian Obligations; provided that “Canadian Guarantors” shall not include
any Subsidiary that is an Excluded Subsidiary.  The Canadian Guarantors as of
the Agreement Date are set forth on Schedule 1.2A under the heading “Canadian
Guarantors”.

 

“Canadian Obligations” means, with respect to the Indebtedness of the Canadian
Obligors under the Loan Documents, any principal, premium (if any), interest
(including interest accruing on or after the filing of any petition in
bankruptcy or for reorganization relating to any Canadian Obligor whether or not
a claim for post-filing interest is allowed in such proceedings), fees, charges,
expenses, reimbursement obligations, Guarantees of such Indebtedness (or of
Obligations in respect thereof), other monetary obligations of any Canadian
Obligor of any nature and all other amounts payable by any Canadian Obligor
under the Loan Documents or in respect thereof, excluding in each case Excluded
Swap Obligations; provided that “Canadian Obligations” shall in any event
include Designated Bank Products Obligations of any Canadian Obligor, any ROW
Obligations guaranteed by the Canadian Obligors and any French Obligations
guaranteed by the Canadian Obligors (in each case, to the extent such
Obligations are not Excluded Swap Obligations); provided, further, that
“Canadian Obligations” shall not include any U.S. Obligations.

 

“Canadian Obligors” means the Canadian Borrowers and the Canadian Guarantors.

 

“Canadian Pension Plan” means any Pension Plan applicable solely to employees or
former employees of any of the Canadian Obligors but shall not include any
Pension Plan maintained by the Government of Canada, the government of the
Province of Québec or the government of the Province of Ontario.

 

“Canadian Prime Rate” means, on any day, the greater of (a) the rate of interest
publicly announced from time to time by the Canadian Bank as its reference rate
of interest for loans made in Canadian Dollars and designated as its “prime”
rate being a rate set by the Canadian Bank based upon various factors, including
the Canadian Bank’s costs and desired return, general economic conditions and
other factors and is used as a reference point for pricing some loans, and
(b) the BA Rate for a one month BA Equivalent Interest Period as determined on
such day, plus 1%; provided, that in no event shall the Canadian Prime Rate be
less than zero.  Any change in the

 

12

--------------------------------------------------------------------------------



 

prime rate for loans made in Canadian Dollars announced by the Canadian Bank
shall take effect at the opening of business on the day specified in the public
announcement of such change.  Each interest rate based on such prime rate
hereunder shall be adjusted simultaneously with any change in such prime rate.

 

“Canadian Prime Rate Loan” means any Canadian Revolving Loan during any period
for which it bears interest by reference to the Canadian Prime Rate and all
Canadian Swingline Loans and Agent Advances made to a Canadian Borrower.

 

“Canadian Revolving Loans” means the revolving loans made to the Canadian
Borrowers pursuant to Section 2.1(b) or any amendment to this Agreement entered
into pursuant to Section 2.5, 2.6 or 2.7, each Agent Advance made to a Canadian
Borrower and each Canadian Swingline Loan.

 

“Canadian Secured Parties” means, collectively, the Agent, the Lenders, the
Canadian Bank, any Letter of Credit Issuer, the Indemnified Persons and each of
the Agent, any Lender or any Affiliate or branch of the Agent or such Lender to
which is owed any Designated Bank Products Obligations, in each case in its
capacity as an obligee of Canadian Obligations.

 

“Canadian Security Agreement” means the Third Amended and Restated Canadian
Security Agreement, dated as of the Agreement Date, from the Obligors party
thereto in favor of the Agent, for the benefit of the Canadian Secured Parties.

 

“Canadian Security Documents” means, collectively, (a) the Canadian Security
Agreement, (b) the Deed of Hypothec Amendment, (c) the general security
agreements and deeds of hypothec, dated as of the Original Agreement Date, from
the Obligors party thereto in favor of the Agent, for the benefit of the
Canadian Secured Parties, and any security agreement and/or deed of hypothec
executed and delivered after the Original Agreement Date by a Person that became
a Canadian Guarantor under the Original Loan Agreement or the Existing Loan
Agreement, in each such case, as ratified, reaffirmed and amended by the
Canadian Deed of Hypothec Confirmation, (d) any security agreements and/or deeds
of hypothec executed and delivered prior or concurrently to the Agreement Date
by one or more of the Obligors party thereto in favor of the Agent, in its
capacity as agent hereunder or as fondé de pouvoir for all purposes of
Article 2692 of the Civil Code of Québec, (e) any security agreement and/or deed
of hypothec executed and delivered after the Agreement Date by a Person that is
or becomes a Canadian Obligor hereunder in accordance with Section 7.16, and
(f) any Control Agreement or other agreements, instruments and documents
heretofore, now or hereafter securing any of the Canadian Obligations.

 

“Canadian Swingline Commitment” means the commitment of the Canadian Bank to
make loans pursuant to Section 2.3(c).

 

“Canadian Swingline Lender” means the Canadian Bank or any successor financial
institution agreed to by the Agent, in its capacity as provider of Canadian
Swingline Loans.

 

“Canadian Swingline Loan” and “Canadian Swingline Loans” have the meanings
specified in Section 2.3(c).

 

“Canadian Swingline Sublimit” has the meaning specified in Section 2.3(c).

 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy or liquidity requirements of any bank or of any corporation
controlling a bank.

 

“Capital Expenditures” means, with respect to any Person for any period, the sum
of (a) the aggregate of all expenditures incurred by such Person and its
consolidated Subsidiaries during such period for purchases of property, plant
and equipment as “capital expenditures” (exclusive of expenditures for
Investments not prohibited hereby or for Permitted Acquisitions) or similar
items which, in accordance with GAAP, are or should be included in the statement
of cash flows of such Person and its consolidated Subsidiaries during such
period, net of (b) proceeds

 

13

--------------------------------------------------------------------------------



 

received by Holdings or its Subsidiaries from dispositions of property, plant
and equipment or similar items reflected in the statement of cash flows of such
Person and its consolidated Subsidiaries during such period.

 

“Capital Lease” means any lease of property by an Obligor or any of its
Subsidiaries which, in accordance with GAAP, should be reflected as a capital
lease on the balance sheet of the Consolidated Parties; provided that,
notwithstanding the foregoing, in no event will any lease that would have been
categorized as an operating lease as determined in accordance with GAAP prior to
giving effect to the Accounting Standards Codification Topic 842, Leases, or any
other changes in GAAP subsequent to the Closing Date, be considered a capital
lease for purposes of this Agreement.

 

“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations, rights in or other equivalents (however designated)
of such Person’s capital stock or equity participations, and any rights (other
than debt securities convertible into capital stock), warrants or options
exchangeable for or convertible into such capital stock and, including, with
respect to partnerships, limited liability companies or business trusts,
ownership interests (whether general or limited) and any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, such partnerships, limited
liability companies or business trusts.

 

“Cash Dominion Period” means (a) any period commencing on the date on which
Specified Availability shall have been less than 10% of the Maximum Revolver
Amount for five consecutive Business Days and the Agent has notified the
Borrowers’ Agent that a Cash Dominion Period is in effect, and ending on the
earliest of the date on which (i) Specified Availability shall have been at
least 10% of the Maximum Revolver Amount for 20 consecutive calendar days or
(ii) Specified Availability shall have been at least 15% of the Maximum Revolver
Amount for five consecutive calendar days or (b) any period during which a
Specified Default shall have occurred and be continuing.

 

“Cash Equivalents” means:

 

(a)                                 direct obligations of the United States of
America or Canada, or any agency thereof, or obligations guaranteed or insured
by the United States of America or Canada, or any agency thereof, provided that
such obligations mature within one year from the date of acquisition thereof;

 

(b)                                 (i) certificates of deposit, guaranteed
investment certificates or time deposits maturing within one year from the date
of acquisition, bankers’ acceptances, Eurodollar bank deposits, or overnight
bank deposits, in each case issued by, created by, or with (x) any Lender or an
Affiliate thereof or (y) any other bank or trust company organized under the
laws of the United States of America or any state thereof or Canada or any
province or territory thereof, in each such case, having, at the time of
acquisition thereof, capital and surplus aggregating at least $500,000,000 (or
the Equivalent Amount in Canadian Dollars, as applicable) and the commercial
paper of the holding company of which is rated at least “A2” by S&P or “P2” by
Moody’s, and (ii) repurchase obligations for underlying securities of the types
described in clause (i) above entered into with any financial institution
meeting the qualifications specified in clause (i) above;

 

(c)                                  commercial paper maturing not more than one
year from the date of creation thereof or corporate demand notes, in each case
given a rating of “A2” or better by S&P or “P2” or better by Moody’s;

 

(d)                                 (i) marketable direct obligations issued by
any state of the United States of America or the District of Columbia or any
political subdivision of any such state or any public instrumentality thereof,
in each case maturing within one year after such date and having, at the time of
the acquisition thereof, a rating of at least “A1” from S&P or at least “P1”
from Moody’s or (ii) investments in short-term asset management accounts that
are primarily invested in investments of the type specified in clause (i); and

 

14

--------------------------------------------------------------------------------



 

(e)                                  any investment in (i) funds investing
primarily in investments of the types specified in clauses (a) through (d) above
or (ii) money market funds complying with the risk limiting conditions of
Rule 2a-7 or any successor rule of the SEC under the Investment Company Act of
1940.

 

provided, that, in the case of any Investment by any Foreign Subsidiary of
Holdings, “Cash Equivalents” shall also include:  (A) direct obligations of the
sovereign nation (or any agency thereof) in which such Foreign Subsidiary is
organized and is conducting business or in obligations fully and unconditionally
guaranteed by such sovereign nation (or any agency thereof) (or, in the case of
a Foreign Subsidiary organized under the Laws of a member state of the European
Union, any other sovereign nation (or agency thereof) in the European Union), in
each case maturing within a year after such date and having, at the time of the
acquisition thereof, a rating equivalent to at least “A2” from S&P and at least
“P2” from Moody’s, (B) investments of the type and maturity described in
clauses (a) through (e) above of non-U.S. obligors, which investments or
obligors (or the parents of such obligors) have ratings described in such
clauses or equivalent ratings from comparable non-U.S. rating agencies and
(C) shares of money market mutual or similar funds substantially all of the
assets of which are invested in assets otherwise satisfying the requirements of
this definition (including this paragraph).

 

“Cash Management Document” means any certificate, agreement or other document
executed by any Obligor in respect of the Cash Management Obligations of any
such Person.

 

“Cash Management Obligation” means any obligation of an Obligor or Restricted
Subsidiary in connection with, or in respect of, cash management services
(including treasury, depository, return item, overdraft, controlled
disbursement, credit, merchant store value or debit card, purchase card,
e-payables services, electronic funds transfer, interstate depository network,
automatic clearing house transfer and other cash management arrangements)
provided after the Original Agreement Date (regardless of whether these or
similar services were provided prior to the Original Agreement Date by the
Agent, any Lender or any Affiliate of any of them) by the Agent or any Person
that was a Lender or the Agent or an Affiliate of the Agent or any Lender at the
time the applicable Cash Management Documents were entered into.

 

“CCAA” means the Companies’ Creditors Arrangement Act (Canada) and the
regulations promulgated thereunder.

 

“Change of Control” means, at any time and for any reason whatsoever, (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act), directly or indirectly, of more than 50% of
the total Voting Stock of Holdings on a fully diluted basis, (b) Holdings shall
cease to own, directly or indirectly, 100% on a fully diluted basis of the total
Voting Stock of the Company (or any successor to the Company permitted pursuant
to Section 8.5(b)) or (c) the occurrence of a “Change of Control” as defined in
(i) any indenture, loan agreement or similar instrument under which Existing
Public Debt was issued, (ii) the TLB Credit Agreement or (iii) any other
indenture, loan agreement or similar instrument in each case evidencing or
governing Indebtedness in an outstanding principal amount in excess of
$200,000,000 entered into or assumed by Holdings or the Company after the
Agreement Date.

 

“Charter Documents” means, with respect to any Person, the certificate or
articles of incorporation or organization, memoranda of association, by-laws or
operating agreement, and other organizational or governing documents of such
Person.

 

“Chattel Paper” means all of each Borrower’s, each Guarantor’s and each of their
Subsidiary’s now owned or hereafter acquired chattel paper, as defined in the
UCC or, with respect to any chattel paper of any Canadian Obligor, the PPSA,
including electronic chattel paper.

 

“Closing Date” means the later of the Agreement Date and the first date on which
all of the applicable conditions set forth in Section 9.1 have been fulfilled
(or waived in writing by the Agent and the Arrangers).

 

“Co-Documentation Agent” has the meaning specified in the preamble to this
Agreement.

 

15

--------------------------------------------------------------------------------



 

“Co-Syndication Agent” has the meaning specified in the preamble to this
Agreement.

 

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder.

 

“Collateral” means the U.S. Collateral and/or the Canadian Collateral,
collectively or individually, as the context requires.

 

“Collateral Access Agreements” means any landlord waiver, mortgagee waiver,
bailee letter, or any similar acknowledgment or agreement of any warehouseman or
processor that owns or is in possession of property where Rental Equipment or
Merchandise and Consumables Inventory is stored or located, in each case in a
form comparable to any acknowledgement or agreement that is in effect as of the
Closing Date in respect of the Existing Loan Agreement or otherwise reasonably
satisfactory to the Agent.

 

“Combined Availability” means, at any time (a) the lesser of (i) the Maximum
Revolver Amount and (ii) the Combined Borrowing Base, minus (b) in each case,
the Aggregate Revolver Outstandings.

 

“Combined Borrowing Base” means, at any time, the sum of (a) the U.S. Borrowing
Base at such time and (b) the lesser of (i) the Canadian Borrowing Base at such
time and (ii) the Maximum Canadian Revolver Amount at such time.

 

“Commitment” means a Revolving Credit Commitment (and including any Incremental
Revolving Commitment and Extended Commitment to make Revolving Loans), a
U.S. Swingline Commitment, a ROW Swingline Commitment, a Canadian Swingline
Commitment or a French Swingline Commitment, or any Refinancing Revolving
Commitment under this Agreement as the context requires.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute.

 

“Company” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated Current Liabilities” means, as of the date of determination, the
aggregate amount of liabilities of the Consolidated Parties which may properly
be classified as current liabilities (including taxes accrued as estimated), on
a consolidated basis, after eliminating:

 

(a)                                 all intercompany items between any
Consolidated Parties; and

 

(b)                                 all current maturities of long-term
Indebtedness, all as determined in accordance with GAAP consistently applied.

 

“Consolidated EBITDA” means, for any period:

 

(a)                                 the sum of, without duplication, the amounts
for such period, taken as a single accounting period, of:

 

(i)                                     Consolidated Net Income;

 

(ii)                                  Consolidated Non-cash Charges;

 

(iii)                               Consolidated Interest Expense;

 

(iv)                              Consolidated Income Tax Expense;

 

16

--------------------------------------------------------------------------------



 

(v)                                 any fees, expenses or charges related to the
Transactions, the RSC Merger Transactions, the National Pump Transactions, the
NES Transactions, the Neff Transactions, the BakerCorp Transactions, the
BlueLine Transactions, or any issuance of Capital Stock, Investment, merger,
acquisition, disposition, consolidation, amalgamation, recapitalization or the
incurrence or repayment of Indebtedness (including any refinancing or amendment
of any of the foregoing) (whether or not consummated or incurred);

 

(vi)                              the amount of any restructuring charges or
reserves (which shall include retention, severance, systems establishment cost,
excess pension charges, contract termination costs, including future lease
commitments, costs related to start up, closure, relocation or consolidation of
facilities, costs to relocate employees, consulting fees, one time information
technology costs, one time branding costs and losses on the sale of excess fleet
from closures); provided, however, that the aggregate amount of such charges or
reserves added to Consolidated EBITDA for any period pursuant to this
clause (vi) (when taken together with any amounts added pursuant to
clause (vii) below) shall not exceed 20% of Consolidated EBITDA for such period;
and

 

(vii)                           the amount of net cost savings and synergies
projected by the Company in good faith to be realized (which shall be calculated
on a pro forma basis as though such cost savings or synergies had been realized
on the first day of such period), net of the amount of actual benefits realized
during such period from such actions; provided that (A) such cost savings or
synergies are reasonably identifiable and supportable, (B) such actions have
been taken or are to be taken within 24 months after the date of determination
to take such action and (C) the aggregate amount of any cost savings and
synergies added pursuant to this clause (vii) (when taken together with any
amounts added pursuant to clause (vi) above) shall not exceed 20% of
Consolidated EBITDA for such period, less

 

(b)                                 (i) non-cash items increasing Consolidated
Net Income and (ii) all cash payments during such period relating to non-cash
charges that were added back in determining Consolidated EBITDA for the most
recent period of four consecutive Fiscal Quarters.

 

“Consolidated Income Tax Expense” means, for any period, the provision for
federal, state, local and foreign taxes (whether or not paid, estimated or
accrued) based on income, profits or capitalization of the Consolidated Parties
for such period as determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period, without duplication, the
sum of:

 

(a)                                 the interest expense, net of any interest
income, of the Consolidated Parties for such period as determined on a
consolidated basis in accordance with GAAP, including:

 

(i)                                     any amortization of debt discount;

 

(ii)                                  the net payments made or received under
interest rate Hedge Agreements (including any amortization of discounts);

 

(iii)                               the interest portion of any deferred payment
obligation;

 

(iv)                              all commissions, discounts and other fees and
charges owed with respect to letters of credit, bankers’ acceptance financing or
similar facilities; and

 

(v)                                 all accrued interest; plus

 

(b)                                 the interest component of Capital Lease
Obligations paid, accrued and/or scheduled to be paid or accrued by the
Consolidated Parties during such period as determined on a consolidated basis in
accordance with GAAP, less

 

17

--------------------------------------------------------------------------------



 

(c)                                  to the extent otherwise included in such
interest expense referred to in clause (a) above, the amortization or write-off
of financing costs, commissions, fees and expenses.

 

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Consolidated Parties determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein), without duplication:

 

(a)                                 any extraordinary, unusual or non-recurring
gain, loss, expense or charge (including fees, expenses and charges associated
with the RSC Merger Transactions, the National Pump Transactions, the NES
Transactions, the Neff Transactions, the BakerCorp Transactions, the BlueLine
Transactions or any merger, acquisition, disposition or consolidation after the
Agreement Date);

 

(b)                                 (i) the portion of net income of the
Consolidated Parties allocable to minority interests in unconsolidated Persons
or to Investments in Unrestricted Subsidiaries to the extent that cash dividends
or distributions have not actually been received by the Consolidated Parties and
(ii) the portion of net loss of the Consolidated Parties allocable to minority
interests in unconsolidated Persons or to Investments in Unrestricted
Subsidiaries shall be included to the extent of the aggregate investment of the
Consolidated Parties in such Person;

 

(c)                                  gains or losses in respect of any sales or
other dispositions of assets outside the ordinary course of business by any
Consolidated Party (net of fees and expenses relating to the transaction giving
rise thereto), on an after-tax basis;

 

(d)                                 the net income of any Consolidated Party to
the extent that the declaration of dividends or similar distributions by that
Consolidated Party of that income is not at the time permitted, directly or
indirectly, by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulations
applicable to that Consolidated Party or its stockholders (other than
(i) restrictions that have been waived or otherwise released, (ii) restrictions
pursuant to this Agreement and (iii) restrictions in effect on the Agreement
Date with respect to a Consolidated Party and other restrictions with respect to
such Consolidated Party that taken as a whole are not materially less favorable
to the Lenders than such restrictions in effect on the Agreement Date);

 

(e)                                  any gain or loss realized as a result of
the cumulative effect of a change in accounting principles;

 

(f)                                   the write-off of any issuance costs
incurred by the Company in connection with the refinancing or repayment of any
Indebtedness;

 

(g)                                  any net after-tax gain (or loss)
attributable to the early repurchase, extinguishment or conversion of
Indebtedness, obligations under Hedge Agreements or other derivative instruments
(including any premiums paid);

 

(h)                                 any non-cash income (or loss) related to the
recording of the fair market value of any obligations under Hedge Agreements;

 

(i)                                     any unrealized gains or losses in
respect of any foreign exchange contract, currency swap agreement or other
similar agreement with respect to currency values;

 

(j)                                    (i) any non-cash compensation deduction
as a result of any grant of stock or stock related instruments to employees,
officers, directors or members of management and (ii) any cash charges
associated with the rollover, acceleration or payout on stock or stock-related
instruments by management of Holdings, the Company or any of their Subsidiaries
in connection with the RSC Merger Transactions, the National Pump Transactions,
the NES Transactions, the Neff Transactions, the BakerCorp Transactions, the
BlueLine Transactions or any other merger, acquisition, disposition or
consolidation;

 

(k)                                 any income (or loss) from discontinued
operations;

 

18

--------------------------------------------------------------------------------



 

(l)                                     any unrealized foreign currency
translation or transaction gains or losses in respect of Indebtedness or other
obligations of any Person denominated in a currency other than the functional
currency of such Person;

 

(m)                             to the extent covered by insurance and actually
reimbursed, or, so long as the Company has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer and only to the extent that such amount is (i) not denied by the
applicable carrier in writing within 180 days and (ii) in fact reimbursed within
365 days of the date of such evidence (with a deduction for any amount so added
back to the extent not so reimbursed within 365 days), expenses with respect to
liability or casualty events or business interruption; provided that, to the
extent included in Consolidated Net Income in a future period, reimbursements
with respect to expenses excluded from the calculation of Consolidated Net
Income pursuant to this clause (m) shall be excluded from Consolidated Net
Income in such period up to the amount of such excluded expenses;

 

(n)                                 any non-cash charge, expense or other impact
attributable to application of the purchase method of accounting (including the
total amount of depreciation and amortization, cost of sales or other non-cash
expense resulting from the write-up of assets to the extent resulting from such
purchase accounting adjustments);

 

(o)                                 any goodwill or other intangible asset
impairment charge;

 

(p)                                 effects of fair value adjustments in the
merchandise inventory, property and equipment, goodwill, intangible assets,
deferred revenue, deferred rent and debt line items in such Person’s
consolidated financial statements pursuant to GAAP resulting from the
application of acquisition accounting in relation to the RSC Merger
Transactions, the National Pump Transactions, the NES Transactions, the Neff
Transactions, the BakerCorp Transactions, the BlueLine Transactions or any
consummated acquisition and the amortization or write-off or removal of revenue
otherwise recognizable of any amounts thereof, net of taxes, shall be excluded
or added back in the case of lost revenue;

 

(q)                                 the amount of loss on sale of assets to a
Subsidiary in connection with a Securitization Transaction; and

 

(r)                                    accruals and reserves established within
12 months after (i) the consummation of the RSC Merger Transactions that were
established as a result of the RSC Merger Transactions, (ii) the consummation of
the National Pump Transactions that were established as a result of the National
Pump Transactions, (iii) the consummation of the NES Transactions that were
established as a result of the NES Transactions, (iv) the consummation of the
Neff Transactions that were established as a result of the Neff Transactions,
(v) the consummation of the BakerCorp Transactions that were established as a
result of the BakerCorp Transactions, (vi) the consummation of the BlueLine
Transactions that were established as a result of the BlueLine Transactions and
(vii) the closing of any acquisition or investment required to be established as
a result of such acquisition or investment in accordance with GAAP, or changes
as a result of adoption or modification of accounting policies.

 

“Consolidated Net Tangible Assets” means, as of any date of determination, the
total amount of assets (less the sum of goodwill and other intangibles, net)
which would appear on a consolidated balance sheet of the Consolidated Parties,
determined on a consolidated basis in accordance with GAAP, on a pro forma
basis, and after deducting therefrom Consolidated Current Liabilities and, to
the extent otherwise included, the amounts of:

 

(a)                                 minority interests in consolidated
Subsidiaries held by Persons other than a Consolidated Party;

 

(b)                                 treasury stock;

 

(c)                                  cash set apart and held in a sinking or
other analogous fund established for the purpose of redemption or other
retirement of Capital Stock to the extent such obligation is not reflected in
Consolidated Current Liabilities; and

 

19

--------------------------------------------------------------------------------



 

(d)                                 Investments in and assets of Unrestricted
Subsidiaries.

 

“Consolidated Non-cash Charges” means, for any period, the aggregate
depreciation, amortization (including amortization of goodwill and other
intangibles) and other non-cash expenses of the Consolidated Parties reducing
Consolidated Net Income for such period, determined on a consolidated basis in
accordance with GAAP (excluding any such charges constituting an extraordinary
item or loss).

 

“Consolidated Parties” means Holdings and each of its Restricted Subsidiaries
whose financial statements are consolidated with Holdings’ financial statements
in accordance with GAAP.

 

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos in any form or condition, polychlorinated biphenyls, or any
constituent of any such substance or waste, or any other substance or material
regulated under Environmental Law.

 

“Continuation/Conversion Date” means the date on which a Loan is converted into
or continued as a LIBOR Loan or BA Equivalent Loan, as applicable.

 

“Control Agreement” has the meaning specified in Section 7.17(a).

 

“Covenant Trigger” has the meaning specified in Section 8.9.

 

“Covenant Trigger Date” has the meaning specified in Section 8.9.

 

“Covenant Trigger Period” has the meaning specified in Section 8.9.

 

“CRA” means the Canada Revenue Agency.

 

“Credit Facilities” means the revolving credit, swingline and letter of credit
facilities provided for by this Agreement (which are the Canadian Credit
Facilities, the French Credit Facility, the ROW Credit Facilities and the U.S.
Credit Facilities).

 

“Deed of Hypothec Amendment” means the Amendment to the Deed of Hypothec to
secure Payment of Bonds, dated as of the Agreement Date, by UR Canada in favor
of the Agent, for the benefit of the Secured Parties.

 

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured, waived, or otherwise remedied
during such time) constitute an Event of Default.

 

“Default Notice” has the meaning specified in Section 10.1(d).

 

“Default Rate” means a fluctuating per annum interest rate at all times equal to
the sum of (a) the otherwise applicable Interest Rate plus (b) 2% per annum. 
Each Default Rate shall be adjusted simultaneously with any change in the
applicable Interest Rate.

 

“Defaulting Lender” means any Lender that (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or its
participations in respect of Letters of Credit or Swingline Loans, within
one Business Day of the date required to be funded by it hereunder, unless, with
respect to the funding of any Loan, such Lender notifies the Agent and the
Borrowers’ Agent in writing that such failure is the result of such Lender’s
good faith determination that one or more conditions precedent to funding of
such Loan has not been satisfied (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing),
(b) has notified any Borrower or the Agent that it does not intend to comply
with its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder or under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Agent or the Borrowers’ Agent, to confirm in a manner
satisfactory to the Agent or the Borrowers’ Agent, as the case may be, that it
will comply with its funding obligations (provided that such Lender shall cease
to be a

 

20

--------------------------------------------------------------------------------



 

Defaulting Lender pursuant to this clause (c) upon receipt of such confirmation
in writing by the Agent and the Borrowers’ Agent), or (d) has, or has a direct
or indirect parent company that (i) has become the subject of a proceeding under
any of the federal Bankruptcy Code, the BIA, the CCAA, the Winding-up and
Restructuring Act (Canada), the Canada Deposit Insurance Corporation Act
(Canada), the French Insolvency Laws or under any other state, provincial,
territorial, federal or other applicable jurisdictional bankruptcy or insolvency
act or law, now or hereafter existing, (ii) has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) has taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment,
(iv) is being subject to a forced liquidation or any Person that directly or
indirectly controls such Lender is being subject to a forced liquidation, (v) is
making a general assignment for the benefit of creditors or otherwise being
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Lender or its assets to be, insolvent or bankrupt or subject
to a resolution regime or (vi) has become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.

 

“Delaware Divided LLC” means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.

 

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

 

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

 

“Designated Bank Products Obligations” means all obligations and liabilities of
any Borrower or other Obligor in respect of Bank Products, except for any Bank
Product for which the provider of such Bank Product and the applicable Obligor
have agreed in a writing delivered to the Agent that the obligations and
liabilities of the applicable Obligor under such Bank Product shall not be
deemed “Designated Bank Products Obligations” for purposes of this Agreement.

 

“Designated Non-cash Consideration” means the Fair Market Value of non-cash
consideration received by Holdings or one of its Restricted Subsidiaries in
connection with an Asset Disposition as determined in good faith by the Company.

 

“Designated Obligations” means all Obligations of the Borrowers with respect to
(a) principal of and interest on the Loans, (b) unreimbursed drawings under
Letters of Credit, and (c) Unused Line Fees and Letter of Credit Fees.

 

“Designation Date” has the meaning specified in Section 2.6(f).

 

“Disqualified Lender” means (a) any competitor of Holdings or any of its
Subsidiaries, identified in writing by the Borrowers’ Agent to the Agent from
time to time, (b) such other Persons identified in writing by the Borrowers’
Agent to the Agent on or prior to the Agreement Date and (c) in the case of any
Person under clauses (a) and (b), any of its Affiliates (other than any bona
fide debt funds) that are either (i) readily identifiable or (ii) identified in
writing to the Agent by the Borrowers’ Agent from time to time.  The Agent shall
provide a current list of Disqualified Lenders under clauses (a) and (b) and, to
the extent identified in writing to the Agent by the Borrowers’ Agent,
clause (c) to any Lender (other than a Disqualified Lender) upon written request
for such list from such Lender.

 

“Disqualified Stock” means that portion of any Capital Stock which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder thereof), or upon the happening of any
event (other than an event which would constitute a Change of Control or as a
result of a sale of assets), matures (excluding any maturity as the result of an
optional redemption by the issuer thereof) or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or is redeemable at the sole
option of

 

21

--------------------------------------------------------------------------------



 

the holder thereof (except, in each case, upon the occurrence of a Change of
Control or as a result of a sale of assets) on or prior to the six-month
anniversary of the latest maturity date with respect to any of the Obligations
then applicable hereunder at the date of issuance of such Disqualified Stock.

 

“Distribution” means (a) the payment or making of any dividend or other
distribution of property in respect of capital stock or other equity interests
(or any options or warrants for, or other rights with respect to, such stock or
other equity interests) of any Person, other than distributions in capital stock
or other equity interests (or any options or warrants for such stock or other
equity interests) of any class other than Disqualified Stock, or (b) the direct
or indirect redemption or other acquisition by any Person of any capital stock
or other equity interests (or any options or warrants for such stock or other
equity interests) of such Person or any direct or indirect shareholder or other
equity holder of such Person.

 

“Documents” means all “documents” as such term is defined in the UCC and, with
respect to any document of a Canadian Obligor, all “documents of title” as such
term is defined in the PPSA, including bills of lading, warehouse receipts or
other documents of title, now owned or hereafter acquired by any Borrower, any
Guarantor or any of their respective Subsidiaries.

 

“Dollar” and “$” means dollars in the lawful currency of the United States. 
Unless otherwise specified, all payments under this Agreement shall be made in
Dollars.

 

“Domestic Subsidiary” means any Subsidiary of Holdings other than a Foreign
Subsidiary.

 

“DTTP Information” has the meaning specified in Section 5.1(h)(ii).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (a) a commercial bank, commercial finance company or
other asset-based lender, having total assets in excess of $2,000,000,000, that
extends credit or buys commercial loans in the ordinary course of business;
(b) any Lender listed on the signature page of this Agreement; (c) any Affiliate
or branch of any Lender; (d) any Approved Fund; and (e) any other Person
reasonably acceptable to the Agent; provided that, in any event, “Eligible
Assignee” shall not include (i) any natural Person, (ii) with respect to any
Commitments or Loans (other than Incremental ABL Term Loans), Holdings or any
Borrower or any Affiliate thereof, (iii) any Disqualified Lender (other than any
Disqualified Lender otherwise agreed to by the Borrowers’ Agent in a writing
delivered to the Agent), (iv) any Defaulting Lender or (v) any Person that is
not a PMP Lender.

 

“Eligible Merchandise and Consumables Inventory” means Merchandise and
Consumables Inventory of the Secured Obligors which the Agent in the exercise of
its Reasonable Credit Judgment determines to be Eligible Merchandise and
Consumables Inventory; provided that such Merchandise and Consumables Inventory:

 

(a)                                 is owned by a Secured Obligor which has
good, valid and marketable title thereto;

 

(b)                                 is not damaged or defective, in each case,
in any material respect;

 

(c)                                  is not obsolete, unmerchantable or slow
moving;

 

22

--------------------------------------------------------------------------------



 

(d)                                 conforms in all material respects to the
warranties and representations set forth in this Agreement and the other Loan
Documents pertaining to Merchandise and Consumables Inventory and Collateral or
Inventory in general;

 

(e)                                  is at all times subject to the Agent’s duly
perfected first priority (other than with respect to any Permitted Priority
Borrowing Base Liens) security interest and subject to no other Lien except a
Permitted Lien; and

 

(f)                                   is not outside, with respect to the
U.S. Borrowing Base only, the continental United States or, with respect to the
Canadian Borrowing Base only, Canada or (if such Merchandise and Consumables
Inventory is not Titled Goods) the continental United States, and is not
consigned to any Person;

 

and provided, further, that “Eligible Merchandise and Consumables Inventory”
shall in no event include (a) fuel or (b) extraneous and unboxed Inventory held
by a Secured Obligor.

 

If any Merchandise and Consumables Inventory ceases to be Eligible Merchandise
and Consumables Inventory, then such Merchandise and Consumables Inventory shall
promptly be excluded from the calculation of Eligible Merchandise and
Consumables Inventory.  Notwithstanding the foregoing, the Agent may, from time
to time, in the exercise of its Reasonable Credit Judgment, on not less than
10 Business Days’ prior notice to the Borrowers’ Agent, change the criteria for
Eligible Merchandise and Consumables Inventory as reflected on the Borrowing
Base Certificate based on either (i) an event, condition or other circumstance
arising after the Closing Date or (ii) an event, condition or other circumstance
existing on the Closing Date to the extent the Agent had no knowledge thereof on
or prior to the Closing Date, in either case under clause (i) or (ii), which
adversely affects, or would reasonably be expected to adversely affect, Eligible
Merchandise and Consumables Inventory in any material respect as determined by
the Agent in the exercise of its Reasonable Credit Judgment.  Any such change in
criteria shall have a reasonable relationship to the event, condition or other
circumstance that is the basis for such change.  Upon delivery of the notice of
such change pursuant to the foregoing sentence, the Agent shall be available to
discuss the proposed change, and the applicable Secured Obligor may take such
action as may be required so that the event, condition or circumstance that is
the basis for such change no longer exists, in a manner and to the extent
reasonably satisfactory to the Agent in the exercise of its Reasonable Credit
Judgment.

 

“Eligible Rental Equipment” means the Rental Equipment of the Secured Obligors
that (x) is held for sale or rent by a Secured Obligor in the ordinary course of
its business, (y) is being rented by a Secured Obligor as lessor in the ordinary
course of its business or (z) is Titled Goods consisting of motor vehicles used
by a Secured Obligor in its business, other than any Rental Equipment of a
Secured Obligor:

 

(a)                                 that is not classified as “rental equipment”
on such Secured Obligor’s balance sheet (other than (i) new Rental Equipment
held for sale that is classified as “inventory” on Holdings’ balance sheet and
(ii) Titled Goods consisting of motor vehicles used by a Secured Obligor in its
business);

 

(b)                                 that is not owned by such Secured Obligor
free and clear of all Liens and rights of any other Person (including the rights
of a purchaser that has made progress payments and the rights of a surety that
has issued a bond to assure performance by such Secured Obligor with respect to
that Equipment), except the Liens in favor of the Agent, on behalf of itself and
the other Secured Parties (and other than (i) Permitted Priority Liens and
(ii) Permitted Liens permitted under Section 8.2(c) or Section 8.2(ii));

 

(c)                                  that (i) is not located in (A) if such
Secured Obligor is a U.S. Obligor, a state of the United States of America or
the District of Columbia or (B) if such Secured Obligor is a Canadian Obligor, a
province or territory of Canada or (in the case such Rental Equipment is not
Titled Goods) a state of the United States of America or the District of
Columbia; or (ii) is stored by a Secured Obligor at a location that is leased by
such Secured Obligor from a third party, unless (A) the Agent has given its
consent thereto, (B) a reasonably satisfactory landlord waiver has been
delivered to the Agent or (C) a Rent Reserve has been established with respect
thereto;

 

23

--------------------------------------------------------------------------------



 

(d)                                 that is covered by a negotiable document of
title, unless such document has been delivered to the Agent with all necessary
endorsements, free and clear of all Liens except those in favor of the Agent and
the applicable Secured Parties (and other than any bailee, warehouseman,
landlord or similar non-consensual Liens having priority by operation of law;

 

(e)                                  that is excess, obsolete, unsaleable,
unrentable, damaged in any material respect or unfit for sale or rent;

 

(f)                                   that is not held for sale, rental or use
in the ordinary course of business of such Secured Obligor;

 

(g)                                  that is not subject to a first priority
Lien in favor of the Agent on behalf of itself and the applicable Secured
Parties (other than with respect to any Permitted Priority Borrowing Base
Liens); provided that it shall not be necessary to identify the vehicle numbers
with respect to Rental Equipment located in Canada in any PPSA filings as a
prerequisite for such Rental Equipment to constitute “Eligible Rental Equipment”
hereunder;

 

(h)                                 as to which there are any breaches of any of
the representations or warranties pertaining to Rental Equipment set forth in
any of the Loan Documents in any material respect; or

 

(i)                                     that does not meet in all material
respects the applicable standards pertaining to Rental Equipment imposed by any
Governmental Authority having regulatory authority over such Rental Equipment.

 

If any Rental Equipment at any time ceases to be Eligible Rental Equipment, such
Rental Equipment shall promptly be excluded from the calculation of Eligible
Rental Equipment.  Notwithstanding the foregoing, the Agent may, from time to
time, in the exercise of its Reasonable Credit Judgment, on not less than
10 Business Days’ prior notice to the Borrowers’ Agent, change the criteria for
Eligible Rental Equipment as reflected on the Borrowing Base Certificate based
on either (i) an event, condition or other circumstance arising after the
Closing Date or (ii) an event, condition or other circumstance existing on the
Closing Date to the extent the Agent had no knowledge thereof on or prior to the
Closing Date, in either case under clause (i) or (ii), which adversely affects,
or would reasonably be expected to adversely affect, Eligible Rental Equipment
in any material respect as determined by the Agent in the exercise of its
Reasonable Credit Judgment.  Any such change in criteria shall have a reasonable
relationship to the event, condition or other circumstance that is the basis for
such change.  Upon delivery of the notice of such change pursuant to the
foregoing sentence, the Agent shall be available to discuss the proposed change,
and the applicable Secured Obligor may take such action as may be required so
that the event, condition or circumstance that is the basis for such change no
longer exists, in a manner and to the extent reasonably satisfactory to the
Agent in the exercise of its Reasonable Credit Judgment.

 

“Environmental Laws” means all applicable federal, state, provincial or local or
foreign laws, statutes, common law duties, rules, regulations, ordinances and
codes, together with all administrative orders, enforceable requirements,
judgments, injunctions, licenses, authorizations, consents, registrations,
approvals, permits of, and agreements with, any Governmental Authority, in each
case in connection with (i) environmental matters (including Releases of
Contaminants) or (ii) to the extent relating to exposure to Contaminants, health
matters.

 

“Equipment” means all of each Obligor’s and each of its Subsidiary’s now owned
or hereafter acquired machinery, equipment, furniture, furnishings, fixtures,
and other tangible personal property (except Inventory), including embedded
software, service and delivery vehicles with respect to which a certificate of
title has been issued, aircraft, dies, tools, jigs, molds and office equipment,
as well as all of such types of property leased by any Obligor or any of its
Subsidiaries, and all of each Obligor’s and each of its Subsidiary’s rights and
interests with respect thereto under such leases (including options to
purchase); together with all present and future additions and accessions
thereto, replacements therefor, component and auxiliary parts and supplies used
or to be used in connection therewith, and all substitutes for any of the
foregoing, and all manuals, drawings, instructions, warranties and rights with
respect thereto; wherever any of the foregoing is located.

 

“Equipment Securitization Transaction” means any sale, assignment, pledge or
other transfer (a) by the Company or any Subsidiary of the Company of rental
fleet equipment, (b) by any ES Special Purpose Vehicle of

 

24

--------------------------------------------------------------------------------



 

leases or rental agreements between the Company and/or any Subsidiary of the
Company, as lessee, on the one hand, and such ES Special Purpose Vehicle, as
lessor, on the other hand, relating to such rental fleet equipment and lease
receivables arising under such leases and rental agreements and (c) by the
Company or any Subsidiary of the Company of any interest in any of the
foregoing, together in each case with (i) any and all proceeds thereof
(including all collections relating thereto, all payments and other rights under
insurance policies or warranties relating thereto, all disposition proceeds
received upon a sale thereof, and all rights under manufacturers’ repurchase
programs or guaranteed depreciation programs relating thereto), (ii) any
collection or deposit account relating thereto and (iii) any collateral,
guarantees, credit enhancement or other property or claims supporting or
securing payment on, or otherwise relating to, any such leases, rental
agreements or lease receivables.

 

“Equivalent Amount” means, on any date, the amount of Dollars into which an
amount of Euros, Sterling, Cdn. Dollars or any other Alternative Currency, as
applicable, may be converted or the amount of Euros, Sterling, Cdn. Dollars or
any other Alternative Currency, as applicable, into which an amount of Dollars
may be converted, in any case, (a) at the exchange rate reported by Bloomberg
(or other commercially available source designated by the Agent from time to
time) as of approximately 12:00 noon, New York City time, or (b) if such report
is unavailable for any reason, the spot rate for the purchase of the first
currency with the second currency as in effect during the preceding business day
in the Agent’s principal foreign exchange trading office for the first currency,
on such date, in each case rounded to the nearest unit of the applicable
currency, with 0.5 of a unit being rounded upward.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time and any final regulations promulgated and the
rulings issued thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) any failure by a Pension Plan to satisfy the minimum funding standard
(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Pension Plan, in each case whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA, of an
application for a waiver of the minimum funding standard with respect to a
Pension Plan; (d) a determination that a Pension Plan is in “at-risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (e) a
withdrawal by any Borrower or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA; (f) a complete
or partial withdrawal by any Borrower or ERISA Affiliate from a Multi-employer
Plan; (g) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multi-employer Plan; (h) the occurrence of an event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multi-employer Plan; (i) the Borrowers or any of their Subsidiaries engaging
in a non-exempt “prohibited transaction” with respect to which any Borrower or
any of its Subsidiaries is a “disqualified person” (within the meaning of
Section 4975 of the Code), or with respect to which such Borrower or any such
Subsidiary could otherwise be liable; or (j) the imposition of any material
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Borrower or ERISA Affiliate.

 

“ES Special Purpose Vehicle” means a trust, bankruptcy remote entity or other
special purpose entity which is a Subsidiary of the Company or Holdings (or, if
not a Subsidiary of the Company or Holdings, the common equity of which is
wholly owned, directly or indirectly, by the Company or Holdings) and which is
formed for the purpose of, and engages in no material business other than,
acting as a lessor, issuer or depositor in an Equipment Securitization
Transaction (and, in connection therewith, owning the rental fleet equipment,
leases, rental agreements, lease receivables, rights to payment and other
interests, rights and assets described in the definition of “Equipment
Securitization Transaction”, and pledging or transferring any of the foregoing
or interests therein).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

25

--------------------------------------------------------------------------------



 

“EU Insolvency Regulation” means the Council of the European Union Regulation
2015/848 on insolvency proceedings.

 

“Euro” or “€” means the single lawful currency of the European Union as
constituted by the treaty establishing the European Community being the Treaty
of Rome, as referred to in the EMU Legislation.

 

“Event of Default” has the meaning specified in Section 10.1.

 

“Exchange Act” means the Securities Exchange Act of 1934 and regulations
promulgated thereunder.

 

“Excluded Subsidiary” means any (a) Subsidiary of a Foreign Subsidiary other
than any Canadian or U.S. Subsidiary of a Canadian Subsidiary, (b) Unrestricted
Subsidiary, (c) Immaterial Subsidiary, (d) Domestic Subsidiary or Canadian
Subsidiary that, at the time such Subsidiary becomes a Restricted Subsidiary
(and for so long as such restriction or any replacement or renewal thereof is in
effect), is prohibited by any applicable contractual obligation or Requirement
of Law from guaranteeing or granting Liens to secure the Obligations hereunder
or if guaranteeing or granting Liens to secure the Obligations hereunder would
require governmental (including regulatory) consent, approval, license or
authorization unless such consent, approval, license or authorization has been
received, (e) joint venture or Subsidiary that is not a Wholly Owned Subsidiary
(it being agreed that it shall be a condition for any such Subsidiary that was a
Wholly Owned Subsidiary to become an Excluded Subsidiary that either (i) at the
time it became a non-Wholly Owned Subsidiary none of its assets comprised part
of the Borrowing Base or (ii) at the time it becomes (after giving effect to it
becoming) an Excluded Subsidiary no Out-of-Formula Condition would exist),
(f) Subsidiary formed solely for the purpose of merging or amalgamating with
another Person in connection with a Permitted Acquisition or other Permitted
Investment by the Company or another Obligor, or (g) Domestic Subsidiary or
Canadian Subsidiary with respect to which, in the reasonable judgment of the
Agent (or, in the case of adverse tax consequences, the Borrowers’ Agent)
(confirmed in writing by notice to the Borrowers’ Agent or the Agent, as
applicable), the cost or other consequences (including any adverse tax
consequences) of providing a Guarantee of the Obligations hereunder shall be
excessive in view of the benefits to be obtained by the Lenders therefrom;
provided that any Subsidiary that fails to meet the requirement in clause (c) as
of the last day of the most recent four consecutive Fiscal Quarters for which
consolidated financial statements of the Consolidated Parties are available
shall continue to be deemed an Excluded Subsidiary hereunder until the date that
is 60 days following the date on which such financial statements were required
to be delivered pursuant to Section 7.2 with respect to such period; provided,
further, that in no event shall the Company be an Excluded Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Guarantor (in its capacity
as a guarantor), any Swap Obligation if, and to the extent that, all or a
portion of the Guarantee of such Guarantor of, or the grant by such Guarantor of
a security interest to secure, such Swap Obligation (or any Guarantee thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder (determined after
giving effect to any keepwell, support or other agreement for the benefit of
such Guarantor) at the time the Guarantee of such Guarantor or the grant of such
security interest becomes effective with respect to such Swap Obligation.  If a
Swap Obligation arises under an agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

 

“Excluded Taxes” means, in the case of each Lender and the Agent and each other
recipient of any payment to be made on account of the Obligations, (a) Taxes
(including income Taxes, capital or franchise Taxes or other Taxes on net
income) as are imposed on or measured by the Agent’s, such Lender’s or such
recipient’s overall net income or capital in the jurisdiction (whether federal,
state or local and including any political subdivision thereof) under the laws
of which the Agent or such Lender or such recipient, as the case may be, is
organized or maintains a lending office from which the Loans are made or does
business, (b) any branch profits Taxes imposed by the United States of America
or any similar Tax imposed by any other jurisdiction in respect of which the
applicable recipient, as the case may be, is subject to income or franchise
Taxes imposed on (or measured by) its net income, (c) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes that are Other Connection Taxes, (d)  any U.S. federal withholding
Tax, withholding Taxes pursuant to

 

26

--------------------------------------------------------------------------------



 

the laws of the Netherlands, the United Kingdom, France, Germany or Puerto Rico
or withholding Tax payable under Part XIII of the Income Tax Act (Canada) that
is imposed on amounts payable to or for the account of a Lender, in each case,
with respect to an applicable interest in an Obligation pursuant to a law in
effect on the date on which (i) such Lender becomes a party hereto (other than
pursuant to any assignment request by the Borrowers under Section 5.9 or
Section 12.1(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 5.1, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office (and in each case assuming the completion of any necessary
procedural formalities), (e) any withholding Tax that arises (i) in the United
Kingdom in respect of an advance to a U.K. Borrower and is attributable to a
Lender’s failure to comply with Section 5.1(h) or (ii) is attributable to a
Lender’s failure to comply with Section 5.1(f), (f) any withholding Tax payable
under Part XIII of the Income Tax Act (Canada) that is imposed on amounts
payable to or for the account of a Lender as a consequence of the Lender not
dealing at arm’s length (within the meaning of the Income Tax Act (Canada)) with
the payer at the time of such payment, (g) any withholding Tax payable under
Part XIII of the Income Tax Act (Canada) that is imposed on amounts payable to
or for the account of a Lender as a consequence of the Lender being, at any
time, a “specified non-resident shareholder” (within the meaning of subsection
18(5) of the Income Tax Act (Canada)) of any Canadian Borrower, or, at any time,
not dealing at arm’s length (within the meaning of the Income Tax Act (Canada))
with a “specified shareholder” (within the meaning of subsection 18(5) of the
Income Tax Act (Canada)) of any Canadian Borrower, (h) any withholding Taxes
imposed under FATCA, (i) any Taxes imposed by France on amount payable to a
French Swingline Lender (or the Agent) if such Taxes are imposed solely because
this payment is made to (A) an account opened in the name of or for the benefit
of that French Swingline Lender (or the Agent) in a financial institution
situated in a Non-Cooperative Jurisdiction or (B) a French Swingline Lender (or
the Agent) incorporated, domiciled, established or acting through a lending
office (or the office of the Agent) situated in a Non-Cooperative Jurisdiction 
and (j) VAT.

 

“Existing Commitment” has the meaning specified in Section 2.6(a).

 

“Existing Letters of Credit” has the meaning specified in Section 1.10(b).

 

“Existing Loan Agreement” has the meaning specified in the recitals to this
Agreement.

 

“Existing Loans” has the meaning specified in Section 2.6(a).

 

“Existing Public Debt” means the 45/8% Senior Secured Notes, the 45/8% Senior
Notes, the August 2017 47/8% Senior Notes, the September 2017 47/8% Senior
Notes, the March 2015 51/2% Senior Notes, the November 2016 51/2% Senior Notes,
the 53/4% Senior Notes, the 57/8% Senior Notes and the 61/2% Senior Notes.

 

“Existing Securitization Facility” means the receivables facility established
pursuant to the Third Amended and Restated Receivables Purchase Agreement, dated
as of September 24, 2012, among United Rentals Receivables LLC II, as seller,
Holdings, as collection agent, Liberty Street Funding LLC, as a purchaser,
Gotham Funding Corporation, as a purchaser, Fairway Finance Company, LLC, as a
purchaser, PNC Bank, National Association, as purchaser agent for itself and as
a bank, MUFG Bank, Ltd. (formerly known as The Bank of Tokyo-Mitsubishi
UFJ, Ltd.), as a purchaser agent and as a bank, SunTrust Bank, as a purchaser
agent for itself and as a bank, Bank of Montreal, as a purchaser agent and as a
bank, The Toronto-Dominion Bank, as a purchaser agent for itself and as a bank,
and The Bank of Nova Scotia, as administrative agent, as a bank and as a
purchaser agent, and the other Transaction Documents under and as defined
therein.

 

“Existing Tranche” has the meaning specified in Section 2.6(a).

 

“Exiting Lender” has the meaning specified in Section 1.10(c).

 

“Exiting Lender Assignment” has the meaning specified in Section 1.10(c).

 

“Extended Commitments” has the meaning specified in Section 2.6(a).

 

“Extended Loans” has the meaning specified in Section 2.6(a).

 

27

--------------------------------------------------------------------------------



 

“Extending Lender” has the meaning specified in Section 2.6(b).

 

“Extension Amendment” has the meaning specified in Section 2.6(c).

 

“Extension Date” has the meaning specified in Section 2.6(d).

 

“Extension Election” has the meaning specified in Section 2.6(b).

 

“Extension Request” has the meaning specified in Section 2.6(a).

 

“Fair Market Value” means, with respect to any asset, the fair market value of
such asset as determined by the board of directors (or the equivalent governing
body) of the Company in good faith, whose determination shall be conclusive and,
in the case of assets with a Fair Market Value in excess of $500,000,000,
evidenced by a resolution of the board of directors of the Company.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version if substantively comparable and
not materially more onerous to comply with), any current or future regulations
or official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation,
rules or practices adopted pursuant to any intergovernmental agreement, treaty
or convention among Governmental Authorities and implementing such Sections of
the Code.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to (a) the
weighted average of interest rates on overnight federal funds transactions with
members of the Federal Reserve System on such day (or on the preceding Business
Day, if such day is not a Business Day), as published by the Federal Reserve
Bank of New York on the next Business Day; or (b) if no such rate is published
on the next Business Day, the average rate (rounded upward to the next 1/100th
of 1%) charged to the U.S. Bank on such day on such transactions, as determined
by the Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

 

“Fee Letter” means one or more fee or engagement letters among Bank of America,
N.A. and/or an Arranger, Holdings and/or any Borrower, with respect to the
payment of certain fees in connection with this Agreement.

 

“Financial Statements” means, according to the context in which it is used, the
financial statements referred to in Sections 6.5 and 7.2.

 

“Fiscal Quarter” means the period commencing on January 1 in any Fiscal Year and
ending on the next succeeding March 31, the period commencing on April 1 in any
Fiscal Year and ending on the next succeeding June 30, the period commencing on
July 1 in any Fiscal Year and ending on the next succeeding September 30, or the
period commencing on October 1 in any Fiscal Year and ending on the next
succeeding December 31, as the context may require.

 

“Fiscal Year” means Holdings’, the Borrowers’, the Guarantors’ and their
Subsidiaries’ fiscal year for financial accounting purposes.  As of the
Agreement Date, the current Fiscal Year of Holdings, the Obligors and their
Subsidiaries will end on December 31, 2019.

 

“Fixed Charge Coverage Ratio” means the ratio of:

 

(a)                                 (i) Consolidated EBITDA for the most recent
period of four consecutive Fiscal Quarters for which financial information in
respect thereof is available, minus, (ii) without duplication, the sum of the

 

28

--------------------------------------------------------------------------------



 

unfinanced portion of all Capital Expenditures of Holdings and its Subsidiaries
for such period (excluding any Capital Expenditures made in an amount equal to
(x) all or part of the proceeds of any casualty insurance, condemnation or
eminent domain or any amount otherwise reimbursed by third parties or (y) all or
part of the proceeds of any sale of assets of Holdings and its Subsidiaries
(other than any Special Purpose Vehicle) during such period); to

 

(b)                                 the sum, without duplication, of
(i) Consolidated Interest Expense for such period paid or payable in cash (other
than (w) fees and expenses associated with the amendment and restatement of the
Existing Loan Agreement and any agency fees, (x) costs associated with
obtaining, or breakage costs in respect of, Hedge Agreements, (y) fees and
expenses associated with any Permitted Acquisitions, Permitted Investments,
mergers, consolidations or amalgamations, the issuance of Capital Stock or the
incurrence of Indebtedness, in each case permitted under this Agreement (in each
case, whether or not the applicable Permitted Acquisition, Permitted Investment,
merger, consolidation, amalgamation, issuance of Capital Stock or incurrence of
Indebtedness is consummated) and (z) amortization of deferred financing costs),
net of interest income, plus (ii) the aggregate amount of Federal, state, local
and foreign income, capital or profits taxes, including foreign withholding
taxes, expensed during such period to the extent paid in cash, in each case, of
or by Holdings and its Subsidiaries for such period (including any Distribution
made to Holdings to permit Holdings to pay such taxes) plus (iii) the aggregate
principal amount of all regularly scheduled principal or amortization payments
on Indebtedness for borrowed money of Holdings and its Subsidiaries for such
period paid or payable in cash (other than prepaid amounts, any payments in
respect of Capital Lease Obligations, payments due at maturity, payment in
respect of intercompany debt or any payments with respect thereto paid in cash
from the proceeds of any refinancing thereof) plus (iv) the aggregate amount of
cash Distributions made by Holdings during such period other than one cash
Distribution made by Holdings during any four consecutive Fiscal Quarter period.

 

“Foreign Base Rate” means, with respect to any ROW Swingline Loans or any French
Swingline Loans, in each case that are funded outside the United States, the
LIBOR Rate for a one-month interest period as in effect on the first day of the
current calendar month; provided that, in no event shall the Foreign Base Rate
be less than zero.

 

“Foreign Borrowing Participation” has the meaning specified in Section 2.10(a).

 

“Foreign Borrowing Participation Fee” has the meaning specified in
Section 2.10(f).

 

“Foreign Borrowing Participation Settlement” has the meaning specified in
Section 2.10(b)(i).

 

“Foreign Borrowing Participation Settlement Amount” has the meaning specified in
Section 2.10(b)(ii).

 

“Foreign Borrowing Participation Settlement Date” has the meaning specified in
Section 2.10(b)(i).

 

“Foreign Borrowing Participation Settlement Period” has the meaning specified in
Section 2.10(b)(i).

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary of Holdings that is formed under the
laws of a jurisdiction other than a State of the United States or the District
of Columbia.  For the avoidance of doubt, any Subsidiary of Holdings which is
organized and existing under the Laws of Puerto Rico or any other territory of
the United States of America shall be a Foreign Subsidiary.

 

“Foreign Subsidiary Holding Company” means any Domestic Subsidiary the primary
assets of which consist of Capital Stock in (a) one or more Foreign Subsidiaries
or (b) one or more Foreign Subsidiary Holding Companies.

 

“French Borrowers” has the meaning specified in the introductory paragraph to
this Agreement.

 

29

--------------------------------------------------------------------------------



 

“French Credit Facility” means the swingline facility provided for by this
Agreement extended to the French Borrowers.

 

“French Insolvency Laws” means the EU Insolvency Regulation, the provisions of
the Livre VI and other relevant provisions related thereto of the French Code de
commerce or similar debtor relief laws of France from time to time in effect.

 

“French Obligations” means, with respect to the Indebtedness of the French
Borrowers under the Loan Documents, any principal, premium (if any), interest
(including interest accruing on or after the filing of any petition in
bankruptcy or for reorganization relating to any French Borrower whether or not
a claim for post-filing interest is allowed in such proceedings), fees, charges,
expenses, reimbursement obligations, other monetary obligations of any French
Borrower of any nature and all other amounts payable by any French Borrower
under the Loan Documents or in respect thereof; provided that, “French
Obligations” shall in any event include Designated Bank Products Obligations of
any French Borrower; provided, further, that “French Obligations” shall not
include any Canadian Obligations, ROW Obligations or U.S. Obligations.

 

“French Swingline Bank” means Bank of America Merrill Lynch International,
Designated Activity Company, a financial institution authorized to make loans in
France (a) under European Union passport rules or (b) directly by the ACPR.

 

“French Swingline Commitment” means the commitment of the French Swingline
Lender to make loans pursuant to Section 2.3(d).

 

“French Swingline Lender” means the French Swingline Bank or a branch or
Affiliate of the French Swingline Bank or any successor financial institution
agreed to by the Borrowers’ Agent and the Agent, in its capacity as provider of
French Swingline Loans; provided that (a) it is a French licensed credit
institution (établissement de credit) or a financial institution authorized to
make loans in France (i) under European Union passport rules or (ii) directly by
the ACPR and (b) it has opened an account or accounts, each of which is located
outside France, for the purpose of making or receipt of any advance, Loan or
payment under the French Credit Facility to, from or for the benefit of any
French Borrower.

 

“French Swingline Loan” and “French Swingline Loans” have the meanings specified
in Section 2.3(d).

 

“French Swingline Loan Minimum” means (a) in the case of a French Swingline Loan
denominated in Dollars, $100,000, (b) in the case of a French Swingline Loan
denominated in Euro, €100,000 and (c) in the case of a French Swingline Loan
denominated in Sterling, £100,000.

 

“French Swingline Loan Multiple” means (a) in the case of a French Swingline
Loan denominated in Dollars, $50,000, (b) in the case of a French Swingline Loan
denominated in Euro, €50,000 and (c) in the case of a French Swingline Loan
denominated in Sterling, £50,000.

 

“French Swingline Sublimit” has the meaning specified in Section 2.3(d).

 

“FSCO” means the Financial Services Commission of Ontario and any Person
succeeding to the functions thereof and includes the Superintendent under such
statute and any other Governmental Authority (succeeding to the functions
thereof) and established or appointed by the Financial Services Commission of
Ontario Act, 1997.

 

“Full Payment” or “Full Payment of the Obligations” means (a) the payment in
full in cash or immediately available funds (except for (i) contingent
indemnities and cost and reimbursement obligations, in each case, to the extent
no claim has been made, (ii) Obligations under Hedge Agreements that have been
novated or collateralized, to the extent required by the terms thereof or as
otherwise reasonably acceptable to the applicable counterparty and the Agent and
(iii) Cash Management Obligations and Designated Bank Products Obligations, to
the extent such Cash Management Obligations or Designated Bank Products
Obligations, as the case may be, are not then due) of all Obligations then
outstanding, if any, (b) with respect to Letters of Credit outstanding, delivery
of cash collateral or

 

30

--------------------------------------------------------------------------------



 

backstop letters of credit in respect thereof in the manner and as otherwise
required under Section 2.4(g) and (c) the termination or expiration of all
Commitments and any Refinancing Term Commitments.

 

“Funded Foreign Borrowing Participation” means, with respect to any
Participating Canadian Lender or Participating ROW Lender, in respect of any
Canadian Revolving Loans or ROW Revolving Loans, respectively, funded by Bank of
America and subject to Section 2.10, (a) the aggregate amount paid by such
Participating Canadian Lender or Participating ROW Lender, as applicable, to
Bank of America pursuant to Section 2.10(b) in respect of such Participating
Canadian Lender’s or Participating ROW Lender’s participation in the principal
amount of such Canadian Revolving Loans or ROW Revolving Loans, respectively,
funded by Bank of America minus (b) the aggregate amount paid to such
Participating Canadian Lender or Participating ROW Lender, as applicable, by
Bank of America pursuant to Section 2.10(b) in respect of such Participating
Canadian Lender’s or Participating ROW Lender’s participation in the principal
amount of such Canadian Revolving Loans or ROW Revolving Loans, respectively,
funded by Bank of America, excluding in each case any payments made in respect
of interest accrued on such Canadian Revolving Loans or ROW Revolving Loans
funded by Bank of America.  Bank of America’s Funded Foreign Borrowing
Participation in any Canadian Revolving Loans or ROW Revolving Loans funded by
Bank of America shall be equal to the outstanding principal amount of such
Canadian Revolving Loans or ROW Revolving Loans minus the total Funded Foreign
Borrowing Participation of all other Lenders therein.

 

“Funding Date” means the date on which a Borrowing occurs.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, including those set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or, if applicable in the case of the
Canadian Subsidiaries, such generally accepted accounting principles and
practices set forth from time to time in Canada by Chartered Professional
Accountants of Canada) or in such other statements by such other entity as
approved by a significant segment of the accounting profession, subject to
Section 1.2(b).

 

“General Intangibles” means all of each Obligor’s now owned or hereafter
acquired “general intangibles” as defined in the UCC or, with respect to any
General Intangible of a Canadian Obligor, an “intangible” as defined in the
PPSA, choses in action and causes of action and all other intangible personal
property of each Obligor of every kind and nature (other than Accounts),
including all contract rights, payment intangibles, Proprietary Rights,
corporate or other business records, inventions, designs, blueprints, plans,
specifications, computer software, customer lists, registrations, licenses,
franchises, Tax refund claims, any funds which may become due to any Obligor in
connection with the termination of any Plan or other employee benefit plan or
any rights thereto and any other amounts payable to any Obligor from any Plan or
other employee benefit plan, rights and claims against carriers and shippers,
rights to indemnification, business interruption insurance and proceeds thereof,
property, casualty or any similar type of insurance and any proceeds thereof,
proceeds of insurance covering the lives of key employees on which any Obligor
is beneficiary, rights to receive dividends, distributions, cash, Instruments
and other property in respect of or in exchange for pledged equity interests or
Investment Property and any letter of credit, guarantee, claim, security
interest or other security held by or granted to any Obligor.

 

“Goods” means all “goods” as defined in the UCC or, with respect to any goods of
a Canadian Obligor, the PPSA, now owned or hereafter acquired by any Obligor,
wherever located, including embedded software to the extent included in “goods”
as defined in the UCC, and manufactured homes.

 

“Governmental Authority” means any nation or government, any state, provincial,
territorial or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof and any governmental entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

 

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person;
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business.

 

“Guarantee Agreements” mean the U.S. Guarantee Agreement and the Canadian
Guarantee Agreement.

 

31

--------------------------------------------------------------------------------



 

“Guarantors” means (a) the U.S. Guarantors, (b) the Canadian Guarantors, and
(c) each other Person, who, in a writing accepted by the Agent, guarantees
payment or performance in whole or in part of any of the Obligations.

 

“Hedge Agreement” means any and all transactions, agreements or documents now
existing or hereafter entered into, which provides for an interest rate, credit,
commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging any Obligor’s exposure to fluctuations in interest or
exchange rates, loan, credit exchange, security or currency valuations or
commodity prices.

 

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Immaterial Subsidiary” means any Subsidiary of Holdings that, as of the last
day of the Fiscal Quarter of Holdings most recently ended for which financial
information in respect thereof is available, (a) did not have assets with a
value in excess of 2.5% of the total assets of Holdings and its Subsidiaries as
at such date and (b) did not have total revenues in excess of 2.5% of the total
revenues of Holdings and its Subsidiaries for the four consecutive Fiscal
Quarter period then ended.  Any determination of whether a Subsidiary shall
cease to qualify as an Immaterial Subsidiary shall be made on the date of the
delivery of the Compliance Certificate pursuant to Section 7.2(d).  To the
extent a Subsidiary ceases to be an Immaterial Subsidiary in connection with
such determination, Holdings shall have 60 days (or such longer period to which
the Agent may reasonably agree) from the date of delivery of such Compliance
Certificate to cause such Subsidiary to comply with the requirements of
Section 7.16 to the extent applicable.  Each Immaterial Subsidiary as of the
Closing Date shall be set forth in Schedule 1.3.

 

“Increased Amount” of any Indebtedness means any increase in the amount of such
Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness with the same terms or in the
form of common stock of any Borrower or Holdings and the accretion of original
issue discount or liquidation preference.

 

“Incremental ABL Term Loans” has the meaning specified in Section 2.5(a).

 

“Incremental Commitment Amendment” has the meaning specified in
Section 2.5(e)(ii).

 

“Incremental Facility” and “Incremental Facilities” have the meanings specified
in Section 2.5(a).

 

“Incremental Facility Increase” has the meaning specified in Section 2.5(a).

 

“Incremental Indebtedness” means any Indebtedness incurred by any Borrower
pursuant to and in accordance with Section 2.5.

 

“Incremental Revolving Commitment Effective Date” has the meaning specified in
Section 2.5(e)(i).

 

“Incremental Revolving Commitments” has the meaning specified in Section 2.5(a).

 

“Indebtedness” means, without duplication, (a) all indebtedness for borrowed
money or the deferred purchase price of property, excluding trade payables and
the endorsement of checks and other similar instruments in the ordinary course
of business; (b) all obligations and liabilities of any other Person secured by
any Lien on an Obligor’s or any of its Subsidiaries’ property, even if such
Obligor or Subsidiary shall not have assumed or become liable for the payment
thereof (the amount of such obligation being deemed to be the lesser of the
value of such property (as determined in good faith by the Company) or the
amount of the obligation so secured); (c) all obligations or liabilities created
or arising under any Capital Lease; (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even if the rights and remedies of the seller
or lender under such agreement in the event of default are limited to
repossession or sale of such property), but excluding trade accounts payable
arising in the ordinary course of business; (e) all obligations of such Person
for the reimbursement of any obligor on any letter of credit, banker’s
acceptance or similar credit transaction; (f) all net obligations of such Person
in respect of Hedge Agreements; and (g) all

 

32

--------------------------------------------------------------------------------



 

obligations and liabilities under Guarantees in respect of obligations of the
type described in any of clauses (a) through (f) above.

 

“Indemnified Liabilities” has the meaning specified in Section 14.10.

 

“Indemnified Person” has the meaning specified in Section 14.10.

 

“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes and (b) to the
extent not otherwise described in (a), Other Taxes.

 

“Instruments” means all instruments as such term is defined in Article 9 of the
UCC or as is defined in the PPSA, as applicable, now owned or hereafter acquired
by any Borrower, any Guarantor or any of their Subsidiaries.

 

“Intercreditor Agreement Supplement” has the meaning specified in
Section 13.17(b).

 

“Interest Period” means, as to any LIBOR Loan, the period commencing on the
Funding Date of such Loan or on the Continuation/Conversion Date on which the
Loan is converted into or continued as a LIBOR Loan, and ending on (i) the date
seven days or one, two, three or six months thereafter, or (ii) any other date
agreed to by all the Lenders making or holding such Loan, in each case, as
selected by the applicable Borrower in its Notice of Borrowing or Notice of
Continuation/Conversion, provided that:

 

(a)           if any Interest Period would otherwise end on a day that is not a
Business Day, that Interest Period shall be extended to the following Business
Day unless, in the case of any Interest Period of one month or longer, the
result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

 

(b)           any Interest Period of one month or longer pertaining to a LIBOR
Loan that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period; and

 

(c)           no Interest Period shall extend beyond the Maturity Date.

 

“Interest Rate” means each or any of the interest rates, including the Default
Rate, set forth in Section 3.1.

 

“Inventory” means all of each Obligor’s and each of its Subsidiaries’ now owned
or hereafter acquired Rental Equipment, Merchandise and Consumables Inventory
and other inventory, goods and merchandise, wherever located, to be furnished
under any contract of service or held for sale or lease, all returned goods, raw
materials, work-in-process, finished goods (including embedded software), other
materials and supplies of any kind, nature or description which are used or
consumed in such Obligor’s or any of its Subsidiaries’ business or used in
connection with the packing, shipping, advertising, selling or finishing of such
goods, merchandise, and all documents of title or other Documents representing
them.

 

“Investment” means, with respect to any Person, (a) any loan or other extension
of credit (including a guarantee) or capital contribution to any other Person
(by means of any transfer of cash or other property or any payment for property
or services for consideration of Indebtedness or Capital Stock of any other
Person), other than in connection with leases of Equipment or leases or sales of
Inventory on credit in the ordinary course of business or (b) any purchase or
acquisition by such Person of Capital Stock, bonds, notes, debentures or other
securities or evidences of indebtedness issued by any other Person, excluding
the acquisition of inventory, supplies, equipment and other assets used or
consumed in the ordinary course of business of such Person and Capital
Expenditures.  The amount of any Investment outstanding at any time shall be the
original cost of such Investment, reduced (at the Company’s option) by any
dividend, distribution, interest payment, return of capital, repayment or other
amount or value received in respect of such Investment.

 

33

--------------------------------------------------------------------------------



 

“Investment Property” means all of each Obligor’s now owned or hereafter
acquired “investment property” as defined in the UCC or the PPSA, as applicable,
and includes all right title and interest of each Obligor in and to any and all:
(a) securities whether certificated or uncertificated; (b) securities
entitlements; (c) securities accounts; (d) commodity contracts; or (e) commodity
accounts.

 

“IRS” means the Internal Revenue Service and any Governmental Authority
succeeding to any of its principal functions under the Code.

 

“Laws” means, collectively, all international, foreign, federal, state,
provincial, territorial and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“LCA Election” has the meaning specified in Section 1.3(m)(ii).

 

“LCA Test Date” has the meaning specified in Section 1.3(m)(ii).

 

“Leases” means the written agreements between an Obligor and an Account Debtor
entered into in the ordinary course of business of such Obligor for rental or
lease of Rental Equipment by such Obligor to such Account Debtor, including all
schedules and supplements thereto.

 

“Lender” and “Lenders” have the meanings specified in the introductory paragraph
to this Agreement and shall include the Agent to the extent of any Agent Advance
outstanding and the Banks to the extent of any Swingline Loan outstanding.

 

“Lender Joinder Agreement” has the meaning specified in Section 2.5(d)(i).

 

“Letter of Credit” and “Letters of Credit” have the meanings specified in
Section 2.4(a)(i).

 

“Letter of Credit Fee” has the meaning specified in Section 3.6.

 

“Letter of Credit Issuer” means the U.S. Bank, any Affiliate or branch of the
U.S. Bank (including the Canadian Bank, in respect of Letters of Credit
denominated in Canadian Dollars) or any other Lender or Affiliate or branch of a
Lender that issues any Letter of Credit pursuant to this Agreement and agrees to
provide reporting with respect to Letters of Credit reasonably required by the
Agent.

 

“Letter of Credit Subfacility” means $300,000,000.

 

“LIBOR Interest Payment Date” means, with respect to a LIBOR Loan, the
Termination Date and the last day of each Interest Period applicable to such
Loan and, with respect to each Interest Period of more than three months, each
three-month anniversary of the commencement of such Interest Period for such
LIBOR Loan.

 

“LIBOR Loan” means a Loan during any period in which it bears interest based on
the LIBOR Rate.

 

“LIBOR Rate” means, for any Interest Period, with respect to LIBOR Loans
denominated in any currency, the rate of interest per annum (rounded upward to
the next 1/100th of 1%) determined pursuant to the following formula:

 

LIBOR Rate =

Offshore Base Rate

 

1.00 - Eurodollar Reserve Percentage

 

Where,

 

34

--------------------------------------------------------------------------------



 

“Offshore Base Rate” means, with respect to any LIBOR Loans denominated in any
currency, the per annum rate of interest (rounded upward to the next 1/100th of
1% and in no event less than zero) determined by the Agent at or about 11:00
a.m. (London time) two Business Days prior to such Interest Period (or (a) with
respect to LIBOR Loans denominated in Sterling, 11:00 a.m. (London time) on the
first day of such Interest Period or (b) with respect to LIBOR Loans denominated
in any other Alternative Currency, 11:00 a.m. (London time) on such other day as
shall be determined by the Agent, acting reasonably, in accordance with the
market practice in the London interbank market for such Alternative Currency),
for a term equivalent to such period, equal to the London Interbank Offered Rate
for deposits in such currency, or comparable or successor rate approved by the
Agent, as published on the applicable Reuters screen page (or other commercially
available source designated by the Agent from time to time); provided that any
comparable or successor rate shall be applied by the Agent, if administratively
feasible, in a manner consistent with market practice.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day applicable to member banks with deposits
exceeding $1,000,000,000 under regulations issued from time to time by the
Federal Reserve Board for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”). 
The LIBOR Rate for each outstanding LIBOR Loan shall be adjusted automatically
as of the effective date of any change in the Eurodollar Reserve Percentage.

 

“LIBOR Screen Rate” means the London Interbank Offered Rate quote on the
applicable screen page the Agent (in its reasonable discretion) designates to
determine London Interbank Offered Rate (or such other commercially available
source providing such quotations as may be designated by the Agent from time to
time in its reasonable discretion).

 

“LIBOR Successor Rate” has the meaning specified in Section 5.7.

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definitions of Base Rate,
Canadian Base Rate, Foreign Base Rate, Interest Period, timing and frequency of
determining rates and making payments of interest and other administrative
matters as may be appropriate, in the discretion of the Agent, to reflect the
adoption of such LIBOR Successor Rate and to permit the administration thereof
by the Agent in a manner substantially consistent with market practice (or, if
the Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Agent determines in consultation with the Borrowers’ Agent).

 

“Lien” means any mortgage, charge, pledge, lien (statutory or other), security
interest, hypothecation, assignment for security, claim, or preference or
priority or other encumbrance upon or with respect to any property of any kind. 
A Person shall be deemed to own subject to a Lien any property which such Person
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement.

 

“Like-Kind Exchange” means a substantially contemporaneous exchange or swap,
including transactions covered by Section 1031 of the Code, of property or
assets (“Relinquished Property”) for property or assets with comparable or
greater Fair Market Value or usefulness to the business of the U.S. Borrowers
and their Domestic Subsidiaries (“Replacement Property”); provided that (a) the
disposition of the Relinquished Property is permitted under the terms of this
Agreement, (b) the transaction is entered into in the normal course of business,
(c) the applicable “exchange agreement” reflects arm’s-length terms with a
Qualified Intermediary who is not an Affiliate of Holdings and otherwise
contains customary terms and (d) all net proceeds thereof are deposited in one
or more Like-Kind Exchange Accounts.

 

“Like-Kind Exchange Account” means any account established jointly with a
Qualified Intermediary pursuant to and solely for the purposes of facilitating
any Like-Kind Exchange, the amounts on deposit in which shall be limited to
proceeds realized from the disposition of Relinquished Property in connection
with a Like-Kind Exchange.

 

35

--------------------------------------------------------------------------------



 

“Limited Condition Acquisition” means any acquisition of any assets, business or
Person permitted by this Agreement, the consummation of which is not conditioned
on the availability of, or on obtaining, third-party financing.

 

“Loan Documents” means this Agreement, the Guarantee Agreements, each Guaranty
Supplement referred to in any Guarantee Agreement, the Security Documents, the
Fee Letters, any TEG Letter, any Acceptable Intercreditor Agreement or any other
intercreditor agreement entered into by the Agent at any time in connection with
this Agreement or any Security Document, any promissory note evidencing any
Obligations, any other “Loan Document” (as defined in the Existing Loan
Agreement) in effect on the Closing Date (to the extent such document has not
been amended and restated, replaced or superseded), and any other agreements,
instruments, and documents to which one or more Obligors is a party that, for
any such other agreement, instrument or document entered into after the Closing
Date, expressly states that it is to be treated as a “Loan Document” hereunder.

 

“Loans” means, collectively, all loans and advances provided for in Article II.

 

“London Bank” means Bank of America, N.A. (acting through its London branch), or
any successor entity thereto.

 

“March 2015 5½% Senior Note Indenture” means that certain Indenture dated as of
March 26, 2015 among the Company, Holdings, certain subsidiaries of the Company
and Wells Fargo Bank, National Association, as Trustee.

 

“March 2015 5½% Senior Notes” means the 5½% Senior Notes due 2025 issued by the
Company pursuant to the March 2015 5½% Senior Note Indenture.

 

“Market Disruption Event” has the meaning specified in Section 5.5(b).

 

“Material Account” means any bank account, securities account or commodities
account of any Obligor, including in any case any account into which proceeds
from any Securitization Transaction (including, but not limited to, the Existing
Securitization Facility) are deposited, but excluding (a) any “Controlled
Account” under and as defined in the documents evidencing the Existing
Securitization Facility as in effect as of the Agreement Date and any similar
account under any Securitization Transaction, (b) any Like-Kind Exchange
Account, (c) any account which is exclusively used for disbursement purposes
(including payroll accounts) and (d) other accounts to the extent the aggregate
amount of funds on deposit therein does not exceed $25,000,000.

 

“Material Adverse Effect” means a material adverse effect on (a) the business or
financial condition of Holdings and its Restricted Subsidiaries, taken as a
whole, (b) the ability of Holdings, the Borrowers and the other Obligors (taken
as a whole) to perform their payment obligations under this Agreement or any
other Loan Document or (c) the rights and remedies of the Agent and the Lenders
under this Agreement or any other Loan Document.

 

“Maturity Date” means the date that is the fifth anniversary of the Closing
Date.

 

“Maximum Canadian Revolver Amount” means $250,000,000 as of the Agreement Date,
as the same may be increased or decreased from time to time in accordance with
Section 2.2(d).  Anything contained herein to the contrary notwithstanding,
(a) upon termination of the Commitments, the Maximum Canadian Revolver Amount
shall automatically be reduced to zero and (b) in no event shall the sum of the
Maximum Canadian Revolver Amount and the Maximum ROW Revolver Amount at any time
be greater than the Revolving Credit Commitments at such time.

 

“Maximum Rate” has the meaning specified in Section 3.3.

 

“Maximum Revolver Amount” means, at any time, the aggregate Revolving Credit
Commitments at such time, as the same may be increased from time to time in
accordance with Section 2.5 or reduced from time to time in accordance with
Section 4.3.  As of the Agreement Date, the Maximum Revolver Amount is
$3,750,000,000. 

 

36

--------------------------------------------------------------------------------



 

Anything contained herein to the contrary notwithstanding, upon termination of
the Commitments, the Maximum Revolver Amount shall automatically be reduced to
zero.

 

“Maximum ROW Revolver Amount” means $125,000,000 as of the Agreement Date, as
the same may be increased or decreased from time to time in accordance with
Section 2.2(d).  Anything contained herein to the contrary notwithstanding,
(a) upon termination of the Commitments, the Maximum ROW Revolver Amount shall
automatically be reduced to zero and (b) in no event shall the sum of the
Maximum ROW Revolver Amount and the Maximum Canadian Revolver Amount at any time
be greater than the Revolving Credit Commitments at such time.

 

“Merchandise and Consumables Inventory” means Inventory owned by a Borrower, a
Guarantor or any of their Subsidiaries, other than Rental Equipment held for
sale or rental, including parts for Rental Equipment, parts to be sold, parts to
be installed on Rental Equipment (which parts are not then incorporated or
installed in or on, or affixed or appurtenant to, any such Rental Equipment),
and Inventory for the contractors supply business of the Obligors.

 

“Merchandise and Consumables Inventory Formula Amount” means, on any date of
determination thereof, an amount equal to 55% of the Value of Eligible
Merchandise and Consumables Inventory on such date.

 

“Minimum Extension Condition” has the meaning specified in Section 2.6(g).

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

 

“Multi-employer Plan” means a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six years contributed to by any of the Borrowers or
any ERISA Affiliate.

 

“National Pump Acquisition” means the acquisition of assets contemplated by the
Asset Purchase Agreement, effective as of March 7, 2014, by and among the
Company, UR Canada, LD Services, LLC, National Pump & Compressor Ltd., Canadian
Pump & Compressor, Ltd., Gulfco Industrial Equipment, L.P. and the Owners named
therein.

 

“National Pump Transactions” means (a) the National Pump Acquisition, (b) the
issuance of debt securities in connection with the National Pump Acquisition and
(c) any other transactions contemplated in connection with the National Pump
Acquisition and any other financing transactions in connection with the National
Pump Acquisition.

 

“Neff Acquisition” means the acquisition by the Company of Neff Corporation
contemplated by the Agreement and Plan of Merger, dated as of August 16, 2017,
by and among the Borrower, UR Merger Sub III Corporation and Neff Corporation.

 

“Neff Transactions” means (a) the Neff Acquisition, (b) the issuance of debt
securities in connection with the Neff Acquisition and (c) any other
transactions contemplated in connection with the Neff Acquisition and any other
financing transactions in connection with the Neff Acquisition.

 

“NES Acquisition” means the acquisition of assets contemplated by the Agreement
and Plan of Merger, dated as of January 25, 2017, by and among NES Rentals
Holdings II, Inc., the Borrower, UR Merger Sub II Corporation and Diamond Castle
Holdings, LLC, as the Stockholder Representative named therein.

 

“NES Transactions” means (a) the NES Acquisition, (b) the issuance of debt
securities in connection with the NES Acquisition and (c) any other transactions
contemplated in connection with the NES Acquisition and any other financing
transactions in connection with the NES Acquisition.

 

“Net Book Value” means, with respect to any Rental Equipment, cost minus
accumulated depreciation for such Rental Equipment calculated in accordance with
GAAP.

 

37

--------------------------------------------------------------------------------



 

“Net Orderly Liquidation Value” means the orderly liquidation value (net of
costs and expenses estimated to be incurred in connection with such liquidation)
that is estimated to be recoverable in an orderly liquidation of Rental
Equipment or other Inventory, as applicable, as determined in accordance with
the most recent Appraisal received by the Agent in accordance with
Section 7.9(b).

 

“Non-Consenting Lender” has the meaning specified in Section 12.1(b).

 

“Non-Cooperative Jurisdiction” shall mean a “non-cooperative state or territory”
(Etat ou territoire non coopératif) as set out in the list referred to in
Article 238-0 A of the French tax code (Code Général des Impôts), as such list
may be amended from time to time.

 

“Non-Core Business” means any business which is not an essential part of the
rental business.

 

“Non-Extended Commitments” has the meaning specified in Section 2.6(a).

 

“Non-Extended Loans” has the meaning specified in Section 2.6(a).

 

“Non-Extending Lender” has the meaning specified in Section 2.6(e).

 

“Non-Extension Notice Date” has the meaning specified in Section 2.4(b).

 

“Non-Recourse Indebtedness” means Indebtedness of a Person (a) as to which no
Obligor provides any Guarantee or credit support of any kind or is directly or
indirectly liable (as a guarantor or otherwise) and (b) which does not provide
any recourse against any of the assets of any Obligor, in each case other than
Standard Securitization Undertakings.

 

“Notice of Borrowing” has the meaning specified in Section 2.2(a).

 

“Notice of Continuation/Conversion” has the meaning specified in Section 3.2(b).

 

“November 2016 5½% Senior Note Indenture” means that certain Indenture dated as
of November 7, 2016 among the Company, Holdings, certain subsidiaries of the
Company and Wells Fargo Bank, National Association, as Trustee.

 

“November 2016 5½% Senior Notes” means the 5½% Senior Notes due 2027 issued by
the Company pursuant to the November 2016 5½% Senior Note Indenture.

 

“Obligations” means the U.S. Obligations, the ROW Obligations, the Canadian
Obligations and the French Obligations.

 

“Obligors” means, collectively, each Borrower, each Guarantor, and any other
Person that now or hereafter is primarily or secondarily liable for any of the
Obligations and/or grants the Agent a Lien on any collateral as security for any
of the Obligations.

 

“Original Agreement Date” means June 9, 2008.

 

“Original Currency” has the meaning specified in Section 14.20.

 

“Original Loan Agreement” means that certain Credit Agreement, dated as of
June 9, 2008, by and among Holdings, the Company, UR Canada, the Guarantors, the
Agent, the lenders party thereto and certain other parties thereto.

 

“Originating Lender” has the meaning specified in Section 12.2(e).

 

38

--------------------------------------------------------------------------------



 

“Other Connection Taxes” means, with respect to any Agent, Lender or other such
recipient, Taxes imposed as a result of a present or former connection between
such recipient and the jurisdiction imposing such Tax (other than connections
arising from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

 

“Other Taxes” means any present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies which arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Loan Documents, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than Other Connection Taxes imposed on an assignor as a result
of any assignment request by the Borrowers under Sections 5.9 or 12.1(b)).

 

“Out-of-Formula Condition” has the meaning specified in Section 4.2.

 

“Pari Passu Debt Reserves” means all reserves with respect to (a) any
outstanding Indebtedness incurred pursuant to Section 8.1(c) or otherwise
secured pursuant to Section 8.2(c) or 8.2(ii) (other than the Obligations),
(b)any Incremental Indebtedness (other than increases to the Revolving Credit
Commitments) or (c) any Refinancing Term Loans or Refinancing Revolving Loans,
in each case, that is secured by Liens on Collateral on a basis pari passu in
priority with the Agent’s Liens thereon securing extensions of credit under any
of the Revolving Credit Commitments, which reserve for any such outstanding
Indebtedness shall be imposed automatically without any further action or notice
by the Agent upon the incurrence of such Indebtedness and shall be in an amount
equal to the unpaid principal amount of such Indebtedness from time to time. 
For the avoidance of doubt, no Pari Passu Debt Reserves shall be established
with respect to any Indebtedness incurred pursuant to Section 8.1(c) or
otherwise secured pursuant to Section 8.2(c) or 8.2(ii) or any Incremental
Indebtedness or any Refinancing Term Loans or Refinancing Revolving Loans, in
each case that is secured by Liens on Collateral solely in the event that all
such Liens on the Collateral are junior in priority to the Agent’s Liens
thereon.

 

“Pari Passu Intercreditor Agreement” means that certain intercreditor agreement,
dated as of October 31, 2018, by and among Bank of America, as Agent under this
Agreement, Bank of America, as TLB Agent, and the other parties thereto from
time to time.

 

“Participant” means any Person who shall have been granted the right by any
Lender to participate in the financing provided by such Lender under this
Agreement, and who shall have entered into a participation agreement in form and
substance satisfactory to such Lender.

 

“Participant Register” has the meaning specified in Section 13.21(b).

 

“Participating Canadian Lender” means each Lender identified on Schedule 2.10A,
solely as to the amount of the Revolving Credit Commitment of such Lender set
forth opposite such Lender’s name on Schedule 2.10A (as such Revolving Credit
Commitment may be reduced (but not increased, unless otherwise agreed in writing
by Bank of America) from time to time pursuant to the terms of this Agreement or
any applicable Assignment and Acceptance), as such schedule may be amended, in
the sole discretion of the Agent and Bank of America, by written agreement of
the Borrowers’ Agent, the Agent, Bank of America and any applicable
Participating Canadian Lender.

 

“Participating ROW Lender” means each Lender identified on Schedule 2.10B,
solely as to the amount of the Revolving Credit Commitment of such Lender set
forth opposite such Lender’s name on Schedule 2.10B (as such Revolving Credit
Commitment may be reduced (but not increased, unless otherwise agreed in writing
by Bank of America) from time to time pursuant to the terms of this Agreement or
any applicable Assignment and Acceptance), as such schedule may be amended, in
the sole discretion of the Agent and Bank of America, by written agreement of
the Borrowers’ Agent, the Agent, Bank of America and any applicable
Participating ROW Lender.

 

“Payment Account” means each bank account to which the proceeds of Collateral
are deposited or credited, and which is maintained in the name of the Agent, on
terms reasonably acceptable to the Agent.

 

39

--------------------------------------------------------------------------------



 

“Payment Conditions” means, at any time of determination with respect to any
payment, event or transaction described herein as being specifically subject to
satisfaction of the Payment Conditions, that (a) both before and immediately
after such payment, event or transaction (including any Loans made in connection
therewith), no Specified Default has occurred and is continuing, (b) immediately
after such payment, event or transaction (including the making of any Loans in
connection therewith), Specified Availability shall be greater than 10% of the
Maximum Revolver Amount and (c) if Specified Availability is not greater than
15% of the Maximum Revolver Amount after giving effect to such payment, event or
transaction (including the making of any Loans in connection
therewith), Holdings and the other Obligors shall be in pro forma compliance
with the covenant set forth in Section 8.9 (regardless of whether a Covenant
Trigger is in effect or such covenant is otherwise effective, and measured as of
the last day of the most recently ended Fiscal Quarter for which financial
statements were required to be delivered in accordance with Section 7.2).

 

“PBA” means the Pension Benefits Act (Ontario) or similar legislation of any
other Canadian federal or provincial jurisdiction, and the regulations
promulgated thereunder applicable to a Pension Plan.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to the functions thereof or any Governmental Authority of
another jurisdiction exercising similar functions in respect of any Plans of an
Obligor.

 

“Pension Event” means solely with respect to Canadian Pension Plans (a) the
whole or partial withdrawal of a Canadian Obligor or any of its Subsidiaries
from a Canadian Pension Plan during a plan year; or (b) the filing of a notice
of proposal to terminate in whole or in part a Canadian DB Pension Plan; or
(c) the issuance of a notice of proposal by any Governmental Authority to
terminate in whole or in part or have an administrator or like body appointed to
administer a Canadian DB Pension Plan; or (d) any other event or condition which
might constitute grounds for the termination of, winding up or partial
termination or winding up or the appointment of a trustee to administer, any
Plan.

 

“Pension Plan” means a pension plan or an employee benefit plan (a) (as defined
in Section 3(2) of ERISA) subject to Title IV of ERISA, other than a
Multi-employer Plan, or (b) which is a “registered pension plan” under the
Income Tax Act (Canada) or which is subject to the PBA or any other applicable
Laws, which in either case of clause (a) or (b) an Obligor sponsors, maintains,
or to which it makes, is making, or is obligated to make contributions, or has
made contributions at any time during the immediately preceding five plan years.

 

“Perfection Certificate” means the Perfection Certificate substantially in the
form of Exhibit F.

 

“Permitted Acquisition” means the acquisition by an Obligor or a Restricted
Subsidiary of all or a substantial portion of the assets or businesses of a
Person or of assets constituting a business unit, line of business or division
of such Person (the “Acquired Business”) or the acquisition by an Obligor or a
Restricted Subsidiary of all of the Capital Stock of the Acquired Business
(other than directors’ qualifying shares or nominee or other similar shares
required pursuant to applicable law) or the merger, amalgamation or
consolidation of the Acquired Business with and into an Obligor or a Restricted
Subsidiary (with such Obligor or Restricted Subsidiary, as the case may be, as
the surviving Person) or an Obligor or a Restricted Subsidiary with and into the
Acquired Business (to the extent permitted under Section 8.5), so long as:

 

(a)           the assets acquired shall be used or useful in or otherwise relate
to, the business or lines of business of the Borrowers and their Subsidiaries as
of the Closing Date;

 

(b)           all transactions in connection with such acquisition shall be
consummated in all material respects in accordance with all applicable laws and
governmental authorizations;

 

(c)           after giving effect to such transaction and any related
refinancing of Indebtedness, none of the acquired assets are subject to any Lien
other than Permitted Liens; and

 

(d)           (i) the Payment Conditions are satisfied at the time of such
Permitted Acquisition (or, at the option of the Borrowers’ Agent if such
Permitted Acquisition is a Limited Condition Acquisition, as of the date

 

40

--------------------------------------------------------------------------------



 

definitive agreements for such Limited Condition Acquisition are entered into)
or (ii) the consideration for such transaction consists solely of any
combination of (A) Capital Stock of Holdings (other than Disqualified Stock),
(B) cash and property in an amount equal to the net proceeds from a
substantially concurrent sale or issuance of Capital Stock of Holdings (other
than Disqualified Stock), (C) additional cash and property (excluding cash and
property covered in clause (B) above) in an amount, together with all cash and
property under this clause (C) for all other Permitted Acquisitions consummated
in the same Fiscal Year, not to exceed $750,000,000, and (D) Indebtedness
(whether incurred or assumed) permitted hereunder.

 

“Permitted Distributions” means:

 

(a)           Distributions by any Subsidiary of an Obligor to such Obligor
(other than Holdings) and Distributions by any Subsidiary to the holders (other
than Holdings) of its Capital Stock on a pro rata basis;

 

(b)           (i) Distributions by Holdings to repurchase equity securities
issued by Holdings from employees, officers or directors of Holdings, the
Company or any Subsidiary, or the authorized representatives of any of the
foregoing, upon the death, disability or termination of employment of any such
employee, officer or director in an amount not to exceed $15,000,000 in the
aggregate in any Fiscal Year and (ii) so long as no Default or Event of Default
has occurred and is continuing, Distributions to purchase Capital Stock of
Holdings from employees, officers or directors of Holdings, the Company or any
Subsidiary in an amount not to exceed the sum of (x) $20,000,000 plus
(y) $15,000,000 multiplied by the number of calendar years that have commenced
since March 9, 2012;

 

(c)           any purchase or redemption of any Capital Stock of Holdings
required pursuant to the terms thereof as a result of a Change of Control or an
asset disposition, so long as at such time no Default or Event of Default shall
have occurred and be continuing (or would result therefrom);

 

(d)           payments to Holdings in an amount sufficient to enable Holdings to
pay (i) its or the Consolidated Parties’ taxes, or its legal, accounting,
payroll, benefits, incentive compensation, insurance and corporate overhead
expenses (including commission, stock exchange and transfer agency fees and
expenses); (ii) trade, lease, payroll, benefits, incentive compensation and
other obligations in respect of goods to be delivered to, services (including
management and consulting services) performed for and properties used by, the
Company and the Restricted Subsidiaries; (iii) the purchase price for
Investments in other Persons; (iv) reasonable and customary incidental expenses
as determined in good faith by the board of directors of Holdings; (v) costs and
expenses incurred in relation to the issuance of Indebtedness or Capital Stock
by Holdings; and (vi) costs and expenses incurred by Holdings in relation to the
Transactions, the National Pump Transactions, the NES Transactions, the Neff
Transactions, the BakerCorp Transactions and the BlueLine Transactions and any
other acquisitions permitted hereunder;

 

(e)           payments to Holdings in an amount sufficient to permit it to repay
Indebtedness the proceeds of which were either contributed to the Company or
used to acquire assets that were contributed to the Company;

 

(f)            cash payments in lieu of the issuance of fractional shares in
connection with the exercise of any warrants, options or other securities
convertible into or exchangeable for capital stock of Holdings;

 

(g)           the deemed repurchase of Capital Stock of Holdings on the cashless
exercise of stock options;

 

(h)           other Distributions by Holdings and any of its Subsidiaries not to
exceed $300,000,000 in the aggregate during the term of this Agreement;
provided, however, that at the time of any such Distribution, no Default or
Event of Default shall have occurred and be continuing (or would result
therefrom);

 

(i)            any Distributions, so long as the Payment Conditions are
satisfied either at the time the Distribution is made or at the time the
Distribution is declared (so long as such Distribution is made within 60 days of
declaration);

 

41

--------------------------------------------------------------------------------



 

(j)            payments in respect of any dividend or distribution on the
Capital Stock of Holdings and payments to purchase Capital Stock of Holdings, in
each case, not to exceed 5% of the market capitalization of Holdings at the time
of such payment;

 

(k)           the making of any Distribution in exchange for, or out of the net
cash proceeds of, a substantially concurrent sale (other than to a Subsidiary of
the Company) of Capital Stock of the Company or Holdings (other than
Disqualified Stock) or from a substantially concurrent cash capital contribution
to the Company or Holdings;

 

(l)            any Investment made in a Special Purpose Vehicle in connection
with a Securitization Transaction, which Investment consists of the assets
described in the definition of “Equipment Securitization Transaction” or
“Receivables Securitization Transaction”; and

 

(m)          Investments constituting Distributions made as a result of the
receipt of non-cash consideration from any Asset Disposition or other sale of
assets or property made pursuant to and in compliance with this Agreement.

 

For purposes of determining compliance with this definition, in the event that
any Distribution meets the criteria of more than one of the types of Permitted
Distributions described in the above clauses, the Borrowers’ Agent, in its sole
discretion, may from time to time classify and reclassify such Distribution and
only be required to include the amount and type of such Distribution in one of
such clauses.

 

“Permitted Indebtedness” has the meaning specified in Section 8.1.

 

“Permitted Investments” means:

 

(a)           Investments in Cash Equivalents;

 

(b)           Investments existing on the Agreement Date and identified in
Schedule 8.4 to this Agreement;

 

(c)           Investments by any Obligor or Restricted Subsidiary in any other
Obligor or Restricted Subsidiary;

 

(d)           Investments by any Subsidiary which is not a Secured Obligor in
any other Subsidiary;

 

(e)           Investments (i)(A) by any Subsidiary which is not an Obligor in
another Subsidiary which is not an Obligor, (B) by any Subsidiary which is not a
Secured Obligor in another Subsidiary which is not a Secured Obligor or (C) by
any Obligor in any Subsidiary which is not a Secured Obligor, in each case by
way of contributions to capital (including by way of organizing a Subsidiary
after the Agreement Date pursuant to Section 7.16) or (ii)(A) in less than all
the business or assets of, or stock or other evidences of beneficial ownership
of, any Person, or (B) in any joint venture or similar arrangement; provided
that the aggregate amount of Investments made under this clause (e)(i)(C) and
clause (e)(ii) (as reduced by any return of capital in respect of any such
Investment), taken together with the aggregate amount of Indebtedness incurred
pursuant to Section 8.1(h)(ii) and the aggregate amount of Investments made
pursuant to clause (l)(ii) of this definition, shall not exceed the greater of
(x) $705,000,000 and (y) 7.5% of Consolidated Net Tangible Assets at any time;

 

(f)            Investments by any Obligor in any Special Purpose Vehicle
pursuant to a Securitization Transaction;

 

(g)           Investments in the nature of pledges or deposits with respect to
leases or utilities provided to third parties in the ordinary course of
business;

 

(h)           deposit accounts maintained in the ordinary course of business;

 

42

--------------------------------------------------------------------------------



 

(i)            Investments constituting Hedge Agreements entered into in the
ordinary course of business;

 

(j)            Investments in securities or other Investments received in
settlement of debts created in the ordinary course of business and owing to, or
of other claims asserted by, the Company or any Restricted Subsidiary, or as a
result of foreclosure, perfection or enforcement of any Lien, or in satisfaction
of judgments, including in connection with any bankruptcy proceeding or other
reorganization of another Person;

 

(k)           loans and advances to officers, directors or employees (i)(A) in
the ordinary course of business, (B) existing on the Closing Date and described
in Schedule 8.4, (C) made after the Closing Date for relocation expenses in the
ordinary course of business, and (D) for any other purpose satisfactory to
Holdings or its Subsidiaries; provided that the aggregate outstanding principal
amount of all such Investments under this clause (k)(i) shall not exceed
$25,000,000 at any time; and (ii) relating to indemnification of any officers,
directors or employees in respect of liabilities relating to their serving in
any such capacity, and any reimbursement of any such officer, director or
employee of expenses relating to the claims giving rise to such indemnification;

 

(l)            (i) Permitted Acquisitions and (ii) Investments in (x) less than
all business or assets of, or stock or other evidences of beneficial ownership
of, any Person, or (y) any joint venture or similar arrangement, in any such
case in the same business or lines of business (or lines of business
substantially similar, or ancillary, complementary or related thereto) in which
Holdings and its Subsidiaries are engaged as of the Agreement Date; provided
that for clause (l)(ii), (A) the aggregate amount of Investments made under such
clause, taken together with the aggregate amount of Indebtedness incurred
pursuant to Section 8.1(h)(ii) and the aggregate amount of Investments made
pursuant to clause (e)(i)(C) and clause (e)(ii) of this definition, shall not
exceed the greater of (I) $705,000,000 and (II) 7.5% of Consolidated Net
Tangible Assets at any time and (B) at the time of such Investment, no Default
or Event of Default shall have occurred and be continuing (or would result
therefrom);

 

(m)          any Investment to the extent that the consideration therefor is
Capital Stock (other than Disqualified Stock) of Holdings;

 

(n)           guarantees of Permitted Indebtedness (provided that no Canadian
Obligor, ROW Borrower, French Borrower or Excluded Subsidiary may Guarantee any
Indebtedness of a U.S. Obligor under this clause (n) unless such Person
Guarantees the U.S. Obligations pursuant to a Guarantee agreement reasonably
acceptable to the Agent);

 

(o)           Investments acquired by an Obligor or a Restricted Subsidiary in
the ordinary course of business received in settlement of claims against any
other Person or a reorganization or similar arrangement of any debtor of such
Obligor or Restricted Subsidiary, including upon the bankruptcy or insolvency of
such debtor, or as a result of foreclosure, perfection or enforcement of any
Lien;

 

(p)           Investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers consistent with past practices;

 

(q)           advances of payroll payments to employees in the ordinary course
of business;

 

(r)            Investments acquired by Holdings or any Subsidiary in connection
with an Asset Disposition permitted under Section 8.5(d) to the extent such
Investments are non-cash proceeds as permitted under Section 8.5(d);

 

(s)            Investments not to exceed the greater of (i) $940,000,000 and
(ii) 10% of Consolidated Net Tangible Assets in the aggregate;

 

(t)            any Investments, so long as the Payment Conditions shall have
been satisfied;

 

(u)           Investments in receivables owing to the Company or any Restricted
Subsidiary created or acquired in the ordinary course of business; and

 

43

--------------------------------------------------------------------------------



 

(v)           any transaction to the extent that it constitutes an Investment
that is permitted by and made in accordance with Section 8.4.

 

For purposes of determining compliance with this definition, in the event that
any Investment meets the criteria of more than one of the types of Permitted
Investments described in the above clauses, the Borrowers’ Agent, in its sole
discretion, may from time to time classify and reclassify such Investment and
only be required to include the amount and type of such Investment in one of
such clauses.

 

“Permitted Liens” has the meaning specified in Section 8.2.

 

“Permitted Priority Borrowing Base Liens” means Permitted Liens described in
clauses (f), (g), (j) and (z) of Section 8.2.

 

“Permitted Priority Liens” means Permitted Liens described in clauses (b), (f),
(g), (h), (j), (n), (o), (p) (to the extent the Liens that secured the
Refinanced Indebtedness were Permitted Priority Liens), (q), (t), (u), (v), (w),
(x), (y), (z), (aa), (bb), (dd), (ff) and (jj) of Section 8.2.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, unlimited liability company, joint venture, trust,
unincorporated organization, association, corporation, Governmental Authority,
or any other entity.

 

“Plan” means any of (a) an “employee benefit plan” (including such plans as
defined in Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a
“plan” as defined in Section 4975 of the Code or (c) any Person whose assets
include (for purposes of ERISA Section 3(42) or otherwise for purposes of Title
I of ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”; in each case which an Obligor sponsors or maintains or to which
an Obligor or a Subsidiary of an Obligor makes, is making, or is obligated to
make contributions and includes any Pension Plan.

 

“PMP Lender” means: (a) until the competent authority publishes its
interpretation of the term “public” (as referred to in article 4.1(1) of the
Capital Requirements Regulation (No. 575/2013)), an entity that is a
professional market party (any person advancing an amount of at least €100,000
(or acquiring receivables in an aggregate amount of €100,000) is deemed to be a
professional market party); or (b) following publication by the competent
authority of its interpretation of the term public (as referred to in
article 4.1(1) of the Capital Requirements Regulation (No. 575/2013)), such
person which does not qualify as forming part of the “public”.

 

“PPSA” means the Personal Property Security Act (Ontario) and the regulations
promulgated thereunder, provided, however, if validity, perfection and effect of
perfection and non-perfection of the Agent’s security interest in any Collateral
of any Canadian Obligor are governed by the personal property security laws of
any Canadian jurisdiction other than Ontario, PPSA means those personal property
security laws (including the Civil Code of Québec) in such other jurisdiction
for the purposes of the provisions hereof relating to such validity, perfection,
and effect of perfection and non-perfection and for the definitions related to
such provisions, as from time to time in effect.

 

“Previously Absent Financial Maintenance Covenant” means, at any time, any
financial maintenance covenant that is not included in the Loan Documents at
such time.

 

“Priority Payable Reserves” means reserves established in the Reasonable Credit
Judgment of the Agent for amounts secured by any Liens, choate or inchoate or
any deemed trusts arising under Laws, which rank or are capable of ranking in
priority to the Agent’s Liens.

 

“Pro Rata Share” means, with respect to a Lender, a fraction (expressed as a
percentage), the numerator of which is the amount of such Lender’s Revolving
Credit Commitment and the denominator of which is the sum of the amounts of all
of the Lenders’ Revolving Credit Commitments, or if no Revolving Credit
Commitments are outstanding, a fraction (expressed as a percentage), (a) the
numerator of which is the Equivalent Amount in Dollars of the sum (without
duplication) of the aggregate amount of the Revolving Loans owed to such Lender
plus such

 

44

--------------------------------------------------------------------------------



 

Lender’s participation in the aggregate maximum amount available to be drawn
under all outstanding Letters of Credit, plus such Lender’s participation in the
aggregate amount of any unpaid reimbursement obligations in respect of Letters
of Credit and (b) the denominator of which is the Equivalent Amount in Dollars
of the sum (without duplication) of the aggregate amount of the Revolving Loans
owed to the Lenders, plus the aggregate maximum amount available to be drawn
under all outstanding Letters of Credit, plus the aggregate amount of any unpaid
reimbursement obligations in respect of Letters of Credit, in each case giving
effect to a Lender’s participation in Swingline Loans and Agent Advances.

 

“Progress Billing” means any invoice for goods sold or services rendered under a
contract or agreement pursuant to which the Account Debtor’s obligation to pay
such invoice is conditioned upon any Obligor’s or any Subsidiary of an Obligor’s
completion of any further performance under the contract or agreement; provided
that in no event will any invoice for rent under a Lease be considered a
Progress Billing.

 

“Proposed Change” has the meaning specified in Section 12.1(b).

 

“Proprietary Rights” means all of each Obligor’s and each of its Subsidiary’s
now owned or hereafter arising or acquired patents, patent rights, industrial
designs, copyrights, works which are the subject matter of copyrights,
trademarks, service marks, trade names, trade dress, designs, and patent,
trademark and service mark applications, and all licenses and rights related to
any of the foregoing, and all other rights under any of the foregoing, all
extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing, and all rights to sue for past,
present and future infringement of any of the foregoing.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Purchase Money Obligations” means any Indebtedness incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets (including Capital Stock), and whether acquired
through the direct acquisition of such property or assets or the acquisition of
the Capital Stock of any Person owning such property or assets, or otherwise;
provided that such Indebtedness is incurred within 180 days after such
acquisition.

 

“Qualified Intermediary” means any Person acting in its capacity as a qualified
intermediary to facilitate any Like-Kind Exchange or operate and/or own a
Like-Kind Exchange Account.

 

“Ratio Debt” has the meaning specified in Section 8.1(j).

 

“Real Estate” means all of each Obligor’s and each of its Subsidiaries now or
hereafter owned or leased estates in real property, including all fees,
leaseholds and future interests, together with all of each Obligor’s and each of
its Subsidiaries’ now or hereafter owned or leased interests in the improvements
thereon, the fixtures attached thereto and the easements appurtenant thereto.

 

“Reasonable Credit Judgment” means, as applicable, the Agent’s reasonable (from
the perspective of a secured asset-based lender) judgment, exercised in good
faith in accordance with customary business practices of the Agent for
comparable asset-based lending transactions, as to any reserve or eligibility
criteria which the Agent, as applicable, reasonably determines as being
appropriate to reflect: (a) items that could reasonably be expected to adversely
affect the Agent’s ability to realize upon the Collateral, (b) costs, expenses
and other amounts that the Agent reasonably determines will need to be satisfied
in connection with the realization upon the Collateral or (c) criteria, events,
conditions, contingencies or risks that differ materially from facts or events
occurring and known to the Agent on the Agreement Date and which directly and
adversely affect any component of the applicable Borrowing Base.

 

“Receivables Entity” means a trust, bankruptcy remote entity or other special
purpose entity which is a Subsidiary of the Company or Holdings (or, if not a
Subsidiary of the Company or Holdings, the common equity of which is wholly
owned, directly or indirectly, by the Company or Holdings) and which is formed
for the purpose of, and engages in no material business other than, acting as an
issuer or a depositor in a Receivables Securitization

 

45

--------------------------------------------------------------------------------



 

Transaction (and, in connection therewith, owning accounts receivable, lease
receivables, other rights to payment, leases and related assets and pledging or
transferring any of the foregoing or interests therein).

 

“Receivables Securitization Transaction” means any sale, discount, assignment,
conveyance, participation, contribution to capital, grant of security interest
in, pledge or other transfer by the Company or any Subsidiary of the Company of
accounts receivable, lease receivables or other payment obligations owing to the
Company or such Subsidiary of the Company or any interest in any of the
foregoing, together in each case with any collections and other proceeds
thereof, any collection or deposit account related thereto, and any collateral,
guarantees or other property (other than Inventory or Equipment) or claims
supporting or securing payment by the obligor thereon of, or otherwise related
to, or subject to leases giving rise to, any such receivables.

 

“Refinance” has the meaning specified in the definition of “Refinancing
Indebtedness”.

 

“Refinanced Debt” has the meaning specified in Section 2.7(a).

 

“Refinancing Amendment” has the meaning specified in Section 2.7(f).

 

“Refinancing Closing Date” has the meaning specified in Section 2.7(d).

 

“Refinancing Commitments” has the meaning specified in Section 2.7(a).

 

“Refinancing Indebtedness” means with respect to any Indebtedness (the
“Refinanced Indebtedness”), any other Indebtedness which extends, refinances,
refunds, replaces or renews (collectively, “Refinance”) such Indebtedness;
provided that (a) the principal amount (or accreted value, if applicable) of
such Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Refinanced Indebtedness except by an amount equal
to unpaid accrued interest and premium (including applicable prepayment or
redemption penalties) thereof plus fees and expenses incurred in connection
therewith plus an amount equal to any existing commitment unutilized and letters
of credit undrawn thereunder, (b) any Liens securing such Refinancing
Indebtedness do not attach to any property of any Obligor that did not secure
the Refinanced Indebtedness, (c) if the Refinanced Indebtedness is Subordinated
Indebtedness, such extension, refinancing, refunding, replacement or renewal
does not result in the Refinancing Indebtedness having a shorter maturity than
the Refinanced Indebtedness (or if shorter, the Loans), and (d) if the
Refinanced Indebtedness is Subordinated Indebtedness, then the terms and
conditions of the Refinancing Indebtedness shall include subordination terms and
conditions that are no less favorable to the Lenders in all material respects as
those that were applicable to the Refinanced Indebtedness.

 

“Refinancing Lenders” has the meaning specified in Section 2.7(c).

 

“Refinancing Loan” has the meaning specified in Section 2.7(b).

 

“Refinancing Loan Request” has the meaning specified in Section 2.7(a).

 

“Refinancing Revolving Commitments” has the meaning specified in Section 2.7(a).

 

“Refinancing Revolving Lender” has the meaning specified in Section 2.7(c).

 

“Refinancing Revolving Loan” has the meaning specified in Section 2.7(b).

 

“Refinancing Term Commitments” has the meaning specified in Section 2.7(a).

 

“Refinancing Term Lender” has the meaning specified in Section 2.7(c).

 

“Refinancing Term Loan” has the meaning specified in Section 2.7(b).

 

“Register” has the meaning specified in Section 13.21.

 

46

--------------------------------------------------------------------------------



 

“Related Parties” means with respect to any Person, such Person’s Affiliates and
the partners, officers, directors, trustees, employees, shareholders, members,
attorneys and other advisors, agents and controlling persons of such Person and
of such Person’s Affiliates and “Related Party” shall mean any of them.

 

“Release” means a release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of a Contaminant
into the indoor or outdoor environment or into or out of any Real Estate or
other property, including the movement of Contaminants through or in the air,
soil, surface water, groundwater or Real Estate or other property.

 

“Relinquished Property” has the meaning specified in the definition of
“Like-Kind Exchange”.

 

“Rent Reserves” means such reserves as may be established from time to time by
the Agent in its Reasonable Credit Judgment with respect to leased locations or
bailees of the Obligors where Eligible Rental Equipment or Eligible Merchandise
and Consumables Inventory is located to the extent the Agent has not received a
Collateral Access Agreement from the lessor or bailee at any such location,
provided that such reserves for any location shall not exceed two months’ rent
at such location.

 

“Rental Equipment” means tangible personal property which is offered for sale or
rent (or offered for sale as used equipment) by an Obligor in the ordinary
course of its business or used in the business of the Obligors and their
Subsidiaries and included in fixed assets in the consolidated accounts of
Holdings, including Inventory that Holdings currently describes as “rental
equipment” in such consolidated accounts, but excluding any Merchandise and
Consumables Inventory.

 

“Replacement Property” has the meaning specified in the definition of “Like-Kind
Exchange”.

 

“Report” and “Reports” each has the meaning specified in Section 13.18(a).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder, other than any such event for which the 30-day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit
Commitments representing at least 50.1% of the aggregate Revolving Credit
Commitments at such time (excluding the Revolving Credit Commitment of any
Lender that is a Defaulting Lender); provided, however, that if the Revolving
Credit Commitments have been terminated, the term “Required Lenders” means
Lenders holding Revolving Loans (including Swingline Loans) representing at
least 50.1% of the aggregate principal amount of Revolving Loans (including
Swingline Loans) outstanding at such time (excluding Revolving Loans of any
Lender that is a Defaulting Lender).

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

 

“Reserves” means reserves that limit the availability of credit hereunder,
consisting of reserves against Availability, Eligible Merchandise and
Consumables Inventory and Eligible Rental Equipment, including (a) Bank Product
Reserves, (b) Rent Reserves, (c) warehousemen’s and bailees’ charges,
(d) Priority Payable Reserves and (e) Availability Reserves, established, in the
case of reserves other than Pari Passu Debt Reserves and Waterfall Priority
Hedge Agreement Reserves, by the Agent from time to time in the Agent’s
Reasonable Credit Judgment in accordance with Section 2.9 of this Agreement and,
in the case of Pari Passu Debt Reserves and Waterfall Priority Hedge Agreement
Reserves, in accordance with such definitions.

 

“Responsible Officer” means the President, any Vice President, Chief Executive
Officer, Chief Financial Officer, Secretary, Assistant Secretary, Treasurer,
Assistant Treasurer, legal counsel, or any other executive or financial officer
of Holdings or any other Obligor, or any other officer having substantially the
same authority and responsibility; or, with respect to compliance with financial
covenants and the preparation of the Borrowing Base

 

47

--------------------------------------------------------------------------------



 

Certificate, the president, chief financial officer or treasurer of Holdings, or
any other officer having substantially the same authority and responsibility.

 

“Restricted Subsidiary” means any Subsidiary of Holdings that is not an
Unrestricted Subsidiary.

 

“Revolving Credit Commitments” means, at any date for any Lender, the obligation
of such Lender to make Revolving Loans and to purchase participations in Letters
of Credit and Swingline Loans (other than French Swingline Loans) pursuant to
the terms and conditions of this Agreement, which shall not exceed the aggregate
principal amount set forth on Schedule 1.1 under the heading “Revolving Credit
Commitment” or on the signature page of the Assignment and Acceptance by which
it became a Lender, as modified from time to time pursuant to the terms of this
Agreement or to give effect to any applicable Assignment and Acceptance; and
“Revolving Credit Commitments” means the aggregate principal amount of the
Revolving Credit Commitments of all Lenders.

 

“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or
an outstanding Revolving Loan.

 

“Revolving Loans” means the U.S. Revolving Loans, the ROW Revolving Loans, the
Canadian Revolving Loans and the French Swingline Loans, as the context
requires.

 

“ROW Borrowers” has the meaning specified in the introductory paragraph to this
Agreement.

 

“ROW Credit Facilities” means the revolving credit and swingline facilities
provided for by this Agreement extended to the ROW Borrowers.

 

“ROW Obligations” means, with respect to the Indebtedness of the ROW Borrowers
under the Loan Documents, any principal, premium (if any), interest (including
interest accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to any ROW Borrower whether or not a claim for
post-filing interest is allowed in such proceedings), fees, charges, expenses,
reimbursement obligations, Guarantees of such Indebtedness (or of Obligations in
respect thereof), other monetary obligations of any ROW Borrower of any nature
and all other amounts payable by any ROW Borrower under the Loan Documents or in
respect thereof; provided that, “ROW Obligations” shall in any event include
Designated Bank Products Obligations of any ROW Borrower; provided, further,
that “ROW Obligations” shall not include any Canadian Obligations, French
Obligations or U.S. Obligations.

 

“ROW Revolving Loans” means the revolving loans made to the ROW Borrowers
pursuant to Section 2.1(c) or any amendment to this Agreement entered into
pursuant to Section 2.5, 2.6 or 2.7, each Agent Advance made to a ROW Borrower
and each ROW Swingline Loan.

 

“ROW Swingline Commitment” means the commitment of the ROW Swingline Lender to
make loans pursuant to Section 2.3(b).

 

“ROW Swingline Lender” means the London Bank or any successor financial
institution agreed to by the Borrowers’ Agent and the Agent, in its capacity as
provider of ROW Swingline Loans.

 

“ROW Swingline Loan” and “ROW Swingline Loans” have the meanings specified in
Section 2.3(b).

 

“ROW Swingline Loan Minimum” means (a) in the case of a ROW Swingline Loan
denominated in Dollars, $100,000, (b) in the case of a ROW Swingline Loan
denominated in Euro, €100,000 and (c) in the case of a ROW Swingline Loan
denominated in Sterling, £100,000.

 

“ROW Swingline Loan Multiple” means (a) in the case of a ROW Swingline Loan
denominated in Dollars, $50,000, (b) in the case of a ROW Swingline Loan
denominated in Euro, €50,000 and (c) in the case of a ROW Swingline Loan
denominated in Sterling, £50,000.

 

“ROW Swingline Sublimit” has the meaning specified in Section 2.3(b).

 

48

--------------------------------------------------------------------------------



 

“RSC Merger” means the merger of RSC Holdings Inc. with and into Holdings, as
effected on and subsequent to April 30, 2012.

 

“RSC Merger Transactions” means the transactions necessary to effect the RSC
Merger, including (a) the RSC Merger, (b) the merger of all of the U.S.
Subsidiaries of RSC Holdings Inc. and their successors in interest into one or
more Subsidiaries of Holdings, (c) the mergers of one or more U.S. Subsidiaries
of Holdings into one or more other U.S. Subsidiaries of Holdings, (d) the
merger, amalgamation, consolidation and/or liquidation of RSC Holdings Inc.’s
Foreign Subsidiaries into one or more Foreign Subsidiaries of the Company,
(e) the issuance of debt securities and borrowings under the Existing Loan
Agreement in connection with the RSC Merger and (f) any other transactions
contemplated in connection with the RSC Merger and any other financing
transactions in connection with the RSC Merger.

 

“S&P” means S&P Global Ratings, or any successor thereto.

 

“Sanctioned Country” means a country or territory that is, or whose government
is, the subject of economic sanctions administered or enforced by the U.S.
Department of the Treasury’s Office of Foreign Assets Control (OFAC), the U.S.
Department of State, other relevant sanctions authority of the United States or
Canada, the United Nations Security Council, the European Union or any member
state thereof in which an Obligor is organized or Her Majesty’s Treasury of the
United Kingdom under any Sanctions Law.

 

“Sanctioned Person” means a Person that is the target of any sanctions under any
Sanctions Laws.

 

“Sanctions Laws” means any law relating to economic sanctions or anti-terrorism,
including any law administered or enforced by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (OFAC), U.S.Department of State,
other relevant sanctions authority of the United States or Canada, the United
Nations Security Council, the European Union or any member state thereof in
which an Obligor is organized or Her Majesty’s Treasury of the United Kingdom.

 

“Scheduled Unavailability Date” has the meaning specified in Section 5.7(b).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Currency” has the meaning specified in Section 14.20.

 

“Section 2.6 Additional Amendment” has the meaning specified in Section 2.6(c).

 

“Secured Obligors” means, collectively, the U.S. Borrowers, the Canadian
Borrowers, the U.S. Guarantors and the Canadian Guarantors.

 

“Secured Parties” means, collectively, the Agent, each Lender, each affiliate or
branch of any Lender that makes Loans pursuant to Section 2.2(c), each Bank,
each Letter of Credit Issuer, the Indemnified Persons and each of the Agent, any
Lender or Affiliate or branch of the Agent or such Lender to which is owed
Designated Bank Products Obligations.

 

“Securitization Transaction” means any Equipment Securitization Transaction or
Receivables Securitization Transaction.

 

“Security Documents” means the U.S. Security Documents and the Canadian Security
Documents.

 

“September 2017 47/8% Senior Note Indenture” means that certain Indenture dated
as of September 22, 2017 among the Company, Holdings, certain subsidiaries of
the Company and Wells Fargo Bank, National Association, as Trustee.

 

49

--------------------------------------------------------------------------------



 

“September 2017 47/8% Senior Notes” means the 47/8% Senior Notes due 2028 issued
by the Company pursuant to the September 2017 47/8% Senior Note Indenture.

 

“Settlement” and “Settlement Date” have the meanings specified in
Section 13.15(a)(i).

 

“Significant Subsidiary” means any Restricted Subsidiary that would be a
significant subsidiary of Holdings as determined in accordance with the
definition in Rule 1-02(w) of Article 1 of Regulation S-X promulgated by the SEC
and as in effect on the Agreement Date.

 

“Solidary Claim” has the meaning specified in Section 13.22.

 

“Solvent” or “Solvency” means, when used with respect to any Person, that at the
time of determination:

 

(a)           the assets of such Person, at a fair valuation, are in excess of
the total amount of its debts (including contingent liabilities);

 

(b)           the present fair saleable value of its assets is greater than its
probable liability on its existing debts as such debts become absolute and
matured;

 

(c)           it is then able and expects to be able to pay its debts (including
contingent debts and other commitments) as they mature; and

 

(d)           it has capital sufficient to carry on its business as conducted
and as proposed to be conducted.

 

For purposes of determining whether a Person is Solvent, the amount of any
contingent liability shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

“Special Purpose Vehicle” means any ES Special Purpose Vehicle or Receivables
Entity.

 

“Specified Availability” means, as of any date of determination and without
duplication, the sum of (a) Combined Availability, (b) Suppressed Availability
(if positive) and (c) Unrestricted Cash of Holdings, any Borrower and any
Restricted Subsidiary (i) held in any bank account or securities account in the
United States or Canada subject to a Control Agreement or (ii) held in an
account with the Agent (other than an account referred to in clause (a), (b) or
(c) of the definition of “Material Account”); provided that for the purpose of
calculating Specified Availability, not more than 50% of any threshold or test
based on Specified Availability may be satisfied with Suppressed Availability. 
The Company shall use its commercially reasonable efforts to afford the Agent
access to electronically monitor on a current basis any accounts referred to in
clause (c); provided that, so long as the Company uses its commercially
reasonable efforts to provide such access, such access shall not be a condition
to whether amounts in such accounts are considered part of Specified
Availability.

 

“Specified Default” means any Event of Default pursuant to paragraphs (a), (e),
(f) or (h) of Section 10.1, any material misrepresentation of the Borrowing Base
in a Borrowing Base Certificate, the failure to deliver a Borrowing Base
Certificate in a timely manner in accordance with Section 7.4(a) or any Event of
Default arising from a material breach of Section 7.17.

 

“Specified Existing Commitment” has the meaning specified in Section 2.6(a).

 

“Specified Transaction” means any (a) Investment, (b) sale or other disposition
of assets (including any disposal, abandonment or discontinuance of operations)
other than in the ordinary course of business, (c) incurrence, repayment or
refinancing of Indebtedness, (d) Permitted Distribution, (e) designation or
redesignation of an Unrestricted Subsidiary or Restricted Subsidiary,
(f) provision of Incremental Revolving Commitment increases or (g) other event
or transaction, in each case that by the terms of the Loan Documents requires
pro forma compliance with a test or covenant hereunder or requires such test or
covenant to be calculated on a “pro forma basis.”

 

50

--------------------------------------------------------------------------------



 

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by Holdings or any of its Restricted
Subsidiaries that are reasonably customary in a Securitization Transaction.

 

“Sterling” or “£” means the lawful currency of the United Kingdom of Great
Britain and Northern Ireland.

 

“Subordinated Indebtedness” means any Indebtedness expressly subordinated in
writing to, or required under the Loan Documents to be subordinated to, any
Indebtedness under the Loan Documents, except any Indebtedness that is subject
to Lien subordination but not payment subordination.

 

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, unlimited liability company, joint venture or other
business entity of which more than 50% of the voting stock or other equity
interests (in the case of Persons other than corporations), is owned or
controlled directly or indirectly by the Person, or one or more of the
Subsidiaries of the Person, or a combination thereof.  Unless the context
otherwise clearly requires, references herein to a “Subsidiary” refer to a
Subsidiary of Holdings.

 

“Supermajority Lenders” means, at any time, Lenders having Revolving Credit
Commitments representing at least 66% of the aggregate Revolving Credit
Commitments at such time (excluding the Revolving Credit Commitment of any
Lender that is a Defaulting Lender); provided, however, that if the Revolving
Credit Commitments have been terminated, the term “Supermajority Lenders” means
Lenders holding Revolving Loans (including Swingline Loans) representing at
least 66% of the aggregate principal amount of Revolving Loans (including
Swingline Loans) outstanding at such time (excluding Revolving Loans of any
Lender that is a Defaulting Lender).

 

“Supporting Letter of Credit” has the meaning specified in Section 2.4(g).

 

“Suppressed Availability” means (a) the amount of the Combined Borrowing Base
minus (b) the Maximum Revolver Amount.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swingline Lender” means the U.S. Swingline Lender, the ROW Swingline Lender,
the Canadian Swingline Lender or the French Swingline Lender, as the context
requires.

 

“Swingline Loan” and “Swingline Loans” means the collective reference to the
U.S. Swingline Loan or U.S. Swingline Loans, the ROW Swingline Loan or ROW
Swingline Loans, the Canadian Swingline Loan or the Canadian Swingline Loans or
the French Swingline Loan or the French Swingline Loans, in each case as the
context requires.

 

“Taxes” means any and all present or future taxes, levies, imposts, deductions,
charges or withholdings and all liabilities (including interest, penalties and
additions to tax) with respect thereto, in each case in the nature of a tax,
imposed by any Governmental Authority.

 

“TEG Letter” has the meaning specified in Section 3.1(c).

 

“Termination Date” means the earliest to occur of (a) the Maturity Date, (b) the
date the Commitments are terminated either by the Borrowers pursuant to
Section 4.3 or by the Required Lenders pursuant to Section 10.2, and (c) the
date this Agreement is otherwise terminated pursuant to the terms of this
Agreement.

 

“Titled Goods” means vehicles and similar items that are (a) subject to
certificate-of-title statutes or regulations under which a security interest in
such items are perfected by an indication on the certificates of title of such
items (in lieu of filing of financing statements under the UCC), (b) evidenced
by certificates of ownership or

 

51

--------------------------------------------------------------------------------



 

other registration certificates issued or required to be issued under the laws
of any jurisdiction or (c) “motor vehicles” for purposes of the PPSA.

 

“TLB Agent” means Bank of America, as agent under the TLB Credit Agreement.

 

“TLB Credit Agreement” means the Credit and Guarantee Agreement, dated as of
October 31, 2018, among Holdings,  the Company, each subsidiary of the Company
party thereto, the lenders from time to time party thereto and Bank of America,
N.A., as TLB Agent.

 

“Total Indebtedness Leverage Ratio” means on any date of determination, a ratio
(a) the numerator of which is the aggregate principal amount (or accreted value,
as the case may be) of Indebtedness for borrowed money of the Consolidated
Parties on a consolidated basis outstanding on such date, less the amount of
cash and Cash Equivalents that (i) would be stated on the consolidated balance
sheet of the Consolidated Parties and held by the Consolidated Parties, as
determined in accordance with GAAP, as of the date of determination, and
(ii) constitutes (A) Unrestricted Cash, (B) cash and Cash Equivalents restricted
in favor of the Obligations (which may also include cash and Cash Equivalents
securing other Indebtedness that is secured by a Permitted Lien on the
Collateral on a pari passu or junior lien basis with the Obligations) or (C) to
the extent such Indebtedness is included in clause (a) above, proceeds of
Indebtedness incurred to finance a Permitted Acquisition or other permitted
Investment that are subject to customary escrow or similar arrangements pending
consummation of such Permitted Acquisition or other Investment, and (b) the
denominator of which is the Consolidated EBITDA for the most recent period of
four consecutive Fiscal Quarters for which financial information in respect
thereof is available, in each case calculated on a pro forma basis.

 

“Transactions” means, collectively, (a) the amendment and restatement of the
Existing Loan Agreement, (b) the execution, delivery and performance by the
Obligors of the Loan Documents to which they are a party and the making of the
borrowings hereunder and (c) the payment of related fees and expenses in
connection with each of the foregoing.

 

“Type” means any type of a Loan determined with respect to the interest option
applicable thereto, which shall be a LIBOR Loan, a BA Equivalent Loan, a Base
Rate Loan or a Canadian Prime Rate Loan.

 

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the issue of perfection of
security interests.

 

“U.K. Borrower” means any Borrower (a) that is organized or formed under the
laws of any constituent part of the United Kingdom or (b) payment from which
under this Agreement or any other Loan Document are subject to withholding Taxes
imposed by the laws of the United Kingdom.

 

“Unfunded Foreign Borrowing Participation” means, in respect of any
Participating Canadian Lender’s or Participating ROW Lender’s Foreign Borrowing
Participation in any Canadian Revolving Loan or ROW Revolving Loan,
respectively, funded by Bank of America and subject to Section 2.10, the
outstanding principal amount of such Foreign Borrowing Participation minus the
amount of such Participating Canadian Lender’s or Participating ROW Lender’s
Funded Foreign Borrowing Participation in such Canadian Revolving Loan or ROW
Revolving Loan, respectively.

 

“Unfunded Pension Liability” means (a) with respect to a Pension Plan that is
not a Canadian DB Pension Plan, the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA or other applicable law, over the
current value of that Pension Plan’s assets, determined in accordance with the
assumptions used for funding the Pension Plan pursuant to Section 412 of the
Code or other applicable laws for the applicable plan year or, (b) with respect
to any Canadian DB Pension Plan, any unfunded liability or solvency deficiency
as determined for the purposes of the PBA on a “wind-up basis” that is set out
in the actuarial valuation report most recently filed with a Governmental
Authority.

 

52

--------------------------------------------------------------------------------



 

“Unrestricted Cash” means cash and Cash Equivalents, other than (a) as disclosed
in the consolidated financial statements of the Consolidated Parties as a line
item on the balance sheet as “restricted cash” and (b) cash and Cash Equivalents
of any Subsidiary to the extent such cash and Cash Equivalents are not permitted
by applicable law or regulation to be dividended, distributed or otherwise
transferred to a Borrower or any Restricted Subsidiary that is not subject to a
similar restriction.

 

“Unrestricted Subsidiary” means (a) United Rentals Receivables LLC II, (b) any
other Special Purpose Vehicle, (c) any Subsidiary of Holdings (other than a
Borrower) designated by the Borrowers’ Agent as an Unrestricted Subsidiary
hereunder by written notice to the Agent and (d) any Subsidiary of an
Unrestricted Subsidiary; provided that the Borrowers’ Agent shall only be
permitted to designate a new Unrestricted Subsidiary pursuant to
clause (c) above after the Closing Date if (i) no Default or Event of Default
has occurred and is continuing or would result therefrom, (ii) such Unrestricted
Subsidiary is capitalized (to the extent capitalized by Holdings or any of the
Subsidiaries) through Investments as permitted by, and in compliance with,
Section 8.4, and any prior or concurrent Investments in such Subsidiary by
Holdings or any of its Restricted Subsidiaries shall be deemed to have been made
under Section 8.4, (iii) without duplication of clause (ii), any assets owned by
such Unrestricted Subsidiary at the time of the initial designation thereof are
treated as Investments pursuant to Section 8.4, (iv) at the time such Subsidiary
is designated an Unrestricted Subsidiary, (x) the Fixed Charge Coverage Ratio
(as defined in the TLB Credit Agreement as in effect on the Agreement Date),
determined on a pro forma basis, is not less than 2.00:1.00 or (y) the Payment
Conditions are satisfied and (v) after giving effect to such designation, no
Out-of-Formula Condition exists; provided, further, that at the time of such
designation, (x) the aggregate total assets of all Unrestricted Subsidiaries
shall not exceed 10% of the total assets of Holdings and its Subsidiaries as at
such date and (y) the aggregate total revenues of all Unrestricted Subsidiaries
shall not exceed 10% of the total revenues of Holdings and its Subsidiaries for
the four consecutive Fiscal Quarter period most recently ended for which
financial statements are available.  The Borrowers’ Agent may designate any
Unrestricted Subsidiary to be a Restricted Subsidiary for purposes of this
Agreement at any time; provided that (A) such Unrestricted Subsidiary, after
giving effect to such designation, shall be a Wholly Owned Subsidiary of
Holdings and (B) no Default or Event of Default shall have occurred and be
continuing or would result therefrom.  Each Unrestricted Subsidiary as of the
Closing Date shall be set forth in Schedule 1.4.  Notwithstanding the foregoing,
for so long as the TLB Credit Agreement is in effect or any other secured
Indebtedness incurred pursuant to Section 8.1(c) or otherwise secured pursuant
to Section 8.2(c) or 8.2(ii) is outstanding in a principal amount in excess of
$200,000,000, in no event shall any Subsidiary that is a “Restricted Subsidiary”
under the TLB Credit Agreement or such other secured Indebtedness, as
applicable, be designated as an Unrestricted Subsidiary hereunder.

 

“Unused Letter of Credit Subfacility” means an amount equal to the Letter of
Credit Subfacility minus the Equivalent Amount in Dollars of the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit plus, without
duplication, (b) the aggregate unpaid reimbursement obligations with respect to
all Letters of Credit.

 

“Unused Line Fee” has the meaning specified in Section 3.5.

 

“UR Canada” has the meaning specified in the introductory paragraph to this
Agreement.

 

“U.S. Availability” means, at any time, (a) the lesser of (i) the Maximum
Revolver Amount and (ii) the U.S. Borrowing Base, minus (b) the sum of (i) the
Aggregate U.S. Revolver Outstandings, (ii) the Aggregate ROW Revolver
Outstandings, (iii) the Aggregate French Swingline Outstandings and (iv) the
Aggregate Canadian Revolver Outstandings Funded On U.S. Borrowing Base.

 

“U.S. Bank” means Bank of America, N.A., a national banking association, or any
successor entity thereto.

 

“U.S. Borrowers” has the meaning specified in the introductory paragraph to this
Agreement.

 

“U.S. Borrowing Base” means, at any time, an amount in Dollars equal to:

 

(a)           the sum of

 

53

--------------------------------------------------------------------------------



 

(i)            the lesser of (x) $100,000,000 and (y) the Merchandise and
Consumables Inventory Formula Amount with respect to the U.S. Obligors; plus

 

(ii)           the lesser of (x) 100% of the Net Book Value of Eligible Rental
Equipment of the U.S. Obligors and (y) 85% of the Net Orderly Liquidation Value
of the Eligible Rental Equipment of the U.S. Obligors; minus

 

(b)           the sum of (i) the amount of Pari Passu Debt Reserves with respect
to Indebtedness of the U.S. Obligors, plus (ii) the amount of all other Reserves
related to the U.S. Credit Facilities, the ROW Credit Facilities and/or the
French Credit Facility from time to time established by the Agent in accordance
with Section 2.9 of this Agreement or in accordance with the definition of
“Waterfall Priority Hedge Agreement Reserve”.

 

“U.S. Collateral” means all of the U.S. Obligors’ personal property from time to
time subject to the Agent’s Liens securing payment or performance of any
Obligations pursuant to the U.S. Security Documents, other than Excluded Assets
(as defined in the U.S. Security Agreement).

 

“U.S. Credit Facilities” means the revolving credit, swingline and letter of
credit facilities provided for by this Agreement extended to the U.S. Borrowers.

 

“U.S. Guarantee Agreement” means the Third Amended and Restated U.S. Guarantee
Agreement, dated as of the Agreement Date, from the U.S. Guarantors in favor of
the Secured Parties.

 

“U.S. Guarantors” means (a) Holdings, (b) each Domestic Subsidiary, whether now
existing or hereafter created or acquired (other than any Subsidiary that is an
Excluded Subsidiary, Foreign Subsidiary Holding Company or Subsidiary of a
Foreign Subsidiary, unless the Company otherwise determines), and (c) each other
Person who guarantees payment or performance in whole or in part of the U.S.
Obligations.  The U.S. Guarantors as of the Agreement Date are set forth on
Schedule 1.2A under the heading “U.S. Guarantors”.

 

“U.S. Intellectual Property Security Agreement” means the Amended and Restated
Intellectual Property Security Agreement, dated as of October 14, 2011, among
the U.S. Obligors for the benefit of the Secured Parties, as supplemented by the
U.S. Intellectual Property Security Agreement Supplement, and as further
amended, amended and restated, modified or supplemented from time to time.

 

“U.S. Intellectual Property Security Agreement Supplement” means the Supplement
to the U.S. Intellectual Property Security Agreement, dated as of the Agreement
Date, among the U.S. Obligors for the benefit of the Secured Parties.

 

“U.S. Obligations” means, with respect to the Indebtedness of the U.S. Obligors
under the Loan Documents, any principal, premium (if any), interest (including
interest accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to any U.S. Obligor whether or not a claim for
post-filing interest is allowed in such proceedings), fees, charges, expenses,
reimbursement obligations, Guarantees of such Indebtedness (or of Obligations in
respect thereof), other monetary obligations of any U.S. Obligor of any nature
and all other amounts payable by any U.S. Obligor under the Loan Documents or in
respect thereof, excluding in each case Excluded Swap Obligations; provided that
“U.S. Obligations” shall in any event include Designated Bank Products
Obligations of any U.S. Obligor, any ROW Obligations guaranteed by the U.S.
Obligors, any Canadian Obligations guaranteed by the U.S. Obligors and any
French Obligations guaranteed by the U.S. Obligors (in each case, to the extent
such Obligations are not Excluded Swap Obligations).

 

“U.S. Obligors” means the U.S. Borrowers and the U.S. Guarantors.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

54

--------------------------------------------------------------------------------



 

“U.S. Revolving Loans” means the revolving loans made to the U.S. Borrowers
pursuant to Section 2.1(a), or any amendment to this Agreement entered into
pursuant to Section 2.5, 2.6 or 2.7, each Agent Advance made to a U.S. Borrower
and each U.S. Swingline Loan.

 

“U.S. Security Agreement” means the Third Amended and Restated U.S. Security
Agreement, dated as of the Agreement Date, among Holdings, the U.S. Borrowers
and the U.S. Guarantors party thereto, for the benefit of the Secured Parties.

 

“U.S. Security Documents” means, collectively, (a) the U.S. Security Agreement,
(b) any security agreement executed and delivered after the Agreement Date by a
Person that is or becomes a U.S. Obligor hereunder in accordance with
Section 7.16, (c) the U.S. Intellectual Property Security Agreement, and (d) any
Control Agreement or other agreements, instruments and documents heretofore, now
or hereafter securing any of the U.S. Obligations.

 

“U.S. Swingline Commitment” means the Commitment of the U.S. Bank to make loans
pursuant to Section 2.3(a).

 

“U.S. Swingline Lender” means the U.S. Bank or any successor financial
institution agreed to by the Agent, in its capacity as provider of
U.S. Swingline Loans.

 

“U.S. Swingline Loan” and “U.S. Swingline Loans” have the meanings specified in
Section 2.3(a).

 

“U.S. Swingline Sublimit” has the meaning specified in Section 2.3(a).

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 5.1(f)(ii).

 

“Value” means, with reference to the value of Eligible Merchandise and
Consumables Inventory, value determined on the basis of the lower of cost or
market value of such Eligible Merchandise and Consumables Inventory, with the
cost thereof calculated on a first-in, first-out basis, determined in accordance
with GAAP.

 

“VAT” means (a) any Tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112)
and (b) any other Tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such Tax
referred to in clause (a) of this definition, or imposed elsewhere.

 

“VAT Recipient” has the meaning specified in Section 5.1(i).

 

“VAT Subject Party” has the meaning specified in Section 5.1(i).

 

“VAT Supplier” has the meaning specified in Section 5.1(i).

 

“Vendor Lease” means a lease pursuant to which any Person leases Inventory or
Rental Equipment from a Vendor Lessor, whether or not such lease constitutes an
operating lease or a Capital Lease under GAAP and whether or not such lease
constitutes a true lease or a secured transaction under the Code or other
applicable law.

 

“Vendor Lessor” means any Person who leases Inventory or Rental Equipment to
Holdings, a Borrower or a Guarantor pursuant to a Vendor Lease.

 

“Voting Stock” means any class or classes of Capital Stock pursuant to which the
holders thereof have the general voting power under ordinary circumstances to
elect a majority of the board of directors, managers or trustees of any Person
(irrespective of whether or not, at the time, stock of any other class or
classes shall have, or might have, voting power by reason of the happening of
any contingency).

 

“Waterfall Priority Hedge Agreement” means a Hedge Agreement constituting a Bank
Product entered into with an Obligor for which the Agent has received a
Waterfall Priority Hedge Agreement Reserve Notice that

 

55

--------------------------------------------------------------------------------



 

remains in effect; provided that such Hedge Agreement shall constitute a
Waterfall Priority Hedge Agreement only to the extent of the Waterfall Priority
Hedge Agreement Reserve therefor.

 

“Waterfall Priority Hedge Agreement Reserve” means, with respect to a Waterfall
Priority Hedge Agreement, a reserve in an amount equal to the maximum Designated
Bank Products Obligations in respect thereof set forth in the Waterfall Priority
Hedge Agreement Reserve Notice therefor (as updated from time to time in
accordance with the definition thereof) received by the Agent.

 

“Waterfall Priority Hedge Agreement Reserve Notice” means, with respect to a
Hedge Agreement constituting a Bank Product entered into with an Obligor, a
written notice by the provider of such Hedge Agreement and the Borrowers’ Agent
to the Agent, in form and substance reasonably satisfactory to the Agent,
delivered to the Agent within 10 Business Days (or such later date as shall be
agreed to by the Agent in its sole discretion) after the later of the Closing
Date and the date of creation of such Hedge Agreement that (a) describes such
Hedge Agreement in reasonable detail (including the date and parties to such
Hedge Agreement) and (b) sets forth the maximum Designated Bank Products
Obligations in respect of such Hedge Agreement to be secured by the applicable
Collateral, as such notice may be updated from time to time (not more often than
once per calendar month except to permanently revoke such notice), pursuant to a
writing, in form and substance reasonably satisfactory to the Agent, by the
provider of such Hedge Agreement and the Borrowers’ Agent received by the Agent,
to increase or decrease (including to zero) the maximum Designated Bank Products
Obligations in respect of such Hedge Agreement to be secured by the applicable
Collateral.

 

“Wholly Owned Subsidiary” means, with respect to any Person, a Subsidiary of
such Person, all of the Capital Stock of which (other than directors’ qualifying
shares or nominee or other similar shares required pursuant to applicable law)
are owned by such Person or another Wholly Owned Subsidiary of such Person.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2          Accounting Terms.  (a) Any accounting term used in this Agreement
shall have, unless otherwise specifically provided herein, the meaning
customarily given in accordance with GAAP, and all financial computations in
this Agreement shall be computed, unless otherwise specifically provided
therein, in accordance with GAAP as consistently applied and using the same
method for inventory valuation as used in the preparation of the Financial
Statements.

 

(b)           If at any time any change in GAAP or the application thereof would
affect the computation or interpretation of any financial ratio, basket,
requirement or other provision set forth in any Loan Document, and either the
Borrowers’ Agent or the Required Lenders shall so request, the Agent and the
Borrowers’ Agent shall negotiate in good faith to amend such ratio, basket,
requirement or other provision to preserve the original intent thereof in light
of such change in GAAP or the application thereof (and the Lenders hereby
irrevocably authorize the Agent to enter into any such amendment); provided
that, until so amended, (i)(x) such ratio, basket, requirement or other
provision shall continue to be computed or interpreted in accordance with GAAP
or the application thereof prior to such change therein and (y) upon request by
the Agent, the Borrowers’ Agent shall provide to the Agent and the Lenders a
written reconciliation between calculations of such ratio, basket, requirement
or other provision made before and after giving effect to such change in GAAP or
the application thereof or (ii) the Borrowers’ Agent may elect to fix GAAP (for
purposes of such ratio, basket, requirement or other provision) as of another
later date notified in writing to the Agent from time to time.

 

1.3          Interpretive Provisions.

 

(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

56

--------------------------------------------------------------------------------



 

(b)           The words “hereof,” “herein,” “hereunder” and similar words refer
to this Agreement as a whole and not to any particular provision of this
Agreement; and Subsection, Section, Schedule and Exhibit references are to this
Agreement unless otherwise specified.

 

(c)           The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

 

(d)           The term “including” is not limiting and means “including without
limitation.”

 

(e)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including.”

 

(f)            The word “or” is not exclusive.

 

(g)           Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments, supplements and other modifications
thereto, but only to the extent such amendments, supplements and other
modifications are not prohibited by the terms of any Loan Document, and
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting the statute or regulation.

 

(h)           The captions and headings of this Agreement and other Loan
Documents are for convenience of reference only and shall not affect the
interpretation of this Agreement.

 

(i)            This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters.  All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

 

(j)            This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Agent, the
Borrowers, the Guarantors and the other parties, and are the products of all
parties.  Accordingly, they shall not be construed against the Lenders or the
Agent merely because of the Agent’s or Lenders’ involvement in their
preparation.

 

(k)           For purposes of any Collateral located in the Province of Québec
or charged by any deed of hypothec (or any other Loan Document) and for all
other purposes pursuant to which the interpretation or construction of a Loan
Document may be subject to the laws of the Province of Québec or a court or
tribunal exercising jurisdiction in the Province of Québec, (i) “personal
property” shall be deemed to include “movable property”, (ii) “real property”
shall be deemed to include “immovable property”, (iii) “tangible property” shall
be deemed to include “corporeal property”, (iv) “intangible property” shall be
deemed to include “incorporeal property”, (v) “security interest”, “mortgage”
and “lien” shall be deemed to include a “hypothec,” “prior claim” and a
“resolutory clause”, (vi) all references to filing, registering or recording
under the UCC or the PPSA shall be deemed to include publication under the Civil
Code of Québec, (vii) all references to “perfection” of or “perfected” Liens
shall be deemed to include a reference to the “opposability” of such Liens to
third parties, (viii) any “right of offset”, “right of setoff” or similar
expression shall be deemed to include a “right of compensation”, (ix) “goods”
shall be deemed to include “corporeal movable property” other than chattel
paper, documents of title, instruments, money and securities, (x) an “agent”
shall be deemed to include a “mandatary”, (xi) “construction liens” shall be
deemed to include “legal hypothecs”, (xii) “joint and several” shall be deemed
to include “solidary”, (xiii) “gross negligence or wilful misconduct” shall be
deemed to be “intentional or gross fault”, (xiv) “beneficial ownership” shall be
deemed to include “ownership on behalf of another as mandatary”, (xv) “easement”
shall be deemed to include “servitude”, (xvi) “priority” shall be deemed to
include “prior claim”, (xvii) “survey” shall be deemed to include “certificate
of location and plan”, (xviii) “fee simple title” shall be deemed to include
“absolute ownership”, and (xix) “foreclosure” shall be deemed to include “the
exercise of a hypothecary right”.

 

57

--------------------------------------------------------------------------------



 

(l)            In connection with any action being taken in connection with a
Limited Condition Acquisition, for purposes of determining compliance with any
provision of this Agreement which requires that no Default, Event of Default or
Specified Default, as applicable, has occurred, is continuing or would result
from any such action, as applicable, such condition shall, at the option of the
Borrowers’ Agent, be deemed satisfied, so long as no Default, Event of Default
or Specified Default, as applicable, exists on the date the definitive
agreements for such Limited Condition Acquisition are entered into.  For the
avoidance of doubt, if the Borrowers’ Agent has exercised its option under the
first sentence of this clause (l), and any Default or Event of Default occurs
following the date the definitive agreements for the applicable Limited
Condition Acquisition were entered into and prior to the consummation of such
Limited Condition Acquisition, any such Default or Event of Default shall be
deemed to not have occurred or be continuing for purposes of determining whether
any action being taken in connection with such Limited Condition Acquisition is
permitted hereunder.

 

(m)          In connection with any action being taken in connection with a
Limited Condition Acquisition, for purposes of:

 

(i)            determining compliance with any provision of this Agreement which
requires the calculation of the Fixed Charge Coverage Ratio; or

 

(ii)           testing baskets set forth in this Agreement (including baskets
measured as a percentage of Consolidated Net Tangible Assets),

 

in each case, at the option of the Borrowers’ Agent (the Borrowers’ Agent’s
election to exercise such option in connection with any Limited Condition
Acquisition, an “LCA Election”), the date of determination of whether any such
action is permitted hereunder, shall be deemed to be the date the definitive
agreements for such Limited Condition Acquisition are entered into (the “LCA
Test Date”), and if, after giving pro forma effect to the Limited Condition
Acquisition and the other transactions to be entered into in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) as if they had occurred at the beginning of the most recent four
consecutive fiscal quarters ending prior to the LCA Test Date for which
consolidated financial statements of the Consolidated Parties are available, the
Borrowers’ Agent could have taken such action on the relevant LCA Test Date in
compliance with such ratio or basket, such ratio or basket shall be deemed to
have been complied with.  For the avoidance of doubt, if the Borrowers’ Agent
has made an LCA Election and any of the ratios or baskets for which compliance
was determined or tested as of the LCA Test Date are exceeded as a result of
fluctuations in any such ratio or basket, including due to fluctuations in
Consolidated EBITDA or Consolidated Net Tangible Assets, at or prior to the
consummation of the relevant transaction or action, such baskets or ratios will
not be deemed to have been exceeded as a result of such fluctuations.

 

(n)           In this Agreement, where it relates to a French Borrower, a
reference to:

 

(i)            an “insolvency” includes (A) a French Borrower is unable or
admits inability to pay any of its debts (in full or a substantial part) as they
fall due or suspends making payments on any of its debts (in full or a
substantial part) when they become due, (B) a French Borrower is or becomes in
cessation des paiements within the meaning of Article L.631-1 of the French Code
de commerce or encounters difficulties that it is not able to overcome within
the meaning of Article L.620-1 of the French Code de commerce, or becomes
insolvent under any applicable insolvency law or (C) a moratorium is declared in
respect of any indebtedness of a French Borrower or a French Borrower is subject
to alert procedure (procédure d’alerte) by its statutory auditors in accordance
with Article L.234-1, L.234-2 or L.612-3 of the French Code de commerce;

 

(ii)           an “attachment” includes a saisie;

 

(iii)          a “consolidation” or an “amalgamation” includes in relation to
any company any contribution of part of its business in consideration of shares
(apport partiel d’actifs) and any demerger (scission) implemented in accordance
with Articles L.236-1 to L.236-24 of the French Code de commerce;

 

58

--------------------------------------------------------------------------------



 

(iv)          “financial assistance” has the meaning stated in Article L.225-216
of the French Code de commerce or in any other foreign law on financial
assistance that is mandatorily applicable to a French Borrower;

 

(v)           “gross negligence” includes faute lourde;

 

(vi)          a “guarantee” means any type of sûreté personnelle;

 

(vii)         an “administration”, “insolvency proceeding”, “dissolution” or
“winding-up”  means (A) any corporate action or legal proceeding is taken by a
French Borrower in relation to (x) the suspension of payments, a moratorium of
all or any indebtedness, dissolution, the opening of proceedings for sauvegarde
(including, for the avoidance of doubt, sauvegarde accélérée and sauvegarde
financière accélérée), redressement judiciaire or liquidation judiciaire or
reorganisation (in the context of a mandat ad hoc or of a conciliation or
otherwise) of a French Borrower other than a solvent liquidation or
reorganisation, (y) the appointment of a liquidator, receiver, administrator,
administrative receiver, temporary administrator, mandataire ad-hoc,
conciliateur or other person exercising similar functions in respect of a French
Borrower or in respect of all or any of their respective assets, except in
relation to the appointment of a liquidator in case of an amicable dissolution
(liquidation amiable) of a French Borrower, or (z) the enforcement of any Lien
over any assets of any member of the group occurs and such enforcement is likely
to have a Material Adverse Effect, (B) a French Borrower commences proceedings
for the appointment of a mandataire ad hoc or the opening of a procedure of
conciliation in accordance with Articles L. 611-3 to L. 611-15 of the French
Code de commerce, (C) a judgment opening proceedings for sauvegarde (including,
for the avoidance of doubt, sauvegarde accélérée and sauvegarde financière
accélérée), redressement judiciaire or liquidation judiciaire or ordering a
cession totale ou partielle de l’entreprise is rendered in relation to a French
Borrower in accordance with Articles L.620-1 to L.670-8 of the French Code de
commerce, (D) any procedure, judgment or step is taken, which has effects that
are substantially the same as those referred to in paragraphs (A) through
(C) above;

 

(viii)        “merger” includes any fusion implemented in accordance with
Articles L.236-1 to L.236-24 of the French Code de commerce;

 

(ix)          “trustee”, “fiduciary” and “fiduciary duty” has in each case the
meaning given to such term under any applicable law;

 

(x)           a “person being unable to pay its debts” means that person being
in a state of cessation des paiements in accordance with the French Code de
commerce;

 

(xi)          a “receiver” includes an administrateur judiciaire, a mandataire
ad hoc or a conciliateur; and

 

(xii)         “wilful misconduct” means dol.

 

1.4          Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by class (e.g., a “Canadian
Revolving Loan” or “U.S. Revolving Loan”) or by Type (e.g., a “LIBOR Loan”) or
by class and Type (e.g., a “Canadian Revolving BA Equivalent Loan”).  Borrowings
also may be classified and referred to by class (e.g., a “Canadian Revolving
Borrowing” or “U.S. Revolving Borrowing”) or by Type (e.g., a “LIBOR Borrowing”)
or by class and Type (e.g., a “Canadian Revolving BA Equivalent Borrowing”).

 

1.5          Effectuation of Transactions.  Each of the representations and
warranties of Holdings and the other Obligors contained in this Agreement (and
all corresponding definitions) are made after giving effect to the Transactions
(or such portion thereof as shall be consummated as of the date of the
applicable representation or warranty), unless the context otherwise requires.

 

59

--------------------------------------------------------------------------------



 

1.6          Currency.

 

(a)           U.S. Revolving Loans shall be made and denominated in Dollars. 
U.S. Revolving Loans, interest thereon, and any Obligor’s payment obligations in
respect thereof shall all be payable in Dollars.

 

(b)           ROW Revolving Loans shall be made and denominated in Dollars,
Euros, Sterling or any other Alternative Currency, as applicable.  ROW Revolving
Loans, interest thereon, and any Obligor’s payment obligations in respect
thereof expressly payable in Dollars, Euros, Sterling or such other Alternative
Currency shall all be payable in Dollars, Euros, Sterling or such other
Alternative Currency, as applicable.

 

(c)           Canadian Revolving Loans shall be made and denominated in Dollars
or Cdn. Dollars, as applicable.  Canadian Revolving Loans, interest thereon, and
any Obligor’s payment obligations in respect thereof expressly payable in
Dollars or Cdn. Dollars shall all be payable in Dollars or Cdn. Dollars, as
applicable.

 

(d)           French Swingline Loans shall be made and denominated in Dollars,
Euros or Sterling, as applicable.  French Swingline Loans, interest thereon, and
any Obligor’s payment obligations in respect thereof expressly payable in
Dollars, Euros or Sterling shall all be payable in Dollars, Euros or Sterling,
as applicable.

 

(e)           Any Obligor’s other payment obligations hereunder or under any
other Loan Document expressly payable in Dollars, Cdn. Dollars, Euros, Sterling
or any other Alternative Currency shall all be payable in Dollars, Cdn. Dollars,
Euros, Sterling or such other Alternative Currency, as applicable.  Any
Obligor’s other payment obligations hereunder or under any other Loan Document
not expressly payable in another currency shall all be payable in Dollars.

 

(f)            Notwithstanding clauses (a), (b), (c), (d) and (e) above, for
purposes of determining compliance with covenant and default limitations and
other monetary thresholds, all fees and amounts payable hereunder and all
calculations hereunder, including the amount of each Borrowing Base, the
Aggregate ROW Revolver Outstandings, the Maximum ROW Revolver Amount, the
Aggregate Canadian Revolver Outstandings, the Maximum Canadian Revolver Amount,
the Aggregate French Swingline Outstandings, the U.S. Availability, the Canadian
Availability and each Lender’s Commitments as of any date shall all be
calculated in Dollars or the Equivalent Amount in Dollars.

 

(g)           Where the permissibility of a transaction or a representation,
warranty or covenant depends upon compliance with, or is determined by reference
to, amounts stated in Dollars, any amount stated in another currency shall be
translated to the Equivalent Amount in Dollars at the applicable time of
determination hereunder and the permissibility of actions taken by a Borrower or
any Subsidiary hereunder shall not be affected by subsequent fluctuations in
exchange rates.  Further, if Indebtedness is incurred to refinance Indebtedness
in a transaction otherwise permitted hereunder and such Refinanced Indebtedness
is denominated in a currency that is different from the currency of the
Indebtedness being incurred, such refinancing shall be deemed not to have
exceeded the principal amount of the Refinanced Indebtedness so long as the
principal amount of such Refinancing Indebtedness incurred does not exceed
(i) the outstanding committed or principal amount (whichever is higher) of such
Indebtedness being refinanced determined at the Equivalent Amount in Dollars as
of the applicable date of determination plus (ii) the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing.

 

1.7          Additional Alternative Currencies.

 

(a)           The Borrowers’ Agent may, from time to time, request that a LIBOR
Loan to a ROW Borrower be made and/or Letters of Credit be issued in a currency
other than those specifically listed in the definition of the term “Alternative
Currency”; provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars.  In the case of any such request (i) with respect to the making of
LIBOR Loans to a ROW Borrower, such request shall be subject to the approval of
the Agent and each Lender, and (ii) with respect to the issuance of Letters of
Credit, such request shall be subject to the approval of the Agent and each
Letter of Credit Issuer that will be required to issue Letters of Credit in such
Alternative Currency.

 

60

--------------------------------------------------------------------------------



 

(b)           Any request with respect to an additional Alternative Currency
shall be made to the Agent not later than 11:00 a.m., New York City time,
10 Business Days prior to the date of the desired Borrowing (or such other time
or date as may be agreed by the Agent and, in the case of any such request with
respect to Letters of Credit, each applicable Letter of Credit Issuer).  The
Agent shall promptly notify each Lender (in the case of any such request
pertaining to LIBOR Loans) and each applicable Letter of Credit Issuer (in the
case of any such request pertaining to Letters of Credit).  Each Lender or each
applicable Letter of Credit Issuer, as applicable, shall notify the Agent, not
later than 11:00 a.m., New York City time, 10 Business Days after receipt of
such request whether it consents, in its sole discretion, to the making of LIBOR
Loans to a ROW Borrower or the issuance of Letters of Credit, as applicable, in
such requested currency.

 

(c)           Any failure by a Lender or a Letter of Credit Issuer, as
applicable, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal of such Lender or such Letter
of Credit Issuer, as applicable, to permit LIBOR Loans to be made to a ROW
Borrower or Letters of Credit to be issued in such requested currency.  If the
Agent and the Lenders or the applicable Letter of Credit Issuer, as applicable,
consent to making of LIBOR Loans to a ROW Borrower or the issuance of Letters of
Credit in such requested currency, the Agent shall so notify the Borrowers’
Agent and such currency shall thereupon be deemed for all purposes to be an
“Alternative Currency” hereunder for purposes of any LIBOR Loans made to a ROW
Borrower or any Letters of Credit, as applicable.  If the Agent shall fail to
obtain consent to any request for an additional currency under this Section 1.7,
the Agent shall promptly so notify the Borrowers’ Agent.  Additionally, if at
any time, any Lender(s) and/or any Letter of Credit Issuer(s) notify the Agent
that they will no longer be able to extend Loans and/or issue Letters of Credit,
as applicable, in an Alternative Currency approved pursuant to this Section 1.7,
the Agent shall promptly notify the Borrowers’ Agent, and such Alternative
Currency shall no longer be an “Alternative Currency” hereunder effective (i) in
the case of any Loan or Letter of Credit to be made or issued after receipt of
such notice, immediately after receipt thereof and (ii) otherwise, five Business
Days after receipt of such notice.

 

(d)           For the avoidance of doubt, any notice requirements applicable to
LIBOR Loans made to ROW Borrowers or Letters of Credit in Alternative Currencies
shall be substantially similar to those set forth in Sections 2.2 and
4.1(b) (with respect to LIBOR Loans) and Section 2.4 (with respect to Letters of
Credit) or on such other terms as are mutually agreed by the Agent (and, in the
case of any Letters of Credit, each applicable Letter of Credit Issuer) and the
Borrowers’ Agent.

 

1.8          Pro Forma Calculations.

 

(a)           Any financial ratio or test or compliance with any covenants
determined by reference to Consolidated EBITDA, Consolidated Net Tangible Assets
or any component definition thereof shall be calculated in a manner prescribed
by this Section 1.8.  In addition, whenever a financial ratio or test is to be
calculated on a pro forma basis, the reference to the applicable period for
purposes of calculating such financial ratio or test shall be deemed to be a
reference to, and shall be based on, the most recently ended period for which
the financial statements of the Consolidated Parties are available (as
determined in good faith by the Company).

 

(b)           For purposes of determining compliance with any provision of this
Agreement, including the determination of any financial ratio or test, any
Specified Transaction that has occurred (i) during the applicable period or
(ii) subsequent to such period and prior to or simultaneously with the event for
which the determination of any such ratio, test or compliance with covenants is
being made shall be determined on a pro forma basis (including giving effect to
those specified in accordance with the definitions of “Consolidated EBITDA” and
“Consolidated Net Income” and any component definitions thereof) assuming that
all such Specified Transactions (including such Specified Transaction for which
such compliance is being determined) had occurred on the first day of the
applicable period.  If since the beginning of any applicable period any Person
that subsequently became a Restricted Subsidiary or was merged, amalgamated or
consolidated with or into an Obligor or any Restricted Subsidiary since the
beginning of such period shall have made any Specified Transaction that would
have required adjustment pursuant to this Section 1.8, then for purposes of
determining compliance with any provision of this Agreement, including the
determination of any financial ratio or test, such Specified Transactions shall
be calculated to give pro forma effect thereto in accordance with this
Section 1.8.

 

61

--------------------------------------------------------------------------------



 

(c)           In the event that (i) any Obligor or Restricted Subsidiary incurs
(including by assumption or guarantee) or repays or refinances (including by
redemption, repayment, retirement, discharge, defeasance or extinguishment) any
Indebtedness (other than Indebtedness incurred or repaid under any revolving
credit facility unless such Indebtedness has been permanently repaid and not
replaced) or (ii) any Borrower or any Restricted Subsidiary issues, repurchases
or redeems Disqualified Stock, (x) during the applicable period or
(y) subsequent to the end of the applicable period and prior to or
simultaneously with the event for which the calculation of any such ratio or
test is made or compliance with any covenant is determined, then such financial
ratio or test or determination of compliance shall be calculated giving pro
forma effect to such incurrence or repayment of Indebtedness, or such issuance,
refinancing or redemption of Disqualified Stock, in each case to the extent
required, as if the same had occurred on the last day of the applicable period
(except that, in making such computation, the amount of Indebtedness under any
revolving credit facility shall be computed based upon the average daily balance
of such Indebtedness during the applicable period during the period from the
date of creation of such facility to the date of such calculation);

 

(d)           If any Indebtedness bears a floating rate of interest and is being
given pro forma effect, the interest on such Indebtedness shall be calculated as
if the rate in effect on the date of determination had been the applicable rate
for the entire period (taking into account any interest hedging arrangements
applicable to such Indebtedness); provided, in the case of repayment of any
Indebtedness, to the extent actual interest related thereto was included during
all or any portion of the applicable period, the actual interest may be used for
the applicable portion of such period.  Interest on a Capital Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by a
responsible financial or accounting officer of the Company to be the rate of
interest implicit in such Capital Lease Obligation in accordance with GAAP. 
Interest on Indebtedness that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a eurocurrency interbank offered
rate, LIBOR or other rate, shall be determined to have been based upon the rate
actually chosen, or if none, then based upon such optional rate chosen as the
Company or a Restricted Subsidiary may designate.

 

(e)           Whenever pro forma effect is to be given to any Specified
Transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Company.

 

1.9          Additional Borrowers.

 

(a)           Notwithstanding anything in Section 12.1 to the contrary,
following the Closing Date, the Borrowers’ Agent may request that one or more of
its Subsidiaries that is a Wholly Owned Subsidiary be added to this Agreement as
an additional borrower (an “Additional Borrower”) by delivering to the Agent a
written notice; provided that:

 

(i)            the Agent shall have consented, which consent may not be
unreasonably withheld, to the designation of such Additional Borrower and, in
the case of an Additional Borrower that is to become a French Borrower, the
French Swingline Lender shall have consented, which consent may not be
unreasonably withheld, to such designation;

 

(ii)           (A) such Additional Borrower shall become a party to this
Agreement as a U.S. Borrower, a ROW Borrower, a Canadian Borrower or a French
Borrower, as applicable, pursuant to joinder documentation in form and substance
reasonably acceptable to the Agent and the Borrowers’ Agent and (B) to the
extent reasonably requested by the Agent, the Agent shall have received such
opinions, certificates, Charter Documents and other similar documents with
respect to the Additional Borrower as are substantially consistent (as modified
for differences in jurisdiction or as otherwise modified in a manner reasonably
acceptable to the Agent) with those delivered with respect to the U.S.
Borrowers, the ROW Borrowers, the Canadian Borrowers or the French Borrowers, as
applicable, on the Closing Date pursuant to Section 9.1(c);

 

(iii)          (A) the Agent shall have first received, with respect to such
Additional Borrower, all documentation and other information that is required by
bank regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations including the Act (as defined in Section 14.23)
to the extent reasonably requested in writing by the Agent and the Lenders and
(B) any Additional Borrower that qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation shall have first

 

62

--------------------------------------------------------------------------------



 

delivered, to each Lender that so requested, a Beneficial Ownership
Certification in relation to such Additional Borrower;

 

(iv)

 

(A)          in the case of an Additional Borrower that is organized under the
Laws of the United States of America, any state thereof or the District of
Columbia, to the extent such Additional Borrower is not already a U.S.
Guarantor, such Additional Borrower shall (x) execute and deliver to the Agent a
Security Agreement Supplement (as defined in the U.S. Security Agreement), a
Guaranty Supplement (as defined in the U.S. Guarantee Agreement) and such other
amendments to the U.S. Security Documents as the Agent may reasonably deem
necessary or reasonably advisable to grant to the Agent, for the benefit of the
Secured Parties, a perfected security interest (as and to the extent provided in
the U.S. Security Documents) in the Collateral of such Additional Borrower,
(y) deliver such other documentation as the Agent may reasonably request in
accordance with the U.S. Security Documents (and subject to the limitations set
out therein) in order to cause the Lien created by the U.S. Security Documents
in such Additional Borrower’s Collateral to be duly perfected in accordance with
all applicable Requirements of Law, including the filing of financing statements
in such jurisdictions as may reasonably be requested by the Agent, and such
other documents with respect to such Additional Borrower as the Agent may
reasonably request that are consistent with the documents in place or delivered
to the Agent by the Obligors on the Closing Date, and (z) subject to
Section 7.4(a)(ii), prior to including such Additional Borrower’s assets in the
U.S. Borrowing Base, the Agent shall conduct an Appraisal with respect to such
Additional Borrower, including of (A) such Additional Borrower’s practices in
the computation of its Borrowing Base and (B) the assets included in such
Additional Borrower’s Borrowing Base and related financial information such as,
but not limited to, sales, gross margins, payables, accruals and reserves, in
each case, prepared on a basis reasonably satisfactory to the Agent and at the
sole expense of the Obligors; or

 

(B)          in the case of an Additional Borrower that is organized under the
Laws of Canada or any territory or province thereof, to the extent such
Additional Borrower is not already a Canadian Guarantor, such Additional
Borrower shall (x) execute and deliver to the Agent a Security Agreement
Supplement (as defined in the Canadian Security Agreement), a Guarantee
Supplement (as defined in the Canadian Guarantee Agreement) and such other
amendments to the Canadian Security Documents as the Agent may reasonably deem
necessary or reasonably advisable to grant to the Agent, for the benefit of the
Canadian Secured Parties, a perfected security interest (as and to the extent
provided in the Canadian Security Documents) in the Collateral of such
Additional Borrower and in the Capital Stock of such Additional Borrower and
(y) deliver such other documentation as the Agent may reasonably request in
accordance with the applicable Security Documents (and subject to the
limitations set out therein) in order to cause the Lien created by the
applicable Security Documents in such new Canadian Subsidiary’s Collateral and
in the Capital Stock of such new Canadian Subsidiary to be duly perfected in
accordance with all applicable Requirements of Law, including the filing of
financing statements in such jurisdictions as may reasonably be requested by the
Agent, and such other documents with respect to such Additional Borrower as the
Agent may reasonably request that are consistent with the documents in place or
delivered to the Agent by the Obligors on the Closing Date; and

 

(v)           (A) with respect to any Additional Borrower that would not be a
U.S. Borrower (other than a French Borrower that will be an Additional Borrower
solely in respect of French Swingline Loans), the Borrowers’ Agent shall have
provided the Lenders with at least 10 Business Days’ (or such shorter notice as
may be reasonably agreed by the Agent) prior written notice of the proposed
designation, and (B) no Lender (unless such Lender (with the prior written
consent of such Lender, the Borrowers’ Agent and, in their sole discretion, the
Agent and Bank of America) shall have become a Participating ROW Lender or a
Participating Canadian Lender, as applicable, in which case this
clause (B) shall not apply) shall have advised the Agent and the Borrowers’
Agent in writing, on or prior to the end of such 10 Business Day period, that
(w) it is unlawful (or such Lender cannot or has not been able to determine that
it is lawful) for such Lender to make Loans and other extensions of credit under
this Agreement

 

63

--------------------------------------------------------------------------------



 

to such Additional Borrower, (x) the making of Loans or other extensions of
credit under this Agreement to such Additional Borrower might subject such
Lender to adverse tax consequences for which it is not reimbursed hereunder,
(y) such Lender would be required to, or has determined that it would be prudent
to, register or file in the jurisdiction of formation, organization or location
of such Additional Borrower in order to make Loans or other extensions of credit
under this Agreement to such Additional Borrower, and such Lender does not wish
to do so or (z) such Lender is restricted by operational or administrative
procedures or other applicable internal policies from making Loans or other
extensions of credit under this Agreement to Persons formed, organized or
located in the jurisdiction in which such Additional Borrower is formed,
organized or located.

 

Any obligations in respect of borrowings by any Additional Borrower under this
Agreement will constitute “Obligations” for all purposes of the Loan Documents.

 

(b)           Any Additional Borrower that is not organized under the Laws of
the United States of America or any state thereof or the District of Columbia,
Canada or any province or territory thereof or France shall become a ROW
Borrower.

 

(c)           In the case of any Additional Borrower, the Agent and the
Borrowers’ Agent agree to enter into any amendment required to incorporate the
addition of the Additional Borrower and such other amendments as may be
necessary or appropriate in the reasonable opinion of the Agent and the
Borrowers’ Agent in connection therewith.  The Lenders hereby irrevocably
authorize the Agent to enter into such amendments.

 

(d)           The Borrowers’ Agent may from time to time, upon not less than
three Business Days’ written notice to the Agent (or such shorter period as may
be agreed by the Agent in its reasonable discretion), terminate a Borrower’s
(other than the Company’s) status as such, and such Person shall thereupon cease
to be considered a “Borrower” (and cease to be considered a U.S. Borrower, ROW
Borrower, Canadian Borrower or French Borrower, as applicable) for all purposes
hereunder, provided that (i) there are no outstanding Loans or Agent Advances
payable by such Borrower, or other amounts payable by such Borrower on account
of any Loans made to it, as of the effective date of such termination,
(ii) there are no amounts (including charges and fees payable to or reasonably
incurred by the applicable Letter of Credit Issuer) outstanding under any
Letters of Credit issued to such Borrower as of the effective date of such
termination, (iii) after giving effect to the exclusion of such Borrower’s
assets that were included in the applicable Borrowing Base, no Out-of-Formula
Condition would be created, (iv) to the extent such Borrower is otherwise
required to be a Guarantor hereunder, such Borrower shall continue to be a
Guarantor for all purposes hereunder without any additional action by the
Borrowers’ Agent upon such termination and (v) the Maximum Canadian Revolver
Amount shall be deemed to be zero at all times when there is no Canadian
Borrower.  The Agent will promptly notify the Lenders of any such termination of
a Borrower’s status.

 

1.10        No Novation; Acknowledgement and Adjustment of Loans, Payment of
Accrued Interest and Fees.

 

(a)           It is the intent of the parties hereto that this Agreement not
constitute a novation of the rights, obligations and liabilities of the
respective parties (including the Obligations) existing under the Existing Loan
Agreement or evidence payment of all or any of such obligations and liabilities,
and such rights, obligations and liabilities shall continue and remain
outstanding under the terms and conditions of, and as amended and restated by,
this Agreement, and that this Agreement amends and restates in its entirety the
Existing Loan Agreement.  Without limiting the generality of the foregoing
(i) all U.S. Revolving Loans outstanding under, and as defined in, the Existing
Loan Agreement shall on the Closing Date become U.S. Revolving Loans hereunder,
(ii) all Canadian Revolving Loans outstanding under, and as defined in, the
Existing Loan Agreement shall on the Closing Date become Canadian Revolving
Loans hereunder, (iii) all Letters of Credit outstanding under, and as defined
in, the Existing Loan Agreement shall on the Closing Date become Letters of
Credit hereunder and (iv) all other Obligations outstanding under, and as
defined in, the Existing Loan Agreement shall on the Closing Date be Obligations
under this Agreement.

 

(b)           The Borrowers acknowledge and agree that as of the close of
business on February 14, 2019, (i) the Aggregate Revolver Outstandings under,
and as defined in, the Existing Loan Agreement (excluding the aggregate undrawn
amount of all outstanding Letters of Credit under the Existing Loan Agreement)
is approximately $1,632,700,000, (ii) the Aggregate U.S. Revolver Outstandings
under, and as defined in, the Existing

 

64

--------------------------------------------------------------------------------



 

Loan Agreement (excluding the aggregate undrawn amount of all outstanding
Letters of Credit under the Existing Loan Agreement) is $1,595,000,000,
(iii) the Aggregate Canadian Revolver Outstandings under, and as defined in, the
Existing Loan Agreement is Cdn $50,000,000 and (iv) the Letters of Credit
outstanding under, and as defined in, the Existing Loan Agreement are set forth
on Schedule 1.1A (the “Existing Letters of Credit”).

 

(c)           As of the date hereof, immediately prior to giving effect to the
amendment and restatement of the Existing Loan Agreement by this Agreement,
certain Lenders under, and as such term is defined in, the Existing Loan
Agreement, which are not parties hereto (each, an “Exiting Lender”) have entered
into a master Assignment and Acceptance Agreement with the Bank pursuant to
which each such Exiting Lender assigned to the applicable Bank 100% of its
applicable Revolving Credit Commitments and Loans under, and as such terms are
defined in, the Existing Loan Agreement (the “Exiting Lender Assignment”).  Each
party hereto hereby agrees that (i) no consents or notices otherwise required
under Section 12.2(a) of the Existing Loan Agreement shall be required for the
Exiting Lender Assignment and (ii) all other conditions or requirements set
forth in Section 12.2 of the Existing Loan Agreement for the effectiveness of
the Exiting Lender Assignment shall be waived.  In addition, the Borrowers agree
to pay to each applicable Exiting Lender any amounts payable in respect of the
assignment by such Exiting Lender under the Exiting Lender Assignment in
accordance with Section 5.4 of the Existing Loan Agreement (with the assignment
or assignments by such Exiting Lender under the Exiting Lender Assignment being
deemed a prepayment for purposes of such Section 5.4).

 

(d)           The Borrowers acknowledge and agree that any and all unpaid
interest and fees accrued under the Existing Loan Agreement as of (and
including) the Agreement Date shall be paid on the Agreement Date.

 

(e)           After giving effect to the Exiting Lender Assignment and the
amendment and restatement of the Existing Loan Agreement as provided for
hereunder, on the date hereof, the outstanding U.S. Revolving Credit Commitments
held by one or more of the U.S. Lenders under, and as such terms are defined in,
the Existing Loan Agreement shall be converted into Revolving Credit Commitments
hereunder and reduced or increased, as applicable, and reallocated amongst one
or more Lenders hereunder so that, after giving effect to the provisions of this
Section 1.10(e) and Section 1.10(f), each Lender holds the Revolving Credit
Commitment set forth on Schedule 1.1 with respect to such Lender.  After giving
effect to such conversion and reallocation, the outstanding U.S. Revolving Loans
may not be held pro rata in accordance with the new Revolving Credit Commitments
hereunder.  In order to remedy the foregoing, on the Agreement Date, the Lenders
shall, as determined by the Agent, make advances among themselves (through the
Agent) so that after giving effect thereto the U.S. Revolving Loans will be held
by the Lenders on a pro rata basis in accordance with each Lender’s Pro Rata
Share (after giving effect to the foregoing Revolving Credit Commitment
reallocation and the reallocation pursuant to Section 1.10(f)) and, in such
event, the Company shall pay to the applicable Lenders any amounts payable in
respect thereof in accordance with Section 5.4 (with any reduction in U.S.
Revolving Loans of any Lender pursuant to this Section 1.10(e) being deemed a
prepayment for purposes of Section 5.4).  Each Lender agrees to wire immediately
available funds to the Agent in accordance with this Agreement as may be
required by the Agent in connection with the foregoing.  Notwithstanding the
provisions of Section 12.2, the advances so made by each Lender under this
Section 1.10(e) shall be deemed to be a purchase of a corresponding amount of
the U.S. Revolving Loans from the applicable Lender or Lenders which hold U.S.
Revolving Loans in excess of their Pro Rata Share of the aggregate outstanding
U.S. Revolving Loans and shall not be considered an assignment for purposes of
Section 12.2.

 

(f)            After giving effect to the Exiting Lender Assignment and the
amendment and restatement of the Existing Loan Agreement as provided for
hereunder, on the date hereof, the outstanding Canadian Revolving Credit
Commitments held by one or more of the Canadian Lenders under, and as such terms
are defined in, the Existing Loan Agreement shall be converted into Revolving
Credit Commitments hereunder and reduced or increased, as applicable, and
reallocated amongst one or more Lenders hereunder so that, after giving effect
to the provisions of this Section 1.10(f) and Section 1.10(e), each Lender holds
the Revolving Credit Commitment set forth on Schedule 1.1 with respect to such
Lender.  After giving effect to such conversion and reallocation, the
outstanding Canadian Revolving Loans may not be held pro rata in accordance with
the new Revolving Credit Commitments hereunder.  In order to remedy the
foregoing, on the Agreement Date, the Lenders shall, as determined by the Agent,
make advances among themselves (through the Agent) so that after giving effect
thereto the Canadian Revolving Loans will be held by the Lenders on a pro rata
basis in accordance with each Lender’s Pro Rata Share (after giving effect to
the foregoing Revolving Credit Commitment reallocation and the reallocation
pursuant to Section 1.10(e)) and, in such event, the Canadian Borrowers shall
pay to the applicable Lenders any

 

65

--------------------------------------------------------------------------------



 

amounts payable in respect thereof in accordance with Section 5.4 (with any
reduction in Canadian Revolving Loans of any Lender pursuant to this
Section 1.10(f) being deemed a prepayment for purposes of Section 5.4).  Each
Lender agrees to wire immediately available funds to the Agent in accordance
with this Agreement as may be required by the Agent in connection with the
foregoing.  Notwithstanding the provisions of Section 12.2, the advances so made
by each Lender under this Section 1.10(f) shall be deemed to be a purchase of a
corresponding amount of the Canadian Revolving Loans from the applicable Lender
or Lenders which hold Canadian Revolving Loans in excess of their Pro Rata Share
of the aggregate outstanding Canadian Revolving Loans and shall not be
considered an assignment for purposes of Section 12.2.

 

ARTICLE II



LOANS AND LETTERS OF CREDIT

 

2.1          Revolving Loans.  Subject to all of the terms and conditions of
this Agreement, each Lender severally, but not jointly or jointly and severally,
agrees to make (a) a U.S. Revolving Loan or U.S. Revolving Loans to the
U.S. Borrowers, (b) a Canadian Revolving Loan or Canadian Revolving Loans to the
Canadian Borrowers and (c) a ROW Revolving Loan or ROW Revolving Loans to the
ROW Borrowers, as applicable, in amounts not to exceed such Lender’s Pro Rata
Share of the aggregate Revolving Credit Commitments at such time; provided that
no Lender shall have any obligation to make (i) a U.S. Revolving Loan or a ROW
Revolving Loan if U.S. Availability is less than zero or to the extent that such
U.S. Revolving Loan or ROW Revolving Loan, as applicable, would result in U.S.
Availability being less than zero, subject to the Agent’s authority, in its sole
discretion, to make Agent Advances pursuant to the terms of Section 2.2(b),
(ii) a Canadian Revolving Loan if Canadian Availability is less than zero or to
the extent that such Canadian Revolving Loan would result in Canadian
Availability being less than zero, subject to the Agent’s authority, in its sole
discretion, to make Agent Advances pursuant to the terms of Section 2.2(b),
(iii) a ROW Revolving Loan to the extent such ROW Revolving Loan would result in
the Aggregate ROW Revolver Outstandings exceeding the Maximum ROW Revolver
Amount or (iv) any Revolving Loan to the extent that such Revolving Loan would
result in the Aggregate Revolver Outstandings exceeding the Maximum Revolver
Amount.  The Lenders, however, in their unanimous discretion, may elect to make
U.S. Revolving Loans or ROW Revolving Loans or issue or arrange to have issued
Letters of Credit in excess of U.S. Availability (but not in an amount that
would result in the Aggregate Revolver Outstandings exceeding the Maximum
Revolver Amount) or make Canadian Revolving Loans in excess of the Canadian
Availability (but not in an amount that would result in the Aggregate Canadian
Revolver Outstandings exceeding the Maximum Canadian Revolver Amount), as
applicable, on one or more occasions, but if they do so, neither the Agent nor
the Lenders shall be deemed thereby to have changed the limits of the
U.S. Borrowing Base or the Canadian Borrowing Base or to be obligated to exceed
such limits on any other occasion.

 

2.2          Revolving Loan Administration.

 

(a)           Procedure for Borrowing.  (i) Each of the applicable Borrowers may
borrow under the applicable Commitments on any Business Day during the period
from the Closing Date until the Termination Date; provided that the Borrowers’
Agent shall give the Agent irrevocable (in the case of any notice except notice
with respect to the initial extension of Revolving Loans hereunder) notice in
substantially the form of Exhibit B or in such other form as may be agreed
between the Borrowers’ Agent and the Agent (each, a “Notice of Borrowing”)
(which request must be received by the Agent prior to (x) 12:00 noon, New York
City time, at least two Business Days prior to the requested Funding Date, if
all or any part of the requested Revolving Loans are to be initially LIBOR Loans
denominated in Dollars made to a U.S. Borrower, (y) 12:00 noon, New York City
time, at least three Business Days prior to the requested Funding Date, if all
or any part of the requested Revolving Loans are to be initially LIBOR Loans
denominated in Dollars made to any Borrower other than a U.S. Borrower, LIBOR
Loans denominated in any Alternative Currency or BA Equivalent Loans or
(z) 12:00 noon, New York City time, on the requested Funding Date, for Base Rate
Loans or Canadian Prime Rate Loans (or in the case of the initial Borrowing
hereunder, in each case, 10:00 a.m., New York City time, one Business Day prior
to the date of the initial borrowing hereunder)) specifying (A) the identity of
the Borrower, (B) the currency of the requested Borrowing and the amount to be
borrowed, (C) the requested Funding Date, (D) whether the Borrowing is to be of
LIBOR Loans, BA Equivalent Loans, Base Rate Loans or Canadian Prime Rate Loans
(as applicable) or a combination thereof (and if not so specified, it shall be
deemed a request for Base Rate Loans (in the case of U.S. Revolving Loans, ROW
Revolving Loans denominated in Dollars or Canadian Revolving Loans denominated
in Dollars), LIBOR Loans

 

66

--------------------------------------------------------------------------------



 

with an Interest Period of one month (in the case of ROW Revolving Loans
denominated in an Alternative Currency) or Canadian Prime Rate Loans (in the
case of Canadian Revolving Loans denominated in Canadian Dollars)), and (E) if
the Borrowing is to be entirely or partly of LIBOR Loans or BA Equivalent Loans,
the respective amounts of each such Type of Loan and the respective lengths of
the initial Interest Periods or BA Equivalent Interest Periods therefor (and if
not so specified, it shall be deemed a request for a period of one month).  Each
Borrowing, except any Base Rate Loan or Canadian Prime Rate Loan to be used
solely to pay a like amount of outstanding reimbursement obligations in respect
of Letters of Credit or Swingline Loans, shall be in an amount equal to an
integral multiple of the applicable Borrowing Multiple and not less than the
applicable Borrowing Minimum.  Upon receipt of any such notice from the
Borrowers’ Agent, the Agent shall promptly notify each Revolving Credit Lender
thereof.  Subject to the satisfaction of the conditions precedent specified in
Section 9.2 and except as otherwise set forth in Section 2.10, each Revolving
Credit Lender will make the amount of its Pro Rata Share (or, in the case of
Bank of America (for so long as it shall be a Revolving Credit Lender), in the
case of any Borrowing of Canadian Revolving Loans or ROW Revolving Loans, as
applicable, its Pro Rata Share plus an amount equal to the sum of the Pro Rata
Share of each Participating Canadian Lender or Participating ROW Lender, as
applicable, provided that, so long as any Participating Canadian Lender or
Participating ROW Lender is a Defaulting Lender, Bank of America shall not be
required to fund or otherwise make available the Pro Rata Share of such
Participating Canadian Lender or Participating ROW Lender) of each Borrowing of
Revolving Loans available to the Agent for the account of the
Borrower(s) identified in such notice to the account or accounts from time to
time designated by the Agent prior to 3:00 p.m., New York City time (or 10:00
a.m., New York City time, in the case of the initial borrowing hereunder), or at
such other time as to which the Agent shall notify the Borrowers’ Agent
reasonably in advance of the Funding Date with respect thereto, on the Funding
Date requested by such Borrower(s) in Dollars, Euros, Sterling, Canadian Dollars
or any other Alternative Currency, as applicable, and in funds immediately
available to the Agent.  Such Borrowing will then be made available to the
relevant Borrower by the Agent, crediting the account of such Borrower
designated by the Borrowers’ Agent in writing, with the aggregate of the amounts
made available to the Agent by the Revolving Credit Lenders and in like funds as
received by the Agent.

 

(ii)           In lieu of delivering a Notice of Borrowing, the Borrowers’ Agent
may give the Agent telephonic notice of such request for advances on or before
the deadline set forth above.  The Agent at all times shall be entitled to rely
on such telephonic notice in making such Loans, regardless of whether any
written confirmation is received.

 

(iii)          At the election of the Agent or the Required Lenders, the
Borrowers shall not be entitled to request a BA Equivalent Loan or a LIBOR Loan
while a Default or Event of Default has occurred and is continuing.

 

(b)           Agent Advances.  (i) In the event any U.S. Borrower, ROW Borrower
or Canadian Borrower is, as applicable, unable to comply with (x) the U.S.
Availability or Canadian Availability limitations set forth in Section 2.1, as
applicable, or (y) the conditions precedent to the making of Loans or the
issuance of Letters of Credit set forth in Article IX or (ii) during the
existence of a Default or Event of Default, (x) the Lenders authorize the Agent
(in the case of Canadian Revolving Loans, acting through its Canada branch), for
the account of the Lenders, to make U.S. Revolving Loans to the U.S. Borrowers
in Dollars, ROW Revolving Loans to the ROW Borrowers in Dollars or Canadian
Revolving Loans to the Canadian Borrowers in Canadian Dollars, as applicable,
each of which may only be made as Base Rate Loans (in the case of U.S. Revolving
Loans or ROW Revolving Loans) or Canadian Prime Rate Loans (in the case of
Canadian Revolving Loans) (each, an “Agent Advance”) for a period commencing on
the date the Agent first receives a Notice of Borrowing requesting an Agent
Advance until the earliest of (A) the 30th Business Day after such date, (B) the
date the respective Borrowers or Borrower is again able to comply with the U.S.
Availability or Canadian Availability limitations and the conditions precedent
to the making of Loans and issuance of Letters of Credit or obtains an amendment
or waiver with respect thereto, or the Default or Event of Default no longer
exists, and (C) the date the Required Lenders instruct the Agent in writing to
cease making Agent Advances (in each case, the “Agent Advance Period”); provided
that (I) the Equivalent Amount in Dollars of the aggregate amount of Agent
Advances outstanding at any time shall not exceed $250,000,000, (II) the
Equivalent Amount in Dollars of the aggregate amount of Agent Advances to the
Canadian Borrowers outstanding at any time shall not exceed the product of
$250,000,000 multiplied by the Maximum Canadian Revolver Amount as a percentage
of the Maximum Revolver Amount and (III) no Agent Advance shall be made to the
extent that such Agent Advance would result in the Aggregate Revolver
Outstandings exceeding the Maximum

 

67

--------------------------------------------------------------------------------



 

Revolver Amount.  It is understood and agreed that the Borrowers shall have no
right to require that any Agent Advances be made.

 

(c)           Each Lender may make any Loan to the applicable Borrower through
any branch or affiliate of such Lender that is an Eligible Assignee, provided
that such Lender shall retain all rights and obligations hereunder in respect of
any such Loan and such Lender’s Commitment.

 

(d)           Changes to Maximum Canadian Revolver Amount and Maximum ROW
Revolver Amount.

 

(i)            Provided no Default or Event of Default has occurred and is
continuing, upon notice to the Agent, (i) the Borrowers’ Agent may request an
increase to the Maximum Canadian Revolver Amount by an amount not to exceed
$200,000,000 (up to a total of $450,000,000), which increase shall be subject to
the prior written consent of the Agent (not to be unreasonably withheld) but
shall not require the consent of any Lender, and (ii) the Borrowers’ Agent may
request an increase to the Maximum Canadian Revolver Amount by an amount in
excess of $200,000,000, which increase shall be subject to the prior written
consent of the Agent (not to be unreasonably withheld) and the Required Lenders;
provided that the Maximum Canadian Revolver Amount may only be increased in
amounts of at least $25,000,000 and in integral multiples of $5,000,000 in
excess thereof.

 

(ii)           Provided no Default or Event of Default has occurred and is
continuing, upon notice to the Agent, (i) the Borrowers’ Agent may request an
increase to the Maximum ROW Revolver Amount by an amount not to exceed
$125,000,000 (up to a total of $250,000,000), which increase shall be subject to
the prior written consent of the Agent (not to be unreasonably withheld) but
shall not require the consent of any Lender, and (ii) the Borrowers’ Agent may
request an increase to the Maximum ROW Revolver Amount by an amount in excess of
$125,000,000, which increase shall be subject to the prior written consent of
the Agent (not to be unreasonably withheld) and the Required Lenders; provided
that the Maximum ROW Revolver Amount may only be increased in amounts of at
least $25,000,000 and in integral multiples of $5,000,000 in excess thereof.

 

(iii)          Upon notice to the Agent, the Borrowers’ Agent may request a
decrease to the Maximum Canadian Revolver Amount or the Maximum ROW Revolver
Amount, as applicable, in an amount equal to an integral multiple of $5,000,000.

 

2.3          Swingline Loans.

 

(a)           U.S. Swingline Loans.  Subject to the terms and conditions hereof,
the U.S. Swingline Lender agrees to make swing line loans (individually, a “U.S.
Swingline Loan” and collectively, the “U.S. Swingline Loans”) to any U.S.
Borrower from time to time on any Business Day during the period from the
Closing Date until the Termination Date in an aggregate principal amount at any
one time outstanding not to exceed (i) $150,000,000 or (ii) such greater amount,
not to exceed $250,000,000, as may be requested by the Borrowers’ Agent and
agreed to in writing by the Agent and the U.S. Swingline Lender (the “U.S.
Swingline Sublimit”); provided that the U.S. Swingline Lender shall not make any
U.S. Swingline Loans if, after doing so, (A) U.S. Availability would be less
than zero or (B) the Aggregate Revolver Outstandings would exceed the Maximum
Revolver Amount.  Amounts borrowed by any U.S. Borrower under this
Section 2.3(a) may be repaid and, through but excluding the Termination Date,
reborrowed.  All U.S. Swingline Loans shall be made in Dollars as Base Rate
Loans and shall not be entitled to be converted into LIBOR Loans.  The
Borrowers’ Agent (on behalf of any U.S. Borrower) shall give the U.S. Swingline
Lender irrevocable notice (which notice must be received by the U.S. Swingline
Lender prior to 12:00 noon, New York City time) on the requested Funding Date
specifying (1) the identity of the U.S. Borrower and (2) the amount of the
requested U.S. Swingline Loan, which shall be in a minimum amount of $100,000 or
whole multiples of $50,000 in excess thereof.  The proceeds of the U.S.
Swingline Loan will be made available by the U.S. Swingline Lender to the U.S.
Borrower identified in such notice at an office of the U.S. Swingline Lender by
wire transfer to the account of such U.S. Borrower specified in such notice. 
Each U.S. Swingline Loan shall be subject to all the terms and conditions
applicable to other U.S. Revolving Loans except that all payments thereon
(including interest) shall be payable to the U.S. Swingline Lender solely for
its own account.

 

68

--------------------------------------------------------------------------------



 

(b)           ROW Swingline Loans.  Subject to the terms and conditions hereof,
the ROW Swingline Lender agrees to make swing line loans (individually, a “ROW
Swingline Loan” and collectively, the “ROW Swingline Loans”) to any ROW Borrower
from time to time on any Business Day during the period from the Closing Date
until the Termination Date in an aggregate principal amount at any one time
outstanding not to exceed (i) $10,000,000 or (ii) such greater amount, not to
exceed $20,000,000, as may be requested by the Borrowers’ Agent and agreed to in
writing by the Agent and the ROW Swingline Lender (the “ROW Swingline
Sublimit”); provided that the ROW Swingline Lender shall not make any ROW
Swingline Loans if, after doing so, (A) U.S. Availability would be less than
zero, (B) the Aggregate Revolver Outstandings would exceed the Maximum Revolver
Amount or (C) the Aggregate ROW Revolver Outstandings would exceed the Maximum
ROW Revolver Amount.  Amounts borrowed by any ROW Borrower under this
Section 2.3(b) may be repaid and, through but excluding the Termination Date,
reborrowed.  All ROW Swingline Loans shall be made in Dollars, Euros or
Sterling, as requested by the applicable ROW Borrower, as Base Rate Loans
bearing interest based on the Foreign Base Rate and shall not be entitled to be
converted into LIBOR Loans.  The Borrowers’ Agent (on behalf of any ROW
Borrower) shall give the ROW Swingline Lender irrevocable notice (which notice
must be received by the ROW Swingline Lender prior to 11:00 a.m., London time)
on the requested Funding Date specifying (1) the identity of the ROW Borrower,
and (2) the amount and currency of the requested ROW Swingline Loan, which shall
be in an amount equal to an integral multiple of the applicable ROW Swingline
Loan Multiple and not less than the applicable ROW Swingline Loan Minimum.  The
proceeds of the ROW Swingline Loan will be made available by the ROW Swingline
Lender to the ROW Borrower identified in such notice at an office of the ROW
Swingline Lender by wire transfer to the account of such ROW Borrower specified
in such notice.  Each ROW Swingline Loan shall be subject to all the terms and
conditions applicable to ROW Revolving Loans except that all payments thereon
(including interest) shall be payable to the ROW Swingline Lender solely for its
own account.

 

(c)           Canadian Swingline Loans.  Subject to the terms and conditions
hereof, the Canadian Swingline Lender agrees to make swing line loans
(individually, a “Canadian Swingline Loan”; collectively, the “Canadian
Swingline Loans”) to any Canadian Borrower from time to time on any Business Day
during the period from the Closing Date until the Termination Date in an
aggregate principal amount at any one time outstanding not to exceed $50,000,000
(the “Canadian Swingline Sublimit”); provided that the Canadian Swingline Lender
shall not make any Canadian Swingline Loans if, after doing so, (i) Canadian
Availability would be less than zero or (ii) the Aggregate Revolver Outstandings
would exceed the Maximum Revolver Amount.  Amounts borrowed by any Canadian
Borrower under this Section 2.3(c) may be repaid and, through but excluding the
Termination Date, reborrowed.  All Canadian Swingline Loans shall be made in
Canadian Dollars as Canadian Prime Rate Loans and shall not be entitled to be
converted into BA Equivalent Loans.  The Borrowers’ Agent (on behalf of any
Canadian Borrower) shall give the Canadian Swingline Lender irrevocable notice
(which notice must be received by the Canadian Swingline Lender prior to 12:00
noon, New York City time) on the requested Funding Date specifying (A) the
identity of the Canadian Borrower and (B) the amount of the requested Canadian
Swingline Loan, which shall be in a minimum amount of Cdn $100,000 or whole
multiples of Cdn $50,000 in excess thereof.  The proceeds of the Canadian
Swingline Loan will be made available by the Canadian Swingline Lender to the
Canadian Borrower identified in such notice at an office of the Canadian
Swingline Lender by wire transfer to the account of such Canadian Borrower
specified in such notice.  Each Canadian Swingline Loan shall be subject to all
the terms and conditions applicable to other Canadian Revolving Loans except
that all payments thereon (including interest) shall be payable to the
Canadian Swingline Lender solely for its own account.

 

(d)           French Swingline Loans.  Subject to the terms and conditions
hereof, the French Swingline Lender agrees to make swing line loans
(individually, a “French Swingline Loan” and collectively, the “French Swingline
Loans”) to any French Borrower from time to time on any Business Day during the
period from the Closing Date until the Termination Date in an aggregate
principal amount at any one time outstanding not to exceed $15,000,000 (the
“French Swingline Sublimit”); provided that the French Swingline Lender shall
not make any French Swingline Loans if, after doing so, (i) U.S. Availability
would be less than zero or (ii) the Aggregate Revolver Outstandings would exceed
the Maximum Revolver Amount.  Amounts borrowed by any French Borrower under this
Section 2.3(d) may be repaid and, through but excluding the Termination Date,
reborrowed.  All French Swingline Loans shall be made in Dollars, Euros or
Sterling, as requested by the applicable French Borrower, as Base Rate Loans
bearing interest based on the Foreign Base Rate or, as requested by the
applicable French Borrower, as LIBOR Loans.  The Borrowers’ Agent (on behalf of
any French Borrower) shall give the French Swingline Lender irrevocable notice
(which notice must be received by the French Swingline Lender prior to
(A) 11:00 a.m., London time, at least two Business Days prior to the requested
Funding Date, if the requested

 

69

--------------------------------------------------------------------------------



 

French Swingline Loan is to be initially a LIBOR Loan or (B) 11:00 a.m., London
time, on the requested Funding Date, if the requested French Swingline Loan is
to be initially a Base Rate Loan) specifying (1) the identity of the French
Borrower, (2) the amount and currency of the requested French Swingline Loan,
which shall be in an amount equal to (x) in the case of a Base Rate Loan, an
integral multiple of the applicable French Swingline Loan Multiple and not less
than the applicable French Swingline Loan Minimum and (y) in the case of a LIBOR
Loan, an integral of the applicable Borrowing Multiple and not less than the
applicable Borrowing Minimum, (3) the requested Funding Date, (4) whether the
French Swingline Loan is to be a Base Rate Loan or a LIBOR Rate Loan (and if not
so specified, it shall be deemed a request for a Base Rate Loan) and (5) if the
French Swingline Loan is to be a LIBOR Loan, the length of the initial Interest
Period therefor (and if not so specified, it shall be deemed a request for a
period of one month).  The proceeds of the French Swingline Loan will be made
available by the French Swingline Lender to the French Borrower identified in
such notice at an office of the French Swingline Lender by wire transfer to the
account of such French Borrower specified in such notice.  Each French Swingline
Loan shall be subject to all the terms and conditions applicable to Revolving
Loans except that all payments thereon (including interest) shall be payable to
the French Swingline Lender solely for its own account.

 

2.4          Letters of Credit.

 

(a)           Agreement to Issue or Cause to Issue.

 

(i)            Subject to all of the terms and conditions of this Agreement, the
Agent agrees to cause each Letter of Credit Issuer to issue for the account of
the Company (or for the account of any other Borrower or any Subsidiary of the
Company, so long as the Company and such other Borrower or such Subsidiary are
co-applicants) one or more commercial/documentary and standby letters of credit
denominated in Dollars, Canadian Dollars or any Alternative Currency, as
requested by the Borrowers’ Agent (each, a “Letter of Credit” and, collectively,
the “Letters of Credit”) and to amend, renew or extend Letters of Credit
previously issued by the applicable Letter of Credit Issuer (unless otherwise
provided below).

 

(ii)           Upon the Closing Date, (x) all Existing Letters of Credit issued
for the account of the Company shall constitute Letters of Credit issued for the
account of the Company hereunder with the same effect and status as if such
Existing Letters of Credit were originally issued for the account of the Company
pursuant to this Agreement and (y) all Existing Letters of Credit issued for the
account of the UR Canada shall constitute Letters of Credit issued for the
account of UR Canada (with the Company deemed to be a co-applicant thereof)
hereunder with the same effect and status as if such Existing Letters of Credit
were originally issued for the account of UR Canada pursuant to this Agreement. 
All fees payable with respect to the Existing Letters of Credit accruing through
the Closing Date shall be paid on the Closing Date.  Until the Closing Date, the
fees with respect to all Existing Letters of Credit shall accrue and be payable
at the rates set forth in the Existing Loan Agreement and on and after the
Closing Date such fees shall accrue and be payable at the rates set forth
herein.

 

(b)           Amounts; Outside Expiration Date.  The Agent shall not have any
obligation to issue or cause to be issued any Letter of Credit at any time if
the Equivalent Amount in Dollars of (i) the maximum aggregate amount of the
requested Letter of Credit for the term of such Letter of Credit (in each case
including any increases in amount referenced therein) is greater than the Unused
Letter of Credit Subfacility at such time, (ii) the maximum undrawn amount of
the requested Letter of Credit would result in the U.S. Availability being less
than zero, (iii) such Letter of Credit would result in the Aggregate Revolver
Outstandings exceeding the Maximum Revolver Amount or (iv) such Letter of Credit
has an expiration date later than 12 months after the date of issuance, in the
case of standby letters of credit (subject to customary evergreen or automatic
renewal provisions reasonably acceptable to such Letter of Credit Issuer), or
later than 180 days after the date of issuance, in the case of documentary
letters of credit; provided that in no event shall any Letter of Credit have an
expiration date later than the date that is five Business Days prior to the
Termination Date (except to the extent cash collateralized or backstopped
pursuant to arrangements reasonably acceptable to the relevant Letter of Credit
Issuer).  With respect to any Letter of Credit which contains any “evergreen” or
automatic renewal or extension provision, if such Letter of Credit permits the
applicable Letter of Credit Issuer to prevent any extension by giving notice to
the beneficiary thereof no later than a date (the “Non-Extension Notice Date”),
once any such Letter of Credit has been issued, the Lenders shall be deemed to
have authorized such Letter of Credit Issuer to permit extensions of such Letter
of Credit to an expiry date not later than the date that is five Business Days
prior to the Termination Date, unless the Agent shall have received written
notice from the Required Lenders declining to consent to any such extension at
least

 

70

--------------------------------------------------------------------------------



 

30 days prior to the Non-Extension Notice Date; provided that no Lender may
decline to consent to any such extension if all of the requirements of this
Section 2.4 are met and no Default or Event of Default has occurred and is
continuing.

 

(c)           Other Conditions.  In addition to the conditions precedent
contained in Article IX, the obligation of the Agent to issue or to cause to be
issued any applicable Letter of Credit is subject to the following conditions
precedent having been satisfied in a manner reasonably acceptable to the Agent:

 

(i)            the applicable Borrower shall have delivered to the applicable
Letter of Credit Issuer, at least three Business Days (or such shorter period as
the applicable Letter of Credit Issuer may, in its reasonable discretion, agree)
in advance of the proposed date of issuance of any Letter of Credit, an
application in form and substance reasonably satisfactory to such Letter of
Credit Issuer for the issuance of the Letter of Credit and such other documents
as may be reasonably required pursuant to the terms thereof, and the form of the
proposed Letter of Credit shall be reasonably satisfactory to the Agent and the
applicable Letter of Credit Issuer; and

 

(ii)           as of the date of issuance, no order of any court, arbitrator or
Governmental Authority shall purport by its terms to enjoin or restrain the
applicable Letter of Credit Issuer from issuing letters of credit of the type
and in the amount of the proposed Letter of Credit, and no law, rule or
regulation applicable to the applicable Letter of Credit Issuer and no request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Letter of Credit Issuer shall prohibit, or
request that the proposed Letter of Credit Issuer refrain from, the issuance of
letters of credit generally or the issuance of such Letters of Credit.

 

(d)           Issuance of Letters of Credit.

 

(i)            Request for Issuance.  The Borrowers’ Agent shall notify the
Agent of a requested Letter of Credit at least three Business Days (or such
shorter period as the applicable Letter of Credit Issuer may agree) prior to the
proposed issuance date.  Such notice shall be irrevocable and must specify
(t) the applicant or applicants of the Letter of Credit, (u) the original face
amount (and currency) of the Letter of Credit requested, (v) the Business Day of
issuance of such requested Letter of Credit, (w) whether such Letter of Credit
may be drawn in a single or in partial draws, (x) the Business Day on which the
requested Letter of Credit is to expire, (y) the purpose for which such Letter
of Credit is to be issued, and (z) the beneficiary of the requested Letter of
Credit.  The Borrowers’ Agent shall attach to such notice the proposed form of
the Letter of Credit.

 

(ii)           Responsibilities of the Agent; Issuance.  As of the Business Day
immediately preceding the requested issuance date of each Letter of Credit, the
Agent shall determine the amount of the Unused Letter of Credit Subfacility and
the U.S. Availability as of such date.  If the Equivalent Amount in Dollars of
(x) the aggregate amount of the requested Letter of Credit for the term of such
Letter of Credit (including any increases in amount referenced therein) is no
greater than the Unused Letter of Credit Subfacility, (y) the amount of such
requested Letter of Credit would not exceed the U.S. Availability and (z) such
Letter of Credit would not result in the Aggregate Revolver Outstandings
exceeding the Maximum Revolver Amount, the Agent shall cause such Letter of
Credit Issuer to issue the requested Letter of Credit on the requested issuance
date so long as the other conditions to such issuance are met.

 

(iii)          No Extensions or Amendment.  Except in the case of Letters of
Credit subject to evergreen or automatic renewal provisions, the Agent shall not
be obligated to cause the applicable Letter of Credit Issuer to extend, renew or
amend any Letter of Credit issued pursuant hereto unless the requirements of
this Section 2.4 are met as though a new Letter of Credit were being requested
and issued.

 

(e)           Payments Pursuant to Letters of Credit.  Each Borrower that is the
account party of any Letter of Credit agrees to reimburse the applicable Letter
of Credit Issuer for any draw under such Letter of Credit within one Business
Day (or such longer period as may be agreed to by the Agent and the applicable
Letter of Credit Issuer, in each case in its reasonable discretion) after notice
of such drawing is received by such Borrower, together with accrued interest
thereon from the date of such drawing at the Base Rate (in the case of Letters
of Credit denominated in Dollars), at the Canadian Prime Rate (in the case of
Letters of Credit denominated in Canadian Dollars) and at the Foreign Base Rate
(in the case of Letters of Credit denominated in any Alternative Currency),

 

71

--------------------------------------------------------------------------------



 

and to pay the applicable Letter of Credit Issuer the amount of all other
charges and fees payable to or reasonably incurred by such Letter of Credit
Issuer in connection with any Letter of Credit immediately when due,
irrespective of any claim, setoff, defense or other right which any Borrower may
have at any time against such Letter of Credit Issuer or any other Person.  All
payments required under this Section 2.4(e) shall be made in the currency in
which the applicable Letter of Credit was issued; provided, however, that the
applicable Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.2 that such payment be financed
with, or, in the event not so requested on such date, each drawing under any
Letter of Credit issued for the account of a Borrower shall constitute a request
by such Borrower to the Agent for, a Borrowing in Dollars of a Base Rate Loan or
a Borrowing in Canadian Dollars of a Canadian Prime Rate Loan, as applicable, in
the amount of such drawing (or, with respect to Letters of Credit issued in any
Alternative Currency, a Borrowing in Dollars of a Base Rate Loan in the
Equivalent Amount in Dollars of such drawing) and, to the extent so financed,
such Borrower’s obligation to make such payment will be discharged and replaced
by the resulting Base Rate Loan or Canadian Prime Rate Loan, as applicable.

 

(f)            Indemnification; Exoneration; Power of Attorney.

 

(i)            Indemnification.  In addition to amounts payable as elsewhere
provided in this Section 2.4, the Borrowers agree to protect, indemnify, pay and
save the applicable Revolving Credit Lenders, the applicable Letter of Credit
Issuer and the Agent harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including Attorney
Costs) which any Revolving Credit Lender, such Letter of Credit Issuer or the
Agent may incur or be subject to as a consequence, direct or indirect, of the
issuance of any Letter of Credit, except that the foregoing indemnity shall not
apply to such Revolving Credit Lender, such Letter of Credit Issuer or the
Agent, as applicable, to the extent of the gross negligence, bad faith or
willful misconduct of such Person.  The Borrowers’ obligations under this
Section 2.4(f)(i) shall survive payment of all other Obligations and termination
of this Agreement.

 

(ii)           Assumption of Risk by the Borrowers.  As among the applicable
Borrowers, the applicable Revolving Credit Lenders, the applicable Letter of
Credit Issuer and the Agent, the applicable Borrowers assume all risks of the
acts and omissions of, or misuse of any of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit.  In furtherance and not in
limitation of the foregoing, the applicable Revolving Credit Lenders, the
applicable Letter of Credit Issuer and the Agent shall not be responsible for
(except in the case of any such Person (but not with respect to any other
Person), to the extent of the gross negligence, bad faith or willful misconduct
of such Person in connection with any of the following):  (r) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any Person in connection with the application for and issuance of
and presentation of drafts with respect to any of the Letters of Credit, even if
it should prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (s) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (t) the
failure of the beneficiary of any Letter of Credit to comply duly with
conditions set forth in any separate agreement with an Obligor that are required
in order to draw upon such Letter of Credit; (u) errors, omissions,
interruptions, or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (w) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Letter of Credit or of the proceeds thereof; (x) the misapplication by
the beneficiary of any Letter of Credit of the proceeds of any drawing under
such Letter of Credit; (y) any consequences arising from causes beyond the
control of the applicable Revolving Credit Lenders, the applicable Letter of
Credit Issuer or the Agent, including any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto Governmental Authority;
or (z) the applicable Letter of Credit Issuer’s honor of a draw for which the
draw or any certificate fails to comply in any material respect with the terms
of the Letter of Credit.  None of the foregoing shall affect, impair or prevent
the vesting of any rights or powers of the Agent or any Revolving Credit Lender
under this Section 2.4(f).

 

(iii)          Exoneration.  Without limiting the foregoing, no action or
omission whatsoever by the Agent, a Letter of Credit Issuer or any Revolving
Credit Lender shall result in any liability of the Agent, such Letter of Credit
Issuer or any Revolving Credit Lender to any Borrower (except as provided in the
immediately succeeding clause (iv)), or relieve any Borrower of any of its
obligations hereunder to any such Person.

 

72

--------------------------------------------------------------------------------



 

(iv)          Rights Against Letter of Credit Issuer.  Nothing contained in this
Agreement is intended to limit the Borrowers’ rights, if any, with respect to
any Letter of Credit Issuer which arise as a result of the letter of credit
application and related documents executed by and between any Borrower and such
Letter of Credit Issuer or the gross negligence, bad faith or willful misconduct
of such Letter of Credit Issuer.

 

(v)           Account Party.  The Borrowers hereby authorize and direct any
Letter of Credit Issuer to name the applicable Borrower as the “Account Party”
in the Letters of Credit and to deliver to the Agent all instruments, documents
and other writings and property received by the applicable Letter of Credit
Issuer pursuant to the Letters of Credit, and to accept and rely upon the
Agent’s instructions and agreements with respect to all matters arising in
connection with the Letters of Credit or the applications therefor.

 

(g)           Supporting Letter of Credit.  If, notwithstanding the provisions
of Section 2.4(b) and Section 11.1, any Letter of Credit is outstanding upon the
Termination Date, then upon the Termination Date each applicable Borrower shall
(i) deposit with the Agent, for the ratable benefit of the Agent, the applicable
Letter of Credit Issuer and the applicable Revolving Credit Lenders, with
respect to each Letter of Credit then outstanding, a standby letter of credit (a
“Supporting Letter of Credit”) in form and substance reasonably satisfactory to
the Agent, issued by an issuer reasonably satisfactory to the Agent, in an
amount equal to 102% (or such lesser amount as the Agent and such Letter of
Credit Issuer shall agree, but not less than 100%) of the sum of the greatest
amount for which such Letter of Credit may be drawn plus any fees and expenses
then due with such Letter of Credit, under which Supporting Letter of Credit the
Agent is entitled to draw amounts necessary to reimburse the Agent, such Letter
of Credit Issuer and the applicable Revolving Credit Lenders for payments to be
made by the Agent, such Letter of Credit Issuer and such Revolving Credit
Lenders under such Letter of Credit and any fees and expenses then due or to
become due with such Letter of Credit, or (ii) cash collateralize each Letter of
Credit then outstanding, in an amount equal to 102% (or such lesser amount as
the Agent and such Letter of Credit Issuer shall agree) of the sum of the
greatest amount for which such Letter of Credit may be drawn plus any fees and
expenses then due with such Letter of Credit, in a manner reasonably
satisfactory to the Agent.  Such Supporting Letter of Credit or cash collateral
shall be held by the Agent, for the ratable benefit of the Agent, the applicable
Letter of Credit Issuer and the Revolving Credit Lenders, as security for, and
to provide for the payment of, the aggregate undrawn amount of such Letters of
Credit remaining outstanding.

 

2.5          Incremental Facility.

 

(a)           So long as no Specified Default exists or would arise therefrom,
each Borrower shall have the right, at any time and from time to time after the
Closing Date, to request (i) an increase of the aggregate amount of the then
outstanding Revolving Credit Commitments (the “Incremental Revolving
Commitments”) or (ii) one or more term loans (the “Incremental ABL Term Loans”
and together with the Incremental Revolving Commitments, collectively, the
“Incremental Facilities” and each, an “Incremental Facility”).  Any request
under this Section 2.5 shall specify, in the case of a request for Incremental
ABL Term Loans, (x) whether such loans will be made to a U.S. Borrower, a ROW
Borrower and/or a Canadian Borrower (including in each case any Additional
Borrower) and (y) the currency in which such loans will be denominated, which
shall be Dollars (to the extent made to a U.S. Borrower), Dollars, Euros,
Sterling or any other Alternative Currency (to the extent made to a ROW
Borrower) or Cdn. Dollars or Dollars (to the extent made to a Canadian
Borrower).  Incremental ABL Term Loans will count as U.S. Revolving Loans (to
the extent made to a U.S. Borrower), ROW Revolving Loans (to the extent made to
a ROW Borrower) or Canadian Revolving Loans (to the extent made to a Canadian
Borrower) for purposes of determining the Aggregate U.S. Revolver Outstandings,
the Aggregate ROW Revolver Outstandings and the Aggregate Canadian Revolver
Outstandings, as applicable.  Notwithstanding anything to the contrary herein,
after giving effect to any new Incremental Facility, the Equivalent Amount in
Dollars of the aggregate principal amount of any Incremental ABL Term Loans or
Incremental Revolving Commitments shall not exceed the Available Incremental
Amount at such time.  The Borrowers may seek to obtain Incremental Revolving
Commitments or Incremental ABL Term Loans from existing Lenders or any other
Persons, as applicable (each, an “Incremental Facility Increase”), provided,
however, that (A) no Lender shall be obligated to provide an Incremental
Facility Increase as a result of any such request by any of the Borrowers, and
(B) any Additional Lender which is not an existing Lender shall be subject to
the approval of the Agent and the Borrowers’ Agent and, in the case of
Incremental Revolving Commitments, the Swingline Lenders and the Letter of
Credit Issuers (each such approval not to be unreasonably withheld).

 

73

--------------------------------------------------------------------------------



 

(b)           Any Incremental ABL Term Loans (i) may not be guaranteed by any
Subsidiaries of Holdings other than the Guarantors and shall rank pari passu or
junior in right of (x) priority with respect to the Collateral and (y) payment
with respect to the Obligations in respect of the Revolving Credit Commitments
and any corresponding existing Incremental ABL Term Loans, (ii) shall count
against the applicable Borrowing Base, (iii) shall not have a final maturity
that is earlier than the Maturity Date (or, if later, the latest final maturity
of any Extended Loans or any then-existing Incremental Facility), except for
Incremental ABL Term Loans in an aggregate principal amount of up to the greater
of (A) $705,000,000 and (B) 7.5% of Consolidated Net Tangible Assets, (iv) may
not be secured by any Collateral or other assets of any Borrower or any
Guarantor that do not also secure the Loans (other than, in the case of
Incremental ABL Term Loans incurred to finance a Permitted Acquisition or other
permitted Investment, proceeds of such Incremental ABL Term Loans that are
subject to customary escrow or similar arrangements pending consummation of such
Permitted Acquisition or other Investment), (v) may provide for commitment,
arrangement, upfront or similar fees and margins and interest rates that may be
agreed among the applicable Borrower and the Lenders providing such Incremental
ABL Term Loans and (vi) shall otherwise be on terms as are reasonably acceptable
to the Agent; provided that terms that are substantially consistent with, or not
materially less favorable, taken as a whole, to the Lenders than, the terms of
the TLB Credit Agreement or this Agreement shall be deemed to be reasonably
acceptable to the Agent.

 

(c)           Any Incremental Revolving Commitments (i) shall be guaranteed by
the Guarantors and shall rank pari passu or junior in right of (x) priority with
respect to the Collateral and (y) payment with respect to the Obligations in
respect of the Revolving Credit Commitments in effect prior to the Incremental
Revolving Commitment Effective Date, (ii) may not be secured by any Collateral
or other assets of any Borrower or any Guarantor that do not also secure the
Loans, (iii) may provide for commitment, arrangement, upfront or similar fees
and margins and interest rates that may be agreed among the applicable Borrower
and the Lenders providing such Incremental Revolving Commitments and (iv) shall
otherwise be on terms and pursuant to the documentation applicable to the
existing relevant Revolving Credit Commitments.

 

(d)           No Incremental Facility Increase shall become effective unless and
until each of the following conditions has been satisfied:

 

(i)            The applicable Borrowers, the Agent, and any Additional Lender
shall have executed and delivered a joinder to the Loan Documents (“Lender
Joinder Agreement”) in substantially the form of Exhibit I;

 

(ii)           The applicable Borrowers shall have paid such fees and other
compensation to the Additional Lenders and to the Agent as the applicable
Borrowers, the Agent and such Additional Lenders shall agree;

 

(iii)          To the extent reasonably required by the Lenders providing the
Incremental Facility Increase, the applicable Borrowers shall deliver to the
Agent and the Lenders participating in the Incremental Facility Increase
customary legal opinion(s) from counsel to the applicable Borrowers and dated
such date;

 

(iv)          The Company shall deliver on the closing date of any Incremental
Facility Increase a certificate certifying that (x) (other than with respect to
an Incremental Facility Increase in connection with a Permitted Acquisition
permitted hereunder or any other Investment not prohibited by the terms of this
Agreement, unless required by the Lenders providing such Incremental Facility
Increase) the representations and warranties made by Holdings, each Borrower and
each Guarantor contained herein and in the other Loan Documents are true and
correct in all material respects on and as of such closing date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, and (y) no Specified Default has occurred and is continuing;
and

 

(v)           The applicable Borrowers and Additional Lenders shall have
delivered such other instruments, documents and agreements as the Agent may
reasonably have requested in order to effectuate the documentation of the
foregoing.

 

74

--------------------------------------------------------------------------------



 

(e)

 

(i)            In the case of any Incremental Facility Increase constituting
Incremental Revolving Commitments, the Agent shall promptly notify each Lender
as to the effectiveness of such Incremental Facility Increase (with each date of
such effectiveness being referred to herein as an “Incremental Revolving
Commitment Effective Date”), and at such time (x) the Revolving Credit
Commitments under, and for all purposes of, this Agreement shall be increased by
the aggregate amount of such Incremental Revolving Commitments, (y) Schedule 1.1
shall be deemed modified, without further action, to reflect the revised
Commitments of the Lenders and (z) this Agreement shall be deemed amended,
without further action, to the extent necessary to reflect any such Incremental
Revolving Commitments.

 

(ii)           In the case of any Incremental Facility Increase, the Agent, the
Additional Lenders and the Borrowers agree to enter into any amendment required
to incorporate the addition of the Incremental Revolving Commitments and the
Incremental ABL Term Loans, the pricing of the Incremental Revolving Commitments
and the Incremental ABL Term Loans, the maturity date of the Incremental
Revolving Commitments and the Incremental ABL Term Loans and such other
amendments as may be necessary or appropriate in the reasonable opinion of the
Agent and the applicable Borrowers in connection therewith, including amendments
to provide for the inclusion, as appropriate, of Additional Lenders in any
required vote or action of the Required Lenders or the Supermajority Lenders,
amendments to permit purchases of Incremental ABL Term Loans by Holdings or any
of its Affiliates (which shall be cancelled upon purchase by Holdings or any
Subsidiary) (provided that such purchases by an Affiliate of Holdings other than
a Subsidiary shall be subject to customary restrictions to be agreed with the
Additional Lenders providing such Incremental ABL Term Loans and the Agent), and
amendments to properly reflect the pari passu or junior right of payment or
priority with respect to the Collateral (each an “Incremental Commitment
Amendment”).  The Lenders hereby irrevocably authorize the Agent to enter into
such amendments.

 

(f)            In connection with the Incremental Facility Increases hereunder,
the Lenders and the Borrowers agree that, notwithstanding anything to the
contrary in this Agreement, (i) the applicable Borrowers shall, in coordination
with the Agent, (x) repay applicable outstanding Revolving Loans of certain
Lenders, and obtain applicable Revolving Loans from certain other Lenders
(including the Additional Lenders), or (y) take such other actions as reasonably
may be required by the Agent to the extent necessary so that the Lenders
effectively participate in each of the outstanding Revolving Loans, as
applicable, pro rata on the basis of their respective applicable Commitments
(determined after giving effect to any increase in such applicable Commitments
pursuant to this Section 2.5), and (ii) the applicable Borrowers shall pay to
the applicable Lenders any costs of the type referred to in Section 5.4 in
connection with any repayment required pursuant to the preceding clause (i). 
Without limiting the obligations of the Borrowers provided for in this
Section 2.5, the Agent and the Lenders agree that they will use commercially
reasonable efforts to attempt to minimize the costs of the type referred to in
Section 5.4 that the Borrowers would otherwise incur in connection with the
implementation of an increase in the applicable Commitments.

 

2.6          Extension Amendments.

 

(a)           The applicable Borrowers may at any time and from time to time
request that all or a portion of the Revolving Credit Commitments (including any
Extended Commitments), each existing at the time of such request (each, an
“Existing Commitment” and any related Loans thereunder, “Existing Loans”; each
Existing Commitment and related Existing Loans together being referred to as an
“Existing Tranche”) be converted to extend the termination date thereof and the
scheduled maturity date(s) of any payment of principal with respect to all or a
portion of any principal amount of Existing Loans related to such Existing
Commitments (any such Existing Commitments which have been so extended,
“Extended Commitments” and any related Existing Loans, “Extended Loans”, with
the commitments of the Existing Tranche not so extended and any related Loans
thereunder being referred to as “Non-Extended Commitments” and “Non-Extended
Loans”, respectively) and to provide for other terms consistent with this
Section 2.6; provided that (i) any such request shall be made by the applicable
Borrowers to all Lenders with Existing Commitments with a like maturity date on
a pro rata basis, and (ii) any Minimum Extension Condition shall be satisfied
unless waived by the applicable Borrowers.  In order to establish any Extended
Commitments, the Borrowers’ Agent shall provide a notice to the Agent (who shall
provide a copy of such notice to each of the Lenders of the applicable Existing
Tranche) (an “Extension Request”) setting forth the

 

75

--------------------------------------------------------------------------------



 

proposed terms of the Extended Commitments to be established, which Extension
Request may be modified, revoked, or revoked and reissued by the Borrowers’
Agent at any time prior to the effectiveness of the Extension Amendment.  The
terms of the Extended Commitments to be established pursuant to an Extension
Request shall be identical to those applicable to the Existing Commitments from
which they are to be extended (the “Specified Existing Commitment”), except
(x) all or any of the final maturity dates of such Extended Commitments may be
delayed to later dates than the final maturity dates of the Specified Existing
Commitments and (y)(A) the interest margins with respect to the Extended
Commitments may be higher or lower than the interest margins for the Specified
Existing Commitments and/or (B) additional fees may be payable to the Lenders
providing such Extended Commitments in addition to or in lieu of any increased
margins contemplated by the preceding clause (A); provided that, notwithstanding
anything to the contrary in this Section 2.6, (I) the borrowing and repayment
(other than in connection with a permanent repayment and termination of
commitments) of Loans with respect to any Extended Commitments and Non-Extended
Commitments shall be made on a pro rata basis with all such other outstanding
Extended Commitments and Non-Extended Commitments, (II) assignments and
participations of Extended Commitments and Extended Loans shall be governed by
the same assignment and participation provisions applicable to relevant
Commitments and the Revolving Loans related to such Commitments set forth in
Section 12.2, and (III) no termination of Extended Commitments and no repayment
of Extended Loans accompanied by a corresponding permanent reduction in Extended
Commitments shall be permitted unless such termination or repayment (and
corresponding reduction) is accompanied by an at least pro rata termination or
permanent repayment (and corresponding permanent reduction), as applicable, of
all earlier maturing corresponding Non-Extended Commitments and Revolving Loans
related to such earlier maturing corresponding Non-Extended Commitments (or all
earlier maturing corresponding Non-Extended Commitments and Revolving Loans
related to such corresponding Non-Extended Commitments shall otherwise be or
have been terminated and repaid in full).  No Lender shall have any obligation
to agree to have any of its Existing Loans or Existing Commitments of any
Existing Tranche converted into Extended Loans or Extended Commitments pursuant
to any Extension Request.  Any Extended Commitments shall constitute a separate
class of Commitments from the Specified Existing Commitments and from any other
Existing Commitments (together with any other Extended Commitments so
established on such date); provided that any Extended Commitments or Extended
Loans may, to the extent provided in the applicable Extension Amendment, be
designated as part of any class of Revolving Credit Commitments or Revolving
Loans, as applicable, established on or prior to the date of such Extension
Amendment.

 

(b)           The Borrowers’ Agent shall provide the applicable Extension
Request at least 10 Business Days (or such shorter period as may be agreed to by
the Agent) prior to the date on which Lenders under the applicable Existing
Tranche or Existing Tranches are requested to respond.  Any Lender (an
“Extending Lender”) wishing to have all or a portion of its Specified Existing
Commitments converted into Extended Commitments shall notify the Agent (an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Specified Existing Commitments that it has elected
to convert into Extended Commitments.  In the event that the aggregate amount of
Specified Existing Commitments subject to Extension Elections exceeds the amount
of Extended Commitments requested pursuant to the Extension Request, the
Specified Existing Commitments subject to Extension Elections shall be converted
to Extended Commitments on a pro rata basis based on the amount of Specified
Existing Commitments included in each such Extension Election.  Notwithstanding
the conversion of any Existing Commitment into an Extended Commitment, such
Extended Commitment shall be treated identically to all relevant Commitments for
purposes of the obligations of a Lender in respect of Letters of Credit under
Section 2.4 and Swingline Loans under Section 2.3, except that the applicable
Extension Amendment may provide that the maturity date for Swingline Loans
and/or Letters of Credit may be extended and the related obligations to make
Swingline Loans and issue Letters of Credit may be continued so long as the U.S.
Swingline Lender, the ROW Swingline Lender, the Canadian Swingline Lender, the
French Swingline Lender and/or the applicable Letter of Credit Issuer, as
applicable, have consented to such extensions in their sole discretion (it being
understood that no consent of any other Lender shall be required in connection
with any such extension).

 

(c)           Extended Commitments shall be established pursuant to an amendment
(an “Extension Amendment”) to this Agreement (which may include amendments to
provisions related to maturity, interest margins or fees referenced in
Section 2.6(a), clauses (x) and (y), and which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.6(c) and
notwithstanding anything to the contrary set forth in Section 12.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Commitments established thereby) executed by the Borrowers, the
Guarantors, the Agent and the

 

76

--------------------------------------------------------------------------------



 

Extending Lenders.  Notwithstanding anything to the contrary in this Agreement
and without limiting the generality or applicability of Section 12.1 to any
Section 2.6 Additional Amendments, any Extension Amendment may provide for
additional terms and/or additional amendments other than those referred to or
contemplated above (any such additional amendment, a “Section 2.6 Additional
Amendment”) to this Agreement and the other Loan Documents; provided that such
Section 2.6 Additional Amendments do not become effective prior to the time that
such Section 2.6 Additional Amendments have been consented to (including
pursuant to consents applicable to holders of any Extended Commitments provided
for in any Extension Amendment) by such of the Lenders, Borrowers, Guarantors
and other parties (if any) as may be required in order for such Section 2.6
Additional Amendments to become effective in accordance with Section 12.1;
provided, further, that no Extension Amendment may provide for (i) any Extended
Commitment or Extended Loans to be secured by any Collateral or other assets of
any Borrower or Guarantor that does not also secure the Existing Tranches and
(ii) so long as any Existing Tranches are outstanding, any mandatory or
voluntary prepayment provisions that do not also apply to the Existing Tranches
(other than Existing Tranches secured on a junior basis by the Collateral or
ranking junior in right of payment, which may be subject to junior prepayment
provisions) on a pro rata basis (or otherwise provide for more favorable
prepayment treatment for Existing Tranches than such Extended Commitments or
Extended Loans).  It is understood and agreed that each Lender has consented for
all purposes requiring its consent, and shall at the effective time thereof be
deemed to consent to each amendment to this Agreement and the other Loan
Documents authorized by this Section 2.6 and the arrangements described above in
connection therewith except that the foregoing shall not constitute a consent on
behalf of any Lender to the terms of any Section 2.6 Additional Amendment.  In
connection with any Extension Amendment, the applicable Borrowers shall deliver
an opinion of counsel reasonably acceptable to the Agent as to the
enforceability of such Extension Amendment, this Agreement as amended thereby,
and such of the other Loan Documents (if any) as may be amended thereby.

 

(d)           Notwithstanding anything to the contrary contained in this
Agreement, (i) on any date on which any Existing Tranche is converted to extend
the related scheduled maturity date(s) in accordance with Section 2.6(a) (an
“Extension Date”), in the case of the Specified Existing Commitments of each
Extending Lender, the aggregate principal amount of such Specified Existing
Commitments shall be deemed reduced by an amount equal to the aggregate
principal amount of Extended Commitments so converted by such Lender on such
date, and such Extended Commitments shall, unless otherwise provided by the
Extension Amendment, be established as a separate class of Commitments from the
Specified Existing Commitments and from any other Existing Commitments (together
with any other Extended Commitments so established on such date) and (ii) if, on
any Extension Date, any Revolving Loans of any Extending Lender are outstanding
under the applicable Specified Existing Commitments, such Revolving Loans (and
any related participations) shall be deemed to be allocated as Extended Loans
(and related participations) and Existing Loans (and related participations) in
the same proportion as such Extending Lender’s Specified Existing Commitments to
Extended Commitments so converted by such Lender on such date.

 

(e)           If, in connection with any proposed Extension Amendment, any
Lender declines to consent to the extension of its applicable Commitment on the
terms and by the deadline set forth in the applicable Extension Request (each
such other Lender, a “Non-Extending Lender”) then the applicable Borrowers may,
on notice to the Agent and the Non-Extending Lender, (i) replace such
Non-Extending Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 12.2 (with the assignment fee and any
other costs and expenses to be paid by the applicable Borrowers in such
instance) all of its rights and obligations under this Agreement to one or more
assignees; provided that neither the Agent nor any Lender shall have any
obligation to the applicable Borrower to find a replacement Lender; provided,
further, that the applicable assignee shall have agreed to provide an applicable
Commitment on the terms set forth in such Extension Amendment; and provided,
further, that all obligations of the Borrowers owing to the Non-Extending Lender
relating to the Revolving Loans and participations so assigned shall be paid in
full by the assignee Lender to such Non-Extending Lender concurrently with such
Assignment and Acceptance or (ii) upon notice to the Agent, to prepay the Loans
and, at the applicable Borrowers’ option, terminate the applicable Commitments
of such Non-Extending Lender, in whole or in part, subject to Section 4.3 and
Section 5.4, without premium or penalty.  In connection with any such
replacement under this Section 2.6, if the Non-Extending Lender does not execute
and deliver to the Agent a duly completed Assignment and Acceptance and/or any
other documentation necessary to reflect such replacement by the later of
(x) the date on which the replacement Lender executes and delivers such
Assignment and Acceptance and/or such other documentation and (y) the date as of
which all obligations of the Borrowers owing to the Non-Extending Lender
relating to the Loans and participations so assigned shall be paid in full by
the assignee Lender to such Non-

 

77

--------------------------------------------------------------------------------



 

Extending Lender, then such Non-Extending Lender shall be deemed to have
executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the applicable Borrowers shall be entitled
(but not obligated) to execute and deliver such Assignment and Acceptance and/or
such other documentation on behalf of such Non-Extending Lender.

 

(f)            Following any Extension Date, with the written consent of the
Borrowers’ Agent, any Non-Extending Lender may elect to have all or a portion of
its Existing Commitment deemed to be an Extended Commitment under the applicable
Extended Commitment tranche on any date (each date a “Designation Date”) prior
to the maturity date of such Extended Commitments; provided that (i) such Lender
shall have provided written notice to the Borrowers’ Agent and the Agent at
least 10 Business Days (or such shorter period as may be agreed to by the Agent)
prior to such Designation Date and (ii) no more than three Designation Dates may
occur in any one-year period without the written consent of the Agent. 
Following a Designation Date, the Existing Commitments held by such Lender so
elected to be extended will be deemed to be Extended Commitments of the
applicable Extended Commitment tranche, and any Existing Commitments held by
such Lender not elected to be extended, if any, shall continue to be “Existing
Commitments.”

 

(g)           With respect to all extensions consummated by the Borrowers
pursuant to this Section 2.6, (i) such extensions shall not constitute payments
or prepayments for purposes of Section 4.3 and (ii) no Extension Request is
required to be in any minimum amount or any minimum increment, provided that the
applicable Borrowers may at their election specify as a condition (a “Minimum
Extension Condition”) to consummating any such extension that a minimum amount
(to be determined and specified in the relevant Extension Request in the
applicable Borrowers’ discretion and may be waived by the applicable Borrowers)
of Existing Commitments of any or all applicable classes be extended.  The Agent
and the Lenders hereby consent to the transactions contemplated by this
Section 2.6 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Commitments on such terms as may be
set forth in the relevant Extension Request) and hereby waive the requirements
of any provision of this Agreement (including Sections 4.3, 4.7 and 13.12(b)) or
any other Loan Document that may otherwise prohibit any such extension or any
other transaction contemplated by this Section 2.6.

 

2.7          Refinancing Amendments.

 

(a)           The Borrowers’ Agent may, at any time or from time to time after
the Closing Date, by notice to the Agent (a “Refinancing Loan Request”), request
(i) the establishment of one or more new classes of term loans under this
Agreement (any such new class, “Refinancing Term Commitments”) or (ii) the
establishment of one or more new classes of revolving commitments under this
Agreement (any such new class, “Refinancing Revolving Commitments” and
collectively with any Refinancing Term Commitments, “Refinancing Commitments”),
in each case, established in exchange for, or to replace, repurchase, retire or
refinance, in whole or in part, as selected by the Borrowers’ Agent, any one or
more then-existing class or classes of Loans or Commitments (with respect to a
particular Refinancing Commitment or Refinancing Loan, such existing Loans or
Commitments, “Refinanced Debt”), whereupon the Agent shall promptly deliver a
copy of each such notice to each of the Lenders holding such proposed Refinanced
Debt.

 

(b)           Any Refinancing Term Loans made pursuant to Refinancing Term
Commitments or any Refinancing Revolving Commitments made on a Refinancing
Closing Date shall be designated a separate class of Refinancing Term Loans or
Refinancing Revolving Commitments, as applicable, for all purposes of this
Agreement.  On any Refinancing Closing Date on which any Refinancing Term
Commitments of any class are effected, subject to the satisfaction of the terms
and conditions in this Section 2.7, (i) each Refinancing Term Lender of such
class shall make a term loan, severally, but not jointly or jointly and
severally with the other Refinancing Term Lenders, to the applicable Borrowers
(a “Refinancing Term Loan”) in an amount equal to its Refinancing Term
Commitment of such class and (ii) each Refinancing Term Lender of such class
shall become a Lender hereunder with respect to the Refinancing Term Commitment
of such class and the Refinancing Term Loans of such class made pursuant
thereto.  On any Refinancing Closing Date on which any Refinancing Revolving
Commitments of any class are effected, subject to the satisfaction of the terms
and conditions in this Section 2.7, (x) each Refinancing Revolving Lender of
such class shall make its Refinancing Revolving Commitment available to the
applicable Borrowers (when borrowed, a “Refinancing Revolving Loan” and
collectively with any Refinancing Term Loan, a “Refinancing Loan”) and (y) each
Refinancing Revolving Lender of such class shall become a Lender hereunder

 

78

--------------------------------------------------------------------------------



 

with respect to the Refinancing Revolving Commitment of such class and the
Refinancing Revolving Loans of such class made pursuant thereto.

 

(c)           Each Refinancing Loan Request from the Borrowers’ Agent pursuant
to this Section 2.7 shall set forth the requested amount and proposed terms of
the relevant Refinancing Term Loans or Refinancing Revolving Commitments and
identify the proposed Refinanced Debt with respect thereto.  Refinancing Term
Loans may be made, and Refinancing Revolving Commitments may be provided, by any
existing Lender (but no existing Lender will have an obligation to make any
Refinancing Commitment, nor will the Borrowers have any obligation to approach
any existing Lender to provide any Refinancing Commitment) or by any additional
Lender (each such Additional Lender providing such Refinancing Commitment or
Refinancing Term Loan, a “Refinancing Revolving Lender” or “Refinancing Term
Lender”, as applicable, and, collectively, “Refinancing Lenders”); provided that
the Agent shall have consented (not to be unreasonably conditioned, withheld or
delayed) to such Lender’s or Additional Lender’s making such Refinancing Term
Loans or providing such Refinancing Revolving Commitments to the extent such
consent, if any, would be required under Section 12.2 for an assignment of Loans
or Revolving Credit Commitments, as applicable, to such Additional Lender.

 

(d)           The effectiveness of any Refinancing Amendment, and the
Refinancing Commitments thereunder, shall be subject to the satisfaction on the
date thereof (a “Refinancing Closing Date”) of each of the following conditions,
together with any other conditions set forth in the Refinancing Amendment:

 

(i)            after giving effect to such Refinancing Commitments, the
conditions of Sections 9.2(a)(i) and 9.2(a)(ii) shall be satisfied (it being
understood that all references to “the date of such extension of credit” or
similar language in such Section 9.2(a) shall be deemed to refer to the
applicable Refinancing Closing Date);

 

(ii)           each Refinancing Commitment shall be in an aggregate principal
amount that is not less than $5,000,000 and shall be in an increment of
$1,000,000 (provided that such amount may be less than $5,000,000 and not in an
increment of $1,000,000 if such amount is equal to (x) the entire outstanding
principal amount of Refinanced Debt that is in the form of term loans or (y) the
entire outstanding principal amount of Refinanced Debt (or commitments) that is
in the form of Revolving Credit Commitments); and

 

(iii)          the principal amount (or accreted value, if applicable) of such
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Refinanced Debt (plus the amount of unpaid accrued
or capitalized interest and premiums thereon (including make-whole premiums,
prepayment premiums, tender premiums and amounts required to be paid in
connection with defeasance and satisfaction and discharge), underwriting
discounts, original issue discount, defeasance costs, fees (including upfront
fees), commissions and expenses).

 

(e)           The terms, provisions and documentation of the Refinancing Term
Loans and Refinancing Term Commitments or the Refinancing Revolving Loans and
Refinancing Revolving Commitments, as the case may be, of any class shall be as
agreed between the Borrowers, the applicable Refinancing Lenders providing such
Refinancing Commitments and the Agent (in the case of the Agent, only with
respect to terms and provisions not otherwise specified in this Section 2.7 that
adversely affect the rights or obligations of the Agent), and except as
otherwise set forth herein, to the extent not substantially identical to any
class of term loans or Revolving Credit Commitments, as applicable, each
existing on the Refinancing Closing Date, shall be consistent with clauses
(i) or (ii) below, as applicable, and otherwise shall be (taken as a whole) not
materially more favorable (as reasonably determined by the Borrowers’ Agent and
conclusively evidenced by a certificate of the Company) to the Refinancing
Lenders than those applicable to such class (taken as a whole) being refinanced
(except for (1) covenants or other provisions applicable only to periods after
the maturity date (as of the applicable Refinancing Closing Date) of such class
being refinanced, (2) pricing, fees, rate floors, optional prepayment,
redemption terms, amortization or maturity and (3) subject to the immediately
succeeding proviso, a Previously Absent Financial Maintenance Covenant);
provided that, notwithstanding anything to the contrary herein, if any such
terms, provisions and documentation of the Refinancing Term Loans and
Refinancing Term Commitments or the Refinancing Revolving Loans and Refinancing
Revolving Commitments, as the case may be, contain a Previously Absent Financial
Maintenance Covenant, such Previously Absent Financial Maintenance Covenant
shall be included for the benefit of each other Loan or Commitment (provided,
however, that if (I) the applicable Refinanced Debt

 

79

--------------------------------------------------------------------------------



 

includes a revolving tranche and a Refinancing Revolving Commitment is to be
provided (whether or not the documentation therefor includes any other
facilities) and (II) the applicable Previously Absent Financial Maintenance
Covenant is a financial maintenance covenant solely for the benefit of Revolving
Loans thereunder, the Previously Absent Financial Maintenance Covenant shall not
be required to be included in this Agreement for the benefit of any term loans
hereunder).  In any event:

 

(i)            the Refinancing Term Loans:

 

(A)          as of the Refinancing Closing Date, shall not have a final
scheduled maturity date earlier than the maturity date of the Refinanced Debt,

 

(B)          shall have a weighted average life to maturity not shorter than the
remaining weighted average life to maturity of the Refinanced Debt on the date
of incurrence of such Refinancing Loans (except by virtue of amortization or
prepayment of the Refinanced Debt prior to the time of such incurrence),

 

(C)          shall have an applicable margin and, subject to
clauses (e)(i)(A) and (e)(i)(B) above, amortization determined by the applicable
Borrowers and the applicable Refinancing Term Lenders,

 

(D)          shall not be subject to any guarantee by any person other than an
Obligor and shall not include any borrower other than the applicable Borrowers
hereunder,

 

(E)           in the case of any Refinancing Term Loans secured on a pari passu
basis with any then existing term loans hereunder, may provide for the ability
to participate on a pro rata basis, or on a less than pro rata basis (but not on
a greater than pro rata basis), in any voluntary or mandatory prepayments of
such term loans hereunder, as specified in the applicable Refinancing Amendment,
and

 

(F)           (I) shall rank pari passu in right of payment with the Obligations
under the then existing Loans, (II) shall either be (x) secured by the
Collateral (and shall not be secured by any assets of the Borrowers or any
Restricted Subsidiary not constituting Collateral) and shall rank pari passu or
junior in right of security with the Obligations or (y) unsecured and (III) to
the extent so secured, shall count against the applicable Borrowing Base as
provided herein; and

 

(ii)           the Refinancing Revolving Commitments and Refinancing Revolving
Loans:

 

(A)          (I) shall rank pari passu in right of payment with the Obligations
and (II) shall either be (x) secured by the Collateral (and shall not be secured
by any assets of any Borrower or any Guarantor not constituting Collateral) and
shall rank pari passu or junior in right of security with the Obligations or
(y) unsecured,

 

(B)          shall not have a final scheduled maturity date earlier than, or
mandatory scheduled commitment reductions prior to, the maturity date with
respect to the Refinanced Debt,

 

(C)          shall provide that the borrowing and repayment (except for
(I) payments of interest and fees at different rates on Refinancing Revolving
Commitments (and related outstandings), (II) repayments required upon the
maturity date of the Refinancing Revolving Commitments and repayments to cure
Out-of-Formula Conditions, (III) repayments made in connection with a permanent
repayment and termination of commitments (in accordance with clause (E) below)
and (IV) repayments from the proceeds of Collateral if the Refinancing Revolving
Loans are unsecured or are secured by the Collateral on a basis junior in right
or priority with other Obligations) of Loans with respect to Refinancing
Revolving Commitments

 

80

--------------------------------------------------------------------------------



 

after the associated Refinancing Closing Date shall be made on a pro rata basis
with all other applicable Revolving Credit Commitments,

 

(D)          to the extent dealing with Letters of Credit or Swingline Loans
which mature or expire after the Maturity Date (either pursuant to
Section 2.6(b) or Section 2.7(g)) when there exists Refinancing Revolving
Commitments with a later maturity date, all Letters of Credit and Swingline
Loans (other than French Swingline Loans) shall be participated on a pro rata
basis by all applicable Lenders with relevant Revolving Credit Commitments in
accordance with their applicable Pro Rata Share existing on the Refinancing
Closing Date,

 

(E)           in the case of any Refinancing Revolving Commitments secured on a
pari passu basis with the Revolving Credit Commitments, shall provide that the
permanent repayment of Revolving Loans with respect to, and termination or
reduction of, Refinancing Revolving Commitments after the associated Refinancing
Closing Date shall be made on a pro rata basis, or on a less than (but not
greater than, except that Refinancing Revolving Commitments may participate on a
greater than pro rata basis in any permanent prepayments and termination with
other Revolving Credit Commitments, other than the Revolving Credit Commitments
in effect on the Closing Date or that have otherwise agreed to such pro rata
treatment) pro rata basis, with all other Revolving Credit Commitments, except
that the applicable Borrowers shall be permitted to permanently repay and
terminate Commitments in respect of any such class of Revolving Loans on a
greater than pro rata basis as compared to any other class of Revolving Loans
with a later maturity date than such class or in connection with any refinancing
thereof permitted by this Agreement,

 

(F)           shall provide that assignments and participations of Refinancing
Revolving Commitments and Refinancing Revolving Loans shall be governed by the
same assignment and participation provisions applicable to Revolving Credit
Commitments and Revolving Loans existing on the Refinancing Closing Date,

 

(G)          shall provide that any Refinancing Revolving Commitments may
constitute a separate class or classes, as the case may be, of Commitments from
the classes constituting the applicable Revolving Credit Commitments prior to
the Refinancing Closing Date; provided at no time shall there be Revolving
Credit Commitments hereunder (including Refinancing Revolving Commitments and
any original Revolving Credit Commitments) which have more than two different
maturity dates unless otherwise agreed to by the Agent,

 

(H)          shall have an Applicable Margin determined by the applicable
Borrowers and the applicable Refinancing Revolving Lenders, and

 

(I)            shall not be subject to any guarantee by any person other than an
Obligor and shall not include any borrower other than a Borrower hereunder.

 

(f)            Commitments in respect of Refinancing Term Loans and Refinancing
Revolving Commitments shall become additional Commitments under this Agreement
pursuant to an amendment (a “Refinancing Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the applicable Borrowers,
each Refinancing Lender providing such Commitments and the Agent.  The
Refinancing Amendment may, without the consent of any other Obligor, agent or
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Agent and the
applicable Borrowers, to effect the provisions of this Section 2.7, including,
if applicable, amendments as deemed necessary by the Agent in its reasonable
judgment to effect (i) any lien subordination and associated rights of the
applicable Lenders to the extent any Refinancing Loans are to rank junior in
right of security and (ii) that any Previously Absent Financial Maintenance
Covenant does not benefit any term loan hereunder.  The applicable Borrowers
will use the proceeds, if any, of the Refinancing Term Loans and Refinancing
Revolving Commitments in exchange for, or to extend, renew, replace, repurchase,
retire or refinance, and shall permanently terminate applicable commitments
under, substantially concurrently, the applicable Refinanced Debt.  In the event
any Refinancing Revolving Commitments extend beyond the Maturity Date, any
applicable Refinancing

 

81

--------------------------------------------------------------------------------



 

Amendment may provide that the maturity date for Swingline Loans and/or Letters
of Credit may be extended and the related obligations to make Swingline Loans
and issue Letters of Credit may be continued so long as the U.S. Swingline
Lender, the ROW Swingline Lender, the Canadian Swingline Lender, the French
Swingline Lender and/or the applicable Letter of Credit Issuer, as applicable,
have consented to such extensions in their sole discretion (it being understood
that no consent of any other Lender shall be required in connection with any
such extension).

 

(g)           Upon any Refinancing Closing Date on which Refinancing Revolving
Commitments are effected through the establishment of a new class of revolving
commitments pursuant to this Section 2.7, (i) if, on such date, there are any
applicable Revolving Loans outstanding, such Revolving Loans shall be prepaid
from the proceeds of new Refinancing Revolving Loans under such new class of
Refinancing Revolving Commitments in such amounts as shall be necessary in order
that, after giving effect to such Loans and all such related prepayments, all
applicable Revolving Loans will be held by all applicable Lenders under the
applicable Revolving Credit Commitments (including Lenders providing such
Refinancing Revolving Commitments) ratably in accordance with their applicable
Revolving Credit Commitments (after giving effect to the establishment of such
Refinancing Revolving Commitments), (ii) in the case of a Revolving Credit
Commitment, there shall be an automatic adjustment to the participations
hereunder in applicable Letters of Credit and applicable Swingline Loans held by
each applicable Lender under the applicable Revolving Credit Commitments so that
each such Lender shares ratably in such participations in accordance with their
applicable Revolving Credit Commitments (after giving effect to the
establishment of such Refinancing Revolving Commitments), (iii) each Refinancing
Revolving Commitment shall be deemed for all purposes a Revolving Credit
Commitment and each Loan made thereunder shall be deemed, for all purposes, a
Revolving Loan and (iv) each Refinancing Revolving Lender shall become a Lender
with respect to the Refinancing Revolving Commitments and all matters relating
thereto.

 

2.8          [Intentionally Omitted].

 

2.9          Reserves.  Other than with respect to Pari Passu Debt Reserves and
Waterfall Priority Hedge Agreement Reserves (which shall be established and
changed as set forth in the respective definitions thereof and not in accordance
with this Section 2.9 (including any requirement that they be established or
changed in the exercise of the Agent’s Reasonable Credit Judgment)), the Agent
may establish Reserves or change any of the Reserves, in the exercise of its
Reasonable Credit Judgment.  Notwithstanding the foregoing, Reserves (other than
Pari Passu Debt Reserves and Waterfall Priority Hedge Agreement Reserves) shall
not be established or changed after the Closing Date except upon not less than
five Business Days’ notice to the Borrowers.  The Agent will be available during
such period to discuss any such proposed Reserve or change with the Borrowers
and, without limiting the right of the Agent to establish or change such
Reserves in the Agent’s Reasonable Credit Judgment, the Borrowers may take such
action as may be required so that the event, condition or matter that is the
basis for such Reserve no longer exists, in a manner and to the extent
reasonably satisfactory to the Agent in the exercise of its Reasonable Credit
Judgment.  The amount of any Reserve established by the Agent pursuant to this
Section 2.9 shall have a reasonable relationship as determined by the Agent in
its Reasonable Credit Judgment to the event, condition or other matter that is
the basis for the Reserve.  Notwithstanding anything herein to the contrary, a
Reserve shall not be established pursuant to this Section 2.9 to the extent that
such Reserve would be duplicative of any eligibility criteria contained in the
definitions of “Eligible Merchandise and Consumables Inventory” or “Eligible
Rental Equipment”, and vice versa, or reserves or criteria deducted in computing
the Value of Eligible Merchandise and Consumables Inventory or Eligible Rental
Equipment or the Net Orderly Liquidation Value of Eligible Merchandise and
Consumables Inventory or Eligible Rental Equipment, and vice versa.  The
establishment of any Reserve with respect to any obligation, charge, liability,
debt or otherwise shall in no event grant any rights or be deemed to have
granted any rights in such reserved amount to the holder of such obligation,
charge, liability or debt or any other Person (except as explicitly set forth
hereunder), but shall solely be viewed as amounts reserved to protect the
interests of the Secured Parties hereunder and under the other Loan Documents.

 

2.10        Canadian Revolving Loans and ROW Revolving Loans; Intra-Lender
Issues.

 

(a)           Canadian and ROW Revolving Participations.  Notwithstanding
anything to the contrary contained herein, all Canadian Revolving Loans and ROW
Revolving Loans shall be made solely by the Revolving Credit Lenders (other
than, in the case of Canadian Revolving Loans, the Participating Canadian
Lenders and, in the case of ROW Revolving Loans, the Participating ROW Lenders),
in accordance with their Pro Rata Shares of the aggregate Revolving Credit
Commitments.  For the avoidance of doubt, each Revolving Credit Lender (other
than,

 

82

--------------------------------------------------------------------------------



 

in the case of Canadian Revolving Loans, the Participating Canadian Lenders and,
in the case of ROW Revolving Loans, the Participating ROW Lenders) shall be
required to fund its Pro Rata Share of all Canadian Revolving Loans and ROW
Revolving Loans in the applicable currency.  Each Revolving Credit Lender that
is a Participating Canadian Lender or a Participating ROW Lender, as the case
may be, shall irrevocably and unconditionally purchase and acquire and shall be
deemed to irrevocably and unconditionally purchase and acquire from Bank of
America, and Bank of America shall sell and be deemed to sell to each such
Participating Canadian Lender or Participating ROW Lender, as applicable,
without recourse or any representation or warranty whatsoever, an undivided
interest and participation (a “Foreign Borrowing Participation”) in each
Canadian Revolving Loan or ROW Revolving Loan, as applicable, funded by Bank of
America in an amount equal to such Participating Canadian Lender’s or
Participating ROW Lender’s Pro Rata Share of the Borrowing that includes such
Canadian Revolving Loan or ROW Revolving Loan.  Such purchase and sale of a
Foreign Borrowing Participation shall be deemed to occur automatically upon the
making of the applicable Canadian Revolving Loan or ROW Revolving Loan by Bank
of America, without any further notice to any Participating Canadian Lender or
Participating ROW Lender.  The purchase price payable by each Participating
Canadian Lender or Participating ROW Lender, as the case may be, to Bank of
America for each Foreign Borrowing Participation purchased by it from Bank of
America shall be equal to 100% of the principal amount of such Foreign Borrowing
Participation (i.e., the product of (i) the amount of the Borrowing that
includes the relevant Canadian Revolving Loan or ROW Revolving Loan and
(ii) such Participating Canadian Lender’s or Participating ROW Lender’s Pro Rata
Share thereof), and such purchase price shall be payable by each Participating
Canadian Lender or Participating ROW Lender, as the case may be, to Bank of
America in accordance with the settlement procedure set forth in
Section 2.10(b) below.  Bank of America and the Agent shall record on their
books the amount of the Canadian Revolving Loans and ROW Revolving Loans made by
Bank of America that are subject to the provisions of this Section 2.10 and each
Participating Canadian Lender’s or Participating ROW Lender’s Foreign Borrowing
Participation and Funded Foreign Borrowing Participation therein, all payments
in respect thereof and interest accrued thereon and all payments made by and to
each Participating Canadian Lender and each Participating ROW Lender pursuant to
this Section 2.10.

 

(b)           Settlement Procedures for Foreign Borrowing Participations.  Each
Participating Canadian Lender’s or Participating ROW Lenders’ Foreign Borrowing
Participation in the Canadian Revolving Loans or ROW Revolving Loans (other than
Agent Advances) shall be in an amount equal to its Pro Rata Share of all such
Canadian Revolving Loans or ROW Revolving Loans, respectively.  However, in
order to facilitate the administration of the Canadian Revolving Loans and ROW
Revolving Loans made by Bank of America that are subject to this Section 2.10
and the related Foreign Borrowing Participations, settlement among Bank of
America and the Participating Canadian Lenders or the Participating ROW Lenders,
as the case may be, with regard to their respective Foreign Borrowing
Participations shall take place in accordance with the following provisions:

 

(i)            Bank of America and the Participating Canadian Lenders or
Participating ROW Lenders, as applicable, shall settle (a “Foreign Borrowing
Participation Settlement”) by payments in respect of any Foreign Borrowing
Participations as follows: so long as any Canadian Revolving Loans or ROW
Revolving Loans are outstanding, the related Foreign Borrowing Participation
Settlements shall be effected through the Agent on such Business Days as the
Agent shall specify by a notice by facsimile, telephone or similar form of
notice to each Participating Canadian Lender or Participating ROW Lender, as
applicable, requesting such Foreign Borrowing Participation Settlement (each
such date on which a Foreign Borrowing Participation Settlement in respect of
any Foreign Borrowing Participations occurs being a “Foreign Borrowing
Participation Settlement Date” in respect thereof), such notice to be delivered
no later than 2:00 p.m., New York City time, at least one Business Day prior to
the requested Foreign Borrowing Participation Settlement Date; provided that the
Agent shall have the option but not the obligation to specify a Foreign
Borrowing Participation Settlement Date and, in any event, shall not specify a
Foreign Borrowing Participation Settlement Date prior to the occurrence of an
Event of Default; provided further that if (A) such Event of Default is waived
in writing in accordance with the terms hereof, (B) no Obligations have yet been
declared due and payable under Section 10.2 and (C) the Agent has actual
knowledge of such waiver, all prior to the Agent’s giving notice to the
Participating Canadian Lenders or Participating ROW Lenders, as applicable, of
the first Foreign Borrowing Participation Settlement Date applicable to such
Persons under this Agreement, then the Agent shall not give notice to the
Participating Canadian Lenders or Participating ROW Lenders, as the case may be,
of a Foreign Borrowing Participation Settlement Date based upon such waived
Event of Default.  If on any Foreign Borrowing Participation Settlement Date in
respect of any Foreign Borrowing Participations the total principal amount of
the Canadian Revolving Loans or ROW Revolving Loans, as applicable, subject to
this Section 2.10 that are made or deemed made by Bank of America during the
period ending on (but

 

83

--------------------------------------------------------------------------------



 

excluding) such Foreign Borrowing Participation Settlement Date and commencing
on (and including) the immediately preceding Foreign Borrowing Participation
Settlement Date with respect to such Foreign Borrowing Participations (or the
Closing Date in the case of the period ending on the first Foreign Borrowing
Participation Settlement Date with respect to any Foreign Borrowing
Participations) (each such period being a “Foreign Borrowing Participation
Settlement Period”) is greater than the principal amount of such Canadian
Revolving Loans or ROW Revolving Loans, as applicable, subject to this
Section 2.10 that are repaid during such Foreign Borrowing Participation
Settlement Period to Bank of America, each Participating Canadian Lender or
Participating ROW Lender, as applicable, shall pay to Bank of America (through
the Agent), no later than 2:00 p.m., New York City time, on such Foreign
Borrowing Participation Settlement Date, an amount equal to such Participating
Canadian Lender’s or Participating ROW Lender’s ratable share of the amount of
such excess.  If in any Foreign Borrowing Participation Settlement Period the
outstanding principal amount of the Canadian Revolving Loans or ROW Revolving
Loans, as applicable, subject to this Section 2.10 that are repaid to Bank of
America in such period exceeds the total principal amount of the Canadian
Revolving Loans or ROW Revolving Loans, as applicable, subject to this
Section 2.10 that are made or deemed made by Bank of America during such period,
Bank of America shall pay to each Participating Canadian Lender or Participating
ROW Lender, as applicable (through the Agent), on such Foreign Borrowing
Participation Settlement Date an amount equal to such Participating Canadian
Lender’s or Participating ROW Lender’s, as applicable, ratable share of the
amount of such excess.  Foreign Borrowing Participation Settlements in respect
of any Canadian Revolving Loans or ROW Revolving Loans shall be made in the
applicable currency of such Loans (or, at the option of Bank of America, the
Equivalent Amount in Dollars) on the applicable Foreign Borrowing Participation
Settlement Date for such Canadian Revolving Loans or ROW Revolving Loans.

 

(ii)           If any Participating Canadian Lender or Participating ROW Lender,
as the case may be, fails to pay to Bank of America on any applicable Foreign
Borrowing Participation Settlement Date the full amount required to be paid by
such Participating Canadian Lender or Participating ROW Lender to Bank of
America on such Foreign Borrowing Participation Settlement Date in respect of
such Participating Canadian Lender’s or Participating ROW Lender’s applicable
Foreign Borrowing Participation (such Participating Canadian Lender’s or
Participating ROW Lender’s “Foreign Borrowing Participation Settlement Amount”)
with Bank of America, Bank of America shall be entitled to recover such unpaid
amount from such Participating Canadian Lender or Participating ROW Lender, as
applicable, together with interest thereon (in the same currency as the relevant
Canadian Revolving Loans or ROW Revolving Loans) at the Base Rate with respect
to ROW Revolving Loans denominated in Dollars, the Canadian Base Rate with
respect to Canadian Revolving Loans denominated in Dollars, the Canadian Prime
Rate with respect to Loans denominated in Canadian Dollars and the Foreign Base
Rate with respect to Loans denominated in any Alternative Currency.  Without
limiting Bank of America’s rights to recover from any Participating Canadian
Lender or Participating ROW Lender any unpaid Foreign Borrowing Participation
Settlement Amount payable by such Participating Canadian Lender or Participating
ROW Lender to Bank of America, the Agent shall also be entitled to withhold from
amounts otherwise payable to such Participating Canadian Lender or Participating
ROW Lender an amount equal to such Participating Canadian Lender’s or
Participating ROW Lender’s unpaid Foreign Borrowing Participation Settlement
Amount owing to Bank of America and apply such withheld amount to the payment of
any unpaid Foreign Borrowing Participation Settlement Amount owing by such
Participating Canadian Lender or Participating ROW Lender to Bank of America.

 

(iii)          If Bank of America is required to make any payment with respect
to any Letter of Credit issued for the account of any Canadian Borrower or any
ROW Borrower (or its participation therein) to (A) the Agent or (B) Bank of
America in its capacity as a Letter of Credit Issuer pursuant to
Section 13.16(d), in each case other than as a Canadian Revolving Loan or ROW
Revolving Loan, each Participating Canadian Lender or Participating ROW Lender,
as applicable, shall, upon request of Bank of America, pay to Bank of America an
amount equal to such Participating Canadian Lender’s or Participating ROW
Lender’s ratable share of such payment.

 

(iv)          Following the first Foreign Borrowing Participation Settlement
Date in respect of any Foreign Borrowing Participation, the Agent shall effect a
Foreign Borrowing Participation Settlement in respect of such Foreign Borrowing
Participation on each subsequent Foreign Borrowing Participation Settlement Date
therefor or within one Business Day thereafter.

 

84

--------------------------------------------------------------------------------



 

(c)           Obligations Irrevocable.  The obligations of each Participating
Canadian Lender or Participating ROW Lender, as the case may be, to purchase
from Bank of America a participation in each Canadian Revolving Loan or ROW
Revolving Loan, as applicable, subject to this Section 2.10 made by Bank of
America and to make payments to Bank of America with respect to such
participation and to make payments to Bank of America with respect to Letters of
Credit issued for the account of any Canadian Borrower or any ROW Borrower, in
each case as provided herein, shall be irrevocable and not subject to any
qualification or exception whatsoever, including any of the following
circumstances:

 

(i)            any lack of validity or enforceability of this Agreement or any
of the other Loan Documents or of any Revolving Loans, against any Borrower or
any Guarantor;

 

(ii)           the existence of any claim, setoff, defense or other right which
any Borrower or any Guarantor may have at any time in respect of any Canadian
Revolving Loans, ROW Revolving Loans or Letters of Credit issued for the account
of any Canadian Borrower or any ROW Borrower;

 

(iii)          any application or misapplication of any proceeds of any Canadian
Revolving Loans or ROW Revolving Loans;

 

(iv)          the surrender or impairment of any security for any Canadian
Revolving Loans or ROW Revolving Loans;

 

(v)           the occurrence of any Default or Event of Default;

 

(vi)          the commencement or pendency of any events specified in paragraph
(e), (f), (g) or (h) of Section 10.1, in respect of Holdings or any Subsidiary
thereof or any other Person; or

 

(vii)         the failure to satisfy the applicable conditions precedent set
forth in Article IX or the occurrence of any of the circumstances set forth in
Section 13.16(b)(iv).

 

(d)           Recovery or Avoidance of Payments.  In the event any payment by or
on behalf of any Borrower or any other Obligor received by the Agent with
respect to any Canadian Revolving Loan or ROW Revolving Loan subject to this
Section 2.10 made by Bank of America is thereafter set aside, avoided or
recovered from the Agent in connection with any proceeding or other event of the
type described in paragraph (e), (f), (g) or (h) of Section 10.1, in respect of
Holdings or any Subsidiary thereof or any other Person, or due to any mistake of
law or fact, each Participating Canadian Lender or Participating ROW Lender, as
applicable, shall, upon demand by the Agent, pay to Bank of America (through the
Agent) such Participating Canadian Lender’s or Participating ROW Lender’s Pro
Rata Share of such amount set aside, avoided or recovered, together with
interest at the rate and in the currency required to be paid by Bank of America
or the Agent upon the amount required to be repaid by it.

 

(e)           Indemnification by Lenders.  Each Participating Canadian Lender or
Participating ROW Lender, as applicable, agrees to indemnify Bank of America (to
the extent not reimbursed by the Obligors and without limiting the obligations
of the Obligors hereunder or under any other Loan Document) ratably for any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses (including attorneys’ fees) or disbursements of any kind
and nature whatsoever that may be imposed on, incurred by or asserted against
Bank of America in any way relating to or arising out of any Canadian Revolving
Loans or ROW Revolving Loans, respectively, or any participations by Bank of
America in any Letters of Credit issued for the account of any Canadian Borrower
or any ROW Borrower, respectively, or any action taken or omitted by Bank of
America in connection therewith; provided that no Participating Canadian Lender
or Participating ROW Lender shall be liable for any of the foregoing to the
extent it arises from the gross negligence or willful misconduct of Bank of
America.  Without limiting the foregoing, each Participating Canadian Lender or
Participating ROW Lender, as applicable, agrees to reimburse Bank of America
promptly upon demand for such Participating Canadian Lender’s or Participating
ROW Lender’s ratable share of any costs or expenses payable by the Borrowers to
Bank of America in respect of the Canadian Revolving Loans or the ROW Revolving
Loans subject to this Section 2.10 to the extent that Bank of America is not
promptly reimbursed for such costs and expenses by the Borrowers in accordance
with the

 

85

--------------------------------------------------------------------------------



 

requirements of this Agreement.  The agreements contained in this
Section 2.10(e) shall survive payment in full of all Canadian Revolving Loans
and ROW Revolving Loans.

 

(f)            Participation Fee.  In consideration for each Participating
Canadian Lender’s or Participating ROW Lender’s, as the case may be,
participation in the relevant Canadian Revolving Loans or ROW Revolving Loans
subject to this Section 2.10 made by Bank of America, Bank of America agrees to
pay to the Agent for the account of each Participating Canadian Lender or
Participating ROW Lender, as applicable, as and when Bank of America receives
payment of interest on its related Canadian Revolving Loans or ROW Revolving
Loans subject to this Section 2.10, a fee (the “Foreign Borrowing Participation
Fee”) at a rate per annum equal to the Applicable Margin on such Canadian
Revolving Loans or ROW Revolving Loans, as applicable, minus, with respect to
each Participating Canadian Lender or Participating ROW Lender, 0.75% on the
Unfunded Foreign Borrowing Participation of such Participating Canadian Lender
or Participating ROW Lender in such Canadian Revolving Loans or ROW Revolving
Loans of Bank of America.  The Foreign Borrowing Participation Fee in respect of
any Unfunded Foreign Borrowing Participation in any such Canadian Revolving Loan
or ROW Revolving Loan shall be payable to the Agent in Dollars when interest on
such Loan is received by Bank of America.  If Bank of America does not receive
payment in full of such interest on any such Canadian Revolving Loan or ROW
Revolving Loan, the Foreign Borrowing Participation Fee in respect of the
Unfunded Foreign Borrowing Participation in such Canadian Revolving Loan or ROW
Revolving Loan shall be reduced proportionately.  Any amounts payable under this
Section 2.10(f) by the Agent to the Participating Canadian Lenders or the
Participating ROW Lender shall be paid in Dollars.

 

ARTICLE III



INTEREST AND FEES

 

3.1          Interest.

 

(a)           Interest Rates.  All outstanding Loans to the U.S. Borrowers shall
bear interest on the unpaid principal amount thereof (including, to the extent
permitted by law, on interest thereon not paid when due) from the date made
until paid in full in cash at a rate determined by reference to the Base Rate or
the LIBOR Rate, plus the Applicable Margin, but not to exceed the Maximum Rate. 
All outstanding Loans to the ROW Borrowers shall bear interest on the unpaid
principal amount thereof (including, to the extent permitted by law, on interest
thereon not paid when due) from the date made until paid in full in cash at a
rate determined by reference to the LIBOR Rate or, in the case of Loans
denominated in Dollars, the Base Rate, or, in the case of ROW Swingline Loans,
the Foreign Base Rate, plus the Applicable Margin, but not to exceed the Maximum
Rate.  All outstanding Loans to the Canadian Borrowers shall bear interest on
the unpaid principal amount thereof (including, to the extent permitted by law,
on interest thereon not paid when due) from the date made until paid in full in
cash at a rate determined by reference to the Canadian Prime Rate, the BA Rate
or, in the case of Loans denominated in Dollars, the LIBOR Rate or the Canadian
Base Rate, plus the Applicable Margin, but not to exceed the Maximum Rate.  All
outstanding French Swingline Loans to the French Borrowers shall bear interest
on the unpaid principal amount thereof (including, to the extent permitted by
law, on interest thereon not paid when due) from the date made until paid in
full in cash at a rate determined by reference to the Foreign Base Rate or the
LIBOR Rate, plus the Applicable Margin, but not to exceed the Maximum Rate.  If
at any time Loans are outstanding with respect to which the applicable Borrower
has not delivered to the Agent a notice specifying the basis for determining the
interest rate applicable thereto in accordance herewith, those Loans shall be
treated as Base Rate Loans in the case of U.S. Revolving Loans, ROW Revolving
Loans denominated in Dollars, Canadian Revolving Loans denominated in Dollars or
French Swingline Loans, as LIBOR Loans with an Interest Period of one month in
the case of ROW Revolving Loans denominated in an Alternative Currency and as
Canadian Prime Rate Loans in the case of Canadian Revolving Loans denominated in
Canadian Dollars, until notice to the contrary has been given to the Agent in
accordance with this Agreement and such notice has become effective.  Except as
otherwise provided herein, the outstanding Obligations shall bear interest as
follows:

 

(i)            For all Base Rate Loans, at a fluctuating per annum rate equal to
the Base Rate, the Foreign Base Rate or the Canadian Base Rate, as applicable,
plus the Applicable Margin;

 

86

--------------------------------------------------------------------------------



 

(ii)           For all Canadian Prime Rate Loans, at a fluctuating per annum
rate equal to the Canadian Prime Rate plus the Applicable Margin;

 

(iii)          For all LIBOR Loans, at a per annum rate equal to the LIBOR Rate
plus the Applicable Margin;

 

(iv)          For all BA Equivalent Loans, at a per annum rate equal to the BA
Rate plus the Applicable Margin; and

 

(v)           For all Obligations other than Loans, at the rate set forth
therefor (if any) in the applicable agreements (if any) pursuant to which such
Obligations were incurred.

 

Each change in the Base Rate shall be reflected in the interest rate applicable
to relevant Base Rate Loans denominated in Dollars as of the effective date of
such change, each change in the Foreign Base Rate shall be reflected in the
interest rate applicable to relevant Base Rate Loans denominated in Dollars or
any Alternative Currency as of the effective date of such change, each change in
the Canadian Base Rate shall be reflected in the interest rate applicable to
Canadian Base Rate Loans as of the effective date of such change, and each
change in the Canadian Prime Rate shall be reflected in the interest rate
applicable to Canadian Prime Rate Loans as of the effective date of such
change.  All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate”, for Base Rate Loans when the
Canadian Base Rate is determined by the Canadian Bank’s base rate for commercial
loans made in Dollars, for Canadian Prime Rate Loans when the Canadian Prime
Rate is determined by the Canadian Bank’s “prime” rate for loans made in
Canadian Dollars, for BA Equivalent Loans and for Loans denominated in Sterling
shall be made on the basis of a year of 365 or (other than for Canadian Base
Rate Loans, Canadian Prime Rate Loans, BA Equivalent Loans and Loans denominated
in Sterling) 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  For the purposes
of the Interest Act (Canada), the yearly rate of interest to which any rate
calculated on the basis of a period of time different from the actual number of
days in the year (360 days, for example) is equivalent is the stated rate
multiplied by the actual number of days in the year (365 or 366, as applicable)
and divided by the number of days in the shorter period (360 days, in the
example).  On the first Business Day of each calendar quarter hereafter and on
the Termination Date, the applicable Borrower shall pay to the Agent, for the
ratable benefit of the applicable Lenders (provided that all interest on
applicable Swingline Loans shall be for the benefit of the applicable Bank and
all interest on Agent Advances shall be for the benefit of the Agent), interest
accrued to the first day of such calendar quarter (or accrued to the Termination
Date in the case of a payment on the Termination Date) on all Base Rate Loans
and Canadian Prime Rate Loans, in arrears.  The applicable Borrowers shall pay
to the Agent, for the ratable benefit of the applicable Lenders (provided that
all interest on applicable French Swingline Loans shall be for the benefit of
the French Swingline Lender), interest on all (x) LIBOR Loans in arrears on each
LIBOR Interest Payment Date and (y) BA Equivalent Loans in arrears on each BA
Equivalent Interest Payment Date.

 

(b)           Default Rate.  If any Borrower shall default in the payment of the
principal of or interest on any Loan or any other amount becoming due hereunder,
by acceleration or otherwise, or under any other Loan Document, such Borrower
shall on demand from time to time pay interest, to the extent permitted by law,
on such defaulted amount to but excluding the date of actual payment (after as
well as before judgment) (i) in the case of overdue principal, at the Default
Rate, (ii) in the case of overdue interest, at the Default Rate that would be
applicable with respect to the applicable principal on which such interest is
due, provided that, in the case of any French Borrower, the Default Rate (if
unpaid) arising on an overdue amount will be compounded with the overdue amount
only if, within the meaning of Article 1343-2 of the French Code civil, such
interest is due by such French Borrower for a period of at least one year, but
will remain immediately due and payable, and (iii) in all other cases, at a rate
per annum equal to the rate that would be applicable to a Base Rate Loan
denominated in the applicable currency or, in the case of amounts denominated in
Canadian Dollars, a Canadian Prime Rate Loan, as applicable, plus 2%.

 

87

--------------------------------------------------------------------------------



 

(c)           Effective Global Rate (Taux effectif global) in relation to any
French Borrower.

 

(i)            For the purposes of Articles L.314-1 to L.314-5 and R.314-1 et
seq. of the French Code de la consommation, and Article L.313-4 of the French
Code monétaire et financier, the French Borrowers and the French Swingline
Lender acknowledge that, by virtue of certain characteristics of the French
Swingline Loans granted to any French Borrower (and in particular the floating
rate of interest applicable to the French Swingline Loans, the Borrowers’ right
to select the duration of each Interest Period and the uncertainty as to the
amount to be effectively drawn from time to time under the French Swingline
Loans granted to the French Borrowers), the taux effectif global cannot be
calculated on the date of this Agreement.

 

(ii)           However, each French Borrower acknowledges that it has received
from the Agent, a letter containing an indicative calculation of the taux
effectif global on the date of this Agreement, based on figured examples
calculated on assumptions as to the taux de période and the durée de période set
out in a letter and on the assumption that the interest rate and all other fees,
costs or expenses payable under this Agreement by such French Borrower will be
maintained at their original level throughout the term of this Agreement (a “TEG
Letter”).

 

(iii)          The French Borrowers and the Lenders acknowledge that any TEG
Letters delivered in accordance with clause (c)(ii) above form part of this
Agreement.

 

3.2          Continuation and Conversion Elections.

 

(a)           The Borrowers’ Agent may, on behalf of each applicable Borrower
(provided that, as applicable, the Borrowing of LIBOR Loans or the Borrowing of
BA Equivalent Loans is then permitted under Section 2.2(a)):

 

(i)            elect, as of any Business Day, to convert (A) any Base Rate Loans
other than Agent Advances and Swingline Loans (or any part thereof in an amount
equal to an integral multiple of the Borrowing Multiple, but not less than the
Borrowing Minimum applicable to LIBOR Loans) into LIBOR Loans or (B) any French
Swingline Loans that are Base Rate Loans (or any part thereof in an amount equal
to an integral multiple of the Borrowing Multiple, but not less than the
Borrowing Minimum applicable to LIBOR Loans) into LIBOR Loans;

 

(ii)           elect, as of the last day of the applicable Interest Period, to
continue any LIBOR Loans having Interest Periods expiring on such day (or any
part thereof in an amount equal to an integral multiple of the Borrowing
Multiple, but not less than the Borrowing Minimum applicable to LIBOR Loans);

 

(iii)          elect, as of any Business Day, to convert any Canadian Prime Rate
Loans other than Canadian Swingline Loans and Agent Advances (or any part
thereof in an amount equal to an integral multiple of the Borrowing Multiple,
but not less than the Borrowing Minimum applicable to BA Equivalent Loans) into
BA Equivalent Loans; or

 

(iv)          elect, as of the last day of the applicable BA Equivalent Interest
Period, to continue any BA Equivalent Loans having BA Equivalent Interest
Periods expiring on such day (or any part thereof in an amount equal to an
integral multiple of the Borrowing Multiple, but not less than the Borrowing
Minimum applicable to BA Equivalent Loans);

 

provided, that if at any time the aggregate amount of LIBOR Loans (other than
ROW Revolving Loans denominated in an Alternative Currency) or BA Equivalent
Loans in respect of any Borrowing is reduced, by payment, prepayment, or
conversion of part thereof to be less than the Borrowing Minimum applicable
thereto, such LIBOR Loans or BA Equivalent Loans shall automatically convert
into Base Rate Loans or Canadian Prime Rate Loans, as applicable; provided,
further, that if the Notice of Continuation/Conversion (including any telephonic
notice as contemplated below) shall fail to specify the duration of the Interest
Period or BA Equivalent Interest Period, such Interest Period or BA Equivalent
Interest Period shall be one month; provided, further, that no LIBOR Loan or BA
Equivalent Loan may be continued as such (other than a LIBOR Loan denominated in
an Alternative Currency, which may be continued as a LIBOR Loan with an Interest
Period of one month) when any Default or Event of Default has occurred and is
continuing and the Agent has or the Required Lenders have given notice to the
Borrowers’ Agent that no such continuations may be made.

 

88

--------------------------------------------------------------------------------



 

(b)           The Borrowers’ Agent shall deliver a notice of
continuation/conversion substantially in the form of Exhibit C (each, a “Notice
of Continuation/Conversion”) to the Agent not later than, (x) in the case of
U.S. Revolving Loans and ROW Revolving Loans, 1:00 p.m., New York City time, at
least two Business Days in advance of the Continuation/Conversion Date, (y) in
the case of French Swingline Loans, 11:00 a.m., London time, at least two
Business Days in advance of the Continuation/Conversion Date and (z) in other
cases, 12:00 noon, New York City time, at least two Business Days in advance of
the Continuation/Conversion Date, if the Loans are to be converted into or
continued as LIBOR Loans or BA Equivalent Loans and specifying:

 

(i)            the proposed Continuation/Conversion Date;

 

(ii)           the aggregate principal amount of Loans to be converted or
continued;

 

(iii)          the Type of Loans resulting from the proposed conversion or
continuation; and

 

(iv)          the duration of the requested Interest Period or BA Equivalent
Interest Period, provided, however, the Borrowers may not select an Interest
Period or BA Equivalent Interest Period that ends after the Maturity Date.

 

In lieu of delivering a Notice of Continuation/Conversion, the Borrowers’ Agent
may give the Agent telephonic notice of such request on or before the deadline
set forth above.  The Agent at all times shall be entitled to rely on such
telephonic notice with respect to such continuation or conversion, regardless of
whether any written confirmation is received.

 

(c)           If upon the expiration of any Interest Period applicable to any
LIBOR Loans or any BA Equivalent Interest Period applicable to any BA Equivalent
Loans, the applicable Borrowers have failed to timely deliver a Notice of
Continuation/Conversion (or, in lieu thereof, telephonic notice as contemplated
above) in respect of such LIBOR Loans or BA Equivalent Loans, the Borrowers
shall be deemed to have elected to convert such LIBOR Loans into Base Rate Loans
in the case of U.S. Revolving Loans, ROW Revolving Loans denominated in Dollars,
Canadian Revolving Loans denominated in Dollars or French Swingline Loans
denominated in Dollars, to continue such LIBOR Loans as LIBOR Loans with an
Interest Period of one month in the case of ROW Revolving Loans denominated in
an Alternative Currency or French Swingline Loans denominated in an Alternative
Currency and to convert such BA Equivalent Loans into Canadian Prime Rate Loans,
in each case, effective as of the expiration date of such Interest Period or BA
Equivalent Interest Period.  If any Default or Event of Default exists, at the
election of the Agent or the Required Lenders, unless repaid, all LIBOR Loans
(other than LIBOR Loans denominated in an Alternative Currency) shall be
converted into Base Rate Loans as of the expiration date of each applicable
Interest Period, all LIBOR Loans denominated in an Alternative Currency shall be
continued as LIBOR Loans with an Interest Period of one month and all BA
Equivalent Loans shall be converted into Canadian Prime Rate Loans as of the
expiration date of each applicable BA Equivalent Interest Period.

 

(d)           The Agent will promptly notify each Lender (or, in the case of
French Swingline Loans, the French Swingline Lender) of its receipt of a Notice
of Continuation/Conversion.  All conversions and continuations shall be made
ratably according to the respective outstanding principal amounts of the Loans,
with respect to which the notice was given, held by each Lender.

 

(e)           The total number of LIBOR Loans and BA Equivalent Loans in effect
hereunder at any time shall not exceed 25.

 

3.3          Maximum Interest Rate.  In no event shall any interest rate
provided for hereunder exceed the maximum rate legally chargeable under
applicable law with respect to loans of the Type provided for hereunder (the
“Maximum Rate”).  If, in any month, any interest rate, absent such limitation,
would have exceeded the Maximum Rate, then the interest rate for that month
shall be the Maximum Rate, and, if in future months, that interest rate would
otherwise be less than the Maximum Rate, then that interest rate shall remain at
the Maximum Rate until such time as the amount of interest paid hereunder equals
the amount of interest which would have been paid if the same had not been
limited by the Maximum Rate.  In the event that, upon payment in full of the
Obligations, the total amount of interest paid or accrued under the terms of
this Agreement is less than the total amount of interest which

 

89

--------------------------------------------------------------------------------



 

would, but for this Section 3.3, have been paid or accrued if the interest rate
otherwise set forth in this Agreement had at all times been in effect, then the
applicable Borrowers shall, to the extent permitted by applicable law, pay the
Agent, for the account of the applicable Lenders, an amount equal to the excess
of (a) the lesser of (i) the amount of interest which would have been charged if
the Maximum Rate had, at all times, been in effect or (ii) the amount of
interest which would have accrued had the interest rate otherwise set forth in
this Agreement, at all times, been in effect over (b) the amount of interest
actually paid or accrued under this Agreement.  If a court of competent
jurisdiction determines that the Agent and/or any Lender has received interest
and other charges hereunder in excess of the Maximum Rate, such excess shall be
deemed received on account of, and shall automatically be applied to reduce, the
Obligations other than interest, and if there are no Obligations outstanding,
the Agent and/or such Lender shall refund to the Borrowers such excess.

 

3.4          Closing Fees.  The U.S. Borrowers agree to pay the Agent and each
of the Arrangers on the Closing Date all fees due and payable on such date as
set forth in the applicable Fee Letters.

 

3.5          Unused Line Fee.  On the first Business Day of each calendar
quarter and on the Termination Date, the U.S. Borrowers agree to pay to the
Agent, for the account of the Lenders, an unused line fee (the “Unused Line
Fee”) equal to 0.25% per annum times the amount by which the average daily
Maximum Revolver Amount exceeded the sum of the Equivalent Amount in Dollars of
the average daily outstanding amount of Revolving Loans (other than Swingline
Loans) and the Equivalent Amount in Dollars of the average daily maximum amount
available to be drawn under outstanding Letters of Credit during the immediately
preceding calendar quarter or shorter period if calculated for the first
calendar quarter hereafter or on the Termination Date.  All principal payments
received by the Agent shall be deemed to be credited immediately upon receipt
for purposes of calculating the Unused Line Fee pursuant to this Section 3.5. 
Upon receipt thereof, the Agent shall distribute the Unused Line Fee to the
Lenders ratably based on their Pro Rata Shares of the Revolving Credit
Commitments.

 

3.6          Letter of Credit Fees.  The U.S. Borrowers agree to pay (a) to the
Agent, for the account of the Lenders, in accordance with their respective Pro
Rata Shares, for each Letter of Credit, a fee (the “Letter of Credit Fee”) equal
to, on a per annum basis, the Applicable Margin for LIBOR Loans, (b) to the
Agent, for the benefit of the applicable Letter of Credit Issuer, a fronting fee
of 0.125% per annum of the maximum amount available to be drawn under each
Letter of Credit issued by such Letter of Credit Issuer, and (c) to the
applicable Letter of Credit Issuer, all normal and customary out-of-pocket
costs, fees and expenses incurred by such Letter of Credit Issuer in connection
with the application for, processing of, issuance of, or amendment to any Letter
of Credit.  The Letter of Credit Fee and fronting fee shall be payable quarterly
in arrears on the first Business Day of each calendar quarter following any
calendar quarter in which a Letter of Credit is outstanding and on the
Termination Date.

 

ARTICLE IV



PAYMENTS AND PREPAYMENTS

 

4.1          Payments and Prepayments.

 

(a)           Each U.S. Borrower shall repay the outstanding principal balance
of the U.S. Revolving Loans made to such U.S. Borrower, plus all accrued but
unpaid interest thereon, on the Termination Date.  Each ROW Borrower shall repay
the outstanding principal balance of the ROW Revolving Loans made to such ROW
Borrower, plus all accrued but unpaid interest thereon, on the Termination
Date.  Each Canadian Borrower shall repay the outstanding principal balance of
the Canadian Revolving Loans made to such Canadian Borrower, plus all accrued
but unpaid interest thereon, on the Termination Date.  Each French Borrower
shall repay the outstanding principal balance of the French Swingline Loans made
to such French Borrower, plus all accrued but unpaid interest thereon, on the
Termination Date.

 

(b)           The Borrowers may, upon notice to the Agent, at any time or from
time to time voluntarily prepay the Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Agent not later
than 11:00 a.m., New York City time, (x) two Business Days prior to any date of
prepayment of LIBOR Loans and BA Equivalent Loans and (y) on the date of
prepayment of Base Rate Loans and Canadian Prime Rate Loans; and (ii) each
prepayment shall be in a minimum amount of $5,000,000 (or for Loans in Euros,
€500,000, Loans in Sterling, £500,000, Loans in Canadian Dollars, Cdn $5,000,000
or Loans in an

 

90

--------------------------------------------------------------------------------



 

Alternative Currency, such amount as may be agreed by the Agent and the
Borrowers’ Agent) or an integral multiple of $1,000,000 (or for Loans in Euros,
€500,000, Loans in Sterling, £500,000, Loans in Canadian Dollars, Cdn $1,000,000
or Loans in an Alternative Currency, such amount as may be agreed by the Agent
and the Borrowers’ Agent) in excess thereof or, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if LIBOR
Loans or BA Equivalent Loans are to be prepaid, the Interest Period(s) or BA
Equivalent Interest Period(s) of such Loans.  The Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Pro Rata
Share).  If such notice is given by any Borrower, such Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided that such prepayment obligation
may be conditioned on the occurrence of any subsequent event (including a Change
of Control, refinancing transaction or acquisition or other Investment). 
Subject to the other limitations expressly set forth in this Agreement, the
applicable Borrower may elect to apply voluntary prepayments of Loans to one or
more Type(s) or class(es) of Loans selected by such applicable Borrower in its
sole discretion (provided that such voluntary prepayments of Loans shall be made
pro rata within any such Type(s) or class(es) selected by such applicable
Borrower).  In the event that the applicable Borrower does not specify the
application of prepayments as between Types or classes of Loans, such Borrower
shall be deemed to have elected that such prepayment be applied on a pro rata
basis among all Types and classes of Loans.

 

4.2          Out-of-Formula Condition.  The U.S. Borrowers, the ROW Borrowers,
the Canadian Borrowers and the French Borrowers shall promptly (and in any event
within one Business Day) pay to the Agent, for the account of the Lenders (or
the applicable Swingline Lenders) and/or to cash collateralize Letters of Credit
pursuant to Section 2.4(g), upon demand, (a) in the case of the U.S. Borrowers,
the ROW Borrowers and the French Borrowers, the amount, if any, by which the sum
of (i) the Aggregate U.S. Revolver Outstandings plus (ii) the Aggregate ROW
Revolver Outstandings, plus (iii) the Aggregate French Swingline Outstandings
exceeds at any time (other than as a result of an Agent Advance) the amount
equal to (x) the lesser of (I) the Maximum Revolver Amount and (II) the
U.S. Borrowing Base minus (y) the Aggregate Canadian Revolver Outstandings
Funded On U.S. Borrowing Base, and (b) in the case of the Canadian Borrowers,
the amount, if any, by which the amount of the Aggregate Canadian Revolver
Outstandings exceeds at any time (other than as a result of an Agent Advance)
the lesser of (I) the Maximum Canadian Revolver Amount and (II) the sum of the
Canadian Borrowing Base and the U.S. Availability (any such condition under
clause (a) or (b) being an “Out-of-Formula Condition”); provided that no such
payment shall be required if the Out-of-Formula Condition is created solely as a
result of an Agent Advance.  Notwithstanding the foregoing, if at any time any
prepayment of any LIBOR Loans or BA Equivalent Loans pursuant to this
Section 4.2 would result in the relevant Borrower incurring breakage costs under
Section 5.4 as a result of LIBOR Loans or BA Equivalent Loans being prepaid
other than on the last day of the Interest Period or BA Equivalent Interest
Period with respect thereto, then the relevant Borrower may, so long as no
Default or Event of Default shall have occurred and be continuing, in its sole
discretion, deposit all or a portion of the amounts that otherwise would have
been paid under this Section 4.2 in respect of such LIBOR Loans or BA Equivalent
Loans with the Agent (which deposit must be equal in amount to the amount of
such LIBOR Loans or BA Equivalent Loans not immediately prepaid), to be held as
security for the obligations of the applicable Borrowers to make such prepayment
pursuant to a cash collateral agreement to be entered into on terms reasonably
satisfactory to the Agent, with such cash collateral to be directly applied upon
the first occurrence thereafter of the last day of an Interest Period or BA
Equivalent Interest Period with respect to such LIBOR Loans or BA Equivalent
Loans (or such earlier date or dates as shall be requested by the Borrowers’
Agent).

 

4.3          Termination or Reductions of Facilities.

 

(a)           The Borrowers’ Agent (on behalf of the Borrowers) may terminate
this Agreement, upon at least one Business Day’s notice to the Agent (who will
promptly distribute such notice to the Lenders), upon Full Payment of the
Obligations and payment of amounts (if any) due under Section 5.4.

 

(b)           The Borrowers’ Agent (on behalf of any Borrower) may from time to
time reduce the amount of the Revolving Credit Commitments (on a pro rata basis
based on the Lenders’ respective Pro Rata Share, unless otherwise agreed to by
the respective Lenders), upon at least one Business Day’s prior written notice
to the Agent (who will promptly distribute such notice to the Lenders), which
notice shall specify the amount of the reduction and shall be irrevocable once
given.  Each reduction shall be in a minimum amount of $5,000,000 or an

 

91

--------------------------------------------------------------------------------



 

integral multiple of $1,000,000 in excess thereof.  If after giving effect to
any reduction of the Commitments, the Maximum Canadian Revolver Amount, the
Maximum ROW Revolver Amount, the Letter of Credit Subfacility, the
U.S. Swingline Sublimit, the ROW Swingline Sublimit, the Canadian Swingline
Sublimit or the French Swingline Sublimit shall exceed the Revolving Credit
Commitments at such time, each such amount, subfacility or sublimit, as the case
may be, shall be automatically reduced by the amount of such excess and such
reduction shall be accompanied by such payment (if any) as may be required to be
made such that after giving effect to such payment the Equivalent Amount in
Dollars of the relevant aggregate Canadian Revolving Loans, ROW Revolving Loans,
Letters of Credit or Swingline Loans do not exceed the applicable amount,
subfacility or sublimit as so reduced.  Each reduction in the Commitments shall
be accompanied by such payment (if any) as may be required to avoid an
Out-of-Formula Condition.

 

(c)           [Intentionally omitted].

 

(d)           [Intentionally omitted].

 

(e)           Any notice of termination delivered by the Borrowers’ Agent
pursuant to clause (a) of this Section 4.3 may state that such notice is
conditioned upon the occurrence or non-occurrence of any event specified therein
(including the effectiveness of other credit facilities), in which case, subject
to Section 5.4, such notice may be revoked by the Borrowers’ Agent (by written
notice to the Agent on or prior to the specified effective date) if such
condition is not satisfied.

 

(f)            [Intentionally omitted].

 

(g)           All outstanding Commitments shall terminate on the Maturity Date.

 

(h)           At any time that the Maximum Canadian Revolver Amount has been
permanently reduced to zero and Full Payment with respect to the Obligations of
the Canadian Borrowers has occurred, the Agent agrees, at the election of the
Borrowers’ Agent, to (i) terminate the Canadian Security Agreement, the Canadian
Guarantee Agreement, and any other Canadian Security Document and (ii) release
any security interest granted under any Canadian Security Document and release
each Guarantor from its obligations under the Canadian Guarantee Agreement.

 

4.4          LIBOR Loan and BA Equivalent Loans Prepayments.  In connection with
any prepayment, if any LIBOR Loans or BA Equivalent Loans are prepaid prior to
the expiration date of the Interest Period or BA Equivalent Interest Period
applicable thereto, the Borrowers shall comply with Section 5.4.

 

4.5          Payments by the Borrowers.

 

(a)           All payments to be made by the Borrowers shall be made without
setoff, recoupment or counterclaim.  Except as otherwise expressly provided
herein, all payments by the applicable Borrowers shall be made to the Agent for
the account of the Lenders, at the account designated by the Agent, and shall be
made in Dollars, Euros, Sterling, Canadian Dollars or any other Alternative
Currency, as applicable, and in immediately available funds, no later than 12:00
noon, New York City time, on the date specified herein; provided that:

 

(i)            if for any reason any Borrower is prohibited by any Requirement
of Law from making any required payment hereunder in an Alternative Currency,
such Borrower shall make such payment in Dollars in the Equivalent Amount in
Dollars; and

 

(ii)           in the case of any payment received or made under this Agreement
or any other Loan Document by or to any French Borrower, the Agent shall take
any necessary action (including, if required, by entering into any agreement
with any credit institution (établissement de crédit) or financing company
(société de financement) duly authorized) in order to ensure that (A) such
payments shall be made to or by the Agent in accordance with any applicable laws
and regulations and (B) separate bank accounts are opened and maintained by or
on behalf of the Agent for each financing made to the French Borrowers under
this Agreement or any other Loan Document, so that the payments made by or to
the Agent under each such financing are effected to a bank account

 

92

--------------------------------------------------------------------------------



 

of the Agent or from a bank account of the Agent dedicated solely to the receipt
and payment of funds to be paid or received under such financing, it being
specified that the Agent shall not be authorized to dispose of such funds for
its own account (unless such funds were to be paid to the Agent under any Loan
Document for its own account) or for another financing transaction. For the
avoidance of doubt, (x) the foregoing provisions shall not be read so as to
require the French Borrowers to open separate bank accounts for the purposes of
payments to or receipt of payments from the Agent and (y) this clause
(a)(ii) shall not apply to any fees or commissions paid to the Agent.

 

(b)           Any payment received by the Agent after the time set forth in
clause (a) above shall be deemed (for purposes of calculating interest only) to
have been received on the following Business Day and any applicable interest
shall continue to accrue.

 

(c)           Subject to the provisions set forth in the definition of “Interest
Period” and “BA Equivalent Interest Period”, as applicable, whenever any payment
is due on a day other than a Business Day, such payment shall be due on the
following Business Day, and such extension of time shall in such case be
included in the computation of interest or fees, as the case may be.

 

4.6          Apportionment, Application and Reversal of Payments.  Principal and
interest payments (but excluding payments to any tranche established after the
date of this Agreement pursuant to Section 2.5, 2.6 or 2.7 to the extent
otherwise provided in the applicable amendment to this Agreement relating to
such tranche) shall be apportioned ratably among the Lenders (according to the
unpaid principal balance of the Loans to which such payments relate held by each
such Lender) and payments of the fees shall, as applicable, be apportioned
ratably among the Lenders, except for fees payable solely to the Agent, any
Arranger or the applicable Letter of Credit Issuer.  Principal and interest
payments on any loans made pursuant to any tranche established after the date of
this Agreement pursuant to Section 2.5, 2.6 or 2.7 shall be allocated pro rata
(or as may otherwise be provided for in the applicable amendment to this
Agreement relating to such tranche) among the Lenders with commitments under any
facility in respect thereof or with participations in such tranche (in each case
subject to any limitations on non-pro rata payments otherwise provided in any
such section).  All payments shall be remitted to the Agent and all such
payments not relating to principal or interest of specific Loans, or not
constituting payment of specific fees, and all proceeds of Collateral received
by the Agent in accordance with the terms of the Loan Documents, shall be
applied, ratably, subject to the provisions of this Agreement and any applicable
Acceptable Intercreditor Agreement, first, to pay any fees, indemnities or
expense reimbursements then due to the Agent or the Arrangers from the
applicable Borrower or Borrowers; second, to pay any fees or expense
reimbursements then due to the Lenders from the applicable Borrower or
Borrowers; third, to pay interest due in respect of all Loans of the applicable
Borrower or Borrowers, including Swingline Loans and Agent Advances; fourth, to
pay or prepay principal of the Swingline Loans and Agent Advances of the
applicable Borrower or Borrowers; fifth, to pay or prepay principal of the Loans
(excluding the applicable Swingline Loans and applicable Agent Advances) and
unpaid reimbursement obligations in respect of Letters of Credit of the Company
and its Subsidiaries and, if an Event of Default has occurred and is continuing
at such time, to pay Designated Bank Products Obligations of the applicable
Obligor or Obligors in respect of any Waterfall Priority Hedge Agreements, in an
amount not to exceed the amount of the Waterfall Priority Hedge Agreement
Reserve with respect to such Waterfall Priority Hedge Agreement; sixth, to pay
an amount to the Agent equal to all outstanding Obligations (contingent or
otherwise) with respect to outstanding Letters of Credit issued for the account
of the Company or any of its Subsidiaries to be held as cash collateral for such
Obligations; seventh, to the payment of any other applicable Obligations,
including any amounts relating to Bank Products not otherwise paid above, due to
the Agent, any Lender, any Affiliate of the Agent or any Lender or any other
Secured Party, by the Obligors; and eighth, to pay any remaining amounts to the
applicable Borrower or Borrowers for its or their own account; provided that
(a) no proceeds from the Canadian Collateral shall be applied to the outstanding
principal amount of U.S. Revolving Loans or to cash collateralize outstanding
Letters of Credit (other than Letters of Credit issued for the account of any
Canadian Obligor or any ROW Borrower) and (b) proceeds from the U.S. Collateral
shall be applied to the outstanding principal amount of U.S. Revolving Loans,
ROW Revolving Loans and French Swingline Loans, to cash collateralize
outstanding Letters of Credit and to pay other U.S. Obligations (in the order
set forth above) before being applied to the payment or cash collateralization
of any Canadian Obligations.  Notwithstanding anything to the contrary contained
in this Agreement, unless so directed by the Borrowers, or unless an Event of
Default has occurred and is continuing, neither the Agent nor any Lender shall
apply any payments which it receives to any LIBOR Loan or BA Equivalent Loan,
except (i) on the expiration date of the Interest Period or BA Equivalent
Interest Period applicable to any such LIBOR Loan or BA Equivalent Loan, or
(ii) in the event, and only to the extent, that there are no outstanding Base
Rate Loans and, in such event, the

 

93

--------------------------------------------------------------------------------



 

Borrowers shall pay LIBOR Loan or BA Equivalent Loan breakage losses in
accordance with Section 5.4.  The Agent and the Lenders shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the applicable U.S. Obligations, ROW
Obligations, Canadian Obligations or French Obligations.  Notwithstanding
anything to the contrary herein, this Section 4.6 may be amended in accordance
with Section 12.1(c) (and the Lenders hereby irrevocably authorize the Agent to
enter into any such amendments) to the extent necessary to reflect differing
amounts payable, and priorities of payments, to Lenders participating in any new
classes or tranches of loans added pursuant to Section 2.5, 2.6 or 2.7, as
applicable.

 

4.7          Indemnity for Returned Payments.  If after receipt of any payment
which is applied to the payment of all or any part of the Obligations, the
Agent, any Lender, either Bank or any Affiliate of either Bank or any other
Secured Party is for any reason compelled to surrender such payment or proceeds
to any Person because such payment or application of proceeds is invalidated,
declared fraudulent, set aside, determined to be void or voidable as a
preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Agent, such Lender,
such Bank or such Affiliate of such Bank or such other Secured Party, and the
Borrowers shall be liable to pay to the Agent, the Lenders, such Bank, such
Affiliate of such Bank or such other Secured Party and hereby do indemnify the
Agent, the Lenders, such Bank, such Affiliate of such Bank or such other Secured
Party and hold the Agent, the Lenders, such Bank, such Affiliate of such Bank or
such other Secured Party harmless for the amount of such payment or proceeds
surrendered.  The provisions of this Section 4.7 shall be and remain effective
notwithstanding any release of Collateral or guarantors, cancellation or return
of Loan Documents, or other contrary action which may have been taken by the
Agent, any Lender, either Bank, such Affiliate of such Bank or such other
Secured Party in reliance upon such payment or application of proceeds, and any
such contrary action so taken shall be without prejudice to the Agent’s, the
Lenders’, such Bank’s, such Affiliate of the Bank or such other Secured Party’s
rights under this Agreement and the other Loan Documents and shall be deemed to
have been conditioned upon such payment or application of proceeds having become
final and irrevocable.  The provisions of this Section 4.7 shall survive the
repayment of the Obligations and termination of this Agreement.

 

4.8          [Intentionally Omitted].

 

4.9          Agent’s and Lenders’ Books and Records; Monthly Statements.  The
Agent shall record the principal amount and currency of the Loans owing to each
Lender, the maximum amount available to be drawn under and the currency of all
applicable outstanding Letters of Credit and the aggregate amount of unpaid
reimbursement obligations outstanding with respect to the Letters of Credit from
time to time on its books.  In addition, each Lender may note the date and
amount of each payment or prepayment of principal of such Lender’s Loans in its
books and records.  Failure by the Agent or any Lender to make such notation
shall not affect the obligations of the Borrowers with respect to the Loans or
the Letters of Credit.  The Borrowers agree that the Agent’s and each Lender’s
books and records showing the Obligations and the transactions pursuant to this
Agreement and the other Loan Documents shall be admissible in any action or
proceeding arising therefrom, and shall constitute rebuttably presumptive proof
thereof (absent manifest error), irrespective of whether any Obligation is also
evidenced by a promissory note or other instrument.  The Agent will provide to
the Borrowers a monthly statement of Loans, payments, and other transactions
pursuant to this Agreement.  Such statement shall be deemed correct, accurate,
and binding on the Obligors and an account stated (absent manifest error and
except for reversals and reapplications of payments made as provided for in
Section 4.6 and corrections of errors discovered by the Agent), unless the
Borrowers notify the Agent in writing to the contrary within 30 days after such
statement is rendered.  In the event a timely written notice of objections is
given by the Borrowers, only the items to which exception is expressly made will
be considered to be disputed by the Borrowers.

 

4.10        Borrowers’ Agent.  Each of the Borrowers, other than the Company,
hereby irrevocably appoints the Company, and the Company shall act under this
Agreement, as the agent, attorney-in-fact and legal representative of such other
Borrowers for all purposes, including requesting Loans and receiving account
statements and other notices and communications to the Borrowers (or any of
them) from the Agent, any Letter of Credit Issuer or any Lender.  The Agent, the
Letter of Credit Issuers and the Lenders may rely, and shall be fully protected
in relying, on any Notice of Borrowing, Notice of Continuation/Conversion,
request for a Letter of Credit, disbursement instruction, report, information or
any other notice or communication made or given by the Company, whether in its
own name, as Borrowers’ Agent, on behalf of any other Borrower or on behalf of
the “Borrowers”,

 

94

--------------------------------------------------------------------------------



 

and neither the Agent nor the Letter of Credit Issuers or any Lender shall have
any obligation to make any inquiry or request any confirmation from or on behalf
of any other Borrower as to the binding effect on it of any such notice,
request, instruction, report, information, other notice or communication;
provided that the provisions of this Section 4.10 shall not be construed so as
to preclude any Borrower from taking actions permitted to be taken by a Borrower
hereunder.

 

4.11        [Intentionally Omitted].

 

4.12        Excess Resulting from Exchange Rate Change.

 

(a)           If at any time following one or more fluctuations in the exchange
rate of any Alternative Currency against the Dollar, the Aggregate U.S. Revolver
Outstandings exceed the Maximum Revolver Amount, the applicable U.S. Borrowers
shall, if such excess is in an aggregate amount that is greater than or equal to
3% of the Maximum Revolver Amount, within three Business Days of notice of such
excess from the Agent, (i) make the necessary payments or repayments to reduce
the Aggregate U.S. Revolver Outstandings to an amount necessary to eliminate
such excess or (ii) maintain or cause to be maintained with the Agent deposits
as continuing collateral security for the Aggregate U.S. Revolver Outstandings
in an amount equal to the amount of such excess, such deposits to be maintained
in such form and upon such terms as are reasonably acceptable to the Agent.

 

(b)           If at any time following one or more fluctuations in the exchange
rate of any Alternative Currency against the Dollar, the Aggregate ROW Revolver
Outstandings exceeds the Maximum ROW Revolver Amount, the applicable ROW
Borrowers shall, if such excess is in an aggregate amount that is greater than
or equal to 3% of the Maximum ROW Revolver Amount, within three Business Days of
notice of such excess from the Agent, (i) make the necessary payments or
repayments to reduce the Aggregate ROW Revolver Outstandings to an amount
necessary to eliminate such excess or (ii) maintain or cause to be maintained
with the Agent deposits as continuing collateral security for the Aggregate ROW
Revolver Outstandings in an amount equal to the amount of such excess, such
deposits to be maintained in such form and upon such terms as are reasonably
acceptable to the Agent.

 

(c)           If at any time following one or more fluctuations in the exchange
rate of the Canadian Dollar against the Dollar, the Aggregate Canadian Revolver
Outstandings exceeds the Maximum Canadian Revolver Amount, the applicable
Canadian Borrowers shall, if such excess is in an aggregate amount that is
greater than or equal to 3% of the Maximum Canadian Revolver Amount, within
three Business Days of notice of such excess from the Agent, (x) make the
necessary payments or repayments to reduce the Aggregate Canadian Revolver
Outstandings to an amount necessary to eliminate such excess or (y) maintain or
cause to be maintained with the Agent deposits as continuing collateral security
for the Aggregate Canadian Revolver Outstandings in an amount equal to the
amount of such excess, such deposits to be maintained in such form and upon such
terms as are reasonably acceptable to the Agent.

 

(d)           If at any time following one or more fluctuations in the exchange
rate of any Alternative Currency or the Canadian Dollar against the Dollar, the
Equivalent Amount in Dollars of the aggregate unpaid principal balance of ROW
Swingline Loans, Canadian Swingline Loans or French Swingline Loans, as the case
may be, exceeds the ROW Swingline Sublimit, the Canadian Swingline Sublimit or
the French Swingline Sublimit, respectively, the applicable ROW Borrowers,
Canadian Borrowers or French Borrowers shall, if such excess is in an aggregate
amount that is greater than or equal to 3% of the ROW Swingline Sublimit, the
Canadian Swingline Sublimit or the French Swingline Sublimit, as applicable,
within three Business Days of notice of such excess from the Agent, make the
necessary payments or repayments to reduce the aggregate unpaid principal
balance of ROW Swingline Loans, Canadian Swingline Loans or French Swingline
Loans, as applicable, to an amount necessary to eliminate such excess.

 

(e)           If at any time following one or more fluctuations in the exchange
rate of any Alternative Currency or the Canadian Dollar against the Dollar, the
Aggregate Revolver Outstandings exceed the Maximum Revolver Amount, the
applicable Borrowers shall, if such excess is in an aggregate amount that is
greater than or equal to 3% of the Maximum Revolver Amount, within
three Business Days of notice of such excess from the Agent, (i) make the
necessary payments or repayments to reduce the Aggregate Revolver Outstandings
to an amount necessary to eliminate such excess or (ii) maintain or cause to be
maintained with the Agent deposits as continuing

 

95

--------------------------------------------------------------------------------



 

collateral security for the Aggregate Revolver Outstandings in an amount equal
to the amount of such excess, such deposits to be maintained in such form and
upon such terms as are reasonably acceptable to the Agent.

 

4.13        Several Liability.  Each ROW Borrower shall be severally liable for
any obligation created hereunder or under the other Loan Documents (including
for any payments) only if and to the extent that such obligation relates to any
ROW Revolving Loan made to, or Letter of Credit issued for the account of, such
ROW Borrower.  For the avoidance of doubt, no ROW Borrower and no French
Borrower hereunder shall be held jointly and severally liable with any other
Obligor hereunder or under any other Loan Document.  No French Borrower shall be
considered “co-débiteur solidaire” as to the obligations of any other Obligor
hereunder and under the other Loan Documents.  No ROW Borrower organized under
the laws of Germany shall be considered “Gesamtschuldner” as to the obligations
of any other Obligor hereunder and under the other Loan Documents.

 

4.14        Joint and Several Liability.

 

(a)           The obligations of the U.S. Borrowers hereunder and under the
other Loan Documents shall be joint and several and, as such, each U.S. Borrower
shall be liable for all of the obligations of the other U.S. Borrowers under
this Agreement and the other Loan Documents.  To the fullest extent permitted by
law, the liability of each U.S. Borrower for the obligations under this
Agreement and the other Loan Documents of the other U.S. Borrowers with whom it
has joint and several liability shall be absolute, unconditional and
irrevocable, without regard to (i) the validity or enforceability of this
Agreement or any other Loan Document, any of the obligations hereunder or
thereunder or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by any
applicable Secured Party, (ii) any defense, setoff or counterclaim (other than a
defense of payment or performance hereunder; provided that no U.S. Borrower
hereby waives any suit for breach of a contractual provision of any of the Loan
Documents) which may at any time be available to or be asserted by any other
U.S. Borrower or any other Person against any Secured Party or (iii) any other
circumstance whatsoever (with or without notice to or knowledge of any other
U.S. Borrower or such U.S. Borrower) which constitutes, or might be construed to
constitute, an equitable or legal discharge of any other U.S. Borrower for the
obligations hereunder or under any other Loan Document or of such U.S. Borrower
under this Section 4.14, in bankruptcy or in any other instance.  Each U.S.
Borrower hereby expressly waives promptness, diligence, notice of acceptance and
any other notice (except to the extent provided for herein or in another Loan
Document) with respect to any of the Obligations, this Agreement or any other
Loan Documents and any requirement that the Agent or any Lender protect, secure,
perfect or insure any Lien or any property subject thereto or exhaust any right
or take any action against any U.S. Borrower or any other Person or any
Collateral.

 

(b)           The obligations of the Canadian Borrowers hereunder and under the
other Loan Documents shall be joint and several and, as such, each Canadian
Borrower shall be liable for all of the obligations of the other Canadian
Borrowers under this Agreement and the other Loan Documents.  To the fullest
extent permitted by law, the liability of each Canadian Borrower for the
obligations under this Agreement and the other Loan Documents of the other
Canadian Borrowers with whom it has joint and several liability shall be
absolute, unconditional and irrevocable, without regard to (i) the validity or
enforceability of this Agreement or any other Loan Document, any of the
obligations hereunder or thereunder or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by any applicable Secured Party, (ii) any defense, setoff or
counterclaim (other than a defense of payment or performance hereunder; provided
that no Canadian Borrower hereby waives any suit for breach of a contractual
provision of any of the Loan Documents) which may at any time be available to or
be asserted by any other Canadian Borrower or any other Person against any
Secured Party or (iii) any other circumstance whatsoever (with or without notice
to or knowledge of any other Canadian Borrower or such Canadian Borrower) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of any other Canadian Borrower for the obligations hereunder or under
any other Loan Document or of such Canadian Borrower under this Section 4.14, in
bankruptcy or in any other instance.  Each Canadian Borrower hereby expressly
waives promptness, diligence, notice of acceptance and any other notice (except
to the extent provided for herein or in another Loan Document) with respect to
any of the Obligations, this Agreement or any other Loan Documents and any
requirement that the Agent or any Lender protect, secure, perfect or insure any
Lien or any property subject thereto or exhaust any right or take any action
against any Canadian Borrower or any other Person or any Collateral.

 

96

--------------------------------------------------------------------------------



 

ARTICLE V



TAXES, YIELD PROTECTION AND ILLEGALITY

 

5.1          Taxes.

 

(a)           Unless otherwise required by applicable law, any and all payments
by an Obligor to a Lender or the Agent under this Agreement and any other Loan
Document shall be made free and clear of, and without deduction or withholding,
for any Indemnified Taxes.  In addition, the Obligors shall pay all Other Taxes
to the relevant Governmental Authority in accordance with applicable law.

 

(b)           The Obligors agree jointly and severally to indemnify and hold
harmless each Lender and the Agent for the full amount of Indemnified Taxes
(including any Indemnified Taxes imposed on amounts payable under this
Section 5.1) payable or paid by any Lender or the Agent and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  Payment under this indemnification shall be made within
30 days after the date such Lender or the Agent makes written demand therefor in
accordance with Section 5.6.  For the avoidance of doubt, an Obligor does not
have to indemnify and hold harmless a Lender under this Section 5.1(b) to the
extent that the Lender is otherwise compensated under a separate clause of this
Section 5.1.

 

(c)           If an Obligor shall be required by law to deduct or withhold any
Indemnified Taxes from or in respect of any sum payable hereunder or under any
other Loan Document to any Lender or the Agent, then:

 

(i)            the sum payable shall be increased as necessary so that after
making all required deductions and withholdings (including deductions and
withholdings applicable to additional sums payable under this Section 5.1) such
Lender or the Agent, as the case may be, receives an amount equal to the sum it
would have received had no such deductions or withholdings been made;

 

(ii)           the Obligor shall make such deductions and withholdings; and

 

(iii)          the Obligor shall pay the full amount deducted or withheld to the
relevant taxing authority or other Governmental Authority in accordance with
applicable law.

 

(d)           At the Agent’s request, within 30 days after the date of any
payment by an Obligor of Indemnified Taxes, the relevant Obligor shall furnish
to the Agent the original or a certified copy of a receipt evidencing such
payment, or other evidence of payment reasonably satisfactory to the Agent.

 

(e)           If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 5.1 (including by the payment of additional
amounts pursuant to this Section 5.1), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 5.1 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this clause (e) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this clause (e), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this clause (e) the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This clause (e) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

97

--------------------------------------------------------------------------------



 

(f)            Status of Lenders.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document (other
than an exemption from or reduction of withholding Tax levied by the United
Kingdom on interest under any applicable double taxation treaty to which the
United Kingdom is a party) shall deliver to the Borrowers’ Agent and the Agent,
at the time or times reasonably requested by the Borrowers’ Agent or the Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers’ Agent or the Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by the Borrowers’ Agent or the Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by the
Borrowers’ Agent or the Agent as will enable the Borrowers’ Agent or the Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Sections 5.1(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event
that a Borrower is a U.S. Borrower,

 

(A)       any Lender that is a U.S. Person shall deliver to the Borrowers’ Agent
and the Agent, on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrowers’ Agent or the Agent), executed copies of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding Tax;

 

(B)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrowers’ Agent and the Agent (in such number of copies as
shall be requested by the recipient), on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers’ Agent or the Agent),
whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

 

(2)                                 executed copies of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit J-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of any Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

 

98

--------------------------------------------------------------------------------



 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-2 or Exhibit J-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-4 on behalf of each such
direct and indirect partner;

 

(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrowers’ Agent and the Agent (in such number of copies as
shall be requested by the recipient), on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the applicable Borrower or the Agent),
executed copies of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the applicable Borrower or the Agent to determine
the withholding or deduction required to be made; and

 

(D)       if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers’ Agent and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers’ Agent or the Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrowers’ Agent or the
Agent as may be necessary for the Borrowers’ Agent and the Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)          Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrowers’
Agent and the Agent in writing of its legal inability to do so.

 

(g)           Each Lender agrees severally to indemnify and hold harmless the
Agent for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that any Obligor has not already indemnified the Agent for such
Indemnified Taxes and without limiting the obligation of the Obligors to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.21(b) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case
that are payable or paid by the Agent in connection with this Agreement or any
other Loan Document and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  Payment under this
indemnification shall be made within 30 days after the date the Agent makes
written demand therefor in accordance with Section 5.6(b).

 

(h)           Additional United Kingdom Withholding Tax Matters.

 

(i)            Subject to clauses (ii) and (iii) below, each U.K. Borrower
shall, at the request of any Lender or the Agent, reasonably assist such Lender
in timely completing any procedural formalities incumbent upon such U.K.
Borrower (as may be applicable in the United Kingdom at the applicable time)
necessary

 

99

--------------------------------------------------------------------------------



 

for such Lender to receive payments under this Agreement or under any other Loan
Document without withholding or deduction for Taxes imposed under the laws of
the United Kingdom.

 

(ii)           Each Lender that is entitled to an exemption from or reduction of
withholding Tax on interest under any applicable double taxation treaty to which
the United Kingdom is a party, and that holds a passport number under the HMRC
Double Taxation Treaty Passport Scheme and wishes that scheme to apply to this
Agreement and the other Loan Documents, shall include an indication of such
choice by providing to the Agent and each applicable U.K. Borrower such Lender’s
scheme reference number, such Lender’s jurisdiction of tax residence, the
applicable rate of relief under the relevant double taxation treaty, and any
other information the relevant U.K. Borrower reasonably requests as is required
for the U.K. Borrower to make a Borrower DTTP Filing (the “DTTP Information”).

 

(iii)          Without limiting clause (i) above, when a Lender provides the
applicable DTTP Information to the Agent and each U.K. Borrower in accordance
with clause (ii) above, each U.K. Borrower shall make a Borrower DTTP Filing
with respect to such Lender, and in each case each U.K. Borrower shall promptly
provide such Lender and the Agent with a proof of, and a copy of, such filing;
provided that, if

 

(A)          each U.K. Borrower making a payment to such Lender has not made a
Borrower DTTP Filing in respect of such Lender; or

 

(B)          each U.K. Borrower making a payment to such Lender has made a
Borrower DTTP Filing in respect of such Lender but:

 

(1)                                 such Borrower DTTP Filing has been rejected
by HM Revenue & Customs; or

 

(2)                                 HM Revenue & Customs has not given such U.K.
Borrower authority to make payments to such Lender without a deduction for Tax
within 60 days of the date of such Borrower DTTP Filing;

 

and in each case, such U.K. Borrower has notified that Lender in writing of
either (1) or (2) above, then such Lender and such U.K. Borrower shall cooperate
in completing any additional procedural formalities necessary for such U.K.
Borrower to obtain authorization to make that payment without withholding or
deduction for Taxes imposed under the laws of the United Kingdom.

 

(i)            VAT.

 

(i)            All amounts set out or expressed in any Loan Document to be
payable by any party to any Loan Document (for the purposes of this paragraph
(i), a “party”) to any Lender or Bank or the Agent that (in whole or in part)
constitute the consideration for any supply for VAT purposes shall be deemed to
be exclusive of any VAT that is chargeable on such supply.  Subject to
clause (ii) below, if VAT is or becomes chargeable on any supply made by any
Lender or Bank or the Agent to any party under any Loan Document and such Lender
or Bank or the Agent, as applicable, is required to account to the relevant tax
authority for such VAT, such party shall pay to such Lender or Bank or the Agent
(in addition to and at the same time as paying any other consideration for such
supply), as applicable, an amount equal to the amount of such VAT (and such
Lender or Bank or the Agent, as applicable, shall promptly provide an
appropriate VAT invoice to such party).

 

(ii)           If VAT is or becomes chargeable on any supply made by any Lender
or Bank or the Agent (the “VAT Supplier”) to any other Lender, Bank or the Agent
(the “VAT Recipient”) under any Loan Document, and any party other than the VAT
Recipient (the “VAT Subject Party”) is required by the terms of any Loan
Document to pay an amount equal to the consideration for such supply to the VAT
Supplier (rather than being required to reimburse or indemnify the VAT Recipient
in respect of such consideration):

 

100

--------------------------------------------------------------------------------



 

(A)          to the extent the VAT Supplier is the Person required to account to
the relevant tax authority for the VAT, the VAT Subject Party shall also pay to
the VAT Supplier (in addition to and at the same time as paying such amount) an
amount equal to the amount of such VAT, and the VAT Recipient shall, where this
clause (A) applies, promptly pay to the VAT Subject Party an amount equal to any
credit or repayment the VAT Recipient receives from the relevant tax authority
which the VAT Recipient reasonably determines relates to the VAT chargeable on
such supply; and

 

(B)          to the extent the VAT Recipient is the Person required to account
to the relevant tax authority for the VAT, the VAT Subject Party shall promptly,
following demand from the VAT Recipient, pay to the VAT Recipient an amount
equal to the VAT chargeable on such supply but only to the extent that the VAT
Recipient reasonably determines that it is not entitled to credit or repayment
from the relevant tax authority in respect of such VAT.

 

(iii)          Where a Loan Document requires any party to reimburse or
indemnify any Lender or Bank or the Agent, as applicable, for any cost or
expense, such party shall reimburse or indemnify (as the case may be) such
Lender or Bank or the Agent, as applicable, for the full amount of such cost or
expense, including such part thereof as represents VAT, except to the extent
that such Lender or Bank or the Agent, as applicable, reasonably determines that
it is entitled to credit or repayment in respect of such VAT from the relevant
tax authority.

 

(iv)          Any reference in this paragraph (i) to any party shall, at any
time when such party is treated as a member of a group or unity (or fiscal
unity) for VAT purposes, include (where appropriate and unless the context
otherwise requires) a reference to the Person that is treated at that time as
making the supply, or (as appropriate) receiving the supply, under the grouping
rules (provided for in Article 11 of Council Directive 2006/112/EC (or as
implemented by the relevant member state of the European Union) or any other
similar provision in any jurisdiction that is not a member state of the European
Union) so that a reference to a party shall be construed as a reference to such
party or the relevant group or unity (or fiscal unity) of which such party is a
member for VAT purposes at the relevant time or the relevant representative
member (and “representative member” shall have the same meaning in relation to a
United Kingdom VAT group as in the United Kingdom Value Added Tax Act 1994) or
head of such group or unity (or fiscal unity) at the relevant time (as the case
may be).

 

(v)           In relation to any supply made by a Lender or Bank or the Agent,
as applicable, to any party under any Loan Document, if reasonably requested by
such Lender or Bank or the Agent, as applicable, such party must promptly
provide such Lender or Bank or the Agent, as applicable, with details of such
party’s VAT registration and such other information as is reasonably requested
in connection with the VAT reporting requirements of such Lender or Bank or the
Agent, as applicable, in relation to such supply.

 

5.2          Illegality.

 

(a)           If any Lender determines that the introduction of any Requirement
of Law, or any change in any Requirement of Law, or in the interpretation or
administration of any Requirement of Law, in each case after the later of the
Agreement Date or the date such Lender became a party to this Agreement, has
made it unlawful, or that any central bank or other Governmental Authority has
asserted after such date that it is unlawful, for such Lender or its applicable
lending office to make LIBOR Loans, BA Equivalent Loans or Base Rate Loans
bearing interest based on the Foreign Base Rate, then, on notice thereof by that
Lender to the Borrowers’ Agent through the Agent, any obligation of that Lender
to make LIBOR Loans, BA Equivalent Loans or Base Rate Loans bearing interest
based on the Foreign Base Rate shall be suspended until that Lender notifies the
Agent and the Borrowers’ Agent that the circumstances giving rise to such
determination no longer exist.

 

(b)           If a Lender determines that it is unlawful to maintain any LIBOR
Loan, BA Equivalent Loan or Base Rate Loan bearing interest based on the Foreign
Base Rate as a result of the introduction of any Requirement of Law, or any
change in any Requirement of Law, or in the interpretation or administration of
any Requirement of Law, in each case after the later of the Agreement Date or
the date such Lender became a party to this Agreement, the Borrowers shall, upon
their receipt of notice of such fact and demand from such Lender (with a copy to
the Agent), prepay in full such LIBOR Loans, BA Equivalent Loans or Base Rate
Loans bearing interest

 

101

--------------------------------------------------------------------------------



 

based on the Foreign Base Rate of that Lender then outstanding, together with
interest accrued thereon and amounts required under Section 5.4, either on the
last day of the Interest Period or BA Equivalent Interest Period thereof, if
that Lender may lawfully continue to maintain such LIBOR Loans or BA Equivalent
Loans to such day, or immediately, in the case of such Base Rate Loans or if
that Lender may not lawfully continue to maintain such LIBOR Loans or BA
Equivalent Loans.  If the Borrowers are required to so prepay any LIBOR Loans,
BA Equivalent Loans or Base Rate Loans bearing interest based on the Foreign
Base Rate, then concurrently with such prepayment, the Borrowers shall borrow
from the affected Lender (other than any affected ROW Swingline Lender or French
Swingline Lender, as applicable), in the amount (or the Equivalent Amount in
Dollars, as applicable) of such repayment, a Base Rate Loan denominated in
Dollars bearing interest based on the Base Rate or a Canadian Prime Rate Loan,
as the case may be.

 

5.3          Increased Costs and Reduction of Return.

 

(a)           If any Lender determines that due to any of (i) the introduction
of or any change in the interpretation of any law or regulation (including any
law or regulation relating to Taxes (other than (x) Indemnified Taxes and
(y) Excluded Taxes)), (ii) the compliance by that Lender with any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law), in each case of clauses (i) and (ii), after the later
of the Agreement Date or the date such Lender became a party to this Agreement,
(iii) compliance by that Lender with the Dodd-Frank Wall Street Reform and
Consumer Protection Act or any request, rule, guideline or directive thereunder
or issued in connection therewith (whether or not having the force of law),
regardless of the date enacted, adopted or issued, or (iv) the compliance by
that Lender with any requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or United States regulatory
authorities, in each case pursuant to Basel III, regardless of the date enacted,
adopted or issued, there shall be any increase in the cost to such Lender of
agreeing to make or making, funding or maintaining any LIBOR Loans, BA
Equivalent Loans or Base Rate Loans bearing interest based on the Foreign Base
Rate, then, subject to clause (c) of this Section 5.3, the Borrowers shall be
liable for, and shall from time to time, upon demand (with a copy of such demand
to be sent to the Agent), pay to the Agent for the account of such Lender,
additional amounts as are sufficient to compensate such Lender for such
increased costs.

 

(b)           If any Lender shall have determined that (i) the introduction of
or compliance with any Capital Adequacy Regulation, (ii) any change in any
Capital Adequacy Regulation, (iii) any change in the interpretation or
administration of any Capital Adequacy Regulation by any central bank or other
Governmental Authority charged with the interpretation or administration
thereof, in each case of clauses (i) through (iii), after the later of the
Agreement Date or the date such Lender became a party to this Agreement,
(iv) compliance by that Lender with the Dodd-Frank Wall Street Reform and
Consumer Protection Act or any request, rule, guideline or directive thereunder
or issued in connection therewith (whether or not having the force of law),
regardless of the date enacted, adopted or issued, or (v) any requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or United States regulatory authorities, in each case pursuant to
Basel III, regardless of the date enacted, adopted or issued affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation or other entity controlling such Lender and (taking
into consideration such Lender’s or such corporation’s or other entity’s
policies with respect to capital adequacy and such Lender’s desired return on
capital) determines that the amount of such capital is increased as a
consequence of its Commitments, loans, credits or obligations under this
Agreement, then, upon demand of such Lender to the Borrowers’ Agent through the
Agent, subject to clause (c) of this Section 5.3, the Borrowers shall pay to
such Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender for such increase.

 

(c)           Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section 5.3 shall not constitute a
waiver of such Lender’s right to demand such compensation.  Notwithstanding any
other provision herein, no Lender shall demand compensation pursuant to this
Section 5.3 if it shall not at the time be the general policy or practice of
such Lender to demand such compensation in similar circumstances under
comparable provisions of other credit agreements, if any (and such Lender so
certifies to the Borrowers).

 

102

--------------------------------------------------------------------------------



 

5.4          Funding Losses.  The Borrowers shall reimburse each Lender and hold
each Lender harmless from any loss or expense which such Lender may sustain or
incur as a consequence of:

 

(a)           the failure of the Borrowers to borrow a LIBOR Loan or BA
Equivalent Loan after any Borrower has given (or is deemed to have given) a
Notice of Borrowing;

 

(b)           the failure of the Borrowers to continue a LIBOR Loan or BA
Equivalent Loan or convert a Loan into a LIBOR Loan or BA Equivalent Loan after
any Borrower has given (or is deemed to have given) a Notice of
Continuation/Conversion; or

 

(c)           the prepayment or other payment (including after acceleration
thereof) of any LIBOR Loans or BA Equivalent Loans on a day that is not the last
day of the relevant Interest Period or BA Equivalent Interest Period (including
any payment in respect thereof pursuant to Section 5.9),

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain its LIBOR Loans or BA Equivalent Loans or from
fees payable to terminate the deposits from which such funds were obtained.  The
Borrowers shall also pay any customary administrative fees charged by any Lender
in connection with the foregoing.

 

5.5          Inability to Determine Applicable Interest Rate.  If prior to the
commencement of any Interest Period or BA Equivalent Interest Period for a LIBOR
Loan or BA Equivalent Loan (or, in the case of any Base Rate Loan bearing
interest based on the Foreign Base Rate, prior to the commencement of any
calendar month):

 

(a)           the Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBOR Rate or BA Rate for such Interest Period or BA Equivalent
Interest Period (or, in the case of any Base Rate Loan bearing interest based on
the Foreign Base Rate, the LIBOR Rate for such calendar month); or

 

(b)           the Agent is advised by Lenders whose Pro Rata Shares aggregate
more than 50% that the LIBOR Rate or BA Rate for such Interest Period or BA
Equivalent Interest Period (or, in the case of any Base Rate Loan bearing
interest based on the Foreign Base Rate, the LIBOR Rate for such calendar
month), as applicable, will not adequately and fairly reflect the cost to such
Lenders of making or maintaining such Loans included for such Interest Period or
BA Equivalent Interest Period (or of making or maintaining such Base Rate Loans)
(each of clauses (a) and (b), a “Market Disruption Event”),

 

then the Agent shall promptly give notice thereof to the Borrowers’ Agent and
the applicable Lenders by telephone, facsimile transmission or PDF attachment to
an e-mail or other electronic communication as promptly as practicable
thereafter and, until the Agent notifies the Borrowers’ Agent and the Lenders
that the circumstances giving rise to such notice no longer exist, (i) any
Notice of Continuation/Conversion that requests the conversion of any applicable
Loan to, or continuation of any such Loan as, a LIBOR Loan, a BA Equivalent Loan
or a Base Rate Loan bearing interest based on the Foreign Base Rate, as
applicable, shall be ineffective and (A) such Loan (other than any such Loan
denominated in an Alternative Currency or any such ROW Swingline Loan or French
Swingline Loan, as applicable) shall be converted to or continued as, on the
last day of the Interest Period or BA Equivalent Interest Period applicable
thereto, a Base Rate Loan bearing interest based on the Base Rate or a Canadian
Prime Rate Loan, as applicable, and (B) any such Loan denominated in an
Alternative Currency or any such ROW Swingline Loan or French Swingline Loan, as
applicable, shall be prepaid in full, together with interest accrued thereon,
either on the last day of the Interest Period thereof, in the case of a LIBOR
Loan, or immediately, in the case of a Base Rate Loan, and (ii) if any Notice of
Borrowing requests a LIBOR Loan, a BA Equivalent Loan or a Base Rate Loan
bearing interest based on the Foreign Base Rate, (A) such Loan (other than any
such Loan denominated in an Alternative Currency or any such ROW Swingline Loan
or French Swingline Loan, as applicable) shall be made as a Base Rate Loan
denominated in Dollars bearing interest based on the Base Rate or a Canadian
Prime Rate Loan, as applicable, and (B) any such Loan denominated in an
Alternative Currency or any such ROW Swingline Loan or French Swingline Loan, as
applicable, shall not be made; provided that with respect to
clause (i)(B) above, if the Borrowers are required to so prepay any such Loans,
then concurrently with such prepayment, the Borrowers shall borrow from the
Lenders (other than any ROW Swingline Lender or French Swingline Lender, as
applicable), in the Equivalent Amount in Dollars of such repayment, a Base Rate
Loan denominated in Dollars bearing interest based on the Base

 

103

--------------------------------------------------------------------------------



 

Rate.  Upon receipt of such notice, the Borrowers may revoke any Notice of
Borrowing or Notice of Continuation/Conversion then submitted by them.  During
any period in which a Market Disruption Event is in effect, the Borrowers’ Agent
may request that the Agent or the Lenders whose Pro Rata Shares aggregate more
than 50%, as applicable, confirm that the circumstances giving rise to the
Market Disruption Event continue to be in effect; provided that (x) the
Borrowers’ Agent shall not be permitted to submit any such request more than
once in any 30-day period and (y) nothing contained in this Section 5.5 or the
failure to provide confirmation of the continued effectiveness of such Market
Disruption Event shall in any way affect the Agent’s right or the right of the
applicable Lenders to provide any additional notices of a Market Disruption
Event as provided in this Section 5.5.  If the Agent or such Lenders, as
applicable, have not confirmed within 10 Business Days after request of such
confirmation from the Borrowers’ Agent that a Market Disruption Event has
occurred, then such Market Disruption Event shall be deemed to be no longer
existing.

 

5.6          Certificates of Agent.

 

(a)           If the Agent or any Lender claims reimbursement or compensation
under this Article V (other than under Section 5.1(g)), the Agent or the
affected Lender shall determine the amount thereof and shall deliver to the
Borrowers’ Agent (with a copy to the Agent, in the case of a Lender) a
certificate setting forth in reasonable detail the amount payable to the Agent
or the affected Lender, and such certificate shall be conclusive and binding on
the Borrowers in the absence of manifest error; provided that, except for
compensation under Section 5.1, the Borrowers shall not be obligated to pay the
Agent or such Lender any compensation attributable to any period prior to the
date that is 90 days prior to the date on which the Agent or such Lender first
gave notice to the Borrowers’ Agent of the circumstances entitling such Lender
to compensation.  The Borrowers shall pay such Lender the amount shown as due on
any such certificate within 30 days after receipt thereof.

 

(b)           If the Agent claims reimbursement or compensation under
Section 5.1(g), the Agent shall determine the amount thereof and shall deliver
to the applicable Lender a certificate setting forth in reasonable detail the
amount payable to the Agent, and such certificate shall be conclusive and
binding on such Lender in the absence of manifest error.  Such Lender shall pay
to the Agent the amount shown as due on any such certificate within 30 days
after receipt thereof.

 

5.7          Successor LIBOR Rate.

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents (including Section 12.1), if the Agent determines (which determination
shall be conclusive absent manifest error), or the Borrowers’ Agent or Required
Lenders notify the Agent (with, in the case of the Required Lenders, a copy to
Borrowers’ Agent) that the Borrowers’ Agent or Required Lenders (as applicable)
have determined, that:

 

(a)           adequate and reasonable means do not exist for ascertaining the
LIBOR Rate for any requested Interest Period, including because the LIBOR Screen
Rate is not available or published on a current basis and such circumstances are
unlikely to be temporary; or

 

(b)           the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Agent has made a public statement
identifying a specific date after which the LIBOR Rate or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”); or

 

(c)           syndicated loans currently being executed, or that include
language similar to that contained in this Section 5.7, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace the LIBOR Rate or the LIBOR Screen Rate,

 

then, reasonably promptly after such determination by the Agent or receipt by
the Agent of such notice, as applicable, the Agent and the Borrowers’ Agent may
amend this Agreement to replace the LIBOR Rate with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein), giving due consideration to any evolving or then existing
convention for similar multi-currency syndicated credit facilities for such
alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”),
together with

 

104

--------------------------------------------------------------------------------



 

any proposed LIBOR Successor Rate Conforming Changes, and any such amendment
shall become effective at 5:00 p.m., New York City time, on the fifth Business
Day after the Agent shall have posted such proposed amendment to all Lenders and
Borrowers unless, prior to such time, the Lenders comprising the Required
Lenders have delivered to the Agent written notice that the Required Lenders do
not accept such amendment.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Agent will promptly so notify the Borrowers’ Agent and each
Lender.  Thereafter, (i) the obligation of the Lenders to make or maintain LIBOR
Loans or Base Rate Loans bearing interest based on the Foreign Base Rate shall
be suspended (to the extent of the affected LIBOR Loans, Interest Periods or
Base Rate Loans, as applicable), and (ii) the LIBOR Rate component shall no
longer be utilized in determining the Base Rate or the Canadian Base Rate.  Upon
receipt of such notice, (A) in the case of any LIBOR Loans denominated in
Dollars (other than any French Swingline Loans), any Borrower may revoke any
pending request for a conversion to or continuation of such LIBOR Loans (to the
extent of the affected LIBOR Loans or Interest Periods, as applicable) or,
failing that, will be deemed to have converted such request into a request for
conversion or continuation of a Base Rate Loan (subject to the foregoing
clause (ii)) in the amount specified therein, and (B) in the case of any LIBOR
Loans denominated in any Alternative Currency, any French Swingline Loans
denominated in Dollars constituting LIBOR Loans or any Base Rate Loans bearing
interest based on the Foreign Base Rate, any pending request for a conversion to
or continuation of such LIBOR Loans or Base Rate Loans (to the extent of the
affected LIBOR Loans, Interest Periods or Base Rate Loans, as applicable) shall
be deemed ineffective and such LIBOR Loans or Base Rate Loans shall be prepaid
in full, together with interest accrued thereon, either on the last day of the
Interest Period thereof, in the case of such LIBOR Loans, or immediately, in the
case of such Base Rate Loans; provided that with respect to clause (B) above, if
the Borrowers are required to so prepay any such LIBOR Loans or Base Rate Loans,
then concurrently with such prepayment, the Borrowers shall borrow from the
affected Lender(s) (other than any ROW Swingline Lender or French Swingline
Lender, as applicable), in the Equivalent Amount in Dollars of such repayment, a
Base Rate Loan denominated in Dollars bearing interest based on the Base Rate.

 

Notwithstanding anything else herein, any definition of “LIBOR Successor Rate”
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

5.8          Survival.  The agreements and obligations of the Borrowers in this
Article V shall survive the payment of all other Obligations and termination of
this Agreement.

 

5.9          Assignment of Commitments Under Certain Circumstances.  In the
event (a) any Lender requests compensation pursuant to Section 5.3, (b) any
Lender delivers a notice described in Section 5.2, (c) any Obligor is required
to pay additional amounts to any Lender or any Governmental Authority on account
of any Lender pursuant to Section 5.1, (d) any Lender is, or becomes an
Affiliate of a Person that is, engaged in the business in which the Borrowers
are engaged, (e) any amount payable under the Loans Documents by a French
Borrower becomes not deductible from such French Borrower’s taxable income for
French tax purposes by reason of that amount being paid or accrued to a French
Swingline Lender incorporated, domiciled or established in a Non-Cooperative
Jurisdiction or (f) any Lender fails to approve an additional Alternative
Currency pursuant to Section 1.7 or delivers a notice that it will no longer be
able to extend Loans in an Alternative Currency approved pursuant to
Section 1.7, the Borrowers may, at their sole expense and effort (including with
respect to the processing fee referred to in Section 12.2(a)), upon notice to
such Lender and the Agent, require such Lender to transfer and assign, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.2), all of its interests, rights and obligations under the Loan
Documents to an Eligible Assignee that shall assume such assigned obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that (i) such assignment shall not conflict with any law, rule or
regulation or order of any court or other Governmental Authority having
jurisdiction, (ii) except in the case of clause (d) above, no Event of Default
shall have occurred and be continuing, (iii) the Borrowers or such assignee
shall have paid to such Lender in immediately available funds an amount equal to
the sum of 100% of the principal of and interest accrued to the date of such
payment on the outstanding Loans of such Lender, plus all fees and other amounts
accrued for the account of such Lender hereunder (including any amounts under
Sections 5.1, 5.2, 5.3 and 5.4), (iv) such assignment is consummated within 180
days after the date on which the Borrowers’ right under this Section 5.9 arises,
and (v) if the consent of the Agent, any Letter of Credit Issuer or any
Swingline Lender is required pursuant to Section 12.2, such consents are
obtained; provided, further, that if prior to any such assignment the
circumstances or event that resulted in such Lender’s request or notice under

 

105

--------------------------------------------------------------------------------



 

Section 5.2 or 5.3, demand for additional amounts under Section 5.1 or failure
to approve or notice of inability to extend Loans in an Alternative Currency
under Section 1.7 or the Borrowers’ right to replace any French Swingline Lender
under clause (e) above, as the case may be, shall cease to exist or become
inapplicable for any reason, or if such Lender shall waive its rights in respect
of such circumstances or event under Section 1.7, 5.1, 5.2 or 5.3, as the case
may be, then such Lender shall not thereafter be required to make such
assignment hereunder.  In the event that a replaced Lender does not execute an
Assignment and Acceptance pursuant to Section 12.2 within two Business Days
after receipt by such replaced Lender of notice of replacement pursuant to this
Section 5.9 and presentation to such replaced Lender of an Assignment and
Acceptance evidencing an assignment pursuant to this Section 5.9, the Borrowers
shall be entitled (but not obligated), upon receipt by the replaced Lender of
all amounts required to be paid under this Section 5.9, to execute such an
Assignment and Acceptance on behalf of such replaced Lender, and any such
Assignment and Acceptance so executed by the Borrowers, the replacement Lender
and, to the extent required pursuant to Section 12.2, the Agent shall be
effective for purposes of this Section 5.9 and Section 12.2.

 

ARTICLE VI



GENERAL WARRANTIES AND REPRESENTATIONS

 

Holdings, each Borrower and each Guarantor warrants and represents to the Agent
and the Lenders that:

 

6.1          Authorization, Validity, and Enforceability of this Agreement and
the Loan Documents.

 

(a)           Each Obligor party thereto (i) has the power and authority to
execute, deliver and perform this Agreement and the other Loan Documents to
which it is a party, to incur the Obligations, and to grant the Agent’s Liens
and (ii) has taken all necessary corporate, limited liability company or
partnership, as applicable, action (including obtaining approval of its
stockholders if necessary) to authorize its execution, delivery and performance
of this Agreement and the other Loan Documents to which it is a party.

 

(b)           This Agreement and the other Loan Documents to which it is a party
have been duly executed and delivered by each Obligor party thereto, and
constitute the legal, valid and binding obligations of each such Obligor,
enforceable against it in accordance with their respective terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
winding up, moratorium and other similar laws relating to or affecting
creditors’ rights generally and general equitable principles (whether considered
in a proceeding in equity or at law).

 

(c)           Each Obligor’s execution, delivery, and performance of this
Agreement and the other Loan Documents to which it is a party, and the
consummation of the Transactions, do not and will not (i) conflict with, or
constitute a violation or breach of, the terms of (x) any contract, mortgage,
lease, agreement, indenture, or instrument to which such Obligor or any of its
Subsidiaries is a party or which is binding upon it, (y) any Requirement of Law
applicable to such Obligor or any of its Subsidiaries, or (z) any Charter
Documents of such Obligor or any of its Subsidiaries or (ii) result in the
imposition of any Lien (other than the Liens created by the Loan Documents) upon
the property of such Obligor or any of its Subsidiaries by reason of any of the
foregoing, except in the case of clause (i) or (ii) above, as would not
reasonably be expected to have a Material Adverse Effect.

 

6.2          Validity and Priority of Security Interest.  Upon execution and
delivery thereof by the parties thereto, the Security Documents will be
effective to create legal and valid Liens on all the applicable Collateral in
favor of the Agent for the benefit of the Agent, the Letter of Credit Issuers,
the Lenders and the other Secured Parties, except as may be limited by
applicable foreign and domestic bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing and, upon the taking of such actions set forth in the Security
Documents, such Liens (a) constitute perfected and continuing Liens on all of
the applicable Collateral, (b) have priority over all other Liens on the
Collateral, except for (i) Liens on the Collateral pursuant to the TLB Credit
Agreement and the security documents contemplated therein and (ii) Permitted
Priority Liens and Permitted Liens permitted under Section 8.2(c) or
Section 8.2(ii) that are pari passu in priority with the Agent’s Liens, and
(c) are enforceable against each Obligor granting such Liens.

 

106

--------------------------------------------------------------------------------



 

6.3          Organization and Qualification.  Each Obligor (a) is duly organized
and validly existing in good standing under the laws of the jurisdiction of its
organization (except as a result of a transaction permitted under
Section 8.5(b)), other than, solely in the case of Obligors that are not
Borrowers, in such jurisdictions where the failure to be so in good standing
would not reasonably be expected to have a Material Adverse Effect, (b) is duly
qualified as a foreign corporation, partnership or limited liability company, as
applicable, in each jurisdiction where the conduct of its business requires such
qualification, other than such jurisdictions in which the failure to be so
qualified would not reasonably be expected to have a Material Adverse Effect,
and (c) has all requisite power and authority to conduct its business and to own
its property, except to the extent that the failure to have such power and
authority would not reasonably be expected to have a Material Adverse Effect.

 

6.4          Subsidiaries.  Schedule 6.4 is a correct and complete list of each
and all of Holdings’ Subsidiaries as of the Agreement Date, the jurisdiction of
their organization and the direct or indirect ownership interest of Holdings
therein.

 

6.5          Financial Statements and Borrowing Base Certificate.

 

(a)           Holdings has delivered to the Agent (for distribution to the
Lenders) the audited consolidated balance sheet of the Consolidated Parties as
of December 31, 2018, and the related consolidated statements of operations,
shareholders’ equity and cash flows, accompanied by the report thereon of
Holdings’ independent certified public accountants, Ernst & Young LLP.  All such
audited financial statements, including the schedules and notes thereto, have
been prepared in accordance with GAAP in all material respects and present
fairly, in all material respects, the Consolidated Parties’ financial position
as at the dates thereof and their results of operations for the periods then
ended.

 

(b)           The latest Borrowing Base Certificate furnished to the Agent
presents accurately and fairly in all material respects each Borrowing Base and
the calculation thereof as at the date thereof.

 

6.6          Capitalization.  Schedule 6.6 sets forth, in each case as of the
Agreement Date, the number of authorized shares of capital stock or similar
equity interests of each of Holdings’ Subsidiaries, the number of such shares or
other interests that are outstanding, and the names of the record and beneficial
owners of all such shares of Holdings’ Subsidiaries.  All such issued and
outstanding shares or other interests are validly issued, fully paid and
non-assessable, in each case, to the extent applicable.

 

6.7          Solvency.  Holdings and its Subsidiaries (on a consolidated basis)
are Solvent prior to and after giving effect to any Borrowings and the issuance
of any Letters of Credit.

 

6.8          Proprietary Rights.

 

(a)           To Holdings’, the Borrowers’ and the Guarantors’ knowledge,
(i) the conduct of the businesses of the Obligors and their Subsidiaries do not
infringe on or conflict with any other Person’s intellectual property rights,
and (ii) no other Person’s property infringes on or conflicts with the
Proprietary Rights owned by any Obligor or Subsidiary thereof, in each case,
except as would not reasonably be expected to have a Material Adverse Effect.

 

(b)           Holdings and each of its Restricted Subsidiaries owns or is
licensed or otherwise has the right to use all Proprietary Rights that are
reasonably necessary for the operation of its businesses as presently conducted,
except as would not reasonably be expected to have a Material Adverse Effect. 
No claim or litigation regarding any of the foregoing is pending which would
reasonably be expected to have a Material Adverse Effect.

 

6.9          Litigation.  Except as set forth on Schedule 6.9, there is no
pending, or to Holdings’, any Borrower’s or any Guarantor’s knowledge,
threatened action, suit, proceeding, or counterclaim by any Person, or to
Holdings’, any Borrower’s or any Guarantor’s knowledge, investigation by any
Governmental Authority, which, in any case, either (a) would reasonably be
expected to have a Material Adverse Effect or (b) is so pending or threatened at
any time on or prior to the Closing Date and purports to affect the legality,
validity or enforceability of this Agreement or any other Loan Document or the
transactions contemplated hereby or thereby.

 

107

--------------------------------------------------------------------------------



 

6.10        Labor Disputes.  There is no strike, work stoppage, unfair labor
practice claim, or other labor dispute pending or, to Holdings’, any Borrower’s
or any Guarantor’s knowledge, reasonably expected to be commenced against
Holdings or any of its Restricted Subsidiaries, which, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

 

6.11        Environmental Laws.  Except as set forth on Schedule 6.11 and except
for any matters that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect:

 

(a)           Holdings and its Restricted Subsidiaries are in compliance with
all Environmental Laws.

 

(b)           Each of Holdings and its Restricted Subsidiaries have obtained all
permits necessary for their current operations under Environmental Laws, all
such permits are in good standing, each of Holdings and its Restricted
Subsidiaries are in compliance with all terms and conditions of such permits and
none of such permits are, since the Closing Date, subject to any modification or
revocation.

 

(c)           (i) Neither Holdings nor any of its Restricted Subsidiaries, nor,
to Holdings’ or any Borrower’s knowledge, any of its predecessors in interest
with respect to the Real Estate has stored, treated or Released any hazardous
waste or Contaminant, which storage, treatment or Release would reasonably be
expected to result in a claim against or liability of Holdings or any Restricted
Subsidiary under any Environmental Law and (ii) neither Holdings nor any
Restricted Subsidiary nor any of the presently owned or leased real property or
presently conducted operations, nor, to any of Holdings’ or any Borrower’s
knowledge, its previously owned or leased real property or prior operations, is
subject to any claim or liability arising out of or in connection with any
(x) Environmental Law or (y) Release or threatened Release of a Contaminant.

 

(d)           None of the present or, to any of Holdings’ or any Borrower’s
knowledge, former operations or real estate interests of Holdings or any of its
Restricted Subsidiaries is the subject of any investigation by any Governmental
Authority against or involving Holdings or any of its Restricted Subsidiaries
evaluating whether any remedial action is needed to respond to a Release or
threatened Release of a Contaminant.

 

6.12        No Violation of Law.  Neither Holdings nor any of its Restricted
Subsidiaries is in violation of any Law, judgment, order or decree applicable to
it, where such violation would reasonably be expected to have a Material Adverse
Effect.

 

6.13        No Default.  Neither Holdings nor any of its Restricted Subsidiaries
is in default with respect to any note, indenture, loan agreement, mortgage,
lease, deed, or other agreement to which Holdings or such Restricted Subsidiary
is a party or by which it is bound except as would not reasonably be expected to
have a Material Adverse Effect.

 

6.14        ERISA Compliance.  Except as specifically disclosed in
Schedule 6.14:

 

(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code, the PBA, the Income Tax Act (Canada)
and other federal, state or provincial law or other applicable law.  Each Plan
which is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS and, to the knowledge of the
Obligors, nothing has occurred which would cause the loss of such
qualification.  Each Borrower, each Guarantor and each ERISA Affiliate, as
applicable, has made all required contributions to any Plan subject to
Section 412 or 430 of the Code or Section 302 or 303 of ERISA, the PBA or other
applicable laws when due, and no application for a funding waiver or an
extension of any amortization period (pursuant to Section 412 of the Code, or
otherwise) has been made with respect to any Plan.

 

(b)           There are no pending or, to the knowledge of Holdings and the
other Obligors, threatened, claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan which has resulted or could
reasonably be expected to result in a Material Adverse Effect.  There has been
no prohibited transaction or violation of fiduciary responsibility by an
Obligor, or, to the knowledge of any Obligor, any administrator, trustee or
their respective agents with respect to any Plan which has resulted or would
reasonably be expected to result in a Material Adverse Effect.

 

108

--------------------------------------------------------------------------------



 

(c)           No Pension Event exists with respect to any Obligor or any of its
Subsidiaries that would reasonably be expected to have a Material Adverse
Effect.  No Lien exists in respect of any Obligor or its Subsidiaries or their
property in favor of any Plan or PBGC (save for contribution amounts not yet
due).

 

(d)           (i) No ERISA Event or Pension Event has occurred or is reasonably
expected to occur that could reasonably be expected to have a Material Adverse
Effect; (ii) no Pension Plan has any Unfunded Pension Liability that could
reasonably be expected to have a Material Adverse Effect; (iii) neither any
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any material liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); and
(iv) neither any Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any material liability (and no event has occurred which, with
the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 of ERISA with respect to a Multi-employer Plan.

 

(e)           No Borrower is or will be using “plan assets” (within the meaning
of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Plans in connection with the Loans or the Commitments.

 

6.15        Taxes.  Except as set forth on Schedule 6.15, each of Holdings and
its Restricted Subsidiaries has filed (or has been included in) all United
States and Canadian federal and provincial income Tax returns and all other
material Tax returns that are required to be filed, and has paid all federal,
provincial and other material Taxes and other governmental charges levied or
imposed upon each of them or their properties, income or assets otherwise due
and payable, (a) except any such Taxes or charges which are being contested in
good faith and by appropriate proceedings diligently conducted, if Holdings or
any such Restricted Subsidiary has set aside on its books adequate reserves
therefor in conformity with GAAP, or (b) unless such failure to file or pay such
Taxes, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.  There is no proposed tax assessment against
Holdings or any Restricted Subsidiary that would, if made, reasonably be
expected to have a Material Adverse Effect.

 

6.16        Regulated Entities.  None of Holdings or any Restricted Subsidiary
of Holdings is an “Investment Company” or a company “controlled” by an
“Investment Company” within the meaning of the Investment Company Act of 1940. 
None of Holdings or any Restricted Subsidiary of Holdings is subject to
regulation under any federal or state statute or regulation (other than
Regulation X of the Federal Reserve Board) limiting its ability to incur
indebtedness or issue Guarantees as contemplated hereby.

 

6.17        Use of Proceeds; Margin Regulations.  The proceeds of the Loans are
to be used to pay related fees and expenses of the Transactions and to finance
ongoing working capital needs (including purchases of Equipment) and for general
corporate purposes (including Permitted Acquisitions and repayment or prepayment
of Indebtedness) of the U.S. Borrowers, the ROW Borrowers, the Canadian
Borrowers and the French Borrowers.  No part of the proceeds of any Loans will
be used by Holdings or any Subsidiary for any purpose that violates the
provisions of the Regulations of the Board of Governors of the Federal Reserve
System, including Regulation T, Regulation U or Regulation X.  For the avoidance
of doubt, no part of the proceeds of any Loans shall be used directly or
indirectly for any purpose that violates the financial assistance prohibitions
within the meaning of Article L. 225-216 of the French Code de commerce and/or
would constitute or lead to a misuse of corporate assets within the meaning of
Article L. 241-3, L. 242-6 or L. 244-1 of the French Code de commerce or any
other law or regulations having the same effect, as interpreted by French
courts.

 

6.18        No Material Adverse Effect.  No Material Adverse Effect has occurred
since the date of the audited Financial Statements delivered to the Lenders
pursuant to Section 6.5(a).

 

6.19        No Material Misstatements.  None of the representations or
warranties made by Holdings or any Restricted Subsidiary in the Loan Documents
as of the date such representations and warranties are made or deemed made, and
none of the statements contained in any exhibit, report, written statement or
certificate furnished by or on behalf of Holdings or any Restricted Subsidiary
in connection with the Loan Documents (excluding projections, estimates, pro
forma information and forecasts) as of the date furnished, taken as a whole and
taking into account all documents filed or furnished by Holdings or any Borrower
to the SEC, contains any untrue statement of a material fact or omits any
material fact necessary to make the statements made therein, in light of the
circumstances under

 

109

--------------------------------------------------------------------------------



 

which they are made, not materially misleading as of the time when made or
delivered.  No representation or warranty is made herein concerning any
projections, estimates, pro forma information, or forecasts, and the assumptions
on which they were based, or concerning any information of a general economic
nature or general information about the Consolidated Parties’ industry contained
in any information, reports, financial statements, exhibits or schedules (it
being understood that such projections, estimates, pro forma information and
forecasts are subject to significant contingencies and uncertainties, many of
which are beyond the control of any Consolidated Party, and no assurances can be
given that such projections, estimates, pro forma information and forecasts will
be realized), except that such projections, estimates, pro forma information and
forecasts, as at the date they were prepared, were based on assumptions of the
management of Holdings believed by the management of Holdings to be reasonable
at the time submitted to the Lenders.

 

6.20                        Government Authorization.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or other Person is required in connection with the
execution, delivery or performance by, or enforcement against, any Obligor of
this Agreement or any other Loan Document, other than (a) those that have been
obtained or made and are in full force and effect, (b) those required to perfect
the Liens created pursuant to the Security Documents, and (c) where failure to
obtain, effect or make any such approval, consent, exemption, authorization, or
other action, notice or filing would not reasonably be expected to have a
Material Adverse Effect.

 

6.21                        Sanctions.  Holdings and each Restricted Subsidiary
are not, nor, to Holdings’ knowledge, are any of them owned or controlled by any
Person that is: (a) a Sanctioned Person, or (b) located, organized or resident
in a Sanctioned Country.

 

6.22                        EU Bail-In.  Neither Holdings nor any other Obligor
is an EEA Financial Institution.

 

6.23                        Beneficial Ownership Certification.  As of the
Agreement Date, to the knowledge of Holdings and the Borrowers, the information
included in the Beneficial Ownership Certification is true and correct in all
respects.

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

Holdings and each other Obligor or Secured Obligor, as applicable, covenant to
the Agent and each Lender that, from and after the Agreement Date, so long as
any of the Commitments remain in effect, and thereafter until Full Payment of
the Obligations:

 

7.1                               Books and Records.  Holdings shall maintain,
and shall cause each of the Restricted Subsidiaries to maintain, at all times,
proper books and records and accounts prepared in conformity with GAAP (or
applicable local standards) in all material respects in respect of all material
financial transactions and matters involving all material assets, business and
activities of Holdings and its Restricted Subsidiaries, taken as a whole. 
Holdings shall maintain, and shall cause each of its Restricted Subsidiaries to
maintain, at all times books and records pertaining to the Collateral in such
detail, form and scope as is consistent in all material respects with good
business practice (as determined in good faith by Holdings).

 

7.2                               Financial Information.  Holdings shall furnish
to the Agent (and the Agent agrees to promptly deliver or make available to the
Lenders):

 

(a)                                 As soon as available, but in any event not
later than 90 days after the close of each Fiscal Year (commencing with the
Fiscal Year ending December 31, 2018), audited consolidated balance sheets of
the Consolidated Parties, as at the end of such Fiscal Year, and the related
consolidated statements of operations, shareholders’ equity and cash flows,
setting forth, in each case, in comparative form the figures for and as of the
end of the previous Fiscal Year, plus a customary narrative review for such
Fiscal Year, fairly presenting in all material respects the financial position
and the results of operations of the Consolidated Parties as at the date thereof
and for the Fiscal Year then ended, and prepared in accordance with GAAP in all
material respects.  Such consolidated statements shall be reported on by
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit unless such

 

110

--------------------------------------------------------------------------------



 

qualification or exception is solely with respect to, or resulting solely from,
(i) an upcoming maturity date of any material Indebtedness that is scheduled to
occur within one year from the date such report is delivered or (ii) any
potential inability to satisfy any financial maintenance covenant included in
any Indebtedness of Holdings or any Subsidiary on a future date or in a future
period);

 

(b)                                 As soon as available, but in any event not
later than 45 days after the end of each of the first three Fiscal Quarters of
each Fiscal Year (commencing with the Fiscal Quarter ending March 31, 2019),
unaudited consolidated balance sheets of the Consolidated Parties, as at the end
of such Fiscal Quarter, and the related unaudited consolidated statements of
operations and comprehensive income and cash flows of the Consolidated Parties
for such Fiscal Quarter and for the period from the beginning of the Fiscal Year
to the end of such Fiscal Quarter, setting forth, in each case, in reasonable
detail, in comparative form, the figures for and as of the corresponding period
in the prior Fiscal Year, and prepared in all material respects in conformity
with GAAP, subject to normal year-end adjustments and the absence of footnotes
and certified by a Responsible Officer of Holdings as being prepared in all
material respects in conformity with GAAP and fairly presenting in all material
respects the Consolidated Parties’ financial position as at the dates thereof
and their results of operations for the periods then ended, subject to normal
year-end adjustments and the absence of footnotes;

 

(c)                                  As soon as available, but in any event not
later than 60 days after the beginning of each Fiscal Year, annual forecasts (to
include forecasted consolidated balance sheets, and the related forecasted
consolidated statements of operations and cash flows, and U.S. Borrowing Base,
Canadian Borrowing Base, U.S. Availability and Canadian Availability
projections) for the Consolidated Parties as at the end of and for each fiscal
quarter of such Fiscal Year;

 

(d)                                 Concurrently with the delivery of the annual
audited Financial Statements pursuant to Section 7.2(a) and the quarterly
Financial Statements pursuant to Section 7.2(b), a duly completed Compliance
Certificate signed by a Responsible Officer of Holdings; and

 

(e)                                  Such additional information as the Agent on
its own behalf or on behalf of any Lender (acting through the Agent) may from
time to time reasonably request regarding the financial and business affairs of
any Obligor or any of its Subsidiaries.

 

Documents required to be delivered pursuant to Section 7.2(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which such documents are (i) posted on
Holdings’ behalf on an Internet or intranet website, if any, to which each
Lender and the Agent have access (whether a commercial, third-party website or
whether sponsored by the Agent); or (ii) available on the SEC’s website on the
Internet at www.sec.gov; provided that Holdings shall notify the Agent (which
shall notify each Lender) of the posting of any such documents.

 

7.3                               Certificates; Other Information.  Holdings,
the Borrowers or the Guarantors shall notify the Agent (and the Agent agrees to
promptly distribute or make available to the Lenders) in writing of the
following matters at the following times:

 

(a)                                 promptly after a Responsible Officer knows
of any Default or Event of Default, which notice shall specify the nature
thereof and what action Holdings proposes to take with respect thereto;

 

(b)                                 promptly after a Responsible Officer knows
of any action, suit, or proceeding, by any Person, in each case affecting any
Obligor or any of the Restricted Subsidiaries that would reasonably be expected
to have a Material Adverse Effect;

 

(c)                                  promptly, and in any event within 30 days,
after (or, in the case of any Canadian Obligor, at least 15 days prior to) (or,
in each case, within such time period as may be agreed by the Agent) any change
in any Obligor’s jurisdiction of incorporation or organization (or, in the case
of a U.S. Obligor, chief executive office, if not a registered organization),
name as it appears in the jurisdiction of its incorporation or other
organization, type

 

111

--------------------------------------------------------------------------------



 

of entity, form of organization or, in the case of a Canadian Obligor, location
of its chief executive office or registered office, each as applicable;

 

(d)                                 promptly after a Responsible Officer of any
Obligor or any ERISA Affiliate knows that an ERISA Event or a Pension Event has
occurred, that, alone or together, could reasonably be expected to have a
Material Adverse Effect, and, in the case of such a Pension Event, any action
taken (or threatened in writing) by the CRA or the FSCO with respect thereto;
and

 

(e)                                  in the event that Canadian Availability is
less than Cdn $100,000,000 (other than as a result of cancellation of
Commitments hereunder), the Borrowers’ Agent shall notify the Agent promptly
after a Responsible Officer of any Obligor knows of any solvency deficiency,
wind-up deficit or similar deficiency in respect of any Pension Plan referred to
in clause (b) of the definition thereof in an amount exceeding Cdn $25,000,000.

 

7.4                               Collateral Reporting.

 

(a)

 

(i)                                     The Secured Obligors will furnish to the
Agent (and the Agent agrees to promptly distribute or make available to the
Lenders) (x) a Borrowing Base Certificate prepared as of the last Business Day
of each calendar month (commencing with the calendar month ending January 31,
2019) and delivered to the Agent by the close of business on the 25th day of the
following calendar month, and (y) a Borrowing Base Certificate prepared as of
the effective date of each Appraisal and delivered to the Agent substantially
contemporaneously with the delivery of such Appraisal to the Agent.  The Agent
and the Lenders acknowledge and agree that the applicable Obligors may deliver
updated Borrowing Base Certificates (which the Agent agrees to promptly
distribute or make available to the Lenders) on a more frequent basis at such
Obligors’ option.

 

(ii)                                  At any time and from time to time on or
after the consummation of an acquisition permitted hereunder, the applicable
Secured Obligors are entitled to calculate the Borrowing Base on a pro forma
basis to give effect to such acquisition (including an acquisition of Inventory)
for which no Appraisal as to the acquired Rental Equipment is available, and to
adjust the Borrowing Base accordingly, prior to the completion of any Appraisal;
provided that the aggregate amount of all such adjustments pursuant to this
clause (ii) shall not exceed $750,000,000 prior to the date that an Appraisal in
respect of or that includes such Rental Equipment is delivered (and no such
adjustment shall be permitted after delivery of such Appraisal).

 

(iii)                               To the extent Holdings or any of its
Subsidiaries effects a transaction permitted hereunder on the basis of Specified
Availability and relies on the inclusion of Unrestricted Cash as a component of
Specified Availability in order to meet the relevant test or threshold, the
Borrowers’ Agent will deliver to the Agent, prior to or substantially
concurrently with such transaction, a certificate showing the calculation of
Specified Availability and attaching a summary report showing the Unrestricted
Cash of Holdings, the Borrowers and the Restricted Subsidiaries as of a date
that is no more than three Business Days prior to the date of such certificate.

 

(b)                                 The Secured Obligors will furnish to the
Agent (and the Agent shall distribute or make available to each Lender that has
made a request for such information through the Agent), as soon as reasonably
practicable following the Agent’s request, such other reports as to the
Collateral of the applicable Obligors as the Agent shall reasonably request from
time to time.

 

(c)                                  If any of any Borrower’s or Guarantor’s
records or reports of the Collateral are prepared by an accounting service or
other agent, such Obligor hereby authorizes such service or agent to deliver
such records, reports, and related documents to the Agent.

 

7.5                               Filing of Tax Returns; Payment of Taxes. 
Holdings shall, and shall cause each of its Restricted Subsidiaries to, (a) file
when due all United States and Canadian federal, state and provincial Tax
returns, as applicable, and all other material Tax returns which it is required
to file; and (b) pay, or provide for the payment of,

 

112

--------------------------------------------------------------------------------



 

when due, all its material Taxes, except where (i) the amount or validity
thereof is being contested in good faith and by appropriate proceedings
diligently conducted, provided that adequate reserves with respect thereto are
maintained on the books of Holdings or such Restricted Subsidiary in conformity
with GAAP or (ii) such failure to file or pay any such material Taxes,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

7.6                               Legal Existence and Good Standing.  Holdings
shall, and shall cause each of its Restricted Subsidiaries to, (a) maintain its
legal existence and good standing in its jurisdiction of organization (except as
a result of a transaction permitted under Section 8.5(b)), and (b) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of the business of Holdings and its Restricted
Subsidiaries, taken as a whole, except, other than in the case of the legal
existence of the Company under clause (a), where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

7.7                               Compliance with Law; Maintenance of License. 
Holdings shall comply, and shall cause each of its Restricted Subsidiaries to
comply, with all Requirements of Law of any Governmental Authority having
jurisdiction over it or its business, except where noncompliance would not
reasonably be expected to have a Material Adverse Effect; provided that this
sentence shall not apply to (a) laws related to Taxes, which are the subject of
Section 7.5, (b) Environmental Laws, which are the subject of Section 7.13,
(c) anti-money laundering laws, which are the subject of Section 7.19 and
(d) ERISA and the PBA, which is the subject of Section 7.14.  Holdings shall,
and shall cause each of its Restricted Subsidiaries to, take all reasonable
action to obtain and maintain all licenses, permits, and governmental
authorizations necessary to own its property and to conduct its business, except
where the failure to so obtain and maintain such licenses, permits, and
governmental authorizations would not reasonably be expected to have a Material
Adverse Effect.

 

7.8                               Maintenance of Property.  Holdings shall, and
shall cause each of its Restricted Subsidiaries to, maintain all of its material
property necessary and useful in the conduct of its business, taken as a whole,
in good operating condition and repair (or, in the case of Rental Equipment and
Inventory that constitutes Collateral, in saleable, useable or rentable
condition), except where failure to do so would not reasonably be expected to
have a Material Adverse Effect.

 

7.9                               Inspection.

 

(a)                                 Holdings shall, and shall cause each of its
Restricted Subsidiaries to, permit representatives of the Agent (at the expense
of the Borrowers) to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and, to the extent reasonable, make
copies thereof or abstracts therefrom, to examine and audit the Collateral, and
to discuss its affairs, finances and accounts with its directors, officers and
independent public accountants (subject to reasonable requirements of
confidentiality, including requirements imposed by law or by contract), in each
case at reasonable times during normal business hours, upon reasonable advance
notice to the Borrowers’ Agent; provided, however, (i) representatives of
Holdings may be present during any such visits, discussions and inspections, and
(ii) any visit or inspection permitted by this Section 7.9(a) shall be limited
to once per 12-month period in the absence of the occurrence and continuance of
an Event of Default; provided, further, that if Specified Availability is less
than 20% of the Maximum Revolver Amount for a period of 20 consecutive Business
Days at any time during any 12-month period, the Agent may (at the expense of
the Borrowers) conduct one additional visit or inspection during such 12-month
period.

 

(b)                                 The U.S. Obligors and, subject to
clause (d) below, the Canadian Obligors, will grant access to the Agent and its
representatives and independent contractors to such Person’s premises, books,
records, accounts, Inventory and Rental Equipment in order to enable the Agent
to obtain an Appraisal of the Rental Equipment at reasonable times during normal
business hours and upon reasonable prior notice that the Agent may request in
its discretion, independently of or in connection with the visits and
inspections provided for in clause (a) above.  The Agent shall select any and
all appraisers with the consent (not to be unreasonably withheld) of the
Borrowers’ Agent (unless an Event of Default exists, in which case the Agent
shall be entitled to select such appraisers in its sole discretion), and the
Borrowers’ Agent hereby consents to the use of Rouse Asset Services.

 

(c)                                  Absent the occurrence of an Event of
Default, during each period of twelve consecutive calendar months commencing on
or after the Agreement Date, the Agent shall, at the Borrowers’ expense, conduct

 

113

--------------------------------------------------------------------------------



 

Appraisals of the Rental Equipment of the U.S. Obligors not more than one time
during any such period; provided, that if at any time during such 12-month
period (i) Specified Availability is less than 20% of the Maximum Revolver
Amount for a period of 20 consecutive Business Days or (ii) the Company or any
of its Subsidiaries enters into an Equipment Securitization Transaction (x) at a
time when Suppressed Availability is less than zero or (y) that would result in
Suppressed Availability being less than zero, then, in each case, the Borrowers
shall, at the Agent’s request, be responsible for the expense of one additional
Appraisal of the Rental Equipment of the U.S. Obligors during such 12-month
period.  Additionally, at any time an Event of Default has occurred and is
continuing, the Agent shall have the right to conduct further Appraisals of the
Rental Equipment of the U.S. Obligors in its reasonable discretion at the
Borrowers’ expense.  Furthermore, at the Borrowers’ Agent’s request, the Agent
may conduct further Appraisals of the Rental Equipment of the U.S. Obligors in
its reasonable discretion at the Borrowers’ expense.

 

(d)                                 The Agent may conduct Appraisals of the
Rental Equipment of the Canadian Obligors in its reasonable discretion at the
Borrowers’ expense; provided that any such Appraisals shall be subject to the
same limitations as those applicable to the Appraisals of the Rental Equipment
of the U.S. Obligors in accordance with clause (c) above; provided, further that
the number of Appraisals the Agent may conduct during each Fiscal Year pursuant
to this clause (d) shall never exceed the number of Appraisals the Agent
conducts during such Fiscal Year pursuant to clause (c) above.

 

7.10                        Insurance.

 

(a)                                 Each of the Obligors and the Restricted
Subsidiaries shall maintain, with financially sound and reputable insurance
companies, insurance on (or self-insure) all property material to the business
of the Obligors, taken as a whole, in at least such amounts and against at least
such risks as customarily insured against by companies engaged in the same or
similar business, all as determined in good faith by the Obligors and the
Restricted Subsidiaries.

 

(b)                                 Each of the Secured Obligors shall, and
Holdings shall cause the Restricted Subsidiaries to, (i) furnish to the Agent,
upon written request, information in reasonable detail as to the insurance
carried; and (ii) cause the Agent, for the ratable benefit of the Agent and the
other Secured Parties, to be named as co-loss payees (with respect to property
insurance covering Inventory and Rental Equipment that constitutes Collateral)
or additional insureds (with respect to liability policies), as applicable, in a
manner reasonably acceptable to the Agent, under any material insurance policies
required to be maintained by the Obligors and the Restricted Subsidiaries under
clause (a) above.  The Secured Obligors will use commercially reasonable efforts
to procure that each such material policy of insurance shall contain a clause or
endorsement requiring the insurer to give not less than 30 days, prior written
notice to the Agent in the event of cancellation of the policy for any reason
whatsoever.  Certificates of insurance and, if requested by the Agent,
photocopies of the policies shall be delivered to the Agent.  If Holdings, the
Borrowers or their Restricted Subsidiaries fail to procure any such material
insurance or to pay the premiums therefor when due, the Agent may, and at the
direction of the Required Lenders shall, do so from the proceeds of Revolving
Loans, on a pro rata basis, in each case following written notice to Holdings.

 

7.11                        Insurance and Condemnation Proceeds.  While an Event
of Default has occurred and is continuing and subject to the Pari Passu
Intercreditor Agreement, the Agent is hereby authorized to collect all insurance
and condemnation proceeds in respect of Collateral directly and, after deducting
from such proceeds the reasonable expenses, if any, incurred by the Agent in the
collection or handling thereof, to apply such proceeds, ratably, to the
reduction of the applicable Obligations in the order provided for in
Section 4.6.  If an Event of Default has occurred and is continuing and subject
to the Pari Passu Intercreditor Agreement, the Obligors shall remit an amount
equal to such proceeds (if the Agent has not received such proceeds) to the
Agent for application to the applicable Obligations in accordance with
Section 4.6.  So long as no Event of Default has occurred and is continuing,
(i) the Agent shall, except to the extent a prepayment or other application of
such amounts is required under Section 4.2, (x) permit the Obligors to use all
insurance and condemnation proceeds, or any part thereof, for any purpose
permitted under this Agreement and (y) turn over to the Obligors any amounts
received by it as a co-loss payee under any property insurance maintained by the
Obligors or their Subsidiaries, and (ii) the Agent agrees that Holdings and/or
the applicable Subsidiary shall have the sole right to adjust or settle any
claims under such insurance.

 

114

--------------------------------------------------------------------------------



 

7.12                        Use of Proceeds.  The proceeds of the Loans are to
be used to refinance the facility under the Existing Loan Agreement, to pay
related fees and expenses of the Transactions and to finance ongoing working
capital needs (including purchases of Equipment) and for general corporate
purposes (including Permitted Acquisitions and repayment or prepayment of
Indebtedness) of the U.S. Borrowers, the ROW Borrowers, the Canadian Borrowers
and the French Borrowers.  No part of the proceeds of any Loans shall be used by
Holdings or any Subsidiary for any purpose that violates the provisions of the
Regulations of the Board of Governors of the Federal Reserve System, including
Regulation T, Regulation U and Regulation X.  For the avoidance of doubt, no
part of the proceeds of any Loans shall be used directly or indirectly for any
purpose that violates the financial assistance prohibitions within the meaning
of Article L. 225-216 of the French Code de commerce and/or would constitute or
lead to a misuse of corporate assets within the meaning of Articles L. 241-3, L.
242-6 or L. 244-1 of the French Code de commerce or any other law or regulations
having the same effect, as interpreted by French courts.

 

7.13                        Environmental Laws.  Holdings shall, and shall cause
each of its Restricted Subsidiaries to, comply substantially with all applicable
Environmental Laws, except where such noncompliance would not reasonably be
expected to have a Material Adverse Effect.  Holdings shall, and shall cause
each of its Restricted Subsidiaries to, upon learning of any actual
noncompliance, promptly undertake reasonable efforts, if any, to achieve
compliance, except to the extent such noncompliance would not reasonably be
expected to have a Material Adverse Effect.

 

7.14                        Compliance with ERISA.  Holdings shall, and shall
cause each of its Subsidiaries to:  (a) maintain each Plan in compliance in all
material respects with the applicable provisions of ERISA, the Code, the PBA,
the Income Tax Act (Canada) and other applicable federal, state, provincial,
territorial or foreign law; (b) cause each applicable Pension Plan intended to
be qualified under Section 401 of the Code to be so qualified; (c) make all
required contributions to any Plan when due; (d) not engage in a prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan; (e) not engage in a transaction that could be subject to Section 4069
or 4212(c) of ERISA, and (f) ensure that no Plan has an Unfunded Pension
Liability, in each case, that would reasonably be expected to have a Material
Adverse Effect.

 

7.15                        Further Assurances.  The Secured Obligors shall
promptly execute and deliver, or cause to be promptly executed and delivered, to
the Agent and/or the Lenders, such documents and agreements, and shall promptly
take or cause to be taken such actions, as the Agent may, from time to time,
reasonably request to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created or
intended to be created by the Security Documents or the validity or priority of
any such Lien.  Notwithstanding anything to the contrary in this Agreement or
any Loan Document, (a) the foregoing requirements shall be subject to the terms
of any applicable Acceptable Intercreditor Agreement and, in the event of any
conflict with such terms, the terms of the applicable Acceptable Intercreditor
Agreement shall control, (b) no security interest or Lien is or will be granted
pursuant to any Loan Document or otherwise in any right, title or interest of
any of Holdings or any of its Restricted Subsidiaries in, and “Collateral” shall
not include, any asset to the extent excluded from “Collateral” under the
applicable Security Documents (c) no Obligor shall have any obligation to make
any filings or take any other action to perfect any Liens on any intellectual
property created, registered or applied-for in any jurisdiction other than the
United States (other than Canada, in the case of a Canadian Obligor) and (d) no
Obligor or any Affiliate thereof shall be required to take any action in any
non-U.S. jurisdiction (other than Canada, in the case of a Canadian Obligor) or
required by the laws of any non-U.S. jurisdiction (other than Canada, in the
case of a Canadian Obligor) in order to create any security interests in assets
located or titled outside of the United States (other than Canada, in the case
of a Canadian Obligor) or to perfect any security interests (it being understood
that there shall be no security agreements or pledge agreements governed under
the laws of any non-U.S. jurisdiction (other than Canada, in the case of a
Canadian Obligor)).

 

7.16                        Additional Obligors.

 

(a)                                 In the event that after the Agreement Date
any U.S. Obligor organizes, creates or acquires any Wholly Owned Subsidiary that
is a Domestic Subsidiary (other than an Excluded Subsidiary, a Foreign
Subsidiary Holding Company or a Subsidiary of a Foreign Subsidiary, unless the
Company otherwise determines), the U.S. Obligors shall, concurrently with the
delivery of the Compliance Certificate pursuant to Section 7.2(d) for the Fiscal
Quarter during which such Domestic Subsidiary was organized, created or
acquired, notify the Agent thereof and, within 30 days after the date such
notice is given (or such longer period to which the Agent may

 

115

--------------------------------------------------------------------------------



 

reasonably agree), (i) cause such new Domestic Subsidiary to become a party to
this Agreement as a U.S. Guarantor, (ii) cause such new Domestic Subsidiary to
execute and deliver to the Agent a Security Agreement Supplement (as defined in
the U.S. Security Agreement), a Guaranty Supplement (as defined in the U.S.
Guarantee Agreement) and such other amendments to the U.S. Security Documents as
the Agent may reasonably deem necessary or reasonably advisable to grant to the
Agent, for the benefit of the Secured Parties, a perfected security interest (as
and to the extent provided in the U.S. Security Documents) in the Collateral of
such new Domestic Subsidiary, (iii) deliver such other documentation as the
Agent may reasonably request in accordance with the U.S. Security Documents (and
subject to the limitations set out therein) in order to cause the Lien created
by the U.S. Security Documents in such new Domestic Subsidiary’s Collateral and
in the Capital Stock of such new Domestic Subsidiary to be duly perfected in
accordance with all applicable Requirements of Law, including the filing of
financing statements in such jurisdictions as may reasonably be requested by the
Agent, and such other documents with respect to such new Domestic Subsidiary as
the Agent may reasonably request that are consistent with the documents in place
or delivered to the Agent by the Obligors on the Closing Date, and (iv) subject
to Section 7.4(a)(ii), prior to including such new Domestic Subsidiary’s assets
in the Borrowing Base, the Agent shall conduct an Appraisal with respect to such
new Domestic Subsidiary, including of (x) such new Domestic Subsidiary’s
practices in the computation of its Borrowing Base and (y) the assets included
in such new Domestic Subsidiary’s Borrowing Base and related financial
information such as, but not limited to, sales, gross margins, payables,
accruals and reserves, in each case, prepared on a basis reasonably satisfactory
to the Agent and at the sole expense of the Obligors.

 

(b)                                 In the event that after the Agreement Date
(i) any Canadian Obligor organizes, creates or acquires any Wholly Owned
Subsidiary or (ii) any U.S. Obligor organizes, creates or acquires any Wholly
Owned Subsidiary, in each case, that is organized under the Laws of Canada or
any province or territory thereof and other than an Excluded Subsidiary, the
Obligors shall, concurrently with the delivery of the Compliance Certificate
pursuant to Section 7.2(d) for the Fiscal Quarter during which such new Canadian
Subsidiary was organized, created or acquired, notify the Agent thereof and,
within 30 days after the date such notice is given (or such longer period to
which the Agent may reasonably agree), (1) cause such new Canadian Subsidiary to
become a party to this Agreement as a Canadian Guarantor, (2) cause such new
Canadian Subsidiary to execute and deliver to the Agent a Security Agreement
Supplement (as defined in the Canadian Security Agreement), a Guarantee
Supplement (as defined in the Canadian Guarantee Agreement) and such other
amendments to the Canadian Security Documents as the Agent may reasonably deem
necessary or reasonably advisable to grant to the Agent, for the benefit of the
Canadian Secured Parties, a perfected security interest (as and to the extent
provided in the Canadian Security Documents) in the Collateral of such new
Canadian Subsidiary and in the Capital Stock of such new Canadian Subsidiary and
(3) deliver such other documentation as the Agent may reasonably request in
accordance with the applicable Security Documents (and subject to the
limitations set out therein) in order to cause the Lien created by the
applicable Security Documents in such new Canadian Subsidiary’s Collateral and
in the Capital Stock of such new Canadian Subsidiary to be duly perfected in
accordance with all applicable Requirements of Law, including the filing of
financing statements in such jurisdictions as may reasonably be requested by the
Agent, and such other documents with respect to such new Canadian Subsidiary as
the Agent may reasonably request that are consistent with the documents in place
or delivered to the Agent by the Obligors on the Closing Date.

 

(c)                                  Subject to the limitations set out in the
U.S. Security Documents, in the event that after the Agreement Date any
U.S. Obligor (other than an Excluded Subsidiary) organizes, creates or acquires
(i) any Foreign Subsidiary, (ii) any Foreign Subsidiary Holding Company, or
(iii) any Domestic Subsidiary that is not a Wholly Owned Subsidiary (in either
case, other than a Subsidiary referred to in clause (a), (b), (c), (d), (f) or
(g) of the definition of “Excluded Subsidiary”), the Capital Stock of which is
directly owned by such U.S. Obligor, the U.S. Obligors shall, concurrently with
the delivery of the Compliance Certificate pursuant to Section 7.2(d) for the
Fiscal Quarter during which such Foreign Subsidiary or Domestic Subsidiary was
organized, created or acquired, notify the Agent thereof and, within 30 days
after the date such notice is given (or such longer period to which the Agent
may reasonably agree), (x) execute and deliver to the Agent for the benefit of
the Secured Parties a new pledge agreement or such amendments to the U.S.
Security Documents as the Agent shall reasonably deem necessary or reasonably
advisable to grant to the Agent, for the benefit of the Secured Parties, a
perfected security interest (as and to the extent provided in the U.S. Security
Documents) in the Capital Stock of such new Foreign Subsidiary or Domestic
Subsidiary that is directly owned by such U.S. Obligor (provided that in no
event shall more than 65% of the Capital Stock of either (A) any Foreign
Subsidiary or (B) any Foreign Subsidiary Holding Company be required to be so
pledged and, provided, further, that no such pledge or security shall be
required with respect to any Subsidiary that is not a Wholly Owned Subsidiary to
the extent that the grant of such pledge or

 

116

--------------------------------------------------------------------------------



 

security interest would violate the terms of any agreements under which the
Investment by such U.S. Obligor or any of its Subsidiaries was made therein
other than any agreement entered into primarily for the purposes of imposing
such a restriction) and (y) to the extent reasonably deemed advisable by the
Agent, deliver to the Agent (subject to the terms of any applicable Acceptable
Intercreditor Agreement) the certificates, if any, representing such Capital
Stock, together with undated stock powers, executed and delivered in blank by a
duly authorized officer of the relevant parent of such new Foreign Subsidiary or
Domestic Subsidiary and take such other action as may be reasonably deemed by
the Agent to be necessary or desirable to perfect the Agent’s security interest
therein.

 

(d)                                 Subject to the limitations set out in the
Canadian Security Documents, in the event that after the Agreement Date any
Canadian Obligor (other than an Excluded Subsidiary) organizes, creates or
acquires any Domestic Subsidiary or Canadian Subsidiary that, in either case, is
not a Wholly Owned Subsidiary (other than a Subsidiary referred to in
clause (a), (b), (c), (d), (f) or (g) of the definition of “Excluded
Subsidiary”), the Capital Stock of which is directly owned by such Canadian
Obligor, the Canadian Obligors shall, concurrently with the delivery of the
Compliance Certificate pursuant to Section 7.2(d) for the Fiscal Quarter during
which such new Subsidiary was organized, created or acquired, notify the Agent
thereof and, within 30 days after the date such notice is given (or such longer
period to which the Agent may reasonably agree), (i) execute and deliver to the
Agent for the benefit of the Canadian Secured Parties a new pledge agreement or
such amendments to the Canadian Security Documents as the Agent shall reasonably
deem necessary or reasonably advisable to grant to the Agent, for the benefit of
the Canadian Secured Parties, a perfected security interest (as and to the
extent provided in the Canadian Security Documents) in the Capital Stock of such
new Subsidiary that is directly owned by such Canadian Obligor (provided that no
such pledge or security shall be required with respect to any such new
Subsidiary to the extent that the grant of such pledge or security interest
would violate the terms of any agreements under which the Investment by such
Canadian Obligor or any of its Subsidiaries was made therein other than any
agreement entered into primarily for the purposes of imposing such a
restriction) and (ii) to the extent reasonably deemed advisable by the Agent,
deliver to the Agent (subject to the terms of any applicable Acceptable
Intercreditor Agreement) the certificates, if any, representing such Capital
Stock, together with undated stock powers, executed and delivered in blank by a
duly authorized officer of the relevant parent of such new Subsidiary and take
such other action as may be reasonably deemed by the Agent to be necessary or
desirable to perfect the Agent’s security interest therein.

 

(e)                                  Subject to the limitations set out in the
U.S. Security Documents, in the event that after the Agreement Date any
U.S. Obligor organizes, creates or acquires any Wholly Owned Subsidiary that is
a Foreign Subsidiary Holding Company (other than an Excluded Subsidiary), the
U.S. Obligors shall, concurrently with the delivery of the Compliance
Certificate pursuant to Section 7.2(d) for the Fiscal Quarter during which such
new Subsidiary was organized, created or acquired, notify the Agent thereof and,
within 30 days after the date such notice is given (or such longer period to
which the Agent may reasonably agree), (i) cause such new Subsidiary to become a
party to this Agreement as a Guarantor in respect of any Canadian Obligations,
(ii) cause such new Subsidiary to execute and deliver to the Agent a Security
Agreement Supplement (as defined in the U.S. Security Agreement), a Guaranty
Supplement (as defined in the U.S. Guarantee Agreement, but in respect of
Canadian Obligations only), and such other amendments to the U.S. Security
Documents as the Agent may reasonably deem necessary or reasonably advisable to
grant to the Agent, for the benefit of the Canadian Secured Parties, a perfected
security interest (as and to the extent provided in the U.S. Security Documents)
in the Collateral of such new Subsidiary, and (iii) deliver such other
documentation as the Agent may reasonably request in accordance with the U.S.
Security Documents (and subject to the limitations set out therein) in order to
cause the Lien created by the U.S. Security Documents in such new Subsidiary’s
Collateral and in the Capital Stock of such new Subsidiary to be duly perfected
in accordance with all applicable Requirements of Law, including the filing of
financing statements in such jurisdictions as may reasonably be requested by the
Agent, and such other documents with respect to such new Subsidiary as the Agent
may reasonably request that are consistent with the documents in place or
delivered to the Agent by the Obligors on the Closing Date.

 

(f)                                   Notwithstanding anything to the contrary
in this Agreement, (i) the foregoing requirements shall be subject to the terms
of any applicable Acceptable Intercreditor Agreement and, in the event of any
conflict with such terms, the terms of the applicable Acceptable Intercreditor
Agreement shall control, (ii) no security interest or Lien is or will be granted
pursuant to any Loan Document or otherwise in any right, title or interest of
any Obligor or any of their respective Subsidiaries in, and “Collateral” shall
not include, any asset excluded from “Collateral” under the applicable Security
Documents, (iii) no Obligor or any Affiliate thereof shall be required to take
any action in any non-U.S. jurisdiction (other than Canada, in the case of a
Canadian Obligor) or

 

117

--------------------------------------------------------------------------------



 

required by the laws of any non-U.S. jurisdiction (other than Canada, in the
case of a Canadian Obligor) in order to create any security interests in assets
located or titled outside of the United States (other than Canada, in the case
of a Canadian Obligor) or to perfect any security interests (it being understood
that there shall be no security agreements or pledge agreements governed under
the laws of any non-U.S. jurisdiction (other than Canada, in the case of a
Canadian Obligor)), (iv) nothing in this Section 7.16 shall require that any
Obligor or any of its Subsidiaries grant a Lien or take actions to perfect a
security interest with respect to any property or assets of such Person to the
extent that the Agent, in its reasonable judgment, determines that the granting
of such a Lien or the perfection of such security interest, as the case may be,
is impracticable or inadvisable, (v) at no time shall (x) any asset of a Foreign
Subsidiary or a Subsidiary of a Foreign Subsidiary or more than 65% of the
voting equity or other voting ownership interests of a Foreign Subsidiary or a
Foreign Subsidiary Holding Company serve as Collateral for any U.S. Obligations
of a U.S. Obligor, or (y) a Foreign Subsidiary, a Foreign Subsidiary Holding
Company or a Subsidiary of a Foreign Subsidiary, unless the Company otherwise
determines, guarantee any U.S. Obligations of a U.S. Obligor, (vi) the Agent may
grant extensions of time for the creation or perfection of security interests in
particular assets or for the grant of any Guarantee where it determines, in
consultation with the Borrowers’ Agent, that such extension of time is
reasonable and (vii) only the Secured Obligors shall be required to grant
security, or take any action to perfect a security interest in, Collateral, or
to provide a Guarantee for the Obligations.

 

7.17                        Bank and Securities Accounts; Cash Dominion.

 

(a)                                 To the extent not previously delivered under
the Existing Loan Agreement, within 90 days after the Closing Date (or such
longer period to which the Agent may reasonably agree), the Secured Obligors
shall cause to be delivered to the Agent a deposit account control agreement or
securities account control agreement, as applicable, in each case in form and
substance reasonably satisfactory to the Agent (each, a “Control Agreement”),
with respect to each Material Account of each Secured Obligor, duly executed by
such Obligor and the applicable depositary bank or securities intermediary. 
Thereafter, the Secured Obligors shall cause (i) each Material Account to be
subject to a Control Agreement at all times and (ii) all cash proceeds of
Collateral (other than those (x) required under a Like-Kind Exchange to be
deposited in a Like-Kind Exchange Account or (y) required under a Securitization
Transaction to be deposited into a “Controlled Account” under and as defined in
the documents governing such Securitization Transaction) to be deposited into a
Material Account subject to a Control Agreement promptly upon receipt in
accordance with historical practices.  Notwithstanding anything herein to the
contrary, the provisions of this Section 7.17(a) shall not apply to any deposit
account or securities account that is acquired by an Obligor in connection with
a Permitted Acquisition or other Investment permitted under this Agreement prior
to the date that is 90 days (or such longer period to which the Agent may
reasonably agree) following the date of such Permitted Acquisition or other
Investment, as applicable.

 

(b)                                 With respect to the Material Accounts:

 

(i)                                     Each Control Agreement shall require,
upon the commencement and during the continuance of a Cash Dominion Period and
following delivery of notice of commencement thereof by the Agent to the
Borrowers’ Agent, the ACH or wire transfer no less frequently than once per
Business Day (unless this Agreement has been terminated, the Commitments have
been terminated and Full Payment of the Obligations has occurred) of all
available cash balances and cash receipts, including the then contents or then
entire ledger balance of each Material Account subject to such Control
Agreement, net of (x) such minimum balance (not to exceed $500,000 per account
and $2,000,000 in the aggregate), if any, required by the bank at which such
Material Account is maintained and (y) all cash and cash receipts received in
such Material Accounts during the first two Business Days of any Cash Dominion
Period to the Payment Account.

 

(ii)                                  All collected amounts received in the
Payment Account shall be distributed and applied in accordance with Section 4.6
on a daily basis, with any excess, unless an Event of Default shall have
occurred and be continuing, to be remitted to the applicable Secured Obligor.

 

(iii)                               The Secured Obligors may close Material
Accounts or open new deposit accounts or securities accounts, subject to the
substantially contemporaneous execution and delivery to the Agent of a Control
Agreement for any Material Account consistent with the provisions of this
Section 7.17.

 

118

--------------------------------------------------------------------------------



 

(iv)                              The Payment Account shall at all times be
under the sole dominion and control of the Agent.

 

(v)                                 So long as (x) no Event of Default has
occurred and is continuing and (y) no Cash Dominion Period has commenced and is
continuing, the Obligors shall have full and complete access to, and may direct
the manner of disposition of, funds in the Material Accounts.

 

(vi)                              Any amounts held or received in the Payment
Account (including all interest and other earnings with respect thereto, if any)
at any time (x) after this Agreement has been terminated, the Commitments have
been terminated and the Full Payment of the Obligations has occurred or (y) when
all Events of Default have been cured or any Cash Dominion Period has ceased to
exist shall be remitted to the Secured Obligors as the applicable Obligors may
direct.

 

7.18                        Sanctions.  The Obligors will not, and will not
permit any Subsidiary to, directly or, to the knowledge of Holdings, indirectly,
use the proceeds of the Loans or Letters of Credit, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person, to fund any activities or business of or with any Sanctioned
Person, or in any Sanctioned Country.  Holdings will maintain in effect policies
and procedures reasonably designed to promote compliance by the Obligors, their
respective Restricted Subsidiaries, and their respective directors, officers,
employees, and agents with Sanctions Laws.

 

7.19                        Anti-Money Laundering Laws.  No part of the proceeds
of the Loans or Letters of Credit will be used by Holdings or any of its
subsidiaries, directly or indirectly, in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in material violation of the FCPA, the Corruption
of Foreign Public Officials Act (Canada) or any other applicable anti-money
laundering or anti-corruption law.

 

7.20                        Securitization Transactions.

 

(a)                                 The Borrowers shall cause to be delivered to
the Agent such reports and information about any Securitization Transaction as
may be reasonably requested by the Agent from time to time.

 

(b)                                 At any time that an Event of Default has
occurred and is continuing, Holdings and the other Obligors shall, within
five Business Days following written notice by the Agent to do so, cause further
sales or other transfers of rental fleet equipment pursuant to any Equipment
Securitization Transaction to cease and to otherwise cause new rental fleet
equipment to be excluded from any Equipment Securitization Transaction.

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

Holdings and each other Obligor covenant to the Agent and each Lender that, from
and after the Agreement Date, so long as any of the Commitments remain in
effect, and thereafter until Full Payment of the Obligations:

 

8.1                               Indebtedness.  Neither Holdings nor any of the
Restricted Subsidiaries shall create, incur, assume or otherwise become directly
or indirectly liable with respect to any Indebtedness, except as follows
(collectively, “Permitted Indebtedness”):

 

(a)                                 Indebtedness created hereunder or under the
other Loan Documents (including Indebtedness incurred pursuant to a Refinancing
Amendment and Indebtedness created under Incremental Facilities) and any
Refinancing Indebtedness incurred to Refinance any of the foregoing
Indebtedness;

 

(b)                                 Indebtedness described on Schedule 8.1 and
any Refinancing Indebtedness in respect thereof;

 

119

--------------------------------------------------------------------------------



 

(c)                                  Indebtedness incurred by any Borrower or
any Restricted Subsidiary pursuant to Credit Facilities (as such term is defined
in the TLB Credit Agreement as in effect on the Agreement Date) and any
Refinancing Indebtedness in respect thereof; provided, however, that,
immediately after giving effect to any such incurrence, the aggregate principal
amount of all Indebtedness incurred under this clause (c) and then outstanding
does not exceed (i) the greater of (x) $7,985,000,000 and (y) 85% of
Consolidated Net Tangible Assets, less (ii) the sum of the Maximum Revolver
Amount at such time plus any additional outstanding Indebtedness under this
Agreement at such time incurred pursuant to Section 2.5, 2.6 or 2.7 not included
under the Maximum Revolver Amount;

 

(d)                                 Indebtedness of a Borrower or any of the
Restricted Subsidiaries under equipment purchase or lines of credit, or for
Capital Lease Obligations or Purchase Money Obligations; provided that,
immediately after giving effect to any such incurrence, the aggregate principal
amount of Indebtedness incurred under this clause (d) and then outstanding does
not exceed the greater of (i) $705,000,000 and (ii) 7.5% of Consolidated Net
Tangible Assets;

 

(e)                                  Indebtedness of a Borrower or any
Restricted Subsidiary incurred in respect of (i) performance bonds, completion
guarantees, surety bonds, bankers’ acceptances, letters of credit or other
similar bonds, instruments or obligations in the ordinary course of business,
including Indebtedness evidenced by letters of credit issued in the ordinary
course of business to support the insurance or self-insurance obligations of a
Borrower or any of the Restricted Subsidiaries (including to secure workers’
compensation and other similar insurance coverages), but excluding letters of
credit issued in respect of or to secure money borrowed, (ii) obligations under
Hedge Agreements entered into for bona fide hedging purposes of any Borrower and
not for speculative purposes or (iii) cash management obligations and netting,
overdraft protection and other similar facilities or arrangements, in each case
arising under standard business terms of any bank at which a Borrower or any
Restricted Subsidiary maintains such facility or arrangement;

 

(f)                                   Indebtedness consisting of accommodation
guarantees for the benefit of trade creditors of any Borrower or any Restricted
Subsidiary;

 

(g)                                  Indebtedness of any Obligor to another
Obligor;

 

(h)                                 Indebtedness of (i) any Subsidiary which is
not an Obligor to another Subsidiary which is not an Obligor, (ii) any
Subsidiary that is not an Obligor to any Obligor; provided that the aggregate
amount of Indebtedness incurred under this clause (h)(ii), when taken together
with the aggregate amount of Investments made under clause (e)(i)(C), clause
(e)(ii) and clause (l)(ii) of the definition of “Permitted Investments” (as
reduced by any return of capital in respect of any such Investment), shall not
exceed the greater of (x) $705,000,000 and (y) 7.5% of Consolidated Net Tangible
Assets in the aggregate outstanding at any time or (iii) any Subsidiary that is
not an Obligor to any Obligor so long as the Payment Conditions shall have been
satisfied at the time such Indebtedness is incurred;

 

(i)                                     (i) Indebtedness arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business,
provided, however, that such Indebtedness is extinguished within five Business
Days of its incurrence and (ii) customer deposits and advance payments received
in the ordinary course of business from customers for goods or services
purchased or rented in the ordinary course of business;

 

(j)                                    unsecured Indebtedness of an Obligor or
any Restricted Subsidiary (including any Indebtedness assumed in connection with
a Permitted Acquisition) so long as (i) on a pro forma basis, the Fixed Charge
Coverage Ratio (as defined in the TLB Credit Agreement as in effect on the
Agreement Date) is at least 2.00:1.00 (“Ratio Debt”), (ii) such Indebtedness
matures on or after, and requires no scheduled payments of principal prior to,
the date that is six months after the latest maturity date with respect to any
of the Obligations then applicable hereunder, (iii) with respect to Indebtedness
incurred under this clause (j)(iii), the aggregate principal amount of such
Indebtedness does not exceed at any time the greater of (x) $705,000,000 and
(y) 7.5% of Consolidated Net Tangible Assets or (iv) the Obligors are in
compliance with the Payment Conditions, and any Refinancing Indebtedness
incurred to Refinance any of the foregoing Indebtedness; provided that the
proceeds of any of the foregoing Indebtedness may be deposited in an escrow
account secured pursuant to Section 8.2(jj)

 

120

--------------------------------------------------------------------------------



 

pending the application of such proceeds to a Permitted Acquisition or other
Investment permitted hereunder or any discharge, redemption, defeasance or
refinancing;

 

(k)                                 Indebtedness of Foreign Subsidiaries (other
than the Canadian Obligors any assets of which comprise part of the Canadian
Borrowing Base) incurred to finance the working capital of such Foreign
Subsidiaries;

 

(l)                                     Indebtedness of any Foreign Subsidiary
(other than the Canadian Obligors any assets of which comprise part of the
Canadian Borrowing Base) that is secured by a Lien on the assets of such Foreign
Subsidiary incurring such Indebtedness, in an aggregate amount for all such
Foreign Subsidiaries under this clause (l) not to exceed the greater of
(i) $940,000,000 and (ii) 10% of Consolidated Net Tangible Assets at any time;
provided that any such Lien on assets comprising Canadian Collateral shall be
subject to an intercreditor agreement reasonably satisfactory to the Agent;

 

(m)                             Indebtedness arising from agreements of Holdings
or any Restricted Subsidiary providing for guarantees, indemnification,
obligations in respect of earnouts or other purchase price adjustments or
holdback of purchase price or similar obligations, in each case, incurred or
assumed in connection with the acquisition or disposition of any business,
assets or Subsidiary permitted hereunder, other than guarantees of Indebtedness
incurred by any person acquiring all or any portion of such business, assets or
Subsidiary for the purpose of financing such acquisition;

 

(n)                                 [intentionally omitted];

 

(o)                                 Indebtedness by any Special Purpose Vehicle
to a Canadian Obligor in connection with any Securitization Transaction arising
from the purchase of equipment, leases, agreements, accounts or receivables by
such Special Purpose Vehicle from such Canadian Obligor;

 

(p)                                 Guarantees by Holdings or any Restricted
Subsidiary of Indebtedness permitted to be incurred by an Obligor or any
Restricted Subsidiary hereunder; provided that if the Indebtedness being
Guaranteed is subordinated to or pari passu with any of the Obligations, then
the Guarantee shall be subordinated or pari passu, as applicable, to the same
extent as the Indebtedness Guaranteed; provided, further, that no Canadian
Obligor may guarantee any Indebtedness of a U.S. Obligor under this
clause (p) unless such Person Guarantees the U.S. Obligations;

 

(q)                                 Guarantees or other Indebtedness in respect
of Indebtedness of (i) an Unrestricted Subsidiary, (ii) a Person in which the
Company or a Restricted Subsidiary has a minority interest or (iii) joint
ventures or similar arrangements, provided, however, that at the time of
incurrence of any Indebtedness pursuant to this clause (q) the aggregate
principal amount of all Guarantees and other Indebtedness incurred under this
clause (q) and then outstanding does not exceed the greater of (x) $470,000,000
and (y) 5% of Consolidated Net Tangible Assets;

 

(r)                                    Indebtedness of any Obligor or Restricted
Subsidiary that is subordinated to the payment in full of the Obligations on
terms and conditions satisfactory to the Agent; provided that both before and on
a pro forma basis immediately after the incurrence of such Indebtedness, the
Obligors are in compliance with the financial covenant set forth in Section 8.9
(regardless of whether a Covenant Trigger is in effect or such covenant is
otherwise effective);

 

(s)                                   Indebtedness representing deferred
compensation, severance and health and welfare retirement benefits to current
and former employees of Holdings and its Subsidiaries incurred in the ordinary
course of business;

 

(t)                                    Indebtedness consisting of the financing
of insurance premiums;

 

(u)                                 Indebtedness incurred in connection with
customary cash management practices of any Obligor or any Subsidiary of an
Obligor owing (i) to any Obligor or (ii) to any Subsidiary that is not an
Obligor;

 

121

--------------------------------------------------------------------------------



 

provided that the aggregate amount of Indebtedness incurred under this clause
(u)(ii) and then outstanding shall not exceed $350,000,000;

 

(v)                                 (i) Non-Recourse Indebtedness of any Special
Purpose Vehicle in respect of any Securitization Transactions and (ii) any
Indebtedness under Standard Securitization Undertakings;

 

(w)                               Indebtedness of any Restricted Subsidiary that
is not an Obligor; provided that (i) such Indebtedness is not guaranteed by any
Obligor, (ii) the holder of such Indebtedness does not have, directly or
indirectly, any recourse to any Obligor, whether by reason of representations or
warranties, agreement of the parties, operation of law or otherwise, and
(iii) such Indebtedness is not secured by any assets other than assets of such
Restricted Subsidiary;

 

(x)                                 unsecured Indebtedness of Holdings, provided
that on a pro forma basis immediately after the incurrence of such Indebtedness,
the Obligors are in compliance with the financial covenant set forth in
Section 8.9 (regardless of whether a Covenant Trigger is in effect or such
covenant is otherwise effective); and

 

(y)                                 Indebtedness of any Obligor or any
Restricted Subsidiary, in addition to that described in clauses (a) through
(x) above; provided that immediately after giving effect to any such incurrence,
the aggregate principal amount of Indebtedness incurred pursuant to this
clause (y) and then outstanding does not exceed the greater of (i) $940,000,000
and (ii) 10% of Consolidated Net Tangible Assets.

 

For purposes of determining compliance with, and the outstanding principal
amount of Indebtedness (including Guarantees) incurred pursuant to and in
compliance with, this Section 8.1, (i) in the event that Indebtedness (including
Guarantees) meets the criteria of more than one type of Indebtedness (including
Guarantees) described in this Section 8.1, the Borrowers’ Agent, in its sole
discretion, shall classify, and may from time to time reclassify, such item of
Indebtedness and only be required to include the amount and type of such
Indebtedness in one or a combination of the clauses of this Section 8.1, (ii) at
any time Holdings and its Restricted Subsidiaries would be entitled to incur any
then outstanding unsecured Indebtedness under clause (j) of this Section 8.1,
such Indebtedness shall be automatically reclassified as Indebtedness incurred
pursuant to such clause, (iii) if any Indebtedness is incurred to refinance
Indebtedness initially incurred in reliance on a basket measured by reference to
a percentage of Consolidated Net Tangible Assets at the time of incurrence, and
such refinancing would cause the percentage of Consolidated Net Tangible Assets
restriction to be exceeded if calculated based on the Consolidated Net Tangible
Assets on the date of such refinancing, such percentage of Consolidated Net
Tangible Assets restriction shall not be deemed to be exceeded so long as the
principal amount of such Refinancing Indebtedness does not exceed the principal
amount of such Indebtedness being Refinanced, plus the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses (including accrued
and unpaid interest) incurred or payable in connection with such refinancing,
(iv) the amount of Indebtedness issued at a price that is less than the
principal amount thereof shall be equal to the amount of the liability in
respect thereof determined in accordance with GAAP and (v) the principal amount
of Indebtedness outstanding under any clause of Section 8.1 shall be determined
after giving effect to the application of proceeds of any such Indebtedness to
refinance any such other Indebtedness.  In addition, with respect to any
Indebtedness that was permitted to be incurred hereunder on the date of such
incurrence, any Increased Amount of such Indebtedness shall also be permitted
hereunder after the date of such incurrence.

 

Except as provided in the paragraph below, with respect to Indebtedness
denominated in a foreign currency, the amount of any Indebtedness outstanding as
of any date shall be:

 

i.                  the accreted value of the Indebtedness, in the case of any
Indebtedness issued with original issue discount;

 

ii.               the principal amount of the Indebtedness, in the case of any
other Indebtedness; and in respect of Indebtedness of another Person secured by
a Lien on the assets of the specified Person, the lesser of:  (A) the Fair
Market Value of such assets at the date of determination; and (B) the amount of
the Indebtedness of the other Person.

 

122

--------------------------------------------------------------------------------



 

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness denominated in a foreign currency, the
Dollar-equivalent principal amount of such Indebtedness incurred pursuant
thereto shall be calculated based on the relevant currency exchange rate in
effect on the date that such Indebtedness was incurred, in the case of term
Indebtedness, or first committed, in the case of revolving credit Indebtedness;
provided that (A) the Dollar-equivalent principal amount of any such
Indebtedness outstanding on the Closing Date shall be calculated based on the
relevant currency exchange rate in effect on the Closing Date, (B) if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
foreign currency (or in a different currency from such Indebtedness so being
incurred), and such refinancing would cause the applicable Dollar-denominated
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such refinancing, such Dollar-denominated restriction
shall be deemed not to have been exceeded so long as the principal amount of
such refinancing Indebtedness, calculated as described in the following
sentence, does not exceed (x) the outstanding or committed principal amount
(whichever is higher) of such Indebtedness being refinanced plus (y) the
aggregate amount of fees, underwriting discounts, premiums and other costs and
expenses incurred in connection with such refinancing and (C) the
Dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency and incurred pursuant to a Credit Facility (as such term is defined in
the TLB Credit Agreement as in effect on the Agreement Date) shall be calculated
based on the relevant currency exchange rate in effect on, at the Borrower’s
option, (I) the Closing Date, (II) any date on which any of the respective
commitments under such Credit Facility shall be reallocated between or among
facilities or subfacilities thereunder, or on which such rate is otherwise
calculated for any purpose thereunder or (III) the date of such incurrence.  The
principal amount of any Indebtedness incurred to refinance other Indebtedness,
if incurred in a different currency from the Indebtedness being refinanced,
shall be calculated based on the currency exchange rate applicable to the
currencies in which such respective Indebtedness is denominated that is in
effect on the date of such refinancing.

 

8.2                               Liens.  Neither Holdings nor any of its
Restricted Subsidiaries shall create, incur, assume or suffer to exist any Lien
of any kind on any of their respective properties or assets, whether now owned
or hereafter acquired, except for the following (collectively, “Permitted
Liens”):

 

(a)                                 Liens created pursuant to the Security
Documents;

 

(b)                                 Liens existing on, or provided for under
written arrangements existing on, the Closing Date and described on Schedule 8.2
or securing any Refinancing Indebtedness in respect of such Indebtedness so long
as the Lien securing such Refinancing Indebtedness is limited to all or part of
the same property or assets (plus improvements, accessions, proceeds or
dividends or distributions in respect thereof) that secured (or under such
written arrangements could secure) the original Indebtedness;

 

(c)                                  Liens granted pursuant to documentation
separate from any Security Document securing (i) Indebtedness permitted under
Section 8.1(c) or (ii) other Permitted Indebtedness of Holdings and any other
Obligor or Restricted Subsidiary incurred after the Closing Date in an aggregate
outstanding principal amount of all such secured Indebtedness under this
clause (ii) for Holdings and all such other Obligors and Restricted Subsidiaries
not to exceed at any time the greater of (x) $705,000,000 and (y) 7.5% of
Consolidated Net Tangible Assets at such time; provided that, (A) with respect
to any Liens under this clause (c), (I) no such Lien on any Collateral may be
senior or prior to the Agent’s Liens thereon and (II) such Liens on any
Collateral are subject to the terms of an Acceptable Intercreditor Agreement,
(B) no such Lien on any Collateral which is pari passu in priority with the
Agent’s Liens thereon may be granted if, after giving effect to the automatic
imposition of the Pari Passu Debt Reserves with respect to the Indebtedness
secured by such Lien, an Out-of-Formula Condition exists and (C) subject to
Section 1.3(l), no Default or Event of Default shall be continuing at the time
of the granting or imposition of such Lien or would result therefrom;

 

(d)                                 Liens in favor of an Obligor or a Restricted
Subsidiary; provided that such Liens on any Collateral are subject to an
intercreditor agreement reasonably satisfactory to the Agent;

 

(e)                                  Liens on and pledges of the assets or
Capital Stock of any Unrestricted Subsidiary securing any Indebtedness or other
obligations of such Unrestricted Subsidiary and Liens on the Capital Stock or
assets of Foreign Subsidiaries (other than the Canadian Obligors any assets of
which comprise any part of the Canadian Borrowing Base) securing Indebtedness
permitted under Section 8.1(l);

 

123

--------------------------------------------------------------------------------



 

(f)                                   Liens (i) for Taxes (other than those
described under clause (ii) below) not delinquent or statutory Liens for taxes,
the nonpayment of which in the aggregate would not reasonably be expected to
have a material adverse effect on Holdings and its Restricted Subsidiaries, or
which are being contested in good faith and by appropriate proceedings
diligently conducted, provided that adequate reserves with respect thereto are
maintained on the books of Holdings or any of the Restricted Subsidiaries, as
applicable, in accordance with GAAP or (ii) in the case of any Canadian Obligor,
securing claims for unpaid wages, vacation pay, workers’ compensation,
unemployment insurance, pension plan contributions, Unfunded Pension
Liabilities, employee or non-resident withholding tax source deductions,
unremitted goods and services, harmonized sales or sales taxes, realty taxes
(including utility charges and business taxes which are collectable like realty
taxes), customs duties or similar statutory obligations secured by a Lien on any
property; provided that such claims under this clause (ii) are not past due,
unless they are being contested in good faith and by appropriate proceedings
diligently conducted, provided that adequate reserves with respect thereto are
maintained on the books of such Canadian Obligor in accordance with GAAP;

 

(g)                                  statutory Liens of landlords and Liens of
carriers, warehousemen, mechanics, suppliers, materialmen, repairmen and other
like Persons and other Liens imposed by law incurred in the ordinary course of
business for sums not yet delinquent for a period of more than 60 days or being
contested in good faith and by appropriate proceedings diligently conducted,
provided that adequate reserves with respect thereto are maintained on the books
of Holdings or any of the Restricted Subsidiaries, as applicable, in accordance
with GAAP;

 

(h)                                 Liens incurred or deposits or pledges of
cash or Cash Equivalents made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security and other similar laws, or to secure the performance of bids, tenders,
contracts, statutory or regulatory obligations, surety and appeal bonds, bids,
leases, government or other contracts, performance and return-of-money bonds and
other similar obligations (in each case, exclusive of obligations for the
payment of borrowed money);

 

(i)                                     (i) mortgages, Liens, security
interests, restrictions, encumbrances or any other matters of record that have
been placed by any developer, landlord or other third party on real property
over which Holdings or any Subsidiary has easement rights or on any leased real
property and subordination or similar agreements relating thereto; and (ii) any
condemnation or eminent domain proceedings affecting any real property;

 

(j)                                    judgment Liens not giving rise to an
Event of Default so long as any appropriate legal proceedings which may have
been duly initiated for the review or appeal of such judgment shall not have
been finally terminated or the period within which such proceedings may be
initiated shall not have expired;

 

(k)                                 easements, rights-of-way, zoning
restrictions, utility agreements, covenants, restrictions and other similar
charges, encumbrances or title defects or leases or subleases granted to others,
in respect of real property not interfering in the aggregate in any material
respect with the ordinary conduct of the business of any Borrower or Restricted
Subsidiary;

 

(l)                                     any interest or title of a lessor under
any Capital Lease Obligation or operating lease;

 

(m)                             [intentionally omitted];

 

(n)                                 Liens securing Indebtedness incurred
pursuant to Section 8.1(d); provided, however, that any such Lien may not extend
to any other property owned by any Borrower or Restricted Subsidiary at the time
the Lien is incurred (other than assets and property affixed or appurtenant
thereto), and the Indebtedness (other than any interest thereon) secured by such
Lien may not be incurred more than 180 days after the later of the acquisition,
completion of construction, repair, improvement, addition or commencement of
full operation of the property subject to the Lien;

 

(o)                                 Liens securing reimbursement obligations
with respect to commercial letters of credit which encumber documents and other
property relating to such letters of credit and products and proceeds thereof;

 

124

--------------------------------------------------------------------------------



 

(p)                                 Liens securing Refinancing Indebtedness to
the extent such Liens are permitted in the definition of “Refinancing
Indebtedness”;

 

(q)                                 Liens encumbering deposits made to secure
obligations arising from statutory, regulatory, contractual, or warranty
requirements of an Obligor or Restricted Subsidiary, including rights of offset
and setoff;

 

(r)                                    Liens securing obligations under Hedge
Agreements entered into in the ordinary course of business and not for
speculative purposes;

 

(s)                                   customary Liens on assets of a Special
Purpose Vehicle arising in connection with a Securitization Transaction;

 

(t)                                    any interest or title of a lessor,
sublessor, licensee or licensor under any lease, sublease, sublicense or license
agreement not prohibited by this Agreement;

 

(u)                                 Liens attaching solely to cash earnest money
deposits in connection with any letter of intent or purchase agreement in
connection with an acquisition permitted under the terms of this Agreement;

 

(v)                                 Liens on cash set aside at the time of the
incurrence of any Indebtedness or government securities purchased with such
cash, in either case to the extent that such cash or government securities
prefund the payment of interest on such Indebtedness and are held in an escrow
account or similar arrangement to be applied for such purpose;

 

(w)                               Liens arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods entered
into in the ordinary course of business;

 

(x)                                 any encumbrance or restriction (including
put and call agreements or buy/sell arrangements) with respect to Capital Stock
of any joint venture or similar arrangement pursuant to any joint venture or
similar agreement;

 

(y)                                 Liens on insurance proceeds or unearned
premiums incurred in the ordinary course of business in connection with the
financing of insurance premiums;

 

(z)                                  Liens arising by operation of law in the
ordinary course of business;

 

(aa)                          Liens on property or assets under construction
(and related rights) in favor of a contractor or developer or arising from
progress or partial payments by a third party relating to such property or
assets;

 

(bb)                          Liens relating to pooled deposit or sweep accounts
to permit satisfaction of overdraft, cash pooling or similar obligations
incurred in the ordinary course of business;

 

(cc)                            licenses, sublicenses, leases, subleases or
other rights granted to other Persons not materially interfering with the
conduct of the business of the Borrowers and the Restricted Subsidiaries taken
as a whole or the Agent’s rights with respect to the Collateral;

 

(dd)                          Liens (i) on inventory or goods and proceeds
securing the obligations in respect of bankers’ acceptances issued or created to
facilitate the purchase, shipment or storage of such inventory or other goods of
the Company or any Subsidiary in the ordinary course of its business, (ii) that
are contractual rights of setoff, (iii) relating to purchase orders and other
agreements entered into with customers or suppliers of Holdings or any
Subsidiary in the ordinary course of business, to the extent not securing
Indebtedness under Section 8.1(d), (iv) in favor of a banking institution
encumbering deposits (including the right of setoff) held by such banking
institution incurred in the ordinary course of business or which are within the
general parameters customary in the banking industry or (v) in favor of customs
and revenue authorities arising as a matter of law to secure the payment of
customs duties in connection with the importation of goods in the ordinary
course of business;

 

125

--------------------------------------------------------------------------------



 

(ee)                            Liens arising from precautionary UCC filings or
PPSA filings regarding a “true sale” to a Special Purpose Vehicle pursuant to a
Securitization Transaction or “true” operating leases or the bailment or
consignment of goods to any Obligor or any Subsidiary, to the extent such lease,
bailment or consignment is not otherwise in violation of this Agreement;

 

(ff)                              Liens existing on property or assets of a
Person at the time such Person becomes a Restricted Subsidiary (or at the time
an Obligor or a Restricted Subsidiary acquires such property or assets,
including any acquisition by means of a merger, amalgamation or consolidation
with or into an Obligor or any Restricted Subsidiary) or securing Permitted
Indebtedness assumed or incurred in connection with an acquisition permitted
under the terms of this Agreement; provided, that such Liens do not extend to
any property or assets other than such acquired property or assets (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof);

 

(gg)                            Liens on any Like-Kind Exchange Account and any
Replacement Property that is acquired in a Like-Kind Exchange, in each case
granted pursuant to and in connection with a Like-Kind Exchange in favor of any
applicable Qualified Intermediary to facilitate such Like-Kind Exchange;

 

(hh)                          Liens securing Indebtedness of any Subsidiary that
is not an Obligor pursuant to Section 8.1(w);

 

(ii)                                  Liens incurred by any Borrower or
Restricted Subsidiary; provided that at the time any such Lien is incurred, the
obligations secured by such Lien, when added to all other obligations secured by
Liens incurred pursuant to this clause (ii), do not exceed at any time the
greater of (i) $705,000,000 and (ii) 7.5% of Consolidated Net Tangible Assets at
such time; provided that, (x) with respect to any Liens under this clause (ii),
(A) no such Lien on any Collateral may be senior or prior to the Agent’s Liens
thereon and (B) such Liens on any Collateral are subject to the terms of an
Acceptable Intercreditor Agreement, (y) no such Lien on any Collateral
comprising any Rental Equipment, Merchandise and Consumables Inventory, any
proceeds of any of the foregoing, any Material Accounts into which any such
proceeds are deposited, any books or records related to any of the foregoing, or
any other assets related to any of the foregoing which is pari passu in priority
with the Agent’s Liens thereon may be granted if, after giving effect to the
automatic imposition of the Pari Passu Debt Reserves with respect to the
Indebtedness secured by such Lien, an Out-of-Formula Condition exists and
(z) subject to Section 1.3(l), no Default or Event of Default shall be
continuing at the time of the granting or imposition of such Lien or would
result therefrom; and

 

(jj)                                Liens on the proceeds of Indebtedness or
other amounts held in favor of the lenders or holders of such Indebtedness and
their agents or representatives pending the application of such proceeds to a
Permitted Acquisition or other Investment permitted hereunder or any discharge,
redemption, defeasance or refinancing.

 

For purposes of determining compliance with this Section 8.2, (i) a Lien need
not be incurred solely by reference to one category of Permitted Liens but may
be incurred under any combination of such categories (including in part under
one such category and in part under any other such category) and (ii) in the
event that a Lien (or any portion thereof) meets the criteria of one or more of
such categories of Permitted Liens, the Borrowers’ Agent shall, in its sole
discretion, classify or reclassify such Lien (or any portion thereof) in any
manner that complies with the definition of “Permitted Liens”.  In addition,
with respect to any Lien securing Indebtedness that was permitted to secure such
Indebtedness at the time of the incurrence of such Indebtedness, such Lien shall
also be permitted to secure any Increased Amount of such Indebtedness.

 

8.3                               [Intentionally omitted].

 

8.4                               Distributions; Restricted Investments. 
Neither Holdings nor any of its Restricted Subsidiaries shall (a) directly or
indirectly declare or make, or incur any liability to make, any Distribution,
except Permitted Distributions, or (b) make any Investment, except Permitted
Investments.

 

126

--------------------------------------------------------------------------------



 

8.5                               Mergers, Consolidations or Sales.  Neither
Holdings nor any of the Restricted Subsidiaries shall merge into, or consolidate
or amalgamate with, any other Person or permit any other Person to merge into or
consolidate or amalgamate with it, or consummate any Asset Disposition, or wind
up, liquidate or dissolve, except:

 

(a)                                 transfers of condemned or expropriated
property to the applicable Governmental Authority or agency that has condemned
or expropriated the same (whether by deed in lieu of condemnation or otherwise),
and transfers of properties that have been subject to a casualty to the
applicable insurer of such property or its designee as part of an insurance
settlement;

 

(b)

 

(i)                                     any Obligor or any Restricted Subsidiary
may be merged, consolidated or amalgamated with or into (x) (1) in the case of a
Secured Obligor, any other Secured Obligor that is domiciled and is resident in
the same country as such Secured Obligor, or any Secured Obligor that is a U.S.
Obligor or (2) otherwise, any Obligor, (y) any other Person that is domiciled
and is resident in the same country as such Obligor or Restricted Subsidiary or
(z) any other Person if the Person formed by or surviving such merger,
consolidation or amalgamation is domiciled and is resident in the same country
as such Obligor or Restricted Subsidiary; provided, that (A) if Holdings is
involved in such merger, consolidation or amalgamation, the continuing or
surviving Person shall be Holdings, (B) if the Company is involved in such
merger, consolidation or amalgamation, the continuing or surviving Person shall
be (I) the Company or (II) a Person organized or existing under the laws of the
United States, any state thereof, or the District of Columbia, and such Person
expressly assumes all of the obligations of the Company under this Agreement and
the other Loan Documents pursuant to a supplement or joinder to the Loan
Documents in a form reasonably satisfactory to the Agent, and (C) in the case of
such a merger, consolidation or amalgamation involving an Obligor, the
continuing or surviving Person shall be an Obligor and (except to the extent
such continuing or surviving Person is Holdings) a Wholly Owned Subsidiary of
the Company (and, to the extent such continuing or surviving Person was not an
Obligor prior to such merger, consolidation or amalgamation, it shall expressly
assume all obligations as an Obligor under the Loan Documents pursuant to
documentation reasonably satisfactory to the Agent);

 

(ii)                                  any Obligor or any Restricted Subsidiary
of an Obligor (in either case, other than Holdings and the Company) may be
liquidated, wound up or dissolved, or all or any part of its business, property
or assets may be conveyed, sold, leased, transferred or otherwise disposed of,
in one transaction or a series of transactions, to its direct parent Obligor
(but in no case, to Holdings);

 

(iii)                               any Restricted Subsidiary that is not an
Obligor may be merged or amalgamated with or into any other Restricted
Subsidiary that is not an Obligor, or be liquidated, wound up or dissolved, or
all or any part of its business, property or assets may be conveyed, sold,
leased, transferred or otherwise disposed of, in one transaction or a series of
transactions, to any other Restricted Subsidiary that is not an Obligor; and

 

(iv)                              any Excluded Subsidiary may be liquidated,
wound up or dissolved;

 

(c)                                  Asset Dispositions of any Non-Core
Business; and

 

(d)                                 Asset Dispositions not otherwise permitted
by this Section 8.5 so long as (i) after giving effect thereto the Payment
Conditions are satisfied, (ii)(x) the transferor receives consideration
(including by way of relief from, or by any other Person assuming responsibility
for, any liabilities, contingent or otherwise) at the time of such Asset
Disposition at least equal to the Fair Market Value of the shares or assets sold
or otherwise disposed of and (y) such Asset Disposition is for consideration at
least 75% of which consists of cash or Cash Equivalents; provided, however, that
this limitation shall not apply to any Asset Disposition in which the cash or
Cash Equivalent portion of the consideration received therefrom, determined in
accordance with the foregoing clause (x), is equal to or greater than what the
after-tax proceeds would have been had such Asset Disposition complied with the
aforementioned 75% limitation, and (iii) before and after giving effect thereto,
no Event of Default has occurred and is continuing;

 

127

--------------------------------------------------------------------------------



 

provided that in the case of any Asset Disposition of Collateral having a Fair
Market Value exceeding (A) $275,000,000 or (B) if after giving effect to such
Asset Disposition on a pro forma basis Specified Availability is at least
$1,000,000,000, $500,000,000, the Agent shall have received an updated Borrowing
Base Certificate giving effect to such Asset Disposition on a pro forma basis.

 

(e)                                  For the purposes of Section 8.5(d), the
following are deemed to be cash:  (i) the assumption of Indebtedness of the
Company or any Restricted Subsidiary to the extent the Company or such
Restricted Subsidiary is released from all liability on payment of the principal
amount of such Indebtedness in connection with such Asset Disposition,
(ii) Indebtedness of any Restricted Subsidiary that is no longer a Restricted
Subsidiary as a result of such Asset Disposition to the extent that the Company
and each other Restricted Subsidiary are released in full from any guarantee of
payment of the principal amount of such Indebtedness in connection with such
Asset Disposition, (iii) securities, notes or other obligations received by the
Company or any Restricted Subsidiary from the transferee that are converted by
the Company or such Restricted Subsidiary into cash within 180 days,
(iv) consideration consisting of Indebtedness of the Company or any Restricted
Subsidiary (provided that such Indebtedness is not expressly subordinated in
right of payment to the Obligations), (v) properties or assets that are used or
useful in the business of the Company and the Restricted Subsidiaries conducted
at such time or in businesses reasonably related thereto or Capital Stock of a
Person, the principal portion of whose assets consist of such property or assets
or (vi) any Designated Non-cash Consideration received by the Company or any of
the Restricted Subsidiaries in an Asset Disposition; provided, however, that the
aggregate Fair Market Value of all Designated Non-cash Consideration received
and treated as cash pursuant to this clause is not to exceed, at any time, an
aggregate amount outstanding equal to the greater of (x) $280,000,000 and (y) 3%
of Consolidated Net Tangible Assets as of the date of the applicable Asset
Disposition, without giving effect to changes in value subsequent to the receipt
of such Designated Non-cash Consideration.

 

8.6                               Prepayments of Indebtedness.  Neither Holdings
nor any of its Restricted Subsidiaries shall prepay, redeem, purchase, defease
or otherwise satisfy prior to the scheduled maturity thereof in any manner, or
make any payment in violation of any subordination terms of, any Indebtedness,
except the payment, prepayment, redemption, purchase, defeasance or other
satisfaction of (a) Loans in accordance with the terms of this Agreement,
(b) any Indebtedness ranking pari passu with the Loans, (c) any Indebtedness
payable to any Borrower, (d) regularly scheduled repayments or redemptions of
Permitted Indebtedness or any mandatory offers to repay, prepay, redeem or
purchase Permitted Indebtedness (subject to clause (f) below), (e) any
obligations in respect of any Securitization Transactions, (f) any Permitted
Indebtedness in connection with any refinancing or replacement thereof with any
Refinancing Indebtedness thereof, (g) any Permitted Indebtedness required as a
result of any sale, lease, transfer or other disposition of any property
securing such Permitted Indebtedness to the extent that such security is
permitted under this Agreement (and if such property constitutes Collateral, the
Lien thereon securing such Permitted Indebtedness is senior to the Agent’s Lien
thereon) and such payment, prepayment, redemption, purchase, defeasance or other
satisfaction is permitted under the terms of any intercreditor or subordination
provisions with respect thereto, (h) Indebtedness by any Special Purpose Vehicle
to a Canadian Obligor arising from the purchase of equipment, leases,
agreements, accounts or receivables by such Special Purpose Vehicle from such
Canadian Obligor, (i) any Indebtedness so long as at such time, (x) both before
and after giving effect to such payment, prepayment, redemption, purchase,
defeasance or other satisfaction thereof, no Specified Default has occurred and
is continuing and (y) after giving pro forma effect thereto, the Payment
Conditions shall have been satisfied, (j) any Subordinated Indebtedness by
exchange for, or out of the net cash proceeds of, a substantially concurrent
issue and sale of Indebtedness (other than Indebtedness under this Agreement) of
Holdings or any Borrower which does not have a shorter maturity than the
Subordinated Indebtedness being refinanced (or if shorter, the Loans extended
hereunder), and (k) any purchase or redemption of any Subordinated Indebtedness
of Holdings, the Company or any Restricted Subsidiary required pursuant to the
terms thereof as a result of a Change of Control or an asset disposition, so
long as at such time no Default or Event of Default shall have occurred and be
continuing (or would result therefrom).

 

8.7                               Transactions with Affiliates.  Holdings will
not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, enter into any transaction or series of related transactions
(including the sale, transfer, disposition, purchase, exchange or lease of
assets, property or services) with, or for the benefit of, any of its Affiliates
involving aggregate consideration in excess of $50,000,000, unless such
transaction is on terms that are not materially less favorable to Holdings or
such Restricted Subsidiary, as the case may be, than those which could

 

128

--------------------------------------------------------------------------------



 

have been obtained in a comparable transaction at such time from Persons who are
not Affiliates of Holdings, except that this Section 8.7 shall not prohibit:

 

(a)                                 transactions with or among Obligors and the
Restricted Subsidiaries;

 

(b)                                 transactions in the ordinary course of
business, or approved by a majority of the board of directors of Holdings,
between an Obligor or any Restricted Subsidiary and any Affiliate of the Company
that is a joint venture or similar entity;

 

(c)                                  (i) customary directors’ fees,
indemnification and similar arrangements, consulting fees, employee salaries,
bonuses or employment agreements, collective bargaining agreements, compensation
or employee benefit arrangements and incentive arrangements with any officer,
director or employee of an Obligor or any Restricted Subsidiary entered into in
the ordinary course of business and (ii) any transaction with an officer or
director in the ordinary course of business not involving more than $1,000,000
in any one year;

 

(d)                                 Distributions or Investments made in
compliance with Section 8.4;

 

(e)                                  loans and advances to officers, directors
and employees of an Obligor or any Restricted Subsidiary for travel,
entertainment, moving and other relocation expenses, in each case made in the
ordinary course of business;

 

(f)                                   transactions pursuant to agreements in
effect on the Closing Date;

 

(g)                                  any sale, conveyance or other transfer of
assets transferred in a Securitization Transaction to a Special Purpose Vehicle;

 

(h)                                 transactions with customers, clients,
suppliers, licensees, licensors, joint venture partners, joint ventures,
including their members or partners, or purchasers or sellers of goods or
services, in each case in the ordinary course of business, including pursuant to
joint venture agreements, and otherwise in compliance with the terms of this
Agreement which are, in the aggregate (taking into account all the costs and
benefits associated with such transactions), materially no less favorable to the
applicable Obligor or Restricted Subsidiary than those that would have been
obtained in a comparable transaction by such Obligor or Restricted Subsidiary
with an unrelated person or entity, in the good faith determination of Holdings’
board of directors or its senior management, or are on terms at least as
favorable as might reasonably have been obtained at such time from an
unaffiliated party;

 

(i)                                     any purchase by Holdings or its
Subsidiaries of the Capital Stock of any Wholly Owned Subsidiary; provided that
such Capital Stock shall be pledged to the Agent on behalf of the Secured
Parties to the extent required by this Agreement or the Security Documents;

 

(j)                                    any issuance or sale of Capital Stock
(other than Disqualified Stock) of the Company or any capital contribution to
the Company; and

 

(k)                                 transactions in which Holdings or a
Restricted Subsidiary, as the case may be, delivers to the Agent a letter from
an accounting, appraisal or investment banking firm of national standing stating
that the financial terms of such transaction either (i) are fair to Holdings or
such Restricted Subsidiary, as applicable, from a financial point of view (or
words of similar import) or (ii) are not materially less favorable to Holdings
or such Restricted Subsidiary, as the case may be, than those which could have
been obtained in a comparable transaction at such time from Persons who are not
Affiliates of Holdings.

 

8.8                               Restrictive Agreements.  Neither Holdings nor
any of its Restricted Subsidiaries shall enter into, incur or permit to exist
any agreement or other arrangement that imposes any restriction or prohibition
on the ability of a Restricted Subsidiary to (i) pay dividends or other
Distributions with respect to any of its equity interests, (ii) make or repay
loans or advances to the Company or any Restricted Subsidiary or (iii) guarantee
Indebtedness of the Company or any Restricted Subsidiary; provided that the
foregoing shall not apply to (a) restrictions and conditions imposed by law, any
applicable rule, regulation or order or by any Loan Document, (b) an agreement

 

129

--------------------------------------------------------------------------------



 

entered into for the sale or disposition of Capital Stock or any assets of a
Restricted Subsidiary or an agreement entered into for the sale of specified
assets (in either case, so long as such encumbrance or restriction, by its
terms, terminates on the earlier of the termination of such agreement or the
consummation of such agreement and so long as such restriction applies only to
the Capital Stock or assets to be sold), (c) restrictions and conditions imposed
on any Foreign Subsidiary by the terms of any Indebtedness of such Foreign
Subsidiary permitted to be incurred hereunder, (d) any agreement or other
instrument of a Person, or relating to Indebtedness or Capital Stock of a
Person, which Person is acquired by or merged or consolidated with the Company
or any Restricted Subsidiary, or which agreement or instrument is assumed by the
Company or any Restricted Subsidiary in connection with an acquisition of assets
from such Person, as in existence at the time of such acquisition (but not
created in contemplation thereof), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person, or the property or assets of the Person, so acquired,
(e) restrictions and conditions contained in joint venture agreements and other
similar agreements entered into in the ordinary course of business, so long as
such restrictions and conditions apply only to the interests in the respective
joint venture, similar entity formed thereunder or any special purpose
entity, the assets of which are comprised primarily of ownership interests in
joint ventures and assets related thereto, (f) restrictions and conditions
existing on the Closing Date contained in any agreement governing Existing
Public Debt or listed on Schedule 8.1 (other than any capital leases, agreements
relating to letters of credit or the intercompany note described on such
schedule) and any Refinancing Indebtedness in respect thereof, (g) restrictions
under any Incremental Commitments, Incremental ABL Term Loans or Credit Facility
and any Refinancing Indebtedness in respect thereof, (h) customary restrictions
and conditions contained in any agreement governing any Permitted Indebtedness
not referred to in the foregoing clauses (f) and (g) incurred after the
Agreement Date if such restrictions and conditions contained in any such
agreement taken as a whole are not materially less favorable to the Lenders than
such restrictions and conditions contained in Existing Public Debt or agreements
listed on Schedule 8.1 (other than any capital leases, agreements relating to
letters of credit or the intercompany note described on such schedule) as in
effect on the Closing Date (as determined in good faith by the Company),
(i) customary restrictions on transfers of property subject to a Lien permitted
under this Agreement, (j) restrictions in agreements representing Permitted
Indebtedness of a Restricted Subsidiary that is not an Obligor,
(k) (i) customary non-assignment provisions of any contract or any lease
governing a leasehold interest of the Company or any Restricted Subsidiary and
(ii) pursuant to customary provisions restricting dispositions of real property
interests set forth in any reciprocal easement agreements of the Company or any
Restricted Subsidiary, (l) any agreement entered into with respect to a Special
Purpose Vehicle in connection with a Securitization Transaction, containing
customary restrictions required by the institutional sponsor or arranger of such
Securitization Transaction in similar types of documents relating to the
purchase of similar assets in connection with the financing thereof, (m)(i) on
cash or other deposits or net worth imposed by customers or suppliers under
agreements entered into in the ordinary course of business, (ii) that arises or
is agreed to in the ordinary course of business and does not detract from the
value of property or assets of the Company or any Restricted Subsidiary in any
manner material to the Company or such Restricted Subsidiary or adversely affect
the ability of the Company to make interest and principal payments with respect
to the Loans or (iii) pursuant to Hedge Agreements, (n) an agreement or
instrument relating to any Indebtedness permitted to be incurred hereunder
(i) if the encumbrances and restrictions contained in any such agreement or
instrument taken as a whole are not materially less favorable to the Lenders
than the encumbrances and restrictions contained in instruments governing
Indebtedness as in effect on the Agreement Date (as determined in good faith by
the Company), or (ii) if such encumbrance or restriction is not materially less
favorable, taken as a whole, to the Lenders than is customary in comparable
financings (as determined in good faith by the Company) and either (x) the
Company determines in good faith that such encumbrance or restriction will not
materially affect the Company’s ability to make principal or interest payments
on the Loans or (y) such encumbrance or restriction applies only if a default
occurs in respect of a payment or financial covenant relating to such
Indebtedness, (o) Purchase Money Obligations with respect to property or assets
acquired in the ordinary course of business that impose encumbrances or
restrictions on the property or assets so acquired and (p) restrictions and
conditions in any agreement that amends, extends, refinances, renews or replaces
any agreement described in the foregoing clauses, provided that such
restrictions and conditions of any such agreement are, in the good faith
judgment of Holdings or the Company, not materially less favorable, taken as a
whole, to the Lenders than the corresponding restrictions and conditions under
or pursuant to the agreement amended, extended, refinanced, renewed or replaced.

 

8.9                               Fixed Charge Coverage Ratio.  In the event
that Specified Availability at any time is less than 10% of the Maximum Revolver
Amount (any such event being a “Covenant Trigger”), then, as of the date of such
Covenant Trigger (each such date, a “Covenant Trigger Date”) and thereafter
until the date on which Specified

 

130

--------------------------------------------------------------------------------



 

Availability shall have been (a) at least equal to 10% of the Maximum Revolver
Amount for 20 consecutive calendar days or (b) at least equal to 15% of the
Maximum Revolver Amount for five consecutive calendar days (each such period
commencing on a Covenant Trigger Date and ending on such date, a “Covenant
Trigger Period”), and during any Covenant Trigger Period thereafter, the
Borrowers will not permit the Fixed Charge Coverage Ratio, measured on a pro
forma basis as of the last day of the most recently ended Fiscal Quarter for
which financial statements were required to have been delivered in accordance
with Section 7.2, and for the period of four Fiscal Quarters then ending, to be
less than 1.0 to 1.0.

 

ARTICLE IX

 

CONDITIONS OF LENDING

 

9.1                               Conditions Precedent to Effectiveness of
Agreement and Making of Loans on the Closing Date.  The effectiveness of this
Agreement, the obligation of the Lenders to make any Loans on the Closing Date,
and the obligation of the Agent to cause the applicable Letter of Credit Issuer
to issue any Letter of Credit on the Closing Date, are subject to the
satisfaction (or waiver in writing by the Agent and the Arrangers) of the
following conditions precedent:

 

(a)                                 This Agreement, the U.S. Security Agreement,
the U.S. Guarantee Agreement, the U.S. Intellectual Property Security Agreement
Supplement, the Canadian Deed of Hypothec Confirmation, the Canadian Security
Agreement, the Canadian Guarantee Agreement, the Deed of Hypothec Amendment, the
Perfection Certificate and the Fee Letter among the Agent, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Holdings and the Borrowers shall have been
executed by each party thereto.

 

(b)                                 Since December 31, 2018, there shall not
have occurred a Material Adverse Effect.

 

(c)                                  The Agent and the Lenders shall have
received (i) customary opinions of counsel for the Obligors (including Canadian
counsel to the Canadian Obligors) reasonably satisfactory to the Agent; (ii) a
copy of the certificate or articles of incorporation/amalgamation/amendment or
memoranda of association (or similar Charter Documents, including all amendments
thereto to the extent such amendments are in full force and effect) of each
Obligor, certified as of a recent date by the Secretary of State of the state of
its organization or other Governmental Authority (to the extent applicable), and
a certificate as to the good standing or status, to the extent applicable, of
each Obligor as of a recent date, from such Secretary of State or other
Governmental Authority; (iii) a certificate of the Secretary or Assistant
Secretary or other officer of each Obligor dated the Closing Date and certifying
(1) that attached thereto is a true and complete copy of the by-laws (or similar
Charter Documents) of such Obligor as in effect on the Closing Date and at all
times since a date prior to the date of the resolutions described in
clause (2) below, (2) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors (or the equivalent governing
body) of such Obligor authorizing the execution, delivery and performance of the
Loan Documents to which such Person is a party and, in the case of the
Borrowers, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (3) that the
certificate or articles of incorporation/amalgamation/amendment or memoranda of
association/statuts (or similar Charter Documents) of such Obligor have not been
amended since the date of the last amendment thereto provided to the Agent and
the Lenders, (4) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Obligor and (5) in the case of each French Borrower,
as to (I) a true, accurate and complete copy of a certificat de non-faillite
dated no earlier than 15 days prior to the Closing Date and (II) a true,
accurate and complete copy of a Kbis extract dated no earlier than 15 days prior
to the Closing Date; and (iv) a certificate of another officer as to the
incumbency and specimen signature of the Secretary or Assistant Secretary or
other officer executing the certificate pursuant to clause (iii) above.

 

(d)                                 (i) The Agent on behalf of the Secured
Parties shall have been granted a first priority (subject to Permitted Priority
Liens) and perfected security interest in the Collateral pursuant to the
applicable Loan Documents; and (ii) the Agent shall have received the following:

 

(A)                               to the extent not received prior to the
Closing Date pursuant to the Original Loan Agreement or the Existing Loan
Agreement, certificates representing the equity interests

 

131

--------------------------------------------------------------------------------



 

(to the extent certificated and required to be pledged under the Loan Documents)
listed on Schedule 7 to the Perfection Certificate held by any Secured Obligor
accompanied by undated stock powers executed in blank and instruments listed on
Schedule 8 to the Perfection Certificate held by any Secured Obligor, indorsed
in blank,

 

(B)                               to the extent not received and filed prior to
the Closing Date pursuant to the Original Loan Agreement or the Existing Loan
Agreement, proper financing statements in form appropriate for filing under the
UCC and the PPSA of all jurisdictions that the Agent may deem necessary or
desirable in order to perfect and protect the first priority liens and security
interests created under the Security Documents, covering the Collateral
described in the Security Documents, and

 

(C)                               completed requests for information, dated on
or before the Closing Date, listing all effective financing statements filed in
the jurisdictions referred to in clause (B) above that name any Obligor as
debtor, together with copies of such other financing statements.

 

(e)                                  The Borrowers shall have paid (i) all fees
required to be paid and payable by the Obligors on the Closing Date under the
Fee Letters, (ii) reasonable and documented, out-of-pocket expenses of the Agent
and the Attorney Costs incurred in connection with any of the Loan Documents and
the transactions contemplated thereby to the extent invoiced at least
three Business Days prior to the Closing Date and payable by the Obligors,
(iii) all unpaid interest and fees accrued under the Existing Loan Agreement as
of (and including) the Closing Date pursuant to Section 1.10(d), (iv) any
amounts payable under Section 5.4 of the Existing Loan Agreement as required
pursuant to Section 1.10(c) hereof and (v) any amounts payable under Section 5.4
as required pursuant to Section 1.10(e) or (f).

 

(f)                                   To the extent not received prior to the
Closing Date pursuant to the Existing Loan Agreement, the Agent shall have
received evidence of all coverage and endorsements with respect to insurance
required by this Agreement relating to the Collateral, including the
requirements set forth in Section 7.10.

 

(g)                                  The Agent and the Lenders shall have
received a Borrowing Base Certificate prepared as of the last Business Day of
the calendar month ended December 31, 2018.

 

(h)                                 The Agent shall have received a certificate,
dated the Closing Date and signed by a Responsible Officer of the Company,
confirming compliance with the conditions precedent set forth in this
Section 9.1.

 

(i)                                     The Agent shall have received the
financial statements referred to in Section 6.5(a).

 

(j)                                    The Agent shall have received a
certificate, in substantially the form of Exhibit G, attesting to the Solvency
of Holdings and its Subsidiaries, taken as a whole, after giving effect to the
Transaction, from Holdings’ Chief Financial Officer.

 

(k)                                 (i) Upon the reasonable request of any
Lender made at least 10 days prior to the Agreement Date, Holdings and the
Borrowers shall have provided to such Lender the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Act, in each case at
least three days prior to the Agreement Date, and (ii) at least three days prior
to the Agreement Date, any Borrower that qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation shall deliver, to each Lender that so
requests in writing, at least 10 days prior to the Agreement Date, a Beneficial
Ownership Certification in relation to such Borrower.

 

(l)                                     The Combined Availability as of the
Closing Date (after giving effect to the consummation of the Transactions,
including the amendment and restatement of the Existing Loan Agreement in the
form hereof) shall not be less than $1,000,000,000.

 

132

--------------------------------------------------------------------------------



 

(m)                             The TEG Letter, dated the Closing Date, as
required by Section 3.1(c) (Effective Global Rate in relation to any French
Borrower), shall have been executed by the Agent and countersigned by the
applicable French Borrower.

 

Execution and delivery to the Agent by a Lender of a counterpart of this
Agreement shall be deemed confirmation by such Lender that (i) all conditions
precedent in this Section 9.1 have been fulfilled to the satisfaction of such
Lender, (ii) the decision of such Lender to execute and deliver to the Agent an
executed counterpart of this Agreement was made by such Lender independently and
without reliance on the Agent or any other Lender as to the satisfaction of any
condition precedent set forth in this Section 9.1, and (iii) all documents sent
to such Lender for approval, consent, or satisfaction were acceptable to such
Lender.

 

9.2                               Conditions Precedent to Each Loan.  Subject to
Section 1.3(l) with respect to Incremental ABL Term Loans the proceeds of which
are being used to finance a Limited Condition Acquisition, the obligation of
applicable Lenders to make each Loan, including Loans on the Closing Date, and
the obligation of the Agent to cause the applicable Letter of Credit Issuer to
issue any Letter of Credit shall be subject to the further conditions precedent
that on and as of the date of any such extension of credit:

 

(a)                                 The following statements shall be true, and
the acceptance by the applicable Borrowers of any extension of credit shall be
deemed to be a statement to the effect set forth in clauses (i) and (ii) with
the same effect as the delivery to the Agent and the Lenders of a certificate
signed by a Responsible Officer, dated the date of such extension of credit,
stating that:

 

(i)                                     The representations and warranties
contained in this Agreement and the other Loan Documents are correct in all
material respects (and any representation and warranty that is qualified as to
materiality or Material Adverse Effect is correct in all respects) on and as of
the date of such extension of credit as though made on and as of such date,
other than any such representation or warranty which relates to a specified
prior date and except to the extent the Agent and the Lenders have been notified
in writing by the Borrowers that any representation or warranty is not correct
in all material respects (or that any representation and warranty that is
qualified as to materiality or Material Adverse Effect is not correct in all
respects) and the Required Lenders have explicitly waived in writing compliance
with such representation or warranty;

 

(ii)                                  No Default or Event of Default has
occurred and is continuing, or would result from such extension of credit; and

 

(iii)                               The Borrowing or issuance of the Letter of
Credit is in compliance with the provisions of Article II.

 

(b)                                 No such Borrowing or issuance of the Letter
of Credit shall exceed U.S. Availability or Canadian Availability, as
applicable.

 

Notwithstanding anything to the contrary, the foregoing conditions precedent in
this Section 9.2 are not conditions to any Lender participating in or
reimbursing the applicable Bank or the Agent for such Lender’s Pro Rata Share of
any applicable Swingline Loan or Agent Advance made in accordance with the
provisions of Sections 2.3 or Section 2.2(b), as applicable.

 

ARTICLE X

 

DEFAULT; REMEDIES

 

10.1                        Events of Default.  It shall constitute an event of
default (“Event of Default”) if any one or more of the following shall occur for
any reason:

 

(a)                                 any failure by any of the Borrowers to pay: 
(i) the principal of any of the Loans when due, whether upon demand or
otherwise, or the reimbursement of any Letter of Credit issued pursuant to this
Agreement when the same is due and payable; or (ii) any interest, fee or other
amount owing hereunder or under any

 

133

--------------------------------------------------------------------------------



 

of the other Loan Documents within five Business Days after the due date
therefor, whether upon demand or otherwise;

 

(b)                                 any representation or warranty made or
deemed made by Holdings, any Borrower or any Guarantor in this Agreement or by
any Obligor in any of the other Loan Documents or any certificate furnished by
any Obligor at any time to the Agent shall prove to be untrue in any material
respect as of the date on which made, deemed made, or furnished; provided that
if any such representation or warranty is capable of being cured, no Event of
Default shall occur hereunder if such misrepresentation or breach of warranty is
cured within 30 days after a Responsible Officer of the Company shall have
discovered or should have discovered such misrepresentation or breach of
warranty;

 

(c)                                  (i) any default shall occur in the
observance or performance of any of the covenants and agreements contained in
any of Section 7.3(b), 7.6 (with respect to maintenance of legal existence of
the Company), 7.12, or 7.20(b), or Article VIII of this Agreement; (ii) any
default shall occur in the observance or performance of any of the covenants and
agreements contained in any of Section 7.4 or 7.17 of this Agreement, and such
default shall continue for five Business Days or more; or (iii) any other
default shall occur in the observance or performance of any of the other
covenants or agreements contained in any other Section of this Agreement or any
other Loan Document, and such default shall continue for 30 days or more after
notice thereof to the Borrowers by the Agent or the Required Lenders (or, in the
case of Section 7.18 or 7.19, such default shall continue for 30 days or more
after the earlier of (x) notice thereof to the Borrowers by the Agent or the
Required Lenders and (y) any Obligor having knowledge of such default);

 

(d)                                 (i) any payment default shall occur with
respect to any payment of principal of or interest on any Indebtedness of
Holdings, any Borrower or any Significant Subsidiary, in each case (excluding
the Loans and any Indebtedness owed to any Borrower or any other Obligor) in
excess of $200,000,000 and such default shall continue beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created, (ii) any default shall occur with respect to the
observance or performance by Holdings, any Borrower or any Significant
Subsidiary of any other agreement relating to any Indebtedness of Holdings, such
Borrower or such Significant Subsidiary (excluding Indebtedness hereunder)
referred to in clause (i) above or contained in any instrument or agreement
evidencing, securing or relating thereto (other than a failure to provide notice
of a default or an event of default under such instrument or agreement or
default in the observance of or compliance with any financial maintenance
covenant), or any other event shall occur or condition exist, the effect of
which default or other event or condition is to cause, or to permit the holder
or holders of such Indebtedness (or a trustee or agent on behalf of such holder
or holders) to cause, with the giving of notice or lapse of time if required,
such Indebtedness to become due prior to its stated maturity (an “Acceleration”)
and such time shall have lapsed and, if any notice (a “Default Notice”) shall be
required to commence a grace period or declare the occurrence of an event of
default before notice of Acceleration may be delivered, such Default Notice
shall have been given and (in the case of the preceding clause (i) or this
clause (ii)) such default, event or condition shall not have been remedied or
waived by or on behalf of such holder or holders (provided that this
clause (ii) shall not apply to (x) secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder, or (y) any
termination event or similar event pursuant to the terms of any interest rate
Hedge Agreement) or (iii) there shall have been an Acceleration of any
Indebtedness (excluding Indebtedness hereunder) referred to in clause (i) above
and, if the Agent has not yet commenced the exercise of remedies under the Loan
Documents, such Acceleration shall not have been rescinded;

 

(e)                                  Holdings, any Borrower or any Significant
Subsidiary shall (i) file a voluntary petition in bankruptcy or file a voluntary
petition, proposal, notice of intention to file a proposal or an answer or
otherwise commence any action or proceeding seeking reorganization, arrangement
or readjustment of its debts or for any other relief under the federal
Bankruptcy Code, the BIA, the CCAA or under any other bankruptcy or insolvency
act or law, state, provincial, federal or foreign, now or hereafter existing, or
consent to, approve of, or acquiesce in, any such petition, action or
proceeding; (ii) apply for or acquiesce in the appointment of a receiver,
interim receiver, assignee, liquidator, sequestrator, custodian, monitor,
trustee or similar officer for it or for all or any part of its property;
(iii) make an assignment for the benefit of creditors; (iv) be unable generally
to pay its debts as they become due; or (v) in the case of a French Borrower,
become the subject of an insolvency;

 

134

--------------------------------------------------------------------------------



 

(f)                                   an involuntary petition shall be filed or
an action or proceeding otherwise commenced seeking reorganization, arrangement,
consolidation or readjustment of the debts of Holdings, any Borrower or any
Significant Subsidiary or for any other relief under the federal Bankruptcy
Code, the BIA, the CCAA or under any other applicable bankruptcy or insolvency
act or law, state, provincial, federal or foreign, now or hereafter existing, or
any creditor shall file a notice of intention under the BIA to commence such a
proceeding under the BIA, and such petition, proceeding or notice shall not be
dismissed within 60 days after the filing or commencement thereof or an order of
relief shall be entered with respect thereto;

 

(g)                                  (i) a receiver, interim receiver, assignee,
liquidator, sequestrator, custodian, monitor, trustee or similar officer for
Holdings, any Borrower or any Significant Subsidiary or for all or any material
part of the property of Holdings, such Borrower or such Significant Subsidiary
shall be appointed or (ii) a warrant of attachment, execution or similar process
shall be issued against any material part of the property of Holdings, any
Borrower or any Significant Subsidiary and such warrant or similar process shall
not be vacated, discharged, stayed or bonded pending appeal within 60 days after
the entry thereof;

 

(h)                                 other than as permitted under Section 8.5,
Holdings, any Borrower or any Significant Subsidiary shall file a certificate of
dissolution under applicable state or provincial law or shall be liquidated,
dissolved or wound-up or shall commence or have commenced against it any action
or proceeding for dissolution, winding-up or liquidation, or shall take any
action in furtherance thereof;

 

(i)                                     this Agreement or any Acceptable
Intercreditor Agreement shall be terminated (other than in accordance with its
terms), revoked or declared void or invalid or unenforceable in any material
respect or challenged by any Obligor;

 

(j)                                    one or more judgments, orders, decrees or
arbitration awards is entered against Holdings, any Borrower or any Significant
Subsidiary involving in the aggregate, for Holdings, all Borrowers and all
Significant Subsidiaries, liability as to any single or related or unrelated
series of transactions, incidents or conditions, in excess of $200,000,000
(except to the extent covered by insurance through an insurer who does not deny
or dispute coverage), and the same shall remain unsatisfied, unbonded, unvacated
and unstayed pending appeal for a period of 60 days after the entry thereof;

 

(k)                                 (i) any of the Security Documents or
Guarantee Agreements shall cease for any reason to be in full force and effect
in all material respects (other than in accordance with its terms or the terms
hereof, including Section 4.3(h)), or the Company or any Obligor, in each case
that is a party to any of the Security Documents or Guarantee Agreements shall
so assert in writing, or (ii) the Lien created by any of the Security Documents
shall cease to be perfected and enforceable in accordance with its terms or of
the same effect as to perfection and priority purported to be created thereby,
in each case in any material respect, with respect to any significant portion of
the Collateral (other than in connection with any termination of such Lien in
respect of any Collateral as permitted hereby or by any Security Document), and,
in the case of the failure of a Lien solely on Collateral not comprising any
Rental Equipment, Merchandise and Consumables Inventory, any proceeds of any of
the foregoing, any Material Accounts into which any such proceeds are deposited,
any books or records related to any of the foregoing, or any other assets
related to any of the foregoing, such failure to be perfected and enforceable
with such priority shall have continued unremedied for a period of 30 days;

 

(l)                                     (i) an ERISA Event shall occur with
respect to a Pension Plan or Multi-employer Plan which has resulted or would
reasonably be expected to result in liability of an Obligor under Title IV of
ERISA to the Pension Plan, Multi-employer Plan or the PBGC; or (ii) an Obligor
or any ERISA Affiliate shall fail to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multi-employer Plan and, in each
case, such event or condition, together with all other such events or
conditions, if any, would reasonably be expected to have a Material Adverse
Effect;

 

(m)                             a Pension Event shall occur which has resulted
or would reasonably be expected to result in liability of a Canadian Obligor to
a Canadian Pension Plan, a Canadian Obligor or any of the Restricted
Subsidiaries is in default with respect to payments to a Canadian Pension Plan
resulting from their complete or partial withdrawal from such Canadian Pension
Plan or any Lien arises (save for contribution amounts not yet due)

 

135

--------------------------------------------------------------------------------



 

in connection with any Canadian Pension Plan and, in each case, such event or
condition, together with all other such events or conditions, if any, would
reasonably be expected to have a Material Adverse Effect; or

 

(n)                                 there occurs a Change of Control.

 

10.2                        Remedies.  If a Default or an Event of Default has
occurred and is continuing, with the consent of the Required Lenders (other than
as provided in the proviso to clause (e) below), the Agent may, or at the
direction of the Required Lenders, the Agent shall, do one or more of the
following at any time or times and in any order, with notice to the Borrowers’
Agent (except no notice shall be required with respect to an Event of Default
referred to in the proviso to clause (e) below):

 

(a)                                 reduce the Maximum Revolver Amount, the
Maximum ROW Revolver Amount and/or the Maximum Canadian Revolver Amount or the
advance rates against Eligible Rental Equipment and/or Eligible Merchandise and
Consumables Inventory used in computing each Borrowing Base, or reduce one or
more of the other elements used in computing each Borrowing Base, in each case
to the extent determined by the Agent or the Required Lenders, as the case may
be;

 

(b)                                 restrict the amount of or refuse to make
Loans;

 

(c)                                  instruct the Letter of Credit Issuers to
restrict or refuse to provide Letters of Credit;

 

(d)                                 terminate the Commitments;

 

(e)                                  declare any or all Obligations (other than
Designated Bank Products Obligations) to be immediately due and payable (the
declaration of Designated Bank Products Obligations becoming immediately due and
payable to be governed by the documents evidencing, creating or otherwise
governing such Obligations); provided, however, that upon the occurrence of any
Event of Default described in Section 10.1(e), 10.1(f), 10.1(g), or 10.1(h), the
Commitments shall automatically and immediately expire and terminate and all
Obligations shall automatically become immediately due and payable without
notice, demand or consent of any kind;

 

(f)                                   require the Obligors to cash collateralize
all Obligations (contingent or otherwise) with respect to outstanding Letters of
Credit; and

 

(g)                                  pursue its other rights and remedies under
the Loan Documents and applicable law.

 

ARTICLE XI

 

TERM AND TERMINATION

 

11.1                        Term and Termination.  The term of this Agreement
shall end on the Maturity Date unless sooner terminated in accordance with the
terms hereof.  Upon the effective date of termination of this Agreement, all
Obligations other than Designated Bank Products Obligations (including all
unpaid principal, accrued and unpaid interest and any amounts due under
Section 5.4) shall become immediately due and payable (the becoming immediately
due and payable of Designated Bank Products Obligations to be governed by the
documents evidencing, creating or otherwise governing such Obligations) and the
Borrowers shall immediately arrange, with respect to all Letters of Credit then
outstanding, for (a) the cancellation and return thereof or (b) the cash
collateralization thereof or issuance of Supporting Letters of Credit with
respect thereto in accordance with Section 2.4(g).  Notwithstanding the
termination of this Agreement, until Full Payment of all Obligations, the
Borrowers shall remain bound by the terms of this Agreement and shall not be
relieved of any of their Obligations hereunder or under any other Loan Document,
and the Agent and the Lenders shall retain all their rights and remedies
hereunder (including the Agent’s Liens on and all rights and remedies with
respect to all then existing and after-arising Collateral).

 

136

--------------------------------------------------------------------------------



 

ARTICLE XII

 

AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS

 

12.1                        Amendments and Waivers.

 

(a)

 

(i)                                     No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent with respect to any
departure by any Borrower or other Obligor therefrom, shall be effective unless
the same shall be in writing and, except as provided in Sections 1.7, 1.9,
2.2(d), 2.5, 2.6, 2.7 and 5.7, signed by the Required Lenders (or by the Agent
with the consent of the Required Lenders) and the Obligors party thereto (except
that no consent of any Obligors shall be required in the case of amendments of
Article XIII, other than amendments of Section 13.9 which affect the Borrowers’
rights thereunder) and then any such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given;

 

(ii)                                  Notwithstanding the foregoing, no such
waiver, amendment, or consent shall be effective to modify eligibility criteria,
reserves or sublimits contained in the definition of “U.S. Borrowing Base”,
“Canadian Borrowing Base”, “Merchandise and Consumables Inventory Formula
Amount”, “Eligible Rental Equipment” or “Reserves” or any successor or related
definition, in each case that would have the effect of increasing Combined
Availability or any Borrowing Base unless it is consented to in writing by the
Supermajority Lenders and the Borrowers; provided that to the extent (x) that
any change shall have been made to any eligibility criteria or reserves after
the Agreement Date based solely on the Agent’s Reasonable Credit Judgment
pursuant to the terms of this Agreement (and not by an amendment or modification
of this Agreement or any consent of the Lenders), and (y) such change has the
effect of decreasing Combined Availability or any Borrowing Base, the Agent may
thereafter reverse such change, in whole or in part, if it determines to do so
in the exercise of its Reasonable Credit Judgment;

 

(iii)                               Notwithstanding the foregoing, except as
provided in Sections 1.7, 1.9, 2.2(d), 2.5, 2.6, 2.7 and 5.7, no such waiver,
amendment, or consent shall be effective with respect to the following, unless
consented to in writing by all Lenders (or the Agent with the consent of all
Lenders) and the Borrowers:

 

(A)                               decrease the percentage of the Commitments or
of the aggregate unpaid principal amount of the Loans which is required for the
Lenders or any of them to take any action hereunder;

 

(B)                               amend this Section 12.1 or any provision of
this Agreement providing for consent or other action by all Lenders;

 

(C)                               release all or substantially all of the value
of the Guarantees of the Guarantors with respect to any Obligations owing under
the U.S. Guarantee Agreement or the Canadian Guarantee Agreement other than as
permitted by Section 13.11;

 

(D)                               release all or substantially all of the value
of the U.S. Collateral or the Canadian Collateral other than as permitted by
Section 13.11;

 

(E)                                change the definition of “Required Lenders”
or “Supermajority Lenders”;

 

(F)                                 increase the Maximum Revolver Amount (other
than as contemplated in Section 2.5); or

 

(G)                               contractually subordinate the payment of all
the Obligations to any other Indebtedness or contractually subordinate the
priority of any of the Agent’s Liens to the Liens securing any other
Indebtedness;

 

137

--------------------------------------------------------------------------------



 

(iv)                              Notwithstanding the foregoing, except as
provided in Sections 1.7, 1.9, 2.2(d), 2.5, 2.6, 2.7 and 5.7, no such waiver,
amendment, or consent shall be effective with respect to the following, unless
consented to in writing by all affected Lenders (or the Agent with the consent
of all affected Lenders) and the Borrowers:

 

(A)                               increase or extend any Commitment of any
Lender;

 

(B)                               increase any of the advance rates set forth in
the definition of “U.S. Borrowing Base” or “Canadian Borrowing Base”;

 

(C)                               postpone or delay any date fixed by this
Agreement or any other Loan Document for any (i) scheduled payment of principal,
interest or fees or (ii) other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document;

 

(D)                               reduce the principal of, or the rate of
interest specified herein (other than waivers of the Default Rate) on any Loan,
or any fees or other amounts payable hereunder or under any other Loan Document;
or

 

(E)                                increase the Maximum ROW Revolver Amount or
the Maximum Canadian Revolver Amount (other than as contemplated in
Section 2.2(d) or 2.5, as applicable), or the Letter of Credit Subfacility;

 

(v)                                 Notwithstanding the foregoing, except as
provided in Sections 1.7, 1.9, 2.2(d), 2.5, 2.6, 2.7 and 5.7, no such waiver,
amendment, or consent shall be effective to change Section 4.6 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender;

 

(vi)                              Notwithstanding the foregoing, no such waiver,
amendment, or consent shall be effective to increase the obligations or
adversely affect the rights of the Agent, any Letter of Credit Issuer or any
Swingline Lender without the consent of the party affected thereby;

 

provided, however, that (A) the Agent may, in its sole discretion and
notwithstanding the limitations contained in clauses (ii), (iii)(B) and
(iii)(F) above and any other terms of this Agreement, make applicable Agent
Advances in accordance with Section 2.2(b); (B) Schedule 1.1 hereto (Lenders’
Commitments) may be amended from time to time by the Agent alone to reflect
assignments of Commitments in accordance herewith and changes in Commitments in
accordance with Section 2.5 or Section 4.3; (C) no amendment or waiver shall be
made to Section 13.20 or to any other provision of any Loan Document as such
provisions relate to the rights and obligations of any Arranger without the
written consent of such Arranger; (D) no amendment or waiver shall be made to
Section 2.10 (or the defined terms used therein as they relate to such Section),
Schedule 2.10A, Schedule 2.10B or the definition of “Participating Canadian
Lender” or “Participating ROW Lender”, in each case without the written consent
of the Agent, Bank of America and the Borrowers’ Agent; (E) any applicable Fee
Letter may be amended or waived in a writing signed by Holdings, the Borrowers,
the applicable Arranger party thereto and the Agent; (F) any applicable TEG
Letter may be amended in a writing signed by the Agent and the applicable French
Borrower party thereto; and (G) any Loan Document relating to Hedge Agreements
and other Bank Products may be amended by the applicable Obligors and the Agent,
the Lender or Affiliate of the Agent or such Lender providing such Hedge
Agreement or other Bank Product without the consent or approval of the Agent
(unless the Agent is providing such Bank Product) or any other Lender.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (x) the Commitment of such Lender may not be increased or extended
and (y) the accrued and unpaid amount of any principal, interest or fees payable
to such Lender shall not be reduced, in either case, without the consent of such
Lender.

 

(b)                                 If, in connection with any proposed
amendment, waiver or consent (a “Proposed Change”) requiring the consent of all
Lenders or all affected Lenders, the consent of Required Lenders is obtained,
but the consent of other Lenders is not obtained (any such Lender whose consent
is not obtained being referred to as

 

138

--------------------------------------------------------------------------------



 

a “Non-Consenting Lender”), then, so long as the Agent is not a Non-Consenting
Lender, at the Borrowers’ request (and if applicable, payment by the Borrowers
of the processing fee referred to in Section 12.2(a)), the Agent or an Eligible
Assignee shall have the right (but not the obligation) with the Agent’s
approval, to purchase from the Non-Consenting Lenders, and the Non-Consenting
Lenders agree that they shall sell, all of the Non-Consenting Lenders’
interests, rights and obligations under the Loan Documents, in accordance with
the procedures set forth in clauses (i) through (v) in the proviso to
Section 5.9 and the last sentence in Section 5.9, as if each such Non-Consenting
Lender is an assignor Lender thereunder; provided that no action by or consent
of the Non-Consenting Lenders shall be necessary in connection with any
assignment under this Section 12.1(b), and such assignment shall be immediately
and automatically effective upon payment by the Agent or Eligible Assignee of
the applicable purchase price.

 

(c)                                  Notwithstanding any provision herein to the
contrary, this Agreement and the other Loan Documents may be amended:  (i) to
cure any ambiguity, mistake, omission, defect or inconsistency; (ii) in
accordance with Section 2.5 to incorporate the terms of any Incremental ABL Term
Loans and Incremental Revolving Commitments and to provide for non-pro rata
borrowings and payments of any amounts hereunder as between the Loans or other
loans and any Commitments or other commitments in connection therewith; (iii) in
accordance with Section 2.6 to effectuate an Extension Amendment and to provide
for non-pro rata borrowings and payments of any amounts hereunder as between the
Loans and any Commitments in connection therewith; (iv) in accordance with
Section 2.7 to incorporate the terms of any Refinancing Commitments and to
provide for non-pro rata borrowings and payments of any amounts hereunder as
between the Loans or other loans and any Commitments or other commitments in
connection therewith; (v) in accordance with Section 1.2(b) in connection with a
change in GAAP or the application thereof; (vi) in accordance with Section 1.9
to modify any existing definitions or terms or incorporate any additional
definitions or terms related, incidental or complementary to the designation of
any Additional Borrower or the termination of a Borrower’s status as such;
(vii) to reflect the inclusion of any additional Alternative Currency, in
accordance with Section 1.7; (viii) to reflect changes to the Maximum Canadian
Revolver Amount or the Maximum ROW Revolver Amount, in each case, in accordance
with Section 2.2(d); or (ix) to replace the LIBOR Rate and reflect any LIBOR
Successor Rate Conforming Changes, pursuant to Section 5.7; in each case, with
the consent of the Agent but without the consent of any Lender (except as
expressly provided in Section 1.7, 1.9, 2.2(d), 2.5, 2.6, 2.7 or 5.7, as
applicable).

 

12.2                        Assignments; Participations.

 

(a)                                 Any Lender may, with the written consent of
(i) the Agent, (ii) the Swingline Lenders (other than the French Swingline
Lender) and the Letter of Credit Issuers, and (iii) so long as no Event of
Default pursuant to paragraph (a), (e), (f), (g) or (h) of Section 10.1 has
occurred and is continuing, the Borrowers’ Agent (which consents shall not be
unreasonably withheld or delayed), assign and delegate to one or more Eligible
Assignees (provided that no such consent shall be required in connection with
any assignment to an Approved Fund or to a Lender or to an Affiliate or branch
of a Lender) (each an “Assignee”) all, or any ratable part of all, of the Loans,
the Commitments and the other rights and obligations of such Lender hereunder,
in a minimum amount of $5,000,000; provided, however, that (w) written notice of
such assignment, together with payment instructions, addresses and related
information with respect to the Assignee, shall be given to the Borrowers’ Agent
and the Agent by such Lender and the Assignee; (x) such Lender and its Assignee
shall deliver to the Borrowers’ Agent and the Agent an Assignment and
Acceptance; (y) the Assignee, if it shall not be a Lender, shall deliver to the
Agent any tax forms required by Section 5.1(f); and (z) the assignor Lender or
Assignee shall pay to the Agent a processing fee in the amount of $3,500;
provided, further, that the Agent may elect to waive such processing fee in its
sole discretion.

 

(b)                                 From and after the date that the Agent has
received an executed Assignment and Acceptance, the Agent has received any tax
forms required by Section 5.1(f) (unless the Assignee shall already be a Lender
hereunder), the Agent has received payment of the above-referenced processing
fee and the Agent has recorded such assignment in the Register as provided in
Section 13.21 herein, (i) the Assignee thereunder shall be a party hereto and,
to the extent that rights and obligations, including, but not limited to, the
obligation to participate in Letters of Credit, have been assigned to it
pursuant to such Assignment and Acceptance, shall have the rights and
obligations of a Lender under the Loan Documents, and (ii) the assignor Lender
shall, to the extent that rights and obligations hereunder and under the other
Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under
this Agreement (and in the case of an

 

139

--------------------------------------------------------------------------------



 

Assignment and Acceptance covering all or the remaining portion of an assignor
Lender’s rights and obligations under this Agreement, such assignor Lender shall
cease to be a party hereto).

 

(c)                                  By executing and delivering an Assignment
and Acceptance, the assignor Lender thereunder and the Assignee thereunder
confirm to and agree with each other and the other parties hereto as follows: 
(i) other than as provided in such Assignment and Acceptance, such assignor
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or any other Loan Document or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other Loan Document furnished pursuant hereto or the
attachment, perfection, or priority of any Lien granted by any Obligor to the
Agent or any Lender in the applicable Collateral; (ii) such assignor Lender
makes no representation or warranty and assumes no responsibility with respect
to the financial condition of any Obligor or the performance or observance by
any Obligor of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such Assignee confirms that it has
received a copy of this Agreement, together with such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such Assignee will,
independently and without reliance upon the Agent, such assignor Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such Assignee appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers, including the discretionary rights and
incidental powers, as are reasonably incidental thereto; and (vi) such Assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

 

(d)                                 Immediately upon satisfaction of the
requirements of Section 12.2(a), this Agreement shall be deemed to be amended to
the extent, but only to the extent, necessary to reflect the addition of the
Assignee and the resulting adjustment of the Commitments arising therefrom. 
Each Commitment allocated to each Assignee shall reduce the applicable
Commitment of the assignor Lender pro tanto.

 

(e)                                  Any Lender may at any time sell to one or
more commercial banks, financial institutions, or other Persons not Affiliates
of the Borrowers (a “Participant”), in each case that is not a Disqualified
Lender, participating interests in any Loans, any Commitment of that Lender and
the other interests of that Lender (the “Originating Lender”) hereunder and
under the other Loan Documents; provided, however, that (i) the Originating
Lender’s obligations under this Agreement shall remain unchanged, (ii) the
Originating Lender shall remain solely responsible for the performance of such
obligations, (iii) the applicable Borrowers and the Agent shall continue to deal
solely and directly with the Originating Lender in connection with the
Originating Lender’s rights and obligations under this Agreement and the other
Loan Documents, and (iv) no Lender shall transfer or grant any participating
interest under which the Participant has rights to approve any amendment to, or
any consent or waiver with respect to, this Agreement or any other Loan Document
except the matters set forth in Sections 12.1(a)(iii)(C) and (D) and
Section 12.1(a)(iv), and all amounts payable by the Borrowers hereunder shall be
determined as if such Lender had not sold such participation; except that, if
amounts outstanding under this Agreement are due and unpaid, or shall have
become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of setoff in respect of its
participating interest in amounts owing under this Agreement to the same extent
and subject to the same limitation as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement.  Subject to
paragraph (g) of this Section 12.2, each Borrower agrees that each Participant
shall be entitled to the benefits of Sections 5.1, 5.2 and 5.3 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (a) of this Section 12.2.

 

(f)                                   Notwithstanding any other provision in
this Agreement, any Lender may at any time create a security interest in, or
pledge, all or any portion of its rights under and interest in this Agreement in
favor of any Federal Reserve Bank in accordance with Regulation A of the FRB or
U.S. Treasury Regulation 31 CFR § 203.14, and such Federal Reserve Bank may
enforce such pledge or security interest in any manner permitted under
applicable law.

 

(g)                                  A Participant shall not be entitled to
receive any greater payment under Section 5.1 or 5.3 than the Originating Lender
would have been entitled to receive with respect to the participating interest
sold to such Participant, unless the sale of the participating interest to such
Participant is made with the applicable Borrowers’

 

140

--------------------------------------------------------------------------------



 

prior written consent and the applicable Borrowers expressly waive the benefit
of this provision at the time of such sale.  A Participant that would be subject
to the requirements of Section 5.1(f) if it were a Lender shall not be entitled
to the benefits of Section 5.1 unless the applicable Borrowers are notified of
the participating interest sold to such Participant and such Participant agrees,
for the benefit of the applicable Borrowers, to comply with Section 5.1(f) as
though it were a Lender.

 

ARTICLE XIII

 

THE AGENT

 

13.1                        Appointment and Authorization.  Each Lender hereby
designates and appoints Bank as its Agent under this Agreement and the other
Loan Documents and each Lender hereby irrevocably authorizes the Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.  The
Agent agrees to act as such on the express conditions contained in this
Article XIII.  The provisions of this Article XIII (other than Sections 13.9,
13.11(a), 13.11(b) and 13.15(c)) are solely for the benefit of the Agent and the
Lenders, and the Borrowers shall have no rights as third party beneficiaries of
any of the provisions contained herein.  Notwithstanding any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document,
the Agent shall not have any duties or responsibilities, except those expressly
set forth herein, nor shall the Agent have or be deemed to have any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agent. 
Without limiting the generality of the foregoing sentence, the use of the term
“agent” in this Agreement with reference to the Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.  Except as expressly
otherwise provided in this Agreement, the Agent shall have and may use its sole
discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions which the
Agent is expressly entitled to take or assert under this Agreement and the other
Loan Documents, including (a) the determination of the applicability of
ineligibility criteria with respect to the calculation of the U.S. Borrowing
Base or the Canadian Borrowing Base, as applicable, (b) the making of Agent
Advances pursuant to Section 2.2(b), and (c) the exercise of remedies pursuant
to Section 10.2, and any action so taken or not taken shall be deemed consented
to by the Lenders.

 

13.2                        Delegation of Duties.  The Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Agent shall not be
responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects as long as such selection was made without gross negligence or
willful misconduct.  Without limiting the generality of the foregoing, the Agent
hereby appoints the Borrowers’ Agent to be a subagent solely of the Agent solely
for the purpose of (a) causing (i) the Agent to be named as lienholder, secured
party, legal owner or such other capacity, as appropriate, on the certificate of
title for any Titled Goods or (ii) on any filing or registration statement in
favor of the Agent, effected under the Loan Documents in the PPSA or otherwise,
the addition of any Titled Goods by its VIN or serial number, in either case in
order to create and/or perfect the security interest of the Secured Parties
therein and (b)(i) releasing any such security interest upon a sale of the
Titled Goods covered thereby in compliance with the terms of this Agreement and
(ii) removing the VIN or serial number of Titled Goods upon a sale thereof;
provided that (x) the Borrowers’ Agent in such capacity may appoint other
third-party subagents reasonably acceptable to the Agent, (y) neither the
Borrowers’ Agent nor any such subagent shall be authorized to take any other
action with respect to any such Collateral unless and except to the extent
expressly authorized in writing by the Agent, and (z) such appointment, and any
further subagency, may be terminated by the Agent at any time by notice to the
Borrowers’ Agent.

 

13.3                        Liability of Agent.  None of the Agent-Related
Persons shall (a) be liable for any action taken or omitted to be taken by any
of them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct), or (b) be responsible in any manner to any of the Lenders
for any recital, statement, representation or warranty made by any Obligor or
any Subsidiary or Affiliate of any Obligor, or any officer thereof, contained in
this Agreement or in any other Loan

 

141

--------------------------------------------------------------------------------



 

Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Obligor or any other party to any Loan
Document to perform its obligations hereunder or thereunder.  No Agent-Related
Person shall be under any obligation to any Lender to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Obligor or any of its Subsidiaries or
Affiliates.

 

13.4                        Reliance by Agent.  The Agent shall be entitled to
rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to any Obligor), independent accountants and other experts selected by
the Agent.  The Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. 
The Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the Required Lenders (or all Lenders if so required by
Section 12.1) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all of the Lenders.

 

13.5                        Notice of Default.  The Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
unless the Agent shall have received written notice from a Lender or the
Borrowers referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.”  The Agent will
notify the Lenders of their receipt of any such notice.  The Agent shall take
such action with respect to such Default or Event of Default as may be requested
by the Required Lenders in accordance with Article X; provided, however, that
unless and until the Agent has received any such request, the Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as they shall deem advisable.

 

13.6                        Credit Decision.  Each Lender acknowledges that none
of the Agent-Related Persons has made any representation or warranty to it, and
that no act by the Agent hereinafter taken, including any review of the affairs
of the Borrowers and their Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender.  Each
Lender represents to the Agent that it has, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Obligors and their Affiliates, and all applicable bank
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to the
Borrowers.  Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Obligors and
their Affiliates.  Except for notices, reports and other documents expressly
herein required to be furnished to the Lenders by the Agent, the Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of the Obligors or any of their
Affiliates which may come into the possession of any of the Agent-Related
Persons.

 

13.7                        Indemnification.  Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Agent-Related Persons (to the extent not reimbursed by or on behalf of the
Borrowers and without limiting the obligation of the Borrowers to do so),
ratably in accordance with their respective Pro Rata Shares, from and against
any and all Indemnified Liabilities as such term is defined in Section 14.10;
provided, however, that no Lender shall be liable for the payment to such
Agent-Related Persons of any portion of such Indemnified Liabilities to the
extent resulting from such Person’s gross negligence or willful misconduct. 
Without limitation of the foregoing, each Lender shall ratably reimburse the
Agent upon demand for its

 

142

--------------------------------------------------------------------------------



 

share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the Agent
is not reimbursed for such expenses by or on behalf of the Borrowers.  The
undertaking in this Section 13.7 shall survive the payment of all Obligations
hereunder and the resignation or replacement of the Agent.

 

13.8                        Agent in Individual Capacity.  The Bank and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with the
Obligors and their Subsidiaries and Affiliates as though the Bank were not the
Agent hereunder and without notice to or consent of the Lenders.  The Bank and
its Affiliates may receive information regarding the Obligors, their Affiliates
and Account Debtors (including information that may be subject to
confidentiality obligations in favor of the Obligors, such Affiliates or such
Account Debtors) and the Lenders hereby acknowledge that the Agent and the Bank
shall be under no obligation to provide such information to them.  With respect
to its Loans, the Bank shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not
the Agent, and the terms “Lender” and “Lenders” include the Bank in its
individual capacity.

 

13.9                        Successor Agent.  The Agent may resign as Agent upon
at least 30 days’ prior notice to the Lenders and the Borrowers’ Agent, such
resignation to be effective at the end of such 30-day period (or such earlier
date on which a successor agent shall have accepted its appointment or as shall
be agreed by the Required Lenders).  In the event the Bank sells all of its
Loans and/or Commitments as part of a sale, transfer or other disposition by the
Bank of substantially all of its loan portfolio, the Bank shall resign as Agent
and such purchaser or transferee shall become the successor Agent hereunder. 
Subject to the foregoing, if the Agent resigns under this Agreement, the
Required Lenders (with the prior consent of the Borrowers’ Agent, such consent
not to be unreasonably withheld and such consent not to be required if an Event
of Default pursuant to paragraphs (a), (e), (f), (g) or (h) of Section 10.1 has
occurred and is continuing) shall appoint from among the Lenders a successor
agent for the Lenders, which successor agent shall be a Lender and a commercial
bank, commercial finance company or other asset-based lender having total assets
in excess of $5,000,000,000.  If no successor agent is appointed prior to the
effective date of the resignation of the Agent, the Agent may appoint, after
consulting with the Lenders and the Borrowers’ Agent, a successor agent from
among the Lenders.  Notwithstanding the above, no successor Agent may be
incorporated, domiciled or established in a Non-Cooperative Jurisdiction without
the prior consent of the Borrowers’ Agent, which shall not be unreasonably
withheld.  Upon the acceptance of its appointment as successor agent hereunder,
such successor agent shall succeed to all the rights, powers and duties of the
retiring Agent and the term “Agent” shall mean such successor agent and the
retiring Agent’s appointment, powers and duties as Agent shall be terminated. 
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Article XIII and Section 14.10 shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Agent under this
Agreement.

 

13.10                 Withholding Tax.

 

(a)                                 If any Lender is entitled to a reduction in
the applicable withholding Tax, the Agent may withhold from any interest payment
to such Lender an amount equivalent to the applicable withholding Tax after
taking into account such reduction.  If the forms or other documentation
required by Section 5.1(f) are not delivered to the Agent and the Borrowers’
Agent, then the Agent may withhold from any interest payment to such Lender not
providing such forms or other documentation an amount equivalent to the
applicable withholding Tax.

 

(b)                                 If the IRS or any other Governmental
Authority of the United States of America or other jurisdiction asserts a claim
that the Agent did not properly withhold Tax from amounts paid to or for the
account of any Lender (because the appropriate form was not delivered, was not
properly executed, or because such Lender failed to notify the Agent of a change
in circumstances which rendered the exemption from, or reduction of, withholding
Tax ineffective, or for any other reason) such Lender shall indemnify the Agent
fully for all amounts paid, directly or indirectly, by the Agent as Tax or
otherwise, including, for the avoidance of doubt, penalties and interest, and
including any Taxes imposed by any jurisdiction on the amounts payable to the
Agent under this Section 13.10, together with all costs and expenses (including
Attorney Costs).  The obligation of the Lenders under this subsection shall
survive the payment of all Obligations and the resignation or replacement of the
Agent.

 

143

--------------------------------------------------------------------------------



 

(c)                                  Each Lender hereby represents and warrants
to the other parties hereto that it is and at all relevant times will be dealing
at arm’s length for the purposes of the Income Tax Act (Canada) with the
Canadian Borrowers and the Agent.

 

13.11                 Collateral Matters.

 

(a)                                 The Lenders hereby irrevocably authorize the
Agent (and if applicable, any subagent appointed by the Agent under Section 13.2
or otherwise), and the Agent (and if applicable, any subagent appointed by the
Agent under Section 13.2 or otherwise) shall hereby have the obligation to
release, subject to the satisfaction of any conditions to release (if any) set
forth herein, including the continuance of the applicable Agent’s Lien on any
proceeds of released Collateral, any such Agent’s Liens upon any Collateral
(i) upon Full Payment of the Obligations; (ii) constituting property being sold,
transferred or disposed of (to any Person that is not an Obligor), if the sale,
transfer or disposition is made in compliance with this Agreement (which shall,
upon reasonable request by the Agent, be certified by the Borrowers’ Agent, and
the Agent may rely conclusively on any such certification without further
inquiry; provided that no certification shall be required at any time with
respect to any sales of items of Rental Equipment in the ordinary course of
business so long as such Agent’s Lien continues in the proceeds of such
Collateral); (iii) constituting property in which the Obligors owned no interest
at the time the Lien was granted or at any time thereafter; (iv) constituting
property leased to an Obligor under a lease which has expired or been terminated
in a transaction permitted under this Agreement; (v) constituting Relinquished
Property, if such Relinquished Property shall have been delivered to the
applicable Qualified Intermediary in accordance with the applicable exchange
agreement and a first priority perfected security interest shall have been
granted by the applicable exchanger to the Agent for the benefit of the Secured
Parties of a first priority perfected security interest in the rights of such
exchanger in, to and under the related exchange agreement; (vi) constituting any
Like-Kind Exchange Account; (vii) subject to Section 7.20(b), constituting
property being sold, assigned, pledged or otherwise transferred pursuant to any
Securitization Transaction; (viii) being or becoming an Excluded Asset (as
defined in the U.S. Security Agreement or the Canadian Security Agreement, as
applicable); or (ix) constituting property that is owned by a Guarantor that has
been released from its obligations under the U.S. Guarantee Agreement or the
Canadian Guarantee Agreement, as applicable, pursuant to this Section 13.11 or
Section 4.3(h).  Except as provided above or in Section 12.1, the Agent will not
release any of such Agent’s Liens without the prior written authorization of the
Required Lenders; provided that, in addition to the foregoing, (x) the Agent
may, in its discretion, release such Agent’s Liens on Collateral valued, in the
aggregate for any such release, not in excess of (A) the greater of
(1) $280,000,000 and (2) 3% of Consolidated Net Tangible Assets, or (B) if after
giving effect to such sale, conveyance, transfer, lease or other disposition on
a pro forma basis Specified Availability is at least $1,000,000,000, the greater
of (1) $470,000,000 and (2) 5% of Consolidated Net Tangible Assets; and (y) the
Agent may release the Agent’s Liens on Collateral valued in the aggregate not in
excess of $200,000,000 during each Fiscal Year with the prior written
authorization of Required Lenders, so long as all proceeds received in
connection with any such release under clause (x) or (y) above are applied to
the Obligations in accordance with Section 4.6 and, after giving effect to the
application of such proceeds and the updating of the U.S. Borrowing Base or the
Canadian Borrowing Base, as the case may be, to reflect the deletion of any
assets subject to such release, U.S. Availability or Canadian Availability, as
the case may be, shall be no less than the U.S. Availability or the Canadian
Availability, as the case may be, immediately prior to such release.  In
addition, the Lenders hereby irrevocably authorize the Agent to (I) subordinate
any Lien on any property granted to or held by the Agent under any Loan Document
to the holder of any Lien on such property that is permitted by
Section 8.1(d) and (II) release any Guarantor from its obligations under the
U.S. Guarantee Agreement or the Canadian Guarantee Agreement (1) if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder or
becomes an Excluded Subsidiary, (2) as provided in Section 4.3(h) with respect
to the obligations of the Canadian Guarantors to guarantee the Obligations of
the Canadian Borrowers or (3) as provided in Section 12.1.  Upon request by the
Agent or the Borrowers at any time, the Required Lenders will confirm in writing
the Agent’s authority to release or subordinate the applicable Agent’s Liens
upon particular types or items of Collateral, or to release any Guarantor from
its obligations pursuant to this Section 13.11(a).

 

(b)                                 Upon receipt by the Agent of any
authorization required pursuant to Section 13.11(a) from the Required Lenders of
the Agent’s authority to release or subordinate the applicable Agent’s Liens
upon particular types or items of Collateral, or to release any Guarantor from
its obligations under the U.S. Guarantee Agreement or the Canadian Guarantee
Agreement, and upon prior written request by the Borrowers, the Agent shall (and
is hereby irrevocably authorized by the Lenders to) execute such documents as
may be necessary to evidence

 

144

--------------------------------------------------------------------------------



 

the release of such Agent’s Liens upon such Collateral or to subordinate its
interest therein, or to release such Guarantor from its obligations under the
U.S. Guarantee Agreement or the Canadian Guarantee Agreement; provided, however,
that (i) the Agent shall not be required to execute any such document on terms
which, in the Agent’s opinion, would expose the Agent to liability or create any
obligation or entail any consequence other than the release of such Liens or
Guarantee without recourse or warranty, and (ii) such release shall not in any
manner discharge, affect or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Obligors in respect
of) all interests retained by the Obligors, including the proceeds of any sale,
all of which shall continue to constitute part of such Collateral.

 

(c)                                  The Agent shall have no obligation
whatsoever to any of the Lenders to assure that the Collateral exists or is
owned by the Obligors or is cared for, protected or insured or has been
encumbered, or that the applicable Agent’s Liens have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
the Agent pursuant to any of the Loan Documents, it being understood and agreed
that in respect of the Collateral, or any act, omission or event related
thereto, the Agent may act in any manner it may deem appropriate, in its sole
discretion, given the Agent’s own interest in the Collateral in its capacity as
one of the Lenders and that the Agent shall have no other duty or liability
whatsoever to any Lender as to any of the foregoing.

 

13.12                 Restrictions on Actions by Lenders; Sharing of Payments.

 

(a)                                 Each of the Lenders agrees that it shall
not, without the express consent of the Required Lenders, and that it shall, to
the extent it is lawfully entitled to do so, upon the request of the Required
Lenders, set off against the Obligations, any amounts owing by such Lender to
any Obligor or any accounts of any Obligor now or hereafter maintained with such
Lender.  Each of the Lenders further agrees that it shall not, unless
specifically requested to do so by the Agent, take or cause to be taken any
action to enforce its rights under this Agreement or against any Obligor,
including the commencement of any legal or equitable proceedings, to foreclose
any Lien on, or otherwise enforce any security interest in, any of the
applicable Collateral.

 

(b)                                 Except as otherwise expressly provided
herein, if at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations of any Obligor to such Lender arising under, or
relating to, this Agreement or the other Loan Documents, except for any such
proceeds or payments received by such Lender from the Agent pursuant to the
terms of this Agreement, or (ii) payments from the Agent in excess of such
Lender’s ratable portion of all such distributions by the Agent, such Lender
shall promptly (x) turn the same over to the Agent, in kind, and with such
endorsements as may be required to negotiate the same to the Agent, or in same
day funds, as applicable, for the account of all of the Lenders and for
application to the Obligations in accordance with the applicable provisions of
this Agreement, or (y) purchase, without recourse or warranty, an undivided
interest and participation in the Obligations owed to the other Lenders so that
such excess payment received shall be applied ratably as among the Lenders in
accordance with their Commitments; provided, however, that if all or part of
such excess payment received by the purchasing party is thereafter recovered
from it, those purchases of participations shall be rescinded in whole or in
part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment.  If following the occurrence
of an Event of Default and realization upon the Collateral and the Guarantee
Agreements, any Lender shall have suffered or incurred a loss not recovered from
available Collateral, each Lender shall make such payments to the others of them
so that the loss is shared by all Lenders in accordance with each such Lender’s
Pro Rata Share, subject to any agreement by any applicable Lenders as to the
priority of their respective rights of distribution from such Collateral.

 

13.13                 Agency for Perfection.  Each Lender hereby appoints each
other Lender as agent for the purpose of perfecting the Lenders’ security
interest in assets which, in accordance with the UCC or the PPSA or under other
applicable law, as applicable, may be perfected by possession.  Should any
Lender (other than the Agent) obtain possession of any such Collateral, such
Lender shall notify the Agent thereof, and, promptly upon the Agent’s request
therefor, shall deliver such Collateral to the Agent or in accordance with the
Agent’s instructions.

 

145

--------------------------------------------------------------------------------



 

13.14                 Payments by Agent to Lenders.  All payments to be made by
the Agent to the applicable Lenders shall be made by bank wire transfer or
internal transfer of immediately available funds to each such Lender pursuant to
wire transfer instructions delivered in writing to the Agent on or prior to the
Agreement Date (or if such Lender is an Assignee, on the applicable Assignment
and Acceptance), or pursuant to such other wire transfer instructions as each
party may designate for itself by written notice to the Agent.  Concurrently
with each such payment, the Agent shall identify whether such payment (or any
portion thereof) represents principal, interest or fees on the Loans or
otherwise.  Unless the Agent receives notice from the applicable Borrowers prior
to the date on which any payment is due to the Lenders that such Borrowers will
not make such payment in full as and when required, the Agent may assume that
such Borrowers have made such payment in full to the Agent on such date in
immediately available funds and the Agent may (but shall not be so required), in
reliance upon such assumption, distribute to each such Lender on such due date
an amount equal to the amount then due such Lender.  If and to the extent the
Borrowers have not made such payment in full to the Agent, each applicable
Lender shall repay to the Agent on demand such amount distributed to such
Lender, together with interest thereon for each day from the date such amount is
distributed to such Lender until the date repaid (a) in the case of amounts
denominated in Dollars, at the greater of the Federal Funds Rate and a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation, (b) in the case of amounts denominated in Canadian Dollars, at the
greater of the interest rate charged by the Bank of Canada for one-day loans and
a rate determined by the Agent in accordance with banking industry rules on
interbank compensation and (c) if denominated in an Alternative Currency, a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation.

 

13.15                 Settlement; Defaulting Lenders.

 

(a)                                 Except as otherwise set forth in
Section 2.10, each Lender’s funded portion of the applicable Loans is intended
by the applicable Lenders to be equal at all times to such Lender’s Pro Rata
Share of the outstanding applicable Loans.  Notwithstanding such agreement, the
Agent, the Bank, and the other applicable Lenders agree (which agreement shall
not be for the benefit of or enforceable by the applicable Borrowers) that in
order to facilitate the administration of this Agreement and the other Loan
Documents, settlement among them as to the applicable Loans (including the
applicable Swingline Loans and the applicable Agent Advances) shall take place
on a periodic basis in accordance with the following provisions; provided that,
notwithstanding anything to the contrary contained herein or in any other Loan
Document, this Section 13.15(a) shall not apply to French Swingline Loans (and
each reference in this Section 13.15(a) to a “Swingline Loan” or the “Swingline
Loans” shall be deemed not to include or refer to French Swingline Loans):

 

(i)                                     The Agent shall request settlement
(“Settlement”) with the applicable Lenders at least once every two weeks, or on
a more frequent basis at the Agent’s election, (x) on behalf of the Bank, with
respect to each applicable outstanding Swingline Loan, (y) for itself, with
respect to each applicable Agent Advance, and (z) with respect to collections
received, in each case, by notifying the Lenders of such requested Settlement by
telecopy or other electronic communication, no later than 12:00 noon, New York
City time, on the date of such requested Settlement (the “Settlement Date”). 
Each Lender (other than the Bank, in the case of applicable Swingline Loans, and
the Agent, in the case of applicable Agent Advances) shall transfer the amount
of such Lender’s Pro Rata Share of the outstanding principal amount of the
applicable Swingline Loans and the applicable Agent Advances with respect to
each Settlement to the Agent, to the Agent’s account, not later than 2:00 p.m.,
New York City time, on the Settlement Date applicable thereto.  Settlements
shall occur during the continuation of a Default or an Event of Default and
whether or not the applicable conditions precedent set forth in Article IX have
then been satisfied.  Such amounts made available by the applicable Lenders to
the Agent shall be applied against the amounts of the applicable Swingline Loan
or Agent Advance and, together with the portion of such Swingline Loan or Agent
Advance representing the Bank’s Pro Rata Share thereof, shall cease to
constitute Swingline Loans or Agent Advances, but shall constitute Revolving
Loans of such Lenders.  If any such amount is not transferred to the Agent by
any Lender on the Settlement Date applicable thereto, the Agent shall be
entitled to recover such amount (on behalf of the Bank, with respect to each
outstanding Swingline Loan, and for itself, with respect to each applicable
Agent Advance) on demand from such Lender together with interest thereon (A) in
the case of amounts denominated in Dollars, at the greater of the Federal Funds
Rate and a rate determined by the Agent, in accordance with banking industry
rules on interbank compensation, (B) in the case of amounts denominated in
Canadian Dollars, at the greater of the interest rate charged by the Bank of
Canada for one-day loans and a rate determined by the Agent in accordance with
banking industry rules on interbank compensation and (C) in the case of amounts
denominated in an Alternative Currency, a rate determined by the Agent in
accordance with banking industry rules 

 

146

--------------------------------------------------------------------------------



 

on interbank compensation, as applicable, in each case for the first three days
from and after the Settlement Date and thereafter at the Interest Rate then
applicable to Base Rate Loans, for amounts due in Dollars or any Alternative
Currency, or the Interest Rate then applicable to Canadian Prime Rate Loans, for
amounts due in Canadian Dollars.

 

(ii)                                  Notwithstanding the foregoing, not more
than one Business Day after demand is made by the Agent (whether before or after
the occurrence of a Default or an Event of Default and regardless of whether the
Agent has requested a Settlement with respect to an applicable Swingline Loan or
applicable Agent Advance), each other applicable Lender (x) shall irrevocably
and unconditionally purchase and receive from the Bank or the Agent, as
applicable, without recourse or warranty, an undivided interest and
participation in such Swingline Loan or Agent Advance equal to such Lender’s Pro
Rata Share of such Swingline Loan or Agent Advance and (y) if Settlement has not
previously occurred with respect to such Swingline Loans or Agent Advances, upon
demand by the Bank or the Agent, as applicable, shall pay to the Bank or the
Agent, as applicable, as the purchase price of such participation an amount
equal to 100% of such Lender’s Pro Rata Share of such Swingline Loans or Agent
Advances.  If such amount is not in fact made available to the Agent by any
applicable Lender, the Agent shall be entitled to recover such amount (on behalf
of the Bank, with respect to each outstanding Swingline Loan, and for itself,
with respect to each applicable Agent Advance) on demand from such Lender
together with interest thereon (A) in the case of amounts denominated in
Dollars, at the greater of the Federal Funds Rate and a rate determined by the
Agent in accordance with banking industry rules on interbank compensation,
(B) in the case of amounts denominated in Canadian Dollars, at the greater of
the interest rate charged by the Bank of Canada for one-day loans and a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation and (C) in the case of amounts denominated in an Alternative
Currency, a rate determined by the Agent in accordance with banking industry
rules on interbank compensation, as applicable, in each case for the first
three days from and after such demand and thereafter at the Interest Rate then
applicable to Base Rate Loans, for amounts due in Dollars or any Alternative
Currency, or the Interest Rate then applicable to Canadian Prime Rate Loans, for
amounts due in Canadian Dollars.

 

(iii)                               Notwithstanding any provisions of
Section 2.2 or Section 2.3, as applicable, to the contrary, from and after the
date, if any, on which any Lender purchases an undivided interest and
participation in any applicable Swingline Loan or applicable Agent Advance
pursuant to clause (ii) above, the Agent shall promptly distribute to such
Lender, such Lender’s Pro Rata Share of all payments of principal and interest
and all proceeds of Collateral received by the Agent in respect of such
Swingline Loan or Agent Advance.

 

(iv)                              Between Settlement Dates, the Agent, to the
extent no applicable Agent Advances are outstanding, may pay over to the Bank
any payments received by the Agent, which in accordance with the terms of this
Agreement would be applied to the reduction of the applicable Loans, for
application to the Bank’s Loans, including applicable Swingline Loans.  If, as
of any Settlement Date, collections received since the then immediately
preceding Settlement Date have been applied to the Bank’s Loans (other than to
applicable Swingline Loans or applicable Agent Advances in which such Lender has
not yet funded its purchase of a participation pursuant to clause (ii) above),
as provided for in the previous sentence, the Bank shall pay to the Agent for
the accounts of the applicable Lenders, to be applied to the applicable
outstanding Loans of such Lenders, an amount such that each Lender shall, upon
receipt of such amount, have, as of such Settlement Date, its Pro Rata Share of
the applicable Loans.  During the period between Settlement Dates, the Bank with
respect to applicable Swingline Loans, the Agent with respect to applicable
Agent Advances, and each Lender with respect to the applicable Loans other than
applicable Swingline Loans and applicable Agent Advances, shall be entitled to
interest at the applicable rate or rates payable under this Agreement on the
actual average daily amount of funds employed by the Bank, the Agent and the
other Lenders, respectively.

 

(v)                                 Unless the Agent has received written notice
from a Lender to the contrary, the Agent may assume that the applicable
conditions precedent set forth in Article IX have been satisfied.

 

(b)                                 Lenders’ Failure to Perform.  Except as
otherwise set forth in Section 2.10, all Loans (other than Swingline Loans and
Agent Advances) shall be made by the Lenders simultaneously and in accordance
with their Pro Rata Shares thereof.  It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any applicable Loans hereunder, nor shall any applicable Commitment of any
Lender be increased or decreased as a result of any failure by any other Lender
to perform its obligation to make any Loans hereunder, (ii) no failure by any
Lender to perform its obligation to make any Loans

 

147

--------------------------------------------------------------------------------



 

hereunder shall excuse any other Lender from its obligation to make any Loans
hereunder, and (iii) the obligations of each Lender hereunder shall be several,
not joint and several.

 

(c)                                  Defaulting Lenders.  Unless the Agent
receives notice from a Lender on or prior to the Closing Date or, with respect
to any Borrowing after the Closing Date, at least one Business Day prior to the
date of such Borrowing, that such Lender will not make available as and when
required hereunder to the Agent that Lender’s Pro Rata Share of a Borrowing, the
Agent may assume that each such Lender has made such amount available to the
Agent in immediately available funds on the Funding Date.  Furthermore, the
Agent may, in reliance upon such assumption, make available to the applicable
Borrowers on such date a corresponding amount.  If any Lender has not
transferred its full Pro Rata Share to the Agent in immediately available funds,
and the Agent has transferred the corresponding amount to the applicable
Borrowers, on the Business Day following such Funding Date such Lender shall
make such amount available to the Agent, together with interest for that day
(i) in the case of amounts denominated in Dollars, at the greater of the Federal
Funds Rate and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation, (ii) in the case of amounts
denominated in Canadian Dollars, at the greater of the interest rate charged by
the Bank of Canada for one-day loans and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation and (iii) in
the case of amounts denominated in an Alternative Currency, a rate determined by
the Agent in accordance with banking industry rules on interbank compensation. 
A notice by the Agent submitted to any Lender with respect to amounts owing
shall be conclusive, absent manifest error.  If each Lender’s full Pro Rata
Share is transferred to the Agent as required, the amount transferred to the
Agent shall constitute that Lender’s applicable Loan for all purposes of this
Agreement.  If that amount is not transferred to the Agent on the Business Day
following the Funding Date, the Agent will notify the Borrowers’ Agent of such
failure to fund and, upon demand by the Agent, the applicable Borrowers shall
pay such amount to the Agent for the Agent’s account, together with interest
thereon for each day elapsed since the date of such Borrowing, at a rate per
annum equal to the Interest Rate applicable at the time to the applicable Loans
comprising that particular Borrowing.  The failure of any Lender to make any
applicable Loan on any Funding Date shall not relieve any other Lender of its
obligation hereunder to make an applicable Loan on that Funding Date.  No Lender
shall be responsible for any other Lender’s failure to advance such other
Lender’s Pro Rata Share of any Borrowing.  Notwithstanding anything contained in
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(i)                                     no Unused Line Fee shall accrue for the
account of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender (except to the extent it is payable to a Letter of Credit Issuer pursuant
to clause (iv)(E) below);

 

(ii)                                  in determining the Required Lenders or
Supermajority Lenders, any Lender that at the time is a Defaulting Lender (and
the Loans and/or Commitment of such Defaulting Lender) shall be excluded and
disregarded;

 

(iii)                               the Company shall have the right, at its
sole expense and effort, (i) to seek one or more Persons reasonably satisfactory
to the Agent and the Company to each become a substitute Lender and assume all
or part of the Revolving Credit Commitments of any Defaulting Lender and the
Company, the Agent and any such substitute Lender shall execute and deliver, and
such Defaulting Lender shall thereupon be deemed to have executed and delivered,
an appropriately completed Assignment and Acceptance to effect such substitution
or (ii) upon notice to the Agent, to prepay the Loans and, at the Company’s
option, terminate the Revolving Credit Commitments of such Defaulting Lender, in
whole or in part, without premium or penalty;

 

(iv)                              if any Swingline Loans exist or any Letters of
Credit exist at the time a Lender becomes a Defaulting Lender then:

 

(A)                               all or any part of such Defaulting Lender’s
Pro Rata Share of any outstanding Swingline Loans and Letters of Credit shall be
re-allocated among the applicable non-Defaulting Lenders in accordance with
their respective applicable Pro Rata Shares but only to the extent the sum of
all such non-Defaulting Lenders’ utilized applicable Revolving Credit
Commitments (in each case before giving effect to each reallocation) plus such
Defaulting Lender’s Pro Rata Share of such outstanding Swingline Loans and
Letters of

 

148

--------------------------------------------------------------------------------



 

Credit does not exceed the total of all non-Defaulting Lenders’ Revolving Credit
Commitments;

 

(B)                               if the reallocation described in
clause (A) above cannot, or can only partially, be effected, the applicable
Borrowers shall within one Business Day (or such longer period as may be agreed
to by the Agent) following notice by the Agent (x) first, prepay such Defaulting
Lender’s Pro Rata Share of any outstanding Swingline Loans and (y) second, cash
collateralize with cash and/or Cash Equivalents such Defaulting Lender’s Pro
Rata Share of any outstanding Letters of Credit (after giving effect to any
partial reallocation pursuant to clause (A) above) on terms reasonably
satisfactory to the Agent for so long as such Letters of Credit are outstanding;

 

(C)                               if any portion of such Defaulting Lender’s Pro
Rata Share of outstanding Letters of Credit is cash collateralized pursuant to
clause (B) above, the Borrowers shall not be required to pay the Letter of
Credit Fee for participation with respect to such portion of such Defaulting
Lender’s Pro Rata Share of outstanding Letters of Credit so long as it is cash
collateralized;

 

(D)                               if any portion of such Defaulting Lender’s Pro
Rata Share of outstanding Letters of Credit is re-allocated to the
non-Defaulting Lenders pursuant to clause (A) above, then the Letter of Credit
Fee with respect to such portion shall be allocated among the non-Defaulting
Lenders in accordance with their Pro Rata Shares; or

 

(E)                                if any portion of such Defaulting Lender’s
Pro Rata Share of outstanding Letters of Credit is neither cash collateralized
nor re-allocated pursuant to clause (A) or (B) above, then, without prejudice to
any rights or remedies of any Letter of Credit Issuer or any Lender hereunder,
the Unused Line Fee that otherwise would have been payable to such Defaulting
Lender (with respect to the portion of such Defaulting Lender’s Pro Rata Share
that was utilized by such outstanding Letters of Credit) and the Letter of
Credit Fee payable with respect to such Defaulting Lender’s Pro Rata Share of
outstanding Letters of Credit shall be payable to the applicable Letter of
Credit Issuer until such outstanding Letters of Credit are cash collateralized
and/or re-allocated;

 

provided that, notwithstanding anything to the contrary contained herein or in
any other Loan Document, this Section 13.15(c)(iv) shall not apply to French
Swingline Loans (and each reference in this Section 13.15(c)(iv) to a “Swingline
Loan” or the “Swingline Loans” shall be deemed not to include or refer to French
Swingline Loans);

 

(v)                                 so long as any Lender is a Defaulting
Lender, no Swingline Lender shall be required to fund any Swingline Loan and no
Letter of Credit Issuer shall be required to issue, amend or increase any Letter
of Credit, unless they are respectively reasonably satisfied that the related
exposure will be 100% covered by the Revolving Credit Commitments of the
non-Defaulting Lenders and/or cash collateralized on terms reasonably
satisfactory to the Agent, and participations in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in accordance with their respective Pro Rata Shares (and
Defaulting Lenders shall not participate therein); provided that,
notwithstanding anything to the contrary contained herein or in any other Loan
Document, this Section 13.15(c)(v) shall not apply to French Swingline Loans
(and each reference in this Section 13.15(c)(v) to a “Swingline Loan” or the
“Swingline Loans” or to a “Swingline Lender” shall be deemed not to include or
refer to French Swingline Loans or the French Swingline Lender, respectively);
and

 

(vi)                              any amount payable to such Defaulting Lender
hereunder (whether on account of principal, interest, fees or otherwise and
including any amount that would otherwise be payable to such Defaulting Lender
pursuant to Section 13.12(b)) may, in lieu of being distributed to such
Defaulting Lender, be retained by the Agent in a segregated non-interest bearing
account and, subject to any applicable Requirement of Law, be applied at such
time or times as may be determined by the Agent (1) first, to the payment of any
amounts owing by such Defaulting Lender to the Agent hereunder, (2) second, pro
rata, to the payment of any amounts owing by such Defaulting Lender to any
Letter of Credit Issuer or any Swingline Lender hereunder, (3) third, to the

 

149

--------------------------------------------------------------------------------



 

funding of any Revolving Loan or the funding or cash collateralization of any
participation in any Swingline Loan or Letter of Credit in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent, (4) fourth, if so determined by the Agent
and the Company, held in such account as cash collateral for future funding
obligations of the Defaulting Lender under this Agreement, (5) fifth, pro rata,
to the payment of any amounts owing to the Borrowers or the Lenders as a result
of any judgment of a court of competent jurisdiction obtained by a Borrower or
any Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement and (6) sixth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if such payment is a prepayment of the principal amount of any
Loans or Letter of Credit reimbursement obligations in respect of which a
Defaulting Lender has funded its participation obligations, such payment shall
be applied solely to prepay the Loans of, and Letter of Credit reimbursement
obligations owed to, all non-Defaulting Lenders pro rata prior to being applied
to the prepayment of any Loans, or Letter of Credit reimbursement obligations
owed to, any Defaulting Lender.

 

(d)           In the event that the Agent, the Borrowers’ Agent, each applicable
Letter of Credit Issuer and each applicable Swingline Lender, as the case may
be, each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Pro Rata Share of
any outstanding Swingline Loans and Letters of Credit of the Lenders that have
been adjusted pursuant to Section 13.15(c) shall be readjusted to reflect the
inclusion of such Lender’s Revolving Credit Commitments and on such date such
Lender shall purchase at par such of the Revolving Loans of the other Lenders as
the Agent shall determine may be necessary in order for such Lender to hold such
Revolving Loans in accordance with its Pro Rata Share.  Subject to
Section 14.26, the rights and remedies against a Defaulting Lender under this
Section 13.15 are in addition to other rights and remedies that the Borrowers,
the Agent, the Letter of Credit Issuers, the Swingline Lenders and the
non-Defaulting Lenders may have against such Defaulting Lender.  The
arrangements permitted or required by this Section 13.15 shall be permitted
under this Agreement, notwithstanding any limitation on Liens or the pro rata
sharing provisions or otherwise.

 

13.16      Letters of Credit; Intra-Lender Issues.

 

(a)           Notice of Letter of Credit Balance.  On each Settlement Date the
Agent shall notify each Lender of the issuance of all Letters of Credit, in each
case, since the prior Settlement Date.  In addition, upon the reasonable request
of a Lender from time to time, the Agent shall provide such Lender with a list
of the then outstanding Letters of Credit.

 

(b)           Participations in Letters of Credit.

 

(i)            Purchase of Participations.  Immediately upon issuance of any
Letter of Credit in accordance with Section 2.4(d), each Lender shall be deemed
to have irrevocably and unconditionally purchased and received without recourse
or warranty, an undivided interest and participation equal to the Equivalent
Amount in Dollars of such Lender’s Pro Rata Share of the face amount of such
Letter of Credit (as of the date of issuance), in connection with the issuance
or acceptance of such Letter of Credit (including all obligations of the
applicable Borrowers with respect thereto, and any security therefor or guaranty
pertaining thereto).

 

(ii)           Sharing of Reimbursement Obligation Payments.  Whenever the Agent
receives a payment from any Borrower on account of reimbursement obligations in
respect of a Letter of Credit as to which the Agent has previously received for
the account of the applicable Letter of Credit Issuer thereof payment from a
Lender, the Agent shall promptly pay to such Lender such Lender’s applicable Pro
Rata Share of such payment from the applicable Borrower.  Each such payment
shall be made by the Agent on the next Settlement Date.

 

(iii)          Documentation.  Upon the request of any applicable Lender, the
Agent shall furnish to such Lender copies of any Letter of Credit, reimbursement
agreements executed in connection therewith, applications for any Letter of
Credit, and such other documentation relating to such Letter of Credit as may
reasonably be requested by such Lender.

 

(iv)          Obligations Irrevocable.  The obligations of each applicable
Lender to make payments to the Agent with respect to any applicable Letter of
Credit or with respect to their participation therein or, except as otherwise
set forth in Section 2.10, with respect to the U.S. Revolving Loans, the ROW
Revolving Loans

 

150

--------------------------------------------------------------------------------



 

or the Canadian Revolving Loans, as applicable, made as a result of a drawing
under a Letter of Credit and the obligations of the applicable Borrowers for
whose account the Letter of Credit was issued to make payments to the Agent, for
the account of the applicable Lenders, shall be irrevocable and shall not be
subject to any qualification or exception whatsoever, including any of the
following circumstances:

 

(A)          any lack of validity or enforceability of this Agreement or any of
the other Loan Documents;

 

(B)          the existence of any claim, setoff, defense or other right which
the applicable Borrowers may have at any time against a beneficiary named in a
Letter of Credit or any transferee of any Letter of Credit (or any Person for
whom any such transferee may be acting), any Lender, the Agent, the applicable
Letter of Credit Issuer, or any other Person, whether in connection with this
Agreement, any applicable Letter of Credit, the transactions contemplated herein
or any unrelated transactions (including any underlying transactions between the
applicable Borrowers or any other Person and the beneficiary named in any Letter
of Credit);

 

(C)          any draft, certificate or any other document presented under the
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

(D)          the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;

 

(E)           the occurrence of any Default or Event of Default; or

 

(F)           the failure of the Borrowers to satisfy the applicable conditions
precedent set forth in Article IX.

 

(c)           Recovery or Avoidance of Payments; Refund of Payments In Error. 
In the event any payment by or on behalf of the applicable Borrowers received by
the Agent with respect to any Letter of Credit and distributed by the Agent to
the Lenders on account of their respective participations therein is thereafter
set aside, avoided or recovered from the Agent or the applicable Letter of
Credit Issuer in connection with any receivership, liquidation or bankruptcy
proceeding, the Lenders shall, upon demand by the Agent, pay to the Agent their
respective applicable Pro Rata Shares of such amount set aside, avoided or
recovered, together with interest at the rate required to be paid by the Agent
or the applicable Letter of Credit Issuer upon the amount required to be repaid
by it.  Unless the Agent receives notice from the applicable Borrowers prior to
the date on which any payment is due to the Lenders that the applicable
Borrowers will not make such payment in full as and when required, the Agent may
assume that the applicable Borrower(s) have made such payment in full to the
Agent on such date in immediately available funds and the Agent may (but shall
not be so required), in reliance upon such assumption, distribute to each Lender
on such due date an amount equal to the amount then due such applicable Lender. 
If and to the extent the applicable Borrower(s) have not made such payment in
full to the Agent, each Lender shall repay to the Agent on demand such amount
distributed to such Lender, together with interest thereon for each day from the
date such amount is distributed to such Lender until the date repaid (i) in the
case of amounts denominated in Dollars, at the greater of the Federal Funds Rate
and a rate determined by the Agent in accordance with banking industry rules on
interbank compensation, (ii) in the case of amounts denominated in Canadian
Dollars, at the greater of the interest rate charged by the Bank of Canada for
one-day loans and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation and (iii) in the case of amounts
denominated in an Alternative Currency, a rate determined by the Agent in
accordance with banking industry rules on interbank compensation.

 

(d)           Indemnification by Lenders.  To the extent not reimbursed by the
applicable Borrowers and without limiting the obligations of the applicable
Borrowers hereunder, the Lenders agree to indemnify the applicable Letter of
Credit Issuer ratably in accordance with their respective Pro Rata Shares, for
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including attorneys’ fees) or disbursements
of any kind and nature whatsoever that may be imposed on, incurred by or
asserted against such Letter of Credit Issuer in any way relating to or arising
out of any Letter of Credit or the transactions

 

151

--------------------------------------------------------------------------------



 

contemplated thereby or any action taken or omitted by such Letter of Credit
Issuer under any Letter of Credit or any Loan Document in connection therewith;
provided that no Lender shall be liable for any of the foregoing to the extent
it arises from the gross negligence or willful misconduct of the Person to be
indemnified.  Without limitation of the foregoing, each Lender agrees to
reimburse the applicable Letter of Credit Issuer promptly upon demand for its
Pro Rata Share of any costs or expenses payable by the applicable Borrowers to
such Letter of Credit Issuer, to the extent that such Letter of Credit Issuer is
not promptly reimbursed for such costs and expenses by the applicable
Borrowers.  The agreement contained in this Section 13.16(d) shall survive
payment in full of all other Obligations.

 

13.17      Concerning the Collateral and the Related Loan Documents.

 

(a)           Each Lender authorizes and directs the Agent to enter into the
other Loan Documents, including any Acceptable Intercreditor Agreement, for the
ratable benefit and obligation of the Agent and the Lenders.  Each Lender agrees
that any action taken by the Agent or the Required Lenders, as applicable, in
accordance with the terms of this Agreement or the other Loan Documents, and the
exercise by the Agent or the Required Lenders, as applicable, of their
respective powers set forth therein or herein, together with such other powers
that are reasonably incidental thereto, shall be binding upon all of the
Lenders.  The Lenders acknowledge that the Loans, applicable Agent Advances,
applicable Swingline Loans, Bank Products (including all Hedge Agreements) and
all interest, fees and expenses hereunder constitute one Indebtedness, secured
pari passu by all of the applicable Collateral, subject to the order of
distribution set forth in Section 4.6.

 

(b)           Each Lender authorizes and directs the Agent to enter into (i) the
Security Documents, (ii) any Acceptable Intercreditor Agreement for the benefit
of the Lenders and the other Secured Parties, (iii) any amendments to, waivers
of or supplements to or other modifications of the Security Documents or any
Acceptable Intercreditor Agreement, in each case with respect to the preceding
clauses (i), (ii) and (iii), in connection with the incurrence by any Obligor of
Incremental Indebtedness, Refinancing Loans, or other Indebtedness secured by a
Permitted Lien pursuant to Section 8.2(c) or 8.2(ii) (each, an “Intercreditor
Agreement Supplement”) to permit such Incremental Indebtedness, Refinancing
Loans, or other Indebtedness to be secured by a valid, perfected Lien on
Collateral (with such priority as may be designated by the relevant Obligor, as
and to the extent such priority is permitted by the Loan Documents) (it being
agreed that any Lien securing such Indebtedness (other than Incremental
Indebtedness and Refinancing Loans) shall be granted pursuant to security
documents separate from the Security Documents) and (iv) any Incremental
Commitment Amendment, any Lender Joinder Agreement, Extension Amendment or
Refinancing Amendment as provided in Sections 2.5, 2.6 and 2.7, respectively,
and any amendment as provided in Section 1.2(b).  Each Lender hereby agrees, and
each participant in a Letter of Credit by the acceptance thereof will be deemed
to agree, that, except as otherwise set forth herein, any action taken by the
Agent or the Required Lenders in accordance with the provisions of this
Agreement, the Security Documents, any applicable intercreditor agreement,
including any applicable Acceptable Intercreditor Agreement, any Intercreditor
Agreement Supplement, any Incremental Commitment Amendment, any Lender Joinder
Agreement, any Extension Amendment or any Refinancing Amendment and the exercise
by the Agent or the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders.

 

13.18      Field Audit and Examination Reports; Disclaimer by Lenders.  By
signing this Agreement, each Lender:

 

(a)           is deemed to have requested that the Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report (each a “Report” and collectively, “Reports”) prepared by or on behalf of
the Agent;

 

(b)           expressly agrees and acknowledges that neither the Bank nor the
Agent (i) makes any representation or warranty as to the accuracy of any Report,
or (ii) shall be liable for any information contained in any Report;

 

(c)           expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Agent or the Bank or other party
performing any audit or examination will inspect only specific information
regarding the applicable Obligors and will rely significantly upon the
applicable Obligors’ books and records, as well as on representations of the
applicable Obligors’ personnel;

 

152

--------------------------------------------------------------------------------



 

(d)           agrees to keep all Reports confidential and strictly for its
internal use, and not to distribute except to its participants, or use any
Report in any other manner; and

 

(e)           without limiting the generality of any other indemnification
provision contained in this Agreement, agrees:  (i) to hold the Agent and any
such other Person preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to the Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of the Borrowers; and (ii) to pay and protect, and indemnify, defend and
hold the Agent and any such other Person preparing a Report harmless from and
against, the claims, actions, proceedings, damages, costs, expenses and other
amounts (including Attorney Costs) incurred by the Agent and any such other
Person preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

 

13.19      Relation Among Lenders.  The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in the case of the Agent) authorized to
act for, any other Lender.

 

13.20      Arrangers; Agent.

 

(a)           Each of the parties to this Agreement acknowledges that, other
than any rights and duties explicitly assigned to the Arrangers under this
Agreement, the Arrangers do not have any obligations hereunder and shall not be
responsible or accountable to any other party hereto for any action or failure
to act hereunder.  Without limiting the foregoing, no Arranger shall have or be
deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on the Arrangers in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

 

(b)           No Lender identified on the facing page of this Agreement as a
“Co-Syndication Agent” or a “Co-Documentation Agent” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such.  Without limiting the foregoing,
no Lender identified as a “Co-Syndication Agent” or a “Co-Documentation Agent”
shall have or be deemed to have any fiduciary relationship with any Lender. 
Each Lender acknowledges that it has not relied, and will not rely, on any of
the Lenders so identified in deciding to enter into this Agreement or in taking
or not taking action hereunder.

 

13.21      The Register.

 

(a)           The Agent shall maintain a register (each, a “Register”), which
shall include a master account and a subsidiary account for each applicable
Lender and in which accounts (taken together) shall be recorded (i) the date and
amount of each Borrowing made hereunder, the Type of each Loan comprising such
Borrowing and any Interest Period or BA Equivalent Interest Period applicable
thereto, (ii) the effective date and amount of each Assignment and Acceptance
delivered to and accepted by it and the parties thereto, (iii) the amount of any
principal or interest due and payable or to become due and payable from the
applicable Borrowers to each Lender hereunder or under the notes payable by the
applicable Borrowers to such Lender, and (iv) the amount of any sum received by
the Agent from the applicable Borrowers or any other Obligor and each Lender’s
ratable share thereof.  Each Register shall be available for inspection by the
applicable Borrowers or any applicable Lender (with respect to its own interest
only) at the respective offices of the Agent at any reasonable time and from
time to time upon reasonable prior notice.  Any failure of the Agent to record
in the applicable Register, or any error in doing so, shall not limit or
otherwise affect the obligation of the applicable Borrowers hereunder (or under
any Loan Document) to pay any amount owing with respect to the Loans or provide
the basis for any claim against the Agent.  The Obligations and Letters of
Credit are registered obligations and the right, title and interest of any
Lender and their assignees in and to such Obligations and Letters of Credit as
the case may be, shall be transferable only upon notation of such transfer in
the applicable Register.  Solely for purposes of this Section 13.21 and for Tax
purposes only, the Agent shall be the applicable Borrowers’ agent for purposes
of maintaining the applicable Register (but the Agent shall have no liability
whatsoever to any applicable Borrower or any other Person on account of any
inaccuracies contained in the applicable Register).  This Section 13.21 shall be
construed so that the Obligations and Letters of Credit are at all times
maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) 

153

--------------------------------------------------------------------------------



 

and 881(c)(2) of the Code and any related regulations (and any other relevant or
successor provisions of the Code or such regulations).

 

(b)           In the event that any Lender sells participations in any Loan,
Commitment or other interest of such Lender hereunder or under any other Loan
Document, such Lender shall maintain a register on which it enters the name of
all participants in the Obligations held by it and the principal amount (and
stated interest thereon) of the portion of the Obligations which is the subject
of the participation (the “Participant Register”).  An Obligation may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each note shall expressly so provide).  Any
participation of such Obligations may be effected only by the registration of
such participation on the Participant Register.  The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.  The Participant Register shall be available for inspection by
the Borrowers at any reasonable time and from time to time upon reasonable prior
notice.  For the avoidance of doubt the Agent (in its capacity as Agent) shall
have no responsibility for maintaining a Participant Register.

 

13.22      Québec Collateral.  For greater certainty, and without limiting the
powers of the Agent or any other Person acting as mandatary (agent) of the Agent
pursuant to the terms hereof or of the Canadian Security Documents, each of the
Canadian Secured Parties hereby irrevocably constitutes the Agent as the holder
of an irrevocable power of attorney (fondé de pouvoir within the meaning of
Article 2692 of the Civil Code of Québec) of all present and future Canadian
Secured Parties in order to hold hypothecs and security granted by any Canadian
Obligor or U.S. Obligor on property pursuant to the laws of the Province of
Québec in order to secure obligations of any Canadian Obligor or U.S. Obligor
under any bond, debenture or similar title of indebtedness, issued by any
Canadian Obligor or U.S. Obligor, and hereby agrees that the Agent may act as
the bondholder and mandatary (i.e. agent) with respect to any shares, capital
stock or other securities or any bond, debenture or similar title of
indebtedness that may be issued by any Canadian Obligor or U.S. Obligor and
pledged in favour of the Agent, for the benefit of the Canadian Secured
Parties.  The execution by the Agent, acting as fondé de pouvoir and mandatary,
prior to this Agreement of any deeds of hypothec or other security documents is
hereby ratified and confirmed.  Notwithstanding the provisions of Section 32 of
An Act respecting the special powers of legal persons (Québec), the Agent may
acquire and be the holder of any bond or debenture issued by any Canadian
Obligor or U.S. Obligor (i.e. the fondé de pouvoir may acquire and hold the
first bond issued under any deed of hypothec by any Canadian Obligor or U.S.
Obligor).  The constitution of the Agent as fondé de pouvoir and as bondholder
and mandatary with respect to any bond, debenture, shares, capital stock or
other securities that may be issued and pledged from time to time to the Agent
for the benefit of the Canadian Secured Parties, shall be deemed to have been
ratified and confirmed by each Person accepting an assignment of, a
participation in or an arrangement in respect of, all or any portion of any
Canadian Secured Party’s rights and obligations under this Agreement by the
execution of an Assignment and Acceptance pursuant to which it becomes such
assignee or participant, and by each successor Agent by the execution of an
Assignment and Acceptance, or by the compliance with other formalities, as the
case may be, pursuant to which it becomes a successor Agent under this
Agreement.  The Agent acting as fondé de pouvoir shall have the same rights,
powers, immunities, indemnities and exclusions from liability as are prescribed
in favour of the Agent in this Agreement, which shall apply mutatis mutandis to
the Agent acting as fondé de pouvoir.  Each Borrower acknowledges that any bond
or other similar instrument executed by it or any other Canadian Obligor or U.S.
Obligor shall constitute a title of indebtedness as such expression is defined
in Article 2692 of the Civil Code of Québec.  The Agent accepts to act as fondé
de pouvoir of the Canadian Secured Parties.

 

For greater certainty, and without limiting the powers of the Agent or any other
Person acting as mandatary (agent) of the Agent pursuant to the terms hereof or
of the Canadian Security Documents, for the purposes of holding any hypothec
granted pursuant to the laws of the Province of Québec, each of the Secured
Parties hereby irrevocably appoints and authorizes the Agent and, to the extent
necessary, ratifies the appointment and authorization of the Agent, to act as
the hypothecary representative of the applicable Secured Parties as contemplated
under Article 2692 of the Civil Code of Québec, and to enter into, to take and
to hold on their behalf, and for their benefit, any hypothec, and to exercise
such powers and duties that are conferred upon the Agent under any related deed
of hypothec.  The Agent shall have the sole and exclusive right and authority to
exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to the Agent pursuant to any such deed of
hypothec and applicable Law.  Any person who becomes a Secured Party shall, by
its execution of an Assignment and Acceptance, be deemed to have consented to
and confirmed the Agent as the person acting as

 

154

--------------------------------------------------------------------------------



 

hypothecary representative holding the aforesaid hypothecs as aforesaid and to
have ratified, as of the date it becomes a Secured Party, all actions taken by
the Agent in such capacity.  The substitution of the Agent pursuant to the
provisions of this Article XIII also constitute the substitution of the Agent as
hypothecary representative as aforesaid.

 

For the purposes of creating a solidarité active in accordance with Article 1541
of the Civil Code of Québec between each Secured Party, taken individually, on
the one hand, and the Agent, on the other hand, each Secured Obligor and each
such Secured Party acknowledge and agree with the Agent that such Secured Party
and the Agent are hereby conferred the legal status of solidary creditors of
each such Secured Obligor in respect of all Canadian Obligations owed by each
such Secured Obligor to the Agent and such Secured Party hereunder and under the
other Loan Documents (collectively, the “Solidary Claim”) and that, accordingly,
but subject (for the avoidance of doubt) to Article 1542 of the Civil Code of
Québec, each such Secured Obligor is irrevocably bound towards the Agent and
each Secured Party in respect of the entire Solidary Claim of the Agent and such
Secured Party.  As a result of the foregoing, the parties hereto acknowledge
that the Agent and each Secured Party shall at all times have a valid and
effective right of action for the entire Solidary Claim of the Agent and such
Secured Party and the right to give full acquittance for it.  Accordingly, and
without limiting the generality of the foregoing, the Agent, as solidary
creditor with each Secured Party, shall at all times have a valid and effective
right of action in respect of the Solidary Claim and the right to give a full
acquittance for same.  By its execution of the Loan Documents to which it is a
party, each such Secured Obligor not a party hereto shall also be deemed to have
accepted the stipulations hereinabove provided.  The parties further agree and
acknowledge that such Liens (hypothecs) under the Security Documents and the
other Loan Documents shall be granted to the Agent, for its own benefit and for
the benefit of the Secured Parties, as solidary creditor as hereinabove set
forth.

 

13.23      Certain ERISA Matters.

 

(a)           Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Agent and not, for the avoidance of
doubt, to or for the benefit of any Borrower or any Guarantor, that at least one
of the following is and will be true:

 

(i)            such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

 

(ii)           the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

 

(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Agent, in its sole discretion, and such Lender.

 

155

--------------------------------------------------------------------------------



 

(b)           In addition, unless either (i) paragraph (i) in the immediately
preceding clause (a) is true with respect to a Lender or (ii) a Lender has
provided another representation, warranty and covenant in accordance with
clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrowers or any other Obligor, that the Agent is not a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

 

(c)           The Agent and the Arrangers hereby inform the Lenders that each
such Person is not undertaking to provide investment advice or to give advice in
a fiduciary capacity, in connection with the transactions contemplated hereby,
and that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Commitments, this Agreement and
any other Loan Documents, (ii) may recognize a gain if it extended the Loans or
the Commitments for an amount less than the amount being paid for an interest in
the Loans or the Commitments by such Lender, and (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

ARTICLE XIV

 

MISCELLANEOUS

 

14.1        No Waivers; Cumulative Remedies.  No failure by the Agent or any
Lender to exercise any right, remedy, or option under this Agreement or any
present or future supplement hereto, or in any other agreement between or among
the Obligors and the Agent and/or any Lender, or delay by the Agent or any
Lender in exercising the same, will operate as a waiver thereof.  No waiver by
the Agent or any Lender will be effective unless it is in writing, and then only
to the extent specifically stated.  No waiver by the Agent or the Lenders on any
occasion shall affect or diminish the Agent’s and each Lender’s rights
thereafter to require strict performance by the Obligors of any provision of
this Agreement.  The Agent and the Lenders may proceed directly to collect the
Obligations without any prior recourse to the Collateral.  The Agent’s and each
Lender’s rights under this Agreement will be cumulative and not exclusive of any
other right or remedy which the Agent or any Lender may have.

 

14.2        Severability.  The illegality or unenforceability of any provision
of this Agreement or any other Loan Document or any instrument or agreement
required hereunder shall not in any way affect or impair the legality or
enforceability of the remaining provisions of this Agreement or any other Loan
Document or any instrument or agreement required hereunder.

 

14.3        Governing Law; Choice of Forum; Service of Process.

 

(a)           THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES
OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK; PROVIDED THAT TO THE EXTENT THE LAWS OF ANY JURISDICTION OTHER THAN NEW
YORK SHALL GOVERN IN REGARD TO THE VALIDITY, PERFECTION OR EFFECT OF PERFECTION
OF ANY LIEN OR IN REGARD TO PROCEDURAL MATTERS AFFECTING ENFORCEMENT OF ANY
LIENS ON COLLATERAL, SUCH LAWS OF SUCH OTHER JURISDICTIONS SHALL CONTINUE TO
APPLY TO THAT EXTENT.

 

(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR
OF THE UNITED STATES OF AMERICA LOCATED IN NEW YORK COUNTY, AND BY

 

156

--------------------------------------------------------------------------------



 

EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE OBLIGORS, THE AGENT AND
THE LENDERS CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH OF THE OBLIGORS, THE AGENT AND THE
LENDERS IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO.  NOTWITHSTANDING
THE FOREGOING: (i) THE AGENT AND THE LENDERS SHALL HAVE THE RIGHT TO BRING ANY
ACTION OR PROCEEDING AGAINST ANY BORROWER, ANY GUARANTOR OR ANY PROPERTY IN THE
COURTS OF ANY OTHER JURISDICTION THE AGENT OR THE LENDERS DEEM NECESSARY OR
APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE
OBLIGATIONS AND (ii) EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS
FROM THE COURTS DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE
HEARD BY A COURT LOCATED OUTSIDE THOSE JURISDICTIONS.

 

(c)           SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK SHALL APPLY TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

(d)           EACH BORROWER AND EACH GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF
ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE
MADE BY REGISTERED MAIL (RETURN RECEIPT REQUESTED) DIRECTED TO THE BORROWERS’
AGENT AT ITS ADDRESS SET FORTH IN SECTION 14.8 AND SERVICE SO MADE SHALL BE
DEEMED TO BE COMPLETED FIVE DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN
THE U.S. MAILS POSTAGE PREPAID.  NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT
OF THE AGENT OR THE LENDERS TO SERVE LEGAL PROCESS BY ANY OTHER MANNER PERMITTED
BY LAW.

 

14.4        WAIVER OF JURY TRIAL.  THE OBLIGORS, THE LENDERS AND THE AGENT EACH
IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY
ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES
AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.  THE
OBLIGORS, THE LENDERS AND THE AGENT EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION
HEREOF OR THEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

 

14.5        Survival of Representations and Warranties.  All of the Borrowers’
and other Obligors’ representations and warranties contained in this Agreement
and the other Loan Documents shall survive the execution, delivery, and
acceptance thereof by the parties, notwithstanding any investigation by the
Agent or the Lenders or their respective agents.

 

14.6        Other Security and Guarantees.  The Agent may, without notice or
demand and without affecting the Borrowers’ or any Obligor’s obligations
hereunder, from time to time:  (a) take from any Person and hold collateral
(other than the Collateral) for the payment of all or any part of the
Obligations and exchange, enforce or release such collateral or any part
thereof; and (b) accept and hold any endorsement or guaranty of payment of all
or any part of the Obligations and release or substitute any such endorser or
guarantor, or any Person who has given any Lien on any other collateral as
security for the payment of all or any part of the Obligations, or any other
Person in any way obligated to pay all or any part of the Obligations.

 

157

--------------------------------------------------------------------------------



 

14.7        Fees and Expenses.  Except for Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim, each
Borrower agrees to pay to the Agent, for its benefit, on demand, all reasonable
and documented, out-of-pocket costs and expenses that the Agent pays or incurs
in connection with the negotiation, preparation, syndication, consummation,
administration, enforcement, and termination of this Agreement or any of the
other Loan Documents, including:  (a) Attorney Costs; (b) reasonable and
documented, out-of-pocket costs and expenses for any amendment, supplement,
waiver, consent, or subsequent closing in connection with the Loan Documents and
the transactions contemplated thereby; (c) reasonable and documented,
out-of-pocket costs and expenses of lien and title searches and title insurance;
(d) documented, out-of-pocket Taxes, and reasonable and documented fees and
other charges for filing financing statements and continuations and other
actions to perfect, protect, and continue the Agent’s Liens (including
reasonable costs and expenses paid or incurred by the Agent in connection with
the consummation of this Agreement); (e) reasonable sums paid or incurred to pay
any amount or take any action required of the Obligors under the Loan Documents
that the Obligors fail to pay or take; (f) reasonable and documented,
out-of-pocket costs of appraisals (including all Appraisals), inspections, and
verifications of the Collateral, including travel, lodging, and meals for
inspections of the Collateral and the Obligors’ operations by the Agent plus the
Agent’s then customary charge for field examinations and audits and the
preparation of reports thereof (such charge is currently $1,100 per day (or
portion thereof) for each Person employed by the Agent with respect to each
field examination or audit); and (g) reasonable and documented, out-of-pocket
costs and expenses of forwarding loan proceeds, collecting checks and other
items of payment, and establishing and maintaining Payment Accounts and lock
boxes, and costs and expenses of preserving and protecting the applicable
Collateral.  In addition, the Borrowers agree to pay, during or after the
existence of an Event of Default, (i) on demand to the Agent, for its benefit,
all costs and expenses incurred by the Agent (including Attorney Costs), and
(ii) to the Lenders (other than the applicable Bank), on demand, all reasonable
and actual fees, expenses and disbursements incurred by the applicable Lenders
for one law firm retained by such Lenders (and, in the event of any conflict of
interest among Lenders, one additional law firm for Lenders subject to such
conflict), in each case, paid or incurred to obtain payment of the Obligations,
enforce the Agent’s Liens, sell or otherwise realize upon the applicable
Collateral, and otherwise enforce the provisions of the Loan Documents, or to
defend any claims made or threatened against the Agent or any Lender arising out
of the transactions contemplated hereby (including preparations for and
consultations concerning any such matters).  The foregoing shall not be
construed to limit any other provisions of the Loan Documents regarding costs
and expenses to be paid by the Borrowers and other Obligors.

 

14.8        Notices.  Except as otherwise provided herein, all notices, demands
and requests that any party is required or elects to give to any other shall be
in writing, or by a telecommunications device capable of creating a written
record, and any such notice shall become effective (a) upon personal delivery
thereof, including, but not limited to, delivery by overnight mail and courier
service, (b) four days after it shall have been mailed by United States and/or
Canada Post mail, first class, certified or registered, with postage prepaid, or
(c) in the case of notice by such a telecommunications device, when properly
transmitted, in each case addressed to the party to be notified as follows:

 

If to the Agent or the U.S. Bank:

 

Bank of America, N.A.

 

 

CityPlace 1

 

 

185 Asylum Street, 35th Floor

 

 

Hartford, CT 06103

 

 

MAIL CODE: CT2-500-35-02

 

 

Attention: Cynthia Stannard

 

 

Telecopy No.: (860) 952-6830

 

 

 

If to the Canadian Bank:

 

Bank of America N.A. (acting through its Canada branch)

 

 

181 Bay Street

 

 

Toronto, Ontario, M5J 2V8

 

 

Attention: Teresa Tsui

 

 

Telecopy No.: (312) 453-4041

 

158

--------------------------------------------------------------------------------



 

If to the London Bank:

 

Bank of America N.A. (acting through its London branch)

 

 

26 Elmfield Road

 

 

Bromley, Kent

 

 

BR1 1LR

 

 

Attention: Michelle Stanley

 

 

E-mail address: michelle.a.stanley@baml.com

 

 

 

If to the French Swingline Lender:

 

Bank of America Merrill Lynch International, Designated Activity Company

 

 

26 Elmfield Road

 

 

Bromley, Kent

 

 

BR1 1LR

 

 

Attention: Michelle Stanley

 

 

E-mail address: michelle.a.stanley@baml.com

 

 

 

If to the Borrowers:

 

United Rentals, Inc.

 

 

100 First Stamford Place, Suite 700

 

 

Stamford, CT 06902

 

 

Attention: Treasurer

 

 

Telecopy No.: 203-622-8794

 

 

E-mail address: imoshour@ur.com

 

 

 

 

 

with a copy to

 

 

 

 

 

United Rentals, Inc.

 

 

100 First Stamford Place, Suite 700

 

 

Stamford, CT 06902

 

 

Attention: General Counsel

 

 

Telecopy No.: 203-621-3266

 

 

E-mail address: jgross@ur.com

 

 

 

 

 

with a copy (which shall not constitute notice) to

 

 

 

 

 

Sullivan & Cromwell LLP

 

 

125 Broad Street

 

 

New York, NY 10004

 

 

Fax: 212-558-3588

 

 

Attention: S. Neal McKnight

 

 

 

If to a Lender:

 

To the address of such Lender set forth on the signature page hereto or on the
Assignment and Acceptance for such Lender, as applicable.

 

or to such other address as each party may designate for itself by like notice. 
Failure or delay in delivering copies of any notice, demand, request, consent,
approval, declaration or other communication to the persons designated above to
receive copies shall not adversely affect the effectiveness of such notice,
demand, request, consent, approval, declaration or other communication.

 

14.9        Binding Effect.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the respective successors and permitted assigns
of the parties hereto; provided, however, that no interest herein may be
assigned (except pursuant to a transaction expressly permitted hereunder) by any
Borrower or any Guarantor without prior written consent of the Agent and each
Lender.  The rights and benefits of the Agent and the Lenders hereunder shall,
if such Persons so agree, inure to any party acquiring any interest in the
Obligations or any part thereof in accordance with the terms hereof.

 

159

--------------------------------------------------------------------------------



 

14.10                 Indemnity of the Agent and the Lenders.  The Obligors
agree to defend, indemnify and hold all Agent-Related Persons, each Arranger and
each Lender and each of their respective Affiliates, officers, directors,
employees, counsel, representatives, agents and attorneys-in-fact (each, an
“Indemnified Person”) harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits (whether
brought by a Borrower or any other Person), costs, charges, expenses and
disbursements (including Attorney Costs and reasonable legal costs and expenses
of the Lenders for one law firm retained by such Lenders (and, in the event of
any conflict of interest among Lenders, one additional law firm in each relevant
jurisdiction for Lenders subject to such conflict)) of any kind or nature
whatsoever which may at any time (including at any time following repayment of
the Loans and the termination, resignation or replacement of the Agent or
replacement of any Lender) be imposed on, incurred by or asserted against any
such Person in any way relating to or arising out of this Agreement or any
document contemplated by or referred to herein, or the transactions contemplated
hereby, or directly or indirectly arising out of the use, generation,
manufacture, production, storage, release, threatened release, discharge,
disposal or presence of a Contaminant relating to any Borrower’s, any
Guarantor’s or any of their Subsidiaries’ operations, business or property, or
any action taken or omitted by any such Person under or in connection with any
of the foregoing, including with respect to any investigation, litigation or
proceeding (including any bankruptcy, insolvency or similar proceedings, and any
appellate proceeding) related to or arising out of this Agreement, any other
Loan Document, or the Loans or the use of the proceeds thereof, whether or not
any Indemnified Person is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”); provided, that the Obligors shall have no obligation
hereunder to any Indemnified Person with respect to Indemnified Liabilities to
the extent resulting from (i) the gross negligence, bad faith (including any
breach of this Agreement constituting bad faith) or willful misconduct of such
Indemnified Person (or any Related Party thereof), (ii) a material breach of any
of the Loan Documents by such Indemnified Person (or any Related Party thereof)
or (iii) claims of any Indemnified Person (or any Related Party thereof) solely
against one or more Indemnified Persons (or any Related Party thereof) or
disputes between or among Indemnified Persons (or any Related Party thereof) in
each case except to the extent such claim is determined to have been caused by
an act or omission by Holdings or any of its Subsidiaries or such dispute
involves the Agent in its capacity as such.  This Section 14.10 shall not apply
with respect to Taxes other than any Taxes that represent losses, claims or
damages arising from any non-Tax claim.  The agreements in this Section 14.10
shall survive payment of all other Obligations.

 

14.11                 Limitation of Liability.  NO CLAIM MAY BE MADE BY ANY
BORROWER, ANY GUARANTOR, ANY LENDER OR OTHER PERSON AGAINST ANY BORROWER, ANY
GUARANTOR, THE AGENT, ANY LENDER, OR THE AFFILIATES, DIRECTORS, OFFICERS,
EMPLOYEES, COUNSEL, REPRESENTATIVES, AGENT OR ATTORNEYS-IN-FACT OF ANY OF THEM
FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES IN RESPECT OF ANY
CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR
RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH, AND
EACH BORROWER, EACH GUARANTOR AND EACH LENDER HEREBY WAIVES, RELEASES AND AGREES
NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER
OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

 

14.12                 Final Agreement.  This Agreement and the other Loan
Documents are intended by the Obligors, the Agent and the Lenders to be the
final, complete, and exclusive expression of the agreement between them relating
to the subject matter hereof.  This Agreement supersedes any and all prior oral
or written agreements relating to the subject matter hereof except for the Fee
Letters.

 

14.13                 Counterparts; Facsimile Signatures; Electronic Execution. 
This Agreement may be executed in any number of counterparts, and by the Agent,
each Lender and the Obligors in separate counterparts, each of which shall be an
original, but all of which shall together constitute one and the same agreement;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.  This Agreement and the other Loan Documents may be executed
by facsimile or other electronic communication and the effectiveness of this
Agreement and the other Loan Documents and signatures thereon shall have the
same force and effect as manually signed originals and shall be binding on all
parties thereto.  The Agent may require that any such documents and signatures
be confirmed by a manually signed original thereof, provided that the failure to
request or deliver the same shall not limit the effectiveness of any facsimile
signature.  The words “execute,” “execution,” “signed,” “signature,” and words
of like import in or related

 

160

--------------------------------------------------------------------------------



 

to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including amendments or other modifications,
notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Agent pursuant to
procedures approved by it.

 

14.14                 Captions.  The captions contained in this Agreement are
for convenience of reference only, are without substantive meaning and should
not be construed to modify, enlarge, or restrict any provision.

 

14.15                 Right of Setoff.  In addition to any rights and remedies
of the Lenders provided by law, if an Event of Default exists or the Loans have
been accelerated, each Lender is authorized at any time and from time to time,
without prior notice to any Borrower or any Guarantor, any such notice being
waived by each Obligor to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other indebtedness at any time owing by, such
Lender or any Affiliate of such Lender to or for the credit or the account of
any Borrower or any Guarantor against any and all Obligations owing to such
Lender, now or hereafter existing, irrespective of whether or not the Agent or
such Lender shall have made demand under this Agreement or any Loan Document and
although such Obligations may be contingent or unmatured.  Each Lender agrees
promptly to notify the Borrowers’ Agent and the Agent after any such setoff and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such setoff and application. 
NOTWITHSTANDING THE FOREGOING, NO LENDER SHALL EXERCISE ANY RIGHT OF SET-OFF,
BANKER’S LIEN, OR THE LIKE AGAINST ANY DEPOSIT ACCOUNT OR PROPERTY OF ANY
BORROWER OR ANY GUARANTOR HELD OR MAINTAINED BY SUCH LENDER WITHOUT THE PRIOR
WRITTEN CONSENT OF THE REQUIRED LENDERS.

 

14.16                 Confidentiality.

 

(a)                                 The Borrowers hereby acknowledge that the
Agent and each Lender may, in each case with the prior written consent of the
Borrowers’ Agent (such consent not to be unreasonably withheld), issue and
disseminate to the public general information describing the credit
accommodation entered into pursuant to this Agreement, including the name and
address of the Borrowers and a general description of the Borrowers’ and the
Guarantors’ business and may use the Borrowers’ and the Guarantors’ names in
advertising and other promotional material.

 

(b)                                 Each Lender and the Agent severally agrees
to keep confidential all information relating to Holdings or any of its
Subsidiaries (i) provided to the Agent or such Lender by or on behalf of
Holdings or any of its Subsidiaries under this Agreement or any other Loan
Document or (ii) obtained by the Agent or such Lender based on a review of the
books and records of Holdings or any of its Subsidiaries, except to the extent
that such information (x) was or becomes generally available to the public other
than as a result of disclosure by the Agent or such Lender or any Affiliates
thereof, or (y) was or becomes available on a nonconfidential basis from a
source other than the Borrowers or the Guarantors other than by breach of this
Section 14.16, provided that such source is not bound by a confidentiality
agreement with the Borrowers or the Guarantors known to the Agent or such
Lender; provided, however, that the Agent and any Lender may disclose such
information (in the case of items (A) through (B) below, except for any routine
examination by any Governmental Authority or regulatory authority, after notice
to the Borrowers’ Agent, unless such notice is prohibited by applicable
law) (A) at the request or pursuant to any requirement of any Governmental
Authority or regulatory authority (including any self-regulatory authority) to
which the Agent or such Lender is subject or in connection with an examination
of the Agent or such Lender by any such Governmental Authority or regulatory
authority; (B) pursuant to subpoena or other court process; (C) when required to
do so in accordance with the provisions of any applicable Requirement of Law;
(D) to the extent reasonably required in connection with any litigation or
proceeding (including, but not limited to, any bankruptcy proceeding) to which
the Agent, any Lender or their respective Affiliates may be party; (E) to the
extent reasonably required in connection with the exercise of any remedy
hereunder or under any other Loan Document; (F) to the

 

161

--------------------------------------------------------------------------------



 

Agent’s or such Lender’s independent auditors, accountants, attorneys, other
professional advisors and service providers (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such information and shall agree to keep such information confidential
to the same extent required of the Agent and the Lenders hereunder); (G) to any
prospective Participant or Assignee under any Assignment and Acceptance, actual
or potential, provided that such prospective Participant or Assignee agrees to
keep such information confidential to the same extent required of the Agent and
the Lenders hereunder; (H) as expressly permitted under the terms of any other
document or agreement regarding confidentiality to which a Borrower or a
Guarantor is a party or is deemed a party with the Agent or such Lender; and
(I) to its Affiliates (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and shall agree to keep such information confidential to the same
extent required of the Agent and the Lenders hereunder).

 

14.17                 Conflicts with Other Loan Documents.  Unless otherwise
expressly provided in this Agreement (or in another Loan Document by specific
reference to the applicable provision contained in this Agreement), if any
provision contained in this Agreement conflicts with any provision of any other
Loan Document, the provision contained in this Agreement shall govern and
control.

 

14.18                 Collateral Matters.  Each of the Agent and the Lenders
acknowledges and agrees that, fixture filings have not and will not be made
under the provisions of the UCC, the PPSA or other applicable Requirements of
Law in any jurisdiction both because of the administrative difficulty of
determining whether any item of Rental Equipment is or becomes a fixture and the
inability of the applicable Obligors to provide the relevant information that
would be required in order to make such filings.

 

14.19                 No Fiduciary Relationship.  Each Obligor acknowledges and
agrees that, in connection with all aspects of each transaction contemplated by
this Agreement, the Obligors, on the one hand, and the Bank, the Arrangers, the
Lenders and each of their Affiliates through which they may be acting
(collectively, the “Applicable Entities”), on the other hand, have an
arms-length business relationship that creates no fiduciary duty on the part of
any Applicable Entity, and each Obligor expressly disclaims any fiduciary
relationship.

 

14.20                 Judgment Currency.  If for the purpose of obtaining
judgment in any court it is necessary to convert an amount due hereunder in the
currency in which it is due (the “Original Currency”) into another currency (the
“Second Currency”), the rate of exchange applied shall be that at which, in
accordance with normal banking procedures, the Agent could purchase in the New
York foreign exchange market, the Original Currency with the Second Currency on
the date two Business Days preceding that on which judgment is given.  Each
Obligor agrees that its obligation in respect of any Original Currency due from
it hereunder shall, notwithstanding any judgment or payment in such other
currency, be discharged only to the extent that, on the Business Day following
the date the Agent receives payment of any sum so adjudged to be due hereunder
in the Second Currency, the Agent may, in accordance with normal banking
procedures, purchase, in the New York foreign exchange market, the Original
Currency with the amount of the Second Currency so paid; and if the amount of
the Original Currency so purchased or could have been so purchased is less than
the amount originally due in the Original Currency, each Obligor agrees as a
separate obligation and notwithstanding any such payment or judgment to
indemnify the Agent against such loss.  The term “rate of exchange” in this
Section 14.20 means the spot rate at which the Agent, in accordance with normal
practices, is able on the relevant date to purchase the Original Currency with
the Second Currency, and includes any premium and costs of exchange payable in
connection with such purchase.

 

14.21                 Incremental Indebtedness; Extended Commitments; Extended
Loans; Refinancing Commitments and Refinancing Loans; Additional First Lien
Debt.  In connection with the incurrence by any Borrower of any Incremental
Indebtedness, Extended Commitments, Extended Loans, Refinancing Commitments or
Refinancing Loans, the Agent agrees to execute and deliver any amendments,
amendments and restatements, restatements or waivers of or supplements to or
other modifications to, any Security Document or intercreditor agreement, and to
make or consent to any filings or take any other actions in connection
therewith, as may be reasonably deemed by Holdings to be necessary or reasonably
desirable for any Lien on the assets of any Obligor permitted to secure such
Incremental Facility, Extended Commitments, Extended Loans, Refinancing
Commitments or Refinancing Loans to become a valid, perfected lien (with such
priority as may be designated by the relevant Obligor, to the extent such
priority is permitted by the Loan Documents) pursuant to the Security Document
being so amended, amended and restated, restated, waived, supplemented or
otherwise modified or otherwise.  In connection with the incurrence by

 

162

--------------------------------------------------------------------------------



 

 any Borrower or Restricted Subsidiary of any Indebtedness that is intended to
be secured on a pari passu basis, upon the written request of the Borrowers’
Agent, the Agent agrees to provide written consent to the Company with respect
to the designation of such Indebtedness as “Additional First Lien Debt” (or any
similar term) under any applicable Acceptable Intercreditor Agreement, so long
as (a) the Liens securing such Indebtedness are permitted pursuant to
Section 8.2(c) or 8.2(ii) and (b) the Agent shall have received an officer’s
certificate from the Company designating such Indebtedness as “Additional First
Lien Debt” (or any similar term) under such Acceptable Intercreditor Agreement
and certifying that such Indebtedness is “Additional First Lien Obligations” (or
any similar term) under such Acceptable Intercreditor Agreement permitted to be
so incurred in accordance with each of the First Lien Documents and each of the
Second Lien Documents (or any similar term) (as defined in such Acceptable
Intercreditor Agreement).

 

14.22                 Lenders.  Each Lender (a) severally represents and
warrants that, as of the date such Lender becomes a party to this Agreement,
such Lender (i) is a United States person for purposes of the Code or (ii) has
complied with the provisions of Section 5.1(f), and (b) covenants and agrees
that at all material times such Lender will (i) continue to be a United States
person for purposes of the Code or (ii) continue to comply with the ongoing
requirements of Section 5.1(f).  Each Lender shall promptly notify the
Borrowers’ Agent in writing upon becoming aware that it is not in compliance
with this Section 14.22.

 

14.23                 USA PATRIOT Act.  Each Lender that is subject to the Act
(as hereinafter defined) and the Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Obligor, which information includes the name and address of each
Obligor and other information that will allow such Lender or the Agent, as
applicable, to identify each Obligor in accordance with the Act.  The Borrowers
shall, promptly following a request by the Agent or any Lender, provide all
documentation and other information that the Agent or such Lender requests in
order to comply with its ongoing obligations under the Beneficial Ownership
Regulation or other applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

 

14.24                 Amendment and Restatement.

 

(a)                                 The Borrowers hereby confirm and agree that
all Obligations outstanding under the Existing Loan Agreement immediately prior
to the amendment and restatement thereof as contemplated hereby (such
Obligations, the “Existing Loan Agreement Obligations”) shall, unless and until
paid, continue to remain outstanding under this Agreement and shall not
constitute new Obligations incurred by any of the Borrowers on or after the
Closing Date.  The Borrowers hereby confirm that all Existing Loan Agreement
Obligations are due and owing without offset, defense, counterclaim or
recoupment of any kind or nature and as of the Closing Date, none of the
Obligors or any of their respective Affiliates has offset rights, counterclaims
or defenses of any kind against any of their respective obligations,
indebtedness or liabilities under the Existing Loan Agreement or any other Loan
Document (as defined in the Existing Loan Agreement).  As of the Closing Date,
immediately prior to the amendment and restatement of the Existing Loan
Agreement contemplated herein, there exists no Default or Event of Default under
and as defined in the Existing Loan Agreement.

 

(b)                                 It is the intention of each of the parties
hereto that the Existing Loan Agreement be amended and restated so as to
preserve the perfection and priority of all Liens securing indebtedness and
obligations of the Obligors under the Existing Loan Agreement and the other Loan
Documents (as defined in the Existing Loan Agreement) and that this Agreement
does not constitute a novation of the obligations and liabilities of the
Obligors existing under the Existing Loan Agreement.

 

14.25                 Waiver of Notices.  Unless otherwise expressly provided
herein, each Obligor waives presentment, and notice of demand or dishonor and
protest as to any instrument, notice of intent to accelerate the Obligations and
notice of acceleration of the Obligations, as well as any and all other notices
to which it might otherwise be entitled.  No notice to or demand on any Obligor
which the Agent or any applicable Lender may elect to give shall entitle any
Obligor to any or further notice or demand in the same, similar or other
circumstances.

 

14.26                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any

 

163

--------------------------------------------------------------------------------



 

such parties, each party hereto acknowledges that any liability of any Lender
that is an EEA Financial Institution arising under any Loan Document, to the
extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender that is an EEA Financial
Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     the reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

14.27                 Canadian Anti-Money Laundering Legislation.  If the Agent
has ascertained the identity of any Canadian Obligor or any authorized
signatories of any Canadian Obligor for the purposes of the Proceeds of Crime
(Money Laundering) and Terrorist Financing Act (Canada) and other applicable
anti-terrorism Laws and “know your client” policies, regulations, laws or
rules (such Act and such other anti-terrorism Laws, applicable policies,
regulations, laws or rules, collectively, including any guidelines or orders
thereunder, “AML Legislation”), then the Agent:

 

(a)                                 shall be deemed to have done so as an agent
for each Lender and this Agreement shall constitute a “written agreement” in
such regard between each Lender and the Agent within the meaning of the
applicable AML Legislation; and

 

(b)                                 shall provide to each Lender, copies of all
information obtained in such regard without any representation or warranty as to
its accuracy or completeness.

 

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each Lender agrees that the Agent has no obligation to ascertain the
identity of the Canadian Obligors or any authorized signatories of the Canadian
Obligors on behalf of any Lender, or to confirm the completeness or accuracy of
any information it obtains from any Canadian Obligor or any such authorized
signatory in doing so.

 

[Remainder of Page Left Blank]

 

164

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.

 

 

HOLDINGS

 

 

 

UNITED RENTALS, INC., as a Guarantor

 

 

 

 

By:

/s/ Irene Moshouris

 

 

Name: Irene Moshouris

 

 

Title: Senior Vice President, Treasurer

 

[Signature Page to Third Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

 

 

 

 

BORROWERS

 

 

 

 

 

UNITED RENTALS (NORTH AMERICA), INC., and as a Guarantor

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Senior Vice President, Treasurer

 

 

 

 

 

UNITED RENTALS OF CANADA, INC., and as a Guarantor

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Vice President, Treasurer

 

 

 

 

 

UNITED RENTALS INTERNATIONAL B.V.

 

 

 

 

 

By:

/s/ Jessica Graziano

 

 

Name:

Jessica Graziano

 

 

Title:

Director

 

 

 

 

 

UNITED RENTALS UK LIMITED

 

 

 

 

 

By:

/s/ Jessica Graziano

 

 

Name:

Jessica Graziano

 

 

Title:

Director

 

 

 

 

 

UNITED RENTALS S.A.S.

 

 

 

 

 

By:

/s/ Jessica Graziano

 

 

Name:

Jessica Graziano

 

 

Title:

President

 

 

 

 

 

UNITED RENTALS B.V.

 

 

 

 

 

By:

/s/ Jessica Graziano

 

 

Name:

Jessica Graziano

 

 

Title:

Director

 

[Signature Page to Third Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

UNITED RENTALS GMBH

 

 

 

 

 

By:

/s/ Jessica Graziano

 

 

Name:

Jessica Graziano

 

 

Title:

Managing Director

 

 

 

 

 

UNITED RENTALS PR, INC.

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Senior Vice President, Treasurer

 

[Signature Page to Third Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

 

 

GUARANTORS

 

 

 

 

 

UNITED RENTALS HIGHWAY TECHNOLOGIES GULF, LLC

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

 

Name:

Irene Moshouris

 

 

 

Title:

Vice President, Treasurer

 

 

 

 

 

UNITED RENTALS (DELAWARE), INC.

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

 

Name:

Irene Moshouris

 

 

 

Title:

Vice President, Treasurer

 

 

 

 

 

UNITED RENTALS REALTY, LLC

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

 

Name:

Irene Moshouris

 

 

 

Title:

Vice President, Treasurer

 

[Signature Page to Third Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

 

BANK OF AMERICA, N.A., as the Agent, U.S. Swingline Lender and Letter of Credit
Issuer

 

 

 

 

 

 

 

By:

/s/ Cynthia G. Stannard

 

 

 

Name:

Cynthia G. Stannard

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A. (acting through its London branch), as ROW Swingline
Lender

 

 

 

 

 

 

 

By:

/s/ Cynthia G. Stannard

 

 

 

Name:

Cynthia G. Stannard

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

Address: 185 Asylum St., Hartford, CT, 06103

 

 

Attn: Cynthia G. Stannard

 

 

Telecopy No.:

860-952-6830

 

 

 

 

 

 

 

BANK OF AMERICA, N.A. (acting through its Canada branch), as the Agent (as
applicable), Canadian Swingline Lender and Letter of Credit Issuer (as
applicable)

 

 

 

 

 

 

 

By:

/s/ Sylwia Durkiewicz

 

 

 

Name:

Sylwia Durkiewicz

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

Address: 181 Bay Street, Suite 400, Toronto, ON, M5J 2V8

 

 

Attn: Sylwia Durkiewicz

 

 

Telecopy No.:

312-453-4041

 

 

 

 

 

 

 

BANK OF AMERICA MERRILL LYNCH INTERNATIONAL, DESIGNATED ACTIVITY COMPANY, as
French Swingline Lender

 

 

 

 

 

 

 

By:

/s/ Paula Langridge

 

 

 

Name:

Paula Langridge

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

Address: 26 Elmfield Road, Bromley, Kent BR1 1LR

 

 

Attn: Michelle Stanley

 

 

Telecopy No.:

 

[Signature Page to Third Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Cynthia G. Stannard

 

 

Name:

Cynthia G. Stannard

 

 

Title:

Senior Vice President

 

 

 

Address: 185 Asylum St., Hartford, CT 06103

 

Attn: Cynthia G. Stannard

 

Telecopy No.: 860-952-6830

 

 

 

BANK OF AMERICA, N.A. (acting through its Canada branch)

 

 

 

By:

/s/ Sylwia Durkiewicz

 

 

Name:

Sylwia Durkiewicz

 

 

Title:

Vice President

 

 

 

Address: 181 Bay Street, Suite 400, Toronto, ON, M5J 2V8

 

Attn: Sylwia Durkiewicz

 

Telecopy No.: 312-453-4041

 

--------------------------------------------------------------------------------



 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

By:

/s/ Michael Grad

 

 

Name:

Michael Grad

 

 

Title:

Director

 

 

 

Address:

720 King Street West, Toronto, Ontario,

 

 

M5V 2T3 Canada

 

Attn: GWO US Loan Operations

 

Telecopy No.:  212-225-5709

 

 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

By:

/s/ Craig Malloy

 

 

Name:

Craig Malloy

 

 

Title:

Director

 

 

 

Address: 745 Seventh Avenue, 8th Fl., New York, NY 10019

 

Attn: Charlie Goetz

 

Telecopy No.: 212-526-5115

 

 

 

BANK OF MONTREAL — CHICAGO BRANCH

 

 

 

By:

/s/ Jim Vesecky

 

 

Name:

Jim Vesecky

 

 

Title:

Vice President

 

 

 

Address: 115 South Lasalle, Chicago, IL 60603

 

Attn: Jim Vesecky

 

Telecopy No.: 312-293-8532

 

 

 

BANK OF MONTREAL — TORONTO BRANCH

 

 

 

By:

/s/ Helen Alvarez-Hernandez

 

 

Name:

Helen Alvarez-Hernandez

 

 

Title:

Managing Director

 

 

 

Address: First Canadian Place — 100 King St. W, 18th Fl.,
Toronto, Ontario M5X 1A1

 

Attn: Corporate Finance Division, Cross Border Banking

 

Telecopy No.:

 

--------------------------------------------------------------------------------



 

 

CITIBANK, N.A., as a Lender

 

 

 

 

By:

/s/ Christopher Marino

 

 

Name:

Christopher Marino

 

 

Title:

Vice President and Director

 

 

 

Address: 388 Greenwich St., New York, NY 10013

 

Attn: Christopher Marino

 

Telecopy No.: 646-291-1191

 

 

 

 

DEUTSCHE BANK, AG NEW YORK BRANCH, as a Lender

 

 

 

 

By:

/s/ Yumi Okabe

 

 

Name:

Yumi Okabe

 

 

Title:

Vice President

 

 

 

 

By:

/s/ Michael Strobel

 

 

Name:

Michael Strobel

 

 

Title:

Vice President

 

 

 

Address: 60 Wall Street, New York, NY 10005-2836

 

Attn: James Valenti

 

Telecopy No.: 212-250-8736

 

 

 

JP MORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

By:

/s/ Alicia Schreibstein

 

 

Name:

Alicia Schreibstein

 

 

Title:

Executive Director

 

 

 

Address: 395 N. Service Road, Melville, NY 11747

 

Attn: Alicia Schreibstein

 

Telecopy No.: 631-514-3222

 

 

 

 

JP MORGAN CHASE BANK, N.A., TORONTO BRANCH,
as a Lender

 

 

 

 

By:

/s/ Michael Tam

 

 

Name:

Michael Tam

 

 

Title:

Authorized Officer

 

 

 

 

Address: 395 N. Service Road, Melville, NY 11747

 

Attn: Alicia Schreibstein

 

Telecopy No.: 631-514-3222

 

--------------------------------------------------------------------------------



 

 

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender

 

 

 

 

By:

/s/ Michael King

 

 

Name:

Michael King

 

 

Title:

Vice President

 

 

 

Address:

1300 Thames Street Wharf, 4th Fl., Baltimore, MD 21231

 

Attn: Morgan Stanley Loan Servicing

 

Telecopy No.: 718-233-2140

 

 

 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

By:

/s/ Michael King

 

 

Name:

Michael King

 

 

Title:

Authorized Signatory

 

 

 

Address:

1300 Thames Street Wharf, 4th Fl., Baltimore, MD 21231

 

Attn: Morgan Stanley Loan Servicing

 

Telecopy No.: 718-233-2140

 

 

 

 

MUFG UNION BANK, N.A., as a Lender

 

 

 

 

By:

/s/ Thomas Kainamura

 

 

Name:

Thomas Kainamura

 

 

Title:

Director

 

 

 

Address:

1221 Avenue of the Americas, New York, NY 10020-1001

 

Attn: Thomas Kainamura

 

Telecopy No.:

 

 

 

 

NYCB SPECIALTY FINANCE COMPANY, LLC, a wholly owned subsidiary of NEW YORK
COMMUNITY BANK, as a Lender

 

 

 

 

By:

/s/ Willard D. Dickerson, Jr.

 

 

Name:

Willard D. Dickerson, Jr.

 

 

Title:

Senior Vice President

 

 

 

Address: 16 Chestnut Street, Foxboro, MA 02035

 

Attn: Willard D. Dickerson

 

Telecopy No.: 508-543-3006

 

--------------------------------------------------------------------------------



 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ Alex M. Council

 

 

Name:

Alex M. Council

 

 

Title:

Vice President

 

 

 

Address:

4720 Piedmont Row Drive, Suite 300, Charlotte, NC 28210

 

Attn: Business Credit / Alex Council

 

Telecopy No.: 704-643-7918

 

 

 

REGIONS BANK, as a Lender

 

 

 

 

By:

/s/ Kevin R. Rogers

 

 

Name:

Kevin R. Rogers

 

 

Title:

Managing Director

 

 

 

Address: 250 Park Avenue, 6th Fl., New York, NY 10177

 

Attn: Kevin Rogers

 

Telecopy No.: 212-922-1857

 

 

 

 

ROCKLAND TRUST COMPANY, as a Lender

 

 

 

By:

/s/ Jessica Melching

 

 

Name:

Jessica Melching

 

 

Title:

Vice President

 

 

 

Address: 120 Liberty Street, 2nd Fl., Brockton, MA 02364

 

Attn: Jessica Melching

 

Telecopy No.: 508-732-7627

 

 

 

SUNTRUST BANK, as a Lender

 

 

 

By:

/s/ Scott Wheeler

 

 

Name:

Scott Wheeler

 

 

Title:

Vice President

 

 

 

Address: 4777 Sharon Road, 4th Fl., Charlotte, NC 28210

 

Attn: Scott Wheeler

 

Telecopy No.: 980-333-6551

 

--------------------------------------------------------------------------------



 

 

TD BANK, N.A., as a Lender

 

 

 

By:

/s/ Edmundo Kahn

 

 

Name:

Edmundo Kahn

 

 

Title:

Vice President

 

 

 

Address: 2005 Market Street, 2nd Fl., Philadelphia, PA 19103

 

Attn: Edmundo Kahn

 

Telecopy No.: 215-282-2438

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ Cory R. Moore

 

 

Name:

Cory R. Moore

 

 

Title:

Authorized Signatory

 

 

 

Address: 100 Park Ave. 14th Fl., New York, NY 10017

 

Attn: Cory R. Moore

 

Telecopy No.: 855-234-5783

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

FORM OF BORROWING BASE CERTIFICATE

 

Date:             ,      

 

To:                             Bank of America, N.A., as the Agent

 

Consolidated United Rentals, Inc. Borrowing Base

 

All numbers in US $ thousands

 

U.S. Borrowing
Base

 

Canadian
Borrowing Base

 

Combined
Borrowing
Base

 

Inventory Availability (capped at $100 million)

 

$

 

 

N/A

 

$

 

 

 

 

 

 

 

 

 

 

Rental Equipment Availability

 

$

 

 

$

 

 

$

 

 

 

 

 

 

 

 

 

 

Sum of Inventory Availability and Rental Equipment Availability

 

$

 

 

$

 

 

$

 

 

 

 

 

 

 

 

 

 

LESS: Reserves

 

$

 

 

$

 

 

$

 

 

Rent Reserves

 

$

 

 

$

 

 

$

 

 

Bank Product Reserves

 

$

 

 

$

 

 

$

 

 

Pari Passu Debt Reserves

 

$

 

 

$

 

 

$

 

 

Other Reserves

 

$

 

 

$

 

 

$

 

 

Total Borrowing Base Availability

 

$

 

 

$

 

 

$

 

 

Letters of Credit (capped at $300 million in the aggregate)

 

$

 

 

N/A

 

$

 

 

U.S. Revolving Loans (capped at $3.75 billion)

 

$

 

 

N/A

 

$

 

 

Canadian Revolving Loans (capped at $250 million)

 

$

 

 

$

 

 

$

 

 

ROW Revolving Loans (capped at $125 million)

 

$

 

 

N/A

 

$

 

 

French Swingline Loans (capped at $15 million)

 

$

 

 

N/A

 

$

 

 

Total Loans and LC’s

 

$

 

 

$

 

 

$

 

 

U.S. Availability

 

$

 

 

 

 

 

 

Canadian Availability

 

 

 

 

$

 

 

 

Combined Availability

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

Suppressed Availability

 

 

 

 

 

$

 

 

 

Note:  Canadian Availability is the lesser of (x) $250,000,000 and (y) the sum
of the Canadian Borrowing Base and the U.S. Availability minus the Aggregate
Canadian Revolver Outstandings.  U.S. Availability is the lesser of
(x) $3,750,000,000 and (y) the U.S. Borrowing Base minus the sum of (i) the
Aggregate U.S. Revolver Outstandings, (ii) the Aggregate ROW Revolving
Outstandings, (iii) the Aggregate French

 

--------------------------------------------------------------------------------



 

Swingline Outstandings and (iv) the Aggregate Canadian Revolver Outstandings
Funded on U.S. Borrowing Base.

 

This Borrowing Base Certificate (this “Certificate”) is furnished pursuant to
that certain Third Amended and Restated Credit Agreement, dated as of
February 15, 2019 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among United
Rentals, Inc., a Delaware corporation, United Rentals (North America), Inc., a
Delaware corporation, United Rentals of Canada, Inc., a corporation amalgamated
under the laws of the Province of Ontario, United Rentals International B.V., a
private company with limited liability organized under the laws of the
Netherlands, United Rentals S.A.S., a private company with limited liability
organized under the laws of France, the other Borrowers party thereto, the other
Guarantors party thereto, the Lenders from time to time party thereto, and Bank
of America, N.A., as the Agent.  Unless otherwise indicated, capitalized terms
used but not defined herein shall have the meanings ascribed to them in the
Credit Agreement.

 

The undersigned hereby certifies, as of the date first written above, that,
(a) the amounts and calculations herein and in the supporting information
attached hereto accurately reflect the Eligible Merchandise and Consumables
Inventory of the U.S. Obligors and (b) the amounts and calculations herein and
in the supporting information attached hereto accurately reflect the Eligible
Rental Equipment of the U.S. Obligors and Canadian Obligors, in each case other
than in any immaterial respect.

 

 

UNITED RENTALS (NORTH AMERICA, INC.), as the Borrowers’ Agent

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Form of Borrowing Base Certificate

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

FORM OF NOTICE OF BORROWING

 

Date:             ,      

 

To:                             [Bank of America, N.A., as [the Agent](1) [U.S.
Swingline Lender]]

[Bank of America, N.A. (acting through its Canada branch), as Canadian Swingline
Lender]

[Bank of America, N.A. (acting through its London branch), as ROW Swingline
Lender]

[Bank of America Merrill Lynch International, Designated Activity Company, as
French Swingline Lender]

 

Ladies and Gentlemen:

 

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of February 15, 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among United
Rentals, Inc., a Delaware corporation, United Rentals (North America), Inc., a
Delaware corporation, United Rentals of Canada, Inc., a corporation amalgamated
under the laws of the Province of Ontario, United Rentals International B.V., a
private company with limited liability organized under the laws of the
Netherlands, United Rentals S.A.S., a private company with limited liability
organized under the laws of France, the other Borrowers party thereto, the other
Guarantors party thereto, the Lenders from time to time party thereto, and Bank
of America, N.A., as the Agent.

 

The undersigned hereby requests (select one) a Borrowing in the form of a
[Revolving Loan] [Swingline Loan]:

 

1.                                     
On                                                                                      (a
Business Day).

 

2.                                      In the amount of
[$][Cdn$][€][£](2)                                            .

 

3.                                      [Comprised of [Base Rate Loans] [LIBOR
Loans] [Canadian Prime Rate Loans] [BA Equivalent Loans].](3)

 

4.                                      [For [LIBOR Loans][ BA Equivalent
Loans], with a[n] [Interest Period] [BA Equivalent Interest Period]
of                 months.](4)

 

5.                                      The Borrower for this Borrowing is
                                and the proceeds of the Borrowing shall be sent
to:

 

[Name and Address of Bank/Beneficiary]
Account No.:
ABA No.:
Attn:

 

--------------------------------------------------------------------------------

(1)  Include for all Revolving Loans.

 

(2)  Or any other Alternative Currency designated under Section 1.7 of the
Credit Agreement.

 

(3)  Include only for Revolving Loans and French Swingline Loans.

 

(4)  Include only for Revolving Loans and French Swingline Loans.

 

--------------------------------------------------------------------------------



 

The undersigned hereby represents and warrants that the conditions specified in
Section[s 9.1 and](5) 9.2 shall be satisfied on and as of the date of the credit
extension requested hereby.

 

--------------------------------------------------------------------------------

(5)  Only for Borrowings on the Closing Date

 

--------------------------------------------------------------------------------



 

 

UNITED RENTALS (NORTH AMERICA), INC.,

 

as the Borrowers’ Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Form of Notice of Borrowing

 

--------------------------------------------------------------------------------



 

EXHIBIT C

 

FORM OF NOTICE OF CONTINUATION/CONVERSION

 

Date:             ,      

 

To:                             Bank of America, N.A., as the Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of February 15, 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among United
Rentals, Inc., a Delaware corporation, United Rentals (North America), Inc., a
Delaware corporation, United Rentals of Canada, Inc., a corporation amalgamated
under the laws of the Province of Ontario, United Rentals International B.V., a
private company with limited liability organized under the laws of the
Netherlands, United Rentals S.A.S., a private company with limited liability
organized under the laws of France, the other Borrowers party thereto, the other
Guarantors party thereto, the Lenders from time to time party thereto, and Bank
of America, N.A., as the Agent.

 

The undersigned hereby gives irrevocable notice pursuant to Section 3.2 of the
Credit Agreement that

 

1.                                      The proposed Continuation/Conversion
Date is          .

 

2.                                      The aggregate principal amount of Loans
to be continued or converted is [$][Cdn$][€][£](6)               and such Loans
were made to [Name of Borrower].

 

3.                                      The Type of Loans resulting from the
proposed conversion or continuation is      .

 

4.                                      The duration of the requested [Interest
Period][BA Equivalent Interest Period] is         .

 

--------------------------------------------------------------------------------

(6)  Or any other Alternative Currency designated under Section 1.7 of the
Credit Agreement.

 

--------------------------------------------------------------------------------



 

 

UNITED RENTALS (NORTH AMERICA), INC.,

 

as the Borrowers’ Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Form of Notice of Continuation/Conversion of Revolving Loans

 

--------------------------------------------------------------------------------



 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:          ,          

 

To:                             Bank of America, N.A., as the Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of February 15, 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among United
Rentals, Inc., a Delaware corporation (“Holdings”), United Rentals (North
America), Inc., a Delaware corporation, United Rentals of Canada, Inc., a
corporation amalgamated under the laws of the Province of Ontario (a “Canadian
Borrower”), United Rentals International B.V., a private company with limited
liability organized under the laws of the Netherlands, United Rentals S.A.S., a
private company with limited liability organized under the laws of France, the
other Borrowers party thereto, the other Guarantors party thereto, the Lenders
from time to time party thereto, and Bank of America, N.A., as the Agent.

 

The undersigned Responsible Officer of Holdings hereby certifies as of the date
hereof that he/she is the                                                 of
Holdings, and that, as such, he/she is authorized to execute and deliver this
Compliance Certificate to the Agent on behalf of Holdings, and that:

 

[Use following paragraph 1 for fiscal year-end financial
statements to be delivered pursuant to Section 7.2(a)]

 

1.                                      Holdings has delivered the year-end
audited financial statements required by Section 7.2(a) of the Credit Agreement
for the Fiscal Year of Holdings ended as of the above date, together with all
other documents required by such section.  All such audited financial statements
fairly present in all material respects the financial position and the results
of operations of the Consolidated Parties as at the date thereof and for the
Fiscal Year then ended, and have been prepared in accordance with GAAP in all
material respects.

 

[Use following paragraph 1 for fiscal quarter-end financial
statements to be delivered pursuant to Section 7.2(b)]

 

1.                                      Holdings has delivered the unaudited
financial statements required by Section 7.2(b) of the Credit Agreement for the
Fiscal Quarter of Holdings ended as of the above date.  Such consolidated
financial statements set forth, in each case, in reasonable detail, in
comparative form, the figures for and as of the corresponding period in the
prior Fiscal Year and have been prepared in all material respects in conformity
with GAAP and fairly present in all material respects the Consolidated Parties’
financial position as at such date and their results of operation for such
period then ended, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Credit Agreement and has made, or has caused to
be made under his/her supervision, a reasonably detailed review of the
transactions and the financial condition of the Borrowers and Holdings during
the accounting period covered by such financial statements.

 

3.                                      A review of the activities of the
Borrowers and Holdings during such fiscal period has been made under the
supervision of the undersigned with a view to determining whether during such
fiscal period the Borrowers and Holdings performed and observed all its
obligations under the Loan Documents, and

 

[no][a] Covenant Trigger Period is currently in effect; and

 

--------------------------------------------------------------------------------



 

[select one:]

 

[to the knowledge of the undersigned, during such fiscal period, no Default or
Event of Default has occurred and is continuing.]

 

—or—

 

[to the knowledge of the undersigned, the following covenants or conditions have
not been performed or observed and the following is a list of each such Default
and its nature and status:]

 

4.                                      Except as set forth below, subsequent to
the date of the most recent Compliance Certificate submitted by Holdings
pursuant to Section 7.2(d) of the Credit Agreement, no Obligor has (i) changed
its name as it appears in official filings in the jurisdiction of its
organization, (ii) changed its chief executive office or, in the case of a
Canadian Obligor, registered office, (iii) changed the type of entity that it
is, (iv) changed its jurisdiction of organization, or (v) formed any new
Subsidiary, other than any of the foregoing for which it has given the Agent
such notice required by the Loan Documents.

 

5.                                      As of the above date, based on the
calculations set forth on Schedule 1 attached hereto, the Total Indebtedness
Leverage Ratio is      .

 

6.                                      As of the above date,

 

[select one]

 

[no Immaterial Subsidiary has ceased to qualify as such.]

 

—or—

 

[[insert name of Immaterial Subsidiary] has ceased to qualify as an Immaterial
Subsidiary.]

 

7.                                      [The analyses and information set forth
on Schedule 2 attached hereto are true and accurate in all material respects on
and as of the date of this Compliance Certificate.](7)

 

--------------------------------------------------------------------------------

(7)  Only include if a Covenant Trigger Period is in effect or if otherwise
requested by Agent.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                   ,                   .

 

 

UNITED RENTALS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Form of Compliance Certificate

 

--------------------------------------------------------------------------------



 

For the Quarter/Year ended                    ,      (“Statement Date”)

 

SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

 

--------------------------------------------------------------------------------



 

EXHIBIT E

 

ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”), and the Assignee
identified in item 2 below (the “Assignee”).  Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement
identified below, receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Acceptance as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignors’ rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective Credit Facility or Credit
Facilities set forth below (including, without limitation, any Letters of Credit
or Swingline Loans thereunder), and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as Lender with respect to such Credit Facilities)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as an “Assigned Interest”).  Each such sale and assignment is
without recourse to any Assignor and, except as expressly provided in this
Assignment and Acceptance, without representation or warranty by any Assignor.

 

1.                                      Assignor:



 

2.                                      Assignee:



 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                      Borrowers:  United Rentals (North
America), Inc., United Rentals of Canada, Inc., United Rentals International
B.V., United Rentals UK Limited, United Rentals S.A.S., United Rentals B.V.,
United Rentals GmbH and United Rentals PR, Inc.

 

4.                                      Agent:  Bank of America, N.A., as the
agent under the Credit Agreement

 

5.                                      Credit Agreement:  Third Amended and
Restated Credit Agreement, dated as of February 15, 2019 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among United Rentals, Inc., a

 

--------------------------------------------------------------------------------



 

Delaware corporation (“Holdings”), United Rentals (North America), Inc., a
Delaware corporation, United Rentals of Canada, Inc., a corporation amalgamated
under the laws of the Province of Ontario, United Rentals International B.V., a
private company with limited liability organized under the laws of the
Netherlands, United Rentals S.A.S., a private company with limited liability
organized under the laws of France, the other Borrowers party thereto, the other
Guarantors party thereto, the Lenders from time to time party thereto, and Bank
of America, N.A., as the Agent

 

6.                                      Assigned Interest:

 

Facility
Assigned

 

Aggregate
Amount of [applicable]
Commitment/
[applicable]Loans
for all Lenders in such
Credit Facility(8)

 

Amount of
[applicable]
Commitment/
[applicable]Loans
Assigned

 

Percentage
Assigned of
[applicable]
Commitment/
[applicable]Loans in
such Credit Facility(9)

 

CUSIP
Number

 

[Revolving]
[Credit Commitments]

[Loans]
[[Incremental ABL]
[Refinancing]
Term Loans]

 

$

[       ]

 

$

 

 

 

%

 

 

 

Effective Date:                    , 20   [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

--------------------------------------------------------------------------------

(8)                                 Amounts in this column and in the column
immediately to the right to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

 

(9)                                 Set forth, to at least 9 decimals, as a
percentage of the Revolving Credit Commitments/ Revolving Loans of all Lenders
thereunder.

 

--------------------------------------------------------------------------------



 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

Form of Assignment and Acceptance

 

--------------------------------------------------------------------------------



 

Consented to and Accepted:

 

 

 

BANK OF AMERICA, N.A., as

 

the Agent, U.S. Swingline Lender and

 

a Letter of Credit Issuer

 

 

 

By:

 

 

 

Title:

 

 

 

BANK OF AMERICA, N.A. (acting through its Canadian branch), as the Canadian
Swingline Lender

 

 

 

By:

 

 

 

Title:

 

 

 

BANK OF AMERICA, N.A. (acting through its London branch), as the ROW Swingline
Lender

 

 

 

By:

 

 

 

Title:

 

 

 

BANK OF AMERICA MERRILL LYNCH INTERNATIONAL, DESIGNATED ACTIVITY COMPANY, as
French Swingline Lender

 

 

 

By:

 

 

 

Title:

 

 

 

[Add Other Letter of Credit Issuers]

 

 

 

[Consented to:](10)

 

 

 

UNITED RENTALS (NORTH AMERICA), INC.,

 

as the Borrowers’ Agent

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(10)                          To be added only if the consent of the Borrowers’
Agent is required by the terms of the Credit Agreement.

 

Form of Assignment and Acceptance

 

--------------------------------------------------------------------------------



 

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor.  Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of the Assigned Interest, (ii) the
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Holdings, any Borrower, any of their Subsidiaries or Affiliates or
any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by Holdings, any Borrower, any of their Subsidiaries
or Affiliates or any other Person of any of their respective obligations under
any Loan Document.

 

1.2.                            Assignee.  Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under the Credit
Agreement (subject to such consents, if any, as may be required under
Section 12.2(a) of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder (including, without limitation, pursuant to the second paragraph of
Section 13.1 of the Credit Agreement) and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.2(a) or (b) thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Acceptance and to purchase the Assigned
Interest, (vi) it has, independently and without reliance upon the Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest, and (vii)(x) it
is a United States person for purposes of the Code or (y) attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; (b) agrees that (i) it
will, independently and without reliance upon the Agent, the Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender and (iii) such Lender will at all
material times (x) continue to be a United States person for purposes of the
Code or (y) continue to comply will the ongoing requirements of
Section 5.1(f) to the Credit Agreement.

 

2.                                      Payments.  From and after the Effective
Date, the Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.

 

3.                                      General Provisions.  This Assignment and
Acceptance shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Acceptance may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Acceptance by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance. 
This Assignment and Acceptance shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------



 

EXHIBIT F

 

FORM OF PERFECTION CERTIFICATE

 

Reference is made to the Third Amended and Restated Credit Agreement (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), dated as of February 15, 2019. among UNITED RENTALS, INC., a
Delaware corporation (“Holdings”), UNITED RENTALS (NORTH AMERICA), INC., a
Delaware corporation (the “Company” and a “U.S. Borrower”), United Rentals of
Canada, Inc., a corporation amalgamated under the laws of the Province of
Ontario (a “Canadian Borrower”), the other Borrowers party thereto, the other
Guarantors party thereto (Holdings, the U.S. Borrowers, the Canadian Borrowers
and the other Guarantors being collectively referred to herein as the
“Grantors,” and each individually, as a “Grantor”), the lenders from time to
time party thereto, and Bank of America, N.A., as the agent (in such capacity,
the “Agent”).  Capitalized terms used but not defined herein have the meanings
set forth in the Credit Agreement, the U.S. Security Agreement or the Canadian
Security Agreement, as applicable.

 

The undersigned Responsible Officer of the Grantors, solely in [his]/[her]
corporate capacity, hereby certifies to the Agent and each other Secured Party
as follows:

 

1.                                      Names.      
(a)                                 Set forth on Schedule 1A hereto are:

 

(i)                                     the exact legal name of each Grantor, as
such name appears in its respective certificate of organization;

 

(ii)                                  the organizational identification number,
if any, issued by the jurisdiction of organization of each Grantor that is a
registered organization;

 

(iii)                               the Federal taxpayer identification number
of each Grantor; and

 

(iv)                              the jurisdiction of organization of each
Grantor that is a registered organization.

 

(b)                                 To the best of each Grantor’s knowledge, set
forth on Schedule 1B hereto is each other legal name each Grantor has had in the
past five years, together with the date of the relevant change.

 

(c)                                  To the best of each Grantor’s knowledge,
except as set forth in Schedule 1C hereto, no Grantor has within the past five
years changed its identity or corporate structure in any way, including by
merger, consolidation or acquisition, or by change in the form, nature or
jurisdiction of organization.

 

(d)                                 To the best of each Grantor’s knowledge, set
forth on Schedule 1D hereto is a list of other names (including trade names or
similar appellations) used by each Grantor or any of its divisions or other
business units in connection with the conduct of its business or the ownership
of its properties at any time during the past five years.

 

2.                                      Current Locations.  (a)  Set forth on
Schedule 2A hereto is the chief executive office of each Grantor.

 

(b)                                 To the best of each Grantor’s knowledge, set
forth on Schedule 2B opposite the name of each Grantor are the names and
addresses of all Persons other than such Grantor and the customers of such
Grantor that have possession of material amounts of the Collateral of such
Grantor.

 

(c)                                  Set forth on Schedule 2C hereto are all
locations, other than those set forth on Schedule 2B or Schedule 2C, where any
Grantor conducts any material business or maintains any Collateral.

 

--------------------------------------------------------------------------------



 

3.                                      File Search Reports.  File search
reports have been obtained from each Uniform Commercial Code filing office
identified with respect to each Grantor in Section 2 hereof, and all customary
Canadian and provincial searches (including PPSA, Bank Act, writs, bankruptcy
(federal and provincial)) have been obtained from the jurisdictions identified
in Canada in Section 2 hereof, and there are no liens against any of the
Collateral other than those permitted under the Credit Agreement.

 

4.                                      Stock Ownership and other Equity
Interests.  Attached hereto as Schedule 4 is a true and correct list of all the
issued and outstanding stock, partnership interests, membership interests or
other equity interests held by the Grantors and the record and beneficial owners
of such stock, partnership interests, membership interests or other equity
interests.

 

5.                                      Debt Instruments.  Attached hereto as
Schedule 5 is a true and correct list of all promissory notes and other evidence
of indebtedness, including all intercompany notes between any Grantor and
Holdings or any subsidiary of Holdings, held by the Grantors that are required
to be pledged under the U.S. Security Agreement and the Canadian Security
Agreement.

 

6.                                      Accounts.  Attached hereto as Schedule 6
is a true and correct list of deposit accounts, brokerage accounts or securities
investment accounts maintained by any Grantor, including the name and address of
the depositary institution or securities intermediary, the type of account, and
the account number.

 

7.                                      Intellectual Property.  (a) Attached
hereto as Schedule 7A is a schedule setting forth all of each Grantor’s
currently used material issued or applied-for U.S. or Canadian patents and
registered or applied-for U.S. or Canadian trademarks, including the name of the
registered owner and the registration number of each such patent and trademark
owned by any Grantor.

 

(b)                                 Attached hereto as Schedule 7B is a schedule
setting forth all of each Grantor’s material registered U.S. or Canadian
copyrights, including the name of the registered owner and the registration
number of each copyright owned by any Grantor.

 

8.                                      Commercial Tort Claims.  Attached hereto
as Schedule 8 is a true and correct list of commercial tort claims in excess of
$50,000,000 on an individual claim basis, held by any Grantor, including a brief
description thereof.

 

9.                                      Subsidiaries of the Company.  Attached
hereto as Schedule 9 is a true and correct list of all Subsidiaries of Holdings
at the Agreement Date that are Borrowers.

 

[SIGNATURES APPEAR ON NEXT PAGE]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
     day of                   , 2019.

 

 

UNITED RENTALS, INC.,

 

as Holdings

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

UNITED RENTALS (NORTH AMERICA), INC.,

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

UNITED RENTALS OF CANADA, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Form of Perfection Certificate

 

--------------------------------------------------------------------------------



 

 

UNITED RENTALS HIGHWAY TECHNOLOGIES GULF, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

UNITED RENTALS (DELAWARE), INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

UNITED RENTALS REALTY, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Form of Perfection Certificate

 

--------------------------------------------------------------------------------



 

SCHEDULE 1A

 

Names, FEIN Numbers and Organizational ID Numbers

 

Form of Perfection Certificate

 

--------------------------------------------------------------------------------



 

SCHEDULE 1B

Other Legal Names of Grantor

 

Form of Perfection Certificate

 

--------------------------------------------------------------------------------



 

SCHEDULE 1C

 

Changes in Identity or Corporate Structure Within Past Five Years

 

Form of Perfection Certificate

 

--------------------------------------------------------------------------------



 

SCHEDULE 1D

 

Names Used by Each Grantor in Connection with its Business

 

Form of Perfection Certificate

 

--------------------------------------------------------------------------------



 

SCHEDULE 2A

 

Chief Executive Offices

 

Form of Perfection Certificate

 

--------------------------------------------------------------------------------



 

SCHEDULE 2B

 

Persons other than Grantor having possession of Grantor’s Collateral

 

Form of Perfection Certificate

 

--------------------------------------------------------------------------------



 

SCHEDULE 2C

 

Other Locations at which Grantor Conducts Business or Maintains Collateral

 

Form of Perfection Certificate

 

--------------------------------------------------------------------------------



 

SCHEDULE 4

 

Stock Ownership and Other Equity Interests

 

Form of Perfection Certificate

 

--------------------------------------------------------------------------------



 

SCHEDULE 5

 

Pledged Debt

 

Form of Perfection Certificate

 

--------------------------------------------------------------------------------



 

SCHEDULE 6

 

Accounts

 

Form of Perfection Certificate

 

--------------------------------------------------------------------------------



 

SCHEDULE 7A

 

Patents, Patent Licenses, Trademarks and Trademark Licenses

 

Form of Perfection Certificate

 

--------------------------------------------------------------------------------



 

SCHEDULE 7B

 

Copyrights and Copyright Licenses

 

Form of Perfection Certificate

 

--------------------------------------------------------------------------------



 

SCHEDULE 8

 

Commercial Tort Claims

 

Form of Perfection Certificate

 

--------------------------------------------------------------------------------



 

SCHEDULE 9

 

Subsidiaries of Holdings that are Borrowers

 

Form of Perfection Certificate

 

--------------------------------------------------------------------------------

 



 

EXHIBIT G

 

FORM OF SOLVENCY CERTIFICATE

 

Certificate of the Chief Financial Officer

 

UNITED RENTALS, INC.

 

I, Jessica T. Graziano, hereby certify that I am the Chief Financial Officer of
UNITED RENTALS, INC., a Delaware corporation (“Holdings”) and that I am duly
authorized to execute this Solvency Certificate on behalf of Holdings and each
of its Subsidiaries, including the Borrowers (as defined below) and the
Guarantors (as defined below), which is being delivered pursuant
Section 9.1(j) of the Third Amended and Restated Credit Agreement, dated as of
February 15, 2019 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Holdings,
UNITED RENTALS (NORTH AMERICA), INC., a Delaware corporation, UNITED RENTALS OF
CANADA, INC., a corporation amalgamated under the laws of the Province of
Ontario, UNITED RENTALS INTERNATIONAL B.V., a private company with limited
liability organized under the laws of the Netherlands, UNITED RENTALS S.A.S., a
private company with limited liability organized under the laws of France, the
other Borrowers party thereto, the other Guarantors party thereto, the Lenders
from time to time party thereto, and BANK OF AMERICA, N.A., as the Agent. 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement.

 

I do hereby further certify that I am generally familiar with the properties,
businesses, assets, finances and operations of Holdings and each of its
Subsidiaries, including the Obligors, and have reviewed the terms of the Credit
Agreement and the other Loan Documents that I have deemed relevant for the
purposes of this Solvency Certificate, and the contents of this Solvency
Certificate and have reviewed such other documentation and information and have
made such investigation and inquiries as I deem reasonably necessary to enable
me to express an informed opinion as to the matters referred to herein.

 

I do hereby further certify, in the name and on behalf of Holdings, and without
assuming any personal responsibility, that:

 

1.                                      Based upon the facts and circumstances
as they exist as of the date hereof, after giving effect to the consummation of
the Transactions and the incurrence of indebtedness related thereto, Holdings
and its Subsidiaries, including the Obligors (on a consolidated basis), are
Solvent.

 

2.                                      In reaching the conclusions set forth in
this Solvency Certificate, I (or officers of Holdings under my direction and
supervision) have considered, on behalf of Holdings and each of its
Subsidiaries, including the Obligors, among other things:

 

(a)                                 the cash and other current assets of
Holdings and each of its Subsidiaries, including the Obligors (in each case, on
a consolidated basis);

 

(b)                                 all unliquidated and contingent liabilities
of Holdings and each of its Subsidiaries, including the Obligors (in each case,
on a consolidated basis), including, without limitation, any claims arising out
of pending or threatened litigation, of which we are aware, against Holdings and
each of its Subsidiaries, including the Obligors, or any of its respective
property and assets, and in so doing, Holdings and each of its Subsidiaries,
including the Obligors (in each case, on consolidated basis), have in good
faith, computed the estimated maximum amount of such unliquidated and contingent
liabilities as the maximum amount that, in light of all the facts and
circumstances existing on the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability;

 

--------------------------------------------------------------------------------



 

(c)                                  all of the other obligations and
liabilities of Holdings and each of its Subsidiaries, including the Obligors (in
each case, on consolidated basis), whether matured or unmatured, liquidated or
unliquidated, disputed or undisputed, secured or unsecured, subordinated,
absolute, fixed or contingent, including, without limitation, any claims arising
out of pending or threatened litigation, of which we are aware, against the
Company or the Subsidiaries or any of their property and assets;

 

(d)                                 the anticipated interest payable on the
Loans and the fees payable under the Credit Agreement, and the other Loan
Documents, respectively;

 

(e)                                  the level of capital customarily maintained
by Holdings and each of its Subsidiaries, including the Obligors (in each case,
on consolidated basis), and other entities engaged in the same or similar
business as the business of Holdings and each of its Subsidiaries, including the
Obligors (in each case, on consolidated basis);

 

(f)                                   the values of real property, equipment,
inventory, accounts receivables, computer software, customer lists, trade
secrets and proprietary information, leases, patents, trademarks, goodwill, and
all other property of Holdings and each of its Subsidiaries, including the
Obligors (in each case, on consolidated basis), real and personal, tangible and
intangible of Holdings and each of its Subsidiaries, including the Obligors (in
each case, on consolidated basis);

 

(g)                                  the experience of management of Holdings
and each of its Subsidiaries, including the Obligors (in each case, on
consolidated basis), in acquiring and disposing of their assets and managing its
business; and

 

(h)                                 historical and anticipated growth in sales
and rental volume of Holdings and each of its Subsidiaries, including the
Obligors (in each case, on consolidated basis), and in the income stream
generated by Holdings and each of its Subsidiaries, including the Obligors, as
reflected in, among other things, the cash flow statements comprising part of
the Financial Statements.

 

This Solvency Certificate is being executed by the undersigned solely in her
corporate capacity and she shall have no personal liability as a result of this
Solvency Certificate.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate to
the best of her knowledge on behalf of Holdings and each of its Subsidiaries,
including the Obligors, this    day of              , 2019.

 

 

UNITED RENTALS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Form of Solvency Certificate

 

--------------------------------------------------------------------------------



 

EXHIBIT I

 

FORM OF LENDER JOINDER AGREEMENT

 

THIS LENDER JOINDER AGREEMENT, dated as of [·] (this “Agreement”), by and among
[Additional Lenders] (each an “Additional Lender” and collectively the
“Additional Lenders”), the Borrowers and the Agent (as defined below).

 

R E C I T A L S :

 

WHEREAS, the Borrowers and the Agent are parties to that certain Third Amended
and Restated Credit Agreement, dated as of February 15, 2019 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among United Rentals, Inc., a Delaware
corporation, United Rentals (North America), Inc., a Delaware corporation,
United Rentals of Canada, Inc., a corporation amalgamated under the laws of the
Province of Ontario, United Rentals International B.V., a private company with
limited liability organized under the laws of the Netherlands, United Rentals
S.A.S., a private company with limited liability organized under the laws of
France, the other Borrowers party thereto, the other Guarantors party thereto,
the Lenders from time to time party thereto, and Bank of America, N.A., as the
Agent; capitalized terms used herein have the meanings assigned to such terms in
the Credit Agreement; and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrowers may request [Incremental Revolving Commitments] [Incremental ABL Term
Loans] by entering into one or more Lender Joinder Agreements with the
Additional Lenders providing such [Incremental Revolving Commitments]
[Incremental ABL Term Loans].

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

Each Additional Lender party hereto hereby agrees to provide its respective
[Incremental Revolving Commitments] [Incremental ABL Term Loans] in such amount
as set forth on Schedule A annexed hereto corresponding to such Additional
Lender, on the terms and subject to the conditions set forth below and in the
Credit Agreement.

 

Each Additional Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Agent, or any other Lender or Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, any other Loan Document or any other instrument or
document furnished hereto or thereto; (iii) appoints and authorizes the Agent to
take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents or any other document furnished
hereto or thereto as are delegated to the Agent, as the case may be, by the
terms thereof, together with such powers as are reasonably incidental thereto;
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of any applicable Acceptable Intercreditor
Agreement are required to be performed by it as a Lender; (v) represents and
warrants that (1) it has full power and authority, and has taken all action
necessary, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and to become an Additional Lender under the
Credit Agreement in connection with the [Incremental Revolving Commitments]
[Incremental ABL Term Loans], (2) it has, independently and without reliance
upon the Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement, and (3)(A) it is a United States person for purposes of the
Code or (B) attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (vi) agrees that it will at all material times (1) continue to
be a United States person for purposes of the Code or (2) continue to comply
will the ongoing requirements of Section 5.1(f) to the Credit Agreement.

 

--------------------------------------------------------------------------------



 

Each Additional Lender hereby agrees to provide its [Incremental Revolving
Commitments] [Incremental ABL Term Loans] on the following terms and conditions:

 

1.                                      Incremental Facility Closing Date. The
date of [effectiveness of the Incremental Revolving Commitments] [the making of
the Incremental ABL Term Loans] shall be [·] (the “Incremental Facility Closing
Date”).

 

2.                                      Additional Lenders. Each Additional
Lender acknowledges and agrees that upon its execution of this Agreement such
Additional Lender shall become a “Lender” under, and for all purposes of, the
Credit Agreement and the other Loan Documents, and shall be subject to and bound
by the terms thereof (including, without limitation, pursuant to the second
paragraph of Section 13.1 of the Credit Agreement), and shall perform all the
obligations of and shall have all rights of a Lender thereunder.

 

3.                                      Credit Agreement Governs. Except as set
forth in this Agreement and any related Incremental Commitment Amendment entered
into in connection herewith, the Incremental Facility Increase effectuated
hereunder shall otherwise be subject to the provisions of the Credit Agreement
and the other Loan Documents.

 

4.                                      Notice. For purposes of the Credit
Agreement, the initial notice address of each Additional Lender shall be as set
forth below its signature below.

 

5.                                      Recordation of the New Loans. Upon
execution and delivery hereof, the Agent will record the Loans and Commitments
made under the Incremental Facility effectuated hereby by the Additional Lender
in the Register pursuant to the terms of the Credit Agreement.

 

6.                                      Amendment, Modification and Waiver. This
Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

 

7.                                      GOVERNING LAW. THIS AGREEMENT SHALL BE
INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

8.                                      Severability. The illegality or
unenforceability of any provision of this Agreement shall not in any way affect
or impair the legality or enforceability of the remaining provisions of this
Agreement.

 

9.                                      Counterparts. This Agreement may be
executed in any number of counterparts, and by the Agent, each Lender and the
Borrowers in separate counterparts, each of which shall be an original, but all
of which shall together constitute one and the same agreement; signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart so that all signature pages are physically attached to the
same document.  This Agreement may be executed by facsimile or other electronic
communication and the effectiveness of this Agreement and signatures thereon
shall have the same force and effect as manually signed originals and shall be
binding on all parties thereto.

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Lender Joinder Agreement as of the date
first written above.

 

 

[Additional Lender]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address:

 

Attn:

 

Telecopy No.:

 

 

 

UNITED RENTALS (NORTH AMERICA), INC.,

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

UNITED RENTALS OF CANADA, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

UNITED RENTALS INTERNATIONAL B.V.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Form of Lender Joinder Agreement

 

--------------------------------------------------------------------------------



 

 

UNITED RENTALS PR, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

UNITED RENTALS UK LIMITED

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

UNITED RENTALS S.A.S

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

UNITED RENTALS B.V.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

UNITED RENTALS GMBH

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Form of Lender Joinder Agreement

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A., as the Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Form of Lender Joinder Agreement

 

--------------------------------------------------------------------------------



 

Schedule A to Lender Joinder Agreement

 

--------------------------------------------------------------------------------



 

EXHIBIT J-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of February 15, 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among United
Rentals, Inc., a Delaware corporation, United Rentals (North America), Inc., a
Delaware corporation, United Rentals of Canada, Inc., a corporation amalgamated
under the laws of the Province of Ontario, United Rentals International B.V., a
private company with limited liability organized under the laws of the
Netherlands, United Rentals S.A.S., a private company with limited liability
organized under the laws of France, the other Borrowers party thereto, the other
Guarantors party thereto, the Lenders from time to time party thereto, and Bank
of America, N.A., as the Agent.

 

Pursuant to Section 5.1(f) of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the Loan(s) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of any Borrower within the meaning of Section 881(c)(3)(B)  of the
Code and (iv) it is not a controlled foreign corporation related to any Borrower
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Borrowers’ Agent and the Agent with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers’ Agent and the Agent, and (2) the undersigned shall have at all
times furnished the Borrowers’ Agent and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

Form of Lender Joinder Agreement

 

--------------------------------------------------------------------------------



 

EXHIBIT J-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of February 15, 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among United
Rentals, Inc., a Delaware corporation, United Rentals (North America), Inc., a
Delaware corporation, United Rentals of Canada, Inc., a corporation amalgamated
under the laws of the Province of Ontario, United Rentals International B.V., a
private company with limited liability organized under the laws of the
Netherlands, United Rentals S.A.S., a private company with limited liability
organized under the laws of France, the other Borrowers party thereto, the other
Guarantors party thereto, the Lenders from time to time party thereto, and Bank
of America, N.A., as the Agent.

 

Pursuant to Section 5.1(f) of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

Form of Lender Joinder Agreement

 

--------------------------------------------------------------------------------



 

EXHIBIT J-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of February 15, 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among United
Rentals, Inc., a Delaware corporation, United Rentals (North America), Inc., a
Delaware corporation, United Rentals of Canada, Inc., a corporation amalgamated
under the laws of the Province of Ontario, United Rentals International B.V., a
private company with limited liability organized under the laws of the
Netherlands, United Rentals S.A.S., a private company with limited liability
organized under the laws of France, the other Borrowers party thereto, the other
Guarantors party thereto, the Lenders from time to time party thereto, and Bank
of America, N.A., as the Agent.

 

Pursuant to Section 5.1(f) of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record owner of the participation in respect
of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

Form of Lender Joinder Agreement

 

--------------------------------------------------------------------------------



 

EXHIBIT J-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of February 15, 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among United
Rentals, Inc., a Delaware corporation, United Rentals (North America), Inc., a
Delaware corporation, United Rentals of Canada, Inc., a corporation amalgamated
under the laws of the Province of Ontario, United Rentals International B.V., a
private company with limited liability organized under the laws of the
Netherlands, United Rentals S.A.S., a private company with limited liability
organized under the laws of France, the other Borrowers party thereto, the other
Guarantors party thereto, the Lenders from time to time party thereto, and Bank
of America, N.A., as the Agent.

 

Pursuant to Section 5.1(f) of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record owner of the Loan(s) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s), (iii) with
respect to the extension of credit pursuant to this Credit Agreement or any
other Loan Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of any Borrower within the meaning
of Section 881(c)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Borrowers’ Agent and the Agent with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers’
Agent and the Agent, and (2) the undersigned shall have at all times furnished
the Borrowers’ Agent and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

Form of Lender Joinder Agreement

 

--------------------------------------------------------------------------------



 

SCHEDULE 1.1

 

LENDERS’ COMMITMENTS

 

Lender

 

Revolving Credit
Commitment

 

BANK OF AMERICA, N.A.

 

$

830,000,000.00

 

WELLS FARGO BANK, NATIONAL ASSOCIATION*

 

$

675,000,000.00

 

CITIBANK, N.A.

 

$

270,000,000.00

 

MORGAN STANLEY BANK, N.A.

 

$

190,000,000.00

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

$

80,000,000.00

 

THE BANK OF NOVA SCOTIA

 

$

190,000,000.00

 

BARCLAYS BANK PLC

 

$

190,000,000.00

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

$

190,000,000.00

 

JPMORGAN CHASE BANK, N.A.

 

$

177,333,333.33

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH

 

$

12,666,666.67

 

MUFG UNION BANK, N.A.

 

$

190,000,000.00

 

SUNTRUST BANK

 

$

150,000,000.00

 

BANK OF MONTREAL — CHICAGO BRANCH

 

$

116,666,666.67

 

BANK OF MONTREAL — TORONTO BRANCH

 

$

8,333,333.33

 

PNC BANK, NATIONAL ASSOCIATION

 

$

125,000,000.00

 

TD BANK, N.A.

 

$

125,000,000.00

 

NYCB SPECIALTY FINANCE COMPANY, LLC

 

$

115,000,000.00

 

REGIONS BANK

 

$

85,000,000.00

 

ROCKLAND TRUST COMPANY

 

$

30,000,000.00

 

Total

 

$

3,750,000,000.00

 

 

--------------------------------------------------------------------------------

*                      As of the date hereof, Wells Fargo Bank, National
Association has designated Wells Fargo Capital Finance Corporation Canada to
make all Loans to any Canadian Borrower and Wells Fargo Bank, National
Association (London Branch) to make all Loans to any ROW Borrower.

 

--------------------------------------------------------------------------------



 

SCHEDULE 1.1A

 

EXISTING LETTERS OF CREDIT

 

Applicant

 

LC Ref.
No.

 

Beneficiary

 

Liability Amount
(in USD unless
otherwise
specified)

 

Expiry Date

 

Evergreen?

 

United Rentals (North America), Inc.

 

68101905

 

XL SPECIALTY INSURANCE COMPANY

 

1,600,000.00

 

Feb 11, 2020

 

Y

 

United Rentals (North America), Inc.

 

68033580

 

RREF III P-DORAL OFFICE LLC

 

172,501.02

 

Apr 01, 2019

 

Y

 

United Rentals (North America), Inc.

 

68132475

 

DEUTSCHE BANK TRUST COMPANY

 

108,230.79

 

Apr 03, 2019

 

Y

 

United Rentals (North America), Inc.

 

68074479

 

LIBERTY MUTUAL INSURANCE COMPANY

 

3,921,000.00

 

May 03, 2019

 

Y

 

United Rentals (North America), Inc.

 

68141414

 

NATIONAL UNION FIRE INSURANCE CO.

 

519,356.00

 

May 31, 2019

 

Y

 

United Rentals (North America), Inc.

 

68059312

 

LIBERTY MUTUAL INSURANCE COMPANY

 

2,954,921.00

 

Jun 01, 2019

 

Y

 

United Rentals (North America), Inc.

 

3014734

 

NATIONAL UNION FIRE INSURANCE

 

590,627.00

 

Jun 06, 2019

 

Y

 

United Rentals (North America), Inc.

 

68045154

 

SOUTHERN CALIFORNIA EDISON COMPANY

 

75,000.00

 

Jun 30, 2019

 

Y

 

United Rentals (North America), Inc.

 

68027373

 

ACE AMERICAN INSURANCE COMPANY

 

28,499,337.00

 

Jul 07, 2019

 

Y

 

United Rentals (North America), Inc.

 

3014785

 

CAPITOL INDEMNITY CORPORATION AND/O

 

13,000.00

 

Jul 07, 2019

 

Y

 

 

--------------------------------------------------------------------------------



 

Applicant

 

LC Ref.
No.

 

Beneficiary

 

Liability Amount
(in USD unless
otherwise
specified)

 

Expiry Date

 

Evergreen?

 

United Rentals (North America), Inc.

 

68027575

 

DISCOVER PROPERTY AND CASUALTY

 

382,000.00

 

Jul 21, 2019

 

Y

 

United Rentals (North America), Inc.

 

68076353

 

THE TRAVELERS INDEMNITY COMPANY

 

35,000.00

 

Jul 25, 2019

 

Y

 

United Rentals (North America), Inc.

 

68028281

 

FLORIDA SELF-INSURERS GUARANTY

 

565,350.00

 

Jul 29, 2019

 

Y

 

United Rentals (North America), Inc.

 

68110307

 

CREDIT SUISSE AG LONDON BRANCH

 

286,977.00

 

Oct 31, 2019

 

Y

 

United Rentals (North America), Inc.

 

68032198

 

OLD REPUBLIC INSURANCE COMPANY

 

1,448,200.00

 

Dec 09, 2019

 

Y

 

United Rentals (North America), Inc.

 

68108866

 

1109-1287 STATE ST LLC

 

108,000.00

 

Jan 07, 2020

 

Y

 

United Rentals (North America), Inc.

 

68123267

 

ACE AMERICAN INSURANCE COMPANY

 

3,522,077.00

 

Jan 17, 2020

 

Y

 

 

3

--------------------------------------------------------------------------------



 

SCHEDULE 1.2

 

ROW BORROWERS

 

United Rentals International B.V.
United Rentals UK Limited

United Rentals B.V.

United Rentals GmbH
United Rentals PR, Inc.

 

--------------------------------------------------------------------------------



 

SCHEDULE 1.2A

 

GUARANTORS

 

U.S. GUARANTORS

 

United Rentals, Inc.

United Rentals (North America), Inc.

United Rentals (Delaware), Inc.

United Rentals Highway Technologies Gulf, LLC

United Rentals Realty, LLC

 

CANADIAN GUARANTORS

 

United Rentals of Canada, Inc.

 

5

--------------------------------------------------------------------------------



 

SCHEDULE 1.3

 

IMMATERIAL SUBSIDIARIES

 

None.

 

6

--------------------------------------------------------------------------------



 

SCHEDULE 1.4

 

UNRESTRICTED SUBSIDIARIES

 

United Rentals Receivables LLC II

 

7

--------------------------------------------------------------------------------



 

SCHEDULE 2.10A

 

PARTICIPATING CANADIAN LENDERS

 

Participating Canadian Lender

 

Revolving Credit
Commitment

 

NYCB SPECIALTY FINANCE COMPANY, LLC

 

$

11,500,000.00

 

ROCKLAND TRUST COMPANY

 

$

3,000,000.00

 

 

8

--------------------------------------------------------------------------------



 

SCHEDULE 2.10B

 

PARTICIPATING ROW LENDERS

 

Participating ROW Lender

 

Revolving Credit
Commitment

 

NYCB SPECIALTY FINANCE COMPANY, LLC

 

$

11,500,000.00

 

ROCKLAND TRUST COMPANY

 

$

3,000,000.00

 

 

9

--------------------------------------------------------------------------------



 

SCHEDULE 6.4

 

SUBSIDIARIES

 

Name of Company

 

Jurisdiction of 
Organization

 

Relationship to Holdings

United Rentals (North America), Inc.

 

Delaware

 

Direct Wholly-owned Subsidiary

United Rentals Highway Technologies Gulf, LLC

 

Delaware

 

Indirect Wholly-owned Subsidiary

United Rentals of Canada, Inc.

 

Ontario

 

Indirect Wholly-owned Subsidiary

United Rentals (Delaware), Inc.

 

Delaware

 

Indirect Wholly-owned Subsidiary

United Rentals Realty, LLC

 

Delaware

 

Indirect Wholly-owned Subsidiary

United Rentals Receivables LLC II

 

Delaware

 

Indirect Wholly-owned Subsidiary

United Rentals International B.V.

 

Netherlands

 

Indirect Wholly-owned Subsidiary

United Rentals UK Limited

 

United Kingdom

 

Indirect Wholly-owned Subsidiary

United Rentals S.A.S.

 

France

 

Indirect Wholly-owned Subsidiary

United Rentals B.V.

 

Netherlands

 

Indirect Wholly-owned Subsidiary

United Rentals GmbH

 

Germany

 

Indirect Wholly-owned Subsidiary

URVI, Inc.

 

British Virgin Islands

 

Indirect Wholly-owned Subsidiary

United Rentals PR, Inc.

 

Puerto Rico

 

Indirect Wholly-owned Subsidiary

 

10

--------------------------------------------------------------------------------



 

SCHEDULE 6.6

 

CAPITALIZATION

 

Issued and Outstanding Stock

 

Issuer

 

Certificate
No.

 

No. of
Shares

 

Owner

 

Issued

 

Outstanding

United Rentals of Canada, Inc.

 

C-1
C-2
C-3
C-4
C-5
C-6
C-7
C-8
C-9
C-10
C-11
C-12

 

10,870
202.34
132.39
122.31
110.67
108.19
108.207
8,119.8218
29.08553
37.719
179.08
1,112.958

 

United Rentals Highway Technologies Gulf, LLC

 

21,132.7713

 

21,132.7713

United Rentals (Delaware), Inc.

 

P-1

 

30,000 (preferred stock)

 

United Rentals (North America), Inc.

 

30,000

 

30,000

United Rentals (North America), Inc.

 

2

 

100

 

United Rentals, Inc.

 

100

 

100

United Rentals International B.V.

 

N/A

 

18,000

 

United Rentals (North America), Inc.

 

18,000

 

18,000

United Rentals UK Limited

 

N/A

 

1

 

United Rentals International B.V.

 

1

 

1

United Rentals S.A.S.

 

N/A

 

37,000

 

United Rentals International B.V.

 

37,000

 

37,000

United Rentals B.V.

 

N/A

 

18,000

 

United Rentals International B.V.

 

18,000

 

18,000

United Rentals GmbH

 

N/A

 

1

 

United Rentals International B.V.

 

1

 

1

URVI, Inc.

 

2
3

 

650
350

 

United Rentals (North America), Inc.

 

1000

 

1000

United Rentals PR, Inc.(1)

 

2, 3

 

100

 

United Rentals (North America), Inc.

 

100

 

100

 

--------------------------------------------------------------------------------

(1)                                 [As of the Agreement Date, the stock
certificates for United Rentals PR, Inc. are being reissued to reflect the name
change of such entity and the issuance of stock to United Rentals (North
America), Inc.  Per agreement with the Agent, the stock certificates for United
Rentals PR, Inc. will not be required to be delivered until such time as they
are available.]

 

11

--------------------------------------------------------------------------------



 

Partnership and Membership Interests

 

Name of Company

 

Interests

United Rentals Receivables LLC II

 

United Rentals (North America), Inc. is the sole member and United Rentals, Inc.
is the manager

United Rentals Realty, LLC

 

United Rentals (North America), Inc. is the sole member and United Rentals, Inc.
is the manager

United Rentals Highway Technologies Gulf, LLC

 

United Rentals (North America), Inc. is the sole member

 

12

--------------------------------------------------------------------------------



 

SCHEDULE 6.9

 

LITIGATION

 

None.

 

13

--------------------------------------------------------------------------------



 

SCHEDULE 6.11

 

ENVIRONMENTAL LAW

 

None.

 

14

--------------------------------------------------------------------------------



 

SCHEDULE 6.14

 

ERISA AND PENSION PLAN COMPLIANCE

 

None.

 

15

--------------------------------------------------------------------------------



 

SCHEDULE 6.15

 

TAXES

 

None.

 

16

--------------------------------------------------------------------------------



 

SCHEDULE 8.1

 

DEBT

 

1.              Indebtedness outstanding under the following senior notes
documentation:

 

a.                    5.75% Senior Notes due 2024 Indenture, dated as of
March 26, 2014, among the Borrower, Holdings, the Subsidiaries of the Borrower
referred to therein and Wells Fargo Bank, National Association;

 

b.                    5.50% Senior Notes due 2025 Indenture, dated as of
March 26, 2015, among the Borrower, Holdings, the Subsidiaries of the Borrower
referred to therein and Wells Fargo Bank, National Association;

 

c.                     4.625% Senior Secured Notes due 2023 Indenture, dated as
of March 26, 2015, among the Borrower, Holdings, the Subsidiaries of the
Borrower referred to therein and Wells Fargo Bank, National Association;

 

d.                    5.875% Senior Notes due 2026 Indenture, dated as of
May 13, 2016, among the Borrower, Holdings, the Subsidiaries of the Borrower
referred to therein and Wells Fargo Bank, National Association;

 

e.                     5.50% Senior Notes due 2027 Indenture, dated as of
November 7, 2016, among the Borrower, Holdings, the Subsidiaries of the Borrower
referred to therein and Wells Fargo Bank, National Association;

 

f.                      4.875% Senior Notes due 2028 Indenture, dated as of
August 11, 2017, among the Borrower, Holdings, the Subsidiaries of the Borrower
referred to therein and Wells Fargo Bank, National Association;

 

g.                     4.625% Senior Notes due 2025 Indenture, dated as of
September 22, 2017, among the Borrower, Holdings, the Subsidiaries of the
Borrower referred to therein and Wells Fargo Bank, National Association;

 

h.                    4.875% Senior Notes due 2028 Indenture, dated as of
September 22, 2017, among the Borrower, Holdings, the Subsidiaries of the
Borrower referred to therein and Wells Fargo Bank, National Association;

 

i.                        6.500% Senior Notes due 2026 Indenture, dated as of
October 30, 2018, among the Borrower, Holdings, the Subsidiaries of the Borrower
referred to therein and Wells Fargo Bank, National Association.

 

2.              Indebtedness outstanding under the Capital Leases listed on
Annex 8.1A hereto.

 

3.              Second Amended and Restated Global Intercompany Note, dated
October 31, 2018.

 

17

--------------------------------------------------------------------------------



 

ANNEX 8.1A

 

Capital Leases

 

1.              Lease, Purchase/Disposal and Fleet Management Services
Agreement, dated as of January 30, 2008, by and among ARI Fleet LT, Automotive
Rentals, Inc. and ARI Financial Services, Inc., as lessors, and United
Rentals, Inc. and United Rentals of Canada, Inc., as lessees, as amended and
supplemented from time to time.

 

2.              Motor Vehicle Fleet Open-End Operating Lease Agreement No. 0988,
dated as of April 24, 2000, by and between D.L. Peterson Trust, as lessor, and
United Rentals (North America), Inc. (as successor to RSC Equipment
Rental, Inc.), as lessee, as amended and supplemented from time to time.

 

3.              Motor Vehicle Fleet Open-End Operating Lease Agreement No. 1320,
dated as of July 27, 2000, by and between D.L. Peterson Trust, as lessor, and
United Rentals, Inc., as lessee, as amended and supplemented from time to time.

 

4.              Industrial Lease, dated as of February 1, 2000, between Jan
Turner Colburn, as Trustee of the Jan Turner Colburn Trust dated April 25, 1996,
as landlord, and United Rentals, Inc., as tenant, as amended from time to time.

 

5.              Standard Industrial Lease, dated as of March 30, 1995, by and
between The Puterbaugh Brother’s Parntership (as successor to A. Rex.
Puterbaugh), as lessor, and United Rentals Realty, LLC (as successor to U.S.
Rentals, Inc.), as lessee, as amended from time to time.

 

6.              Lease Agreement, dated as of July 1, 1998, by and between Cave
Holdings/3203 Commerce Rd L.L.C., as landlord, and United Rentals Realty, LLC
(as successor to Space Maker Systems of VA., Inc. and United Rentals (North
America), Inc.), as tenant, as amended from time to time.

 

7.              Lease Agreement, dated as of July 1, 1998, by and between Cave
Holdings/RTE 130 LLC (as successor to Lowell P. Cave and Dawn P. Cave), as
landlord, and United Rentals Realty, LLC (as successor to United Rentals of New
Jersey, Inc., and United Rentals (North America), Inc.), as tenant, as amended
from time to time.

 

8.              Lease Agreement, dated as of May 5, 2005, between Commercial Net
Lease Realty, LP, as landlord, and United Rentals, Inc., as tenant, as amended
from time to time.

 

9.              Lease Agreement, dated as of November 8, 2000, between Arkel
International, Inc. and Homer Knost, collectively as landlord, and United
Rentals Realty, LLC (as successor to United Rentals (North America), Inc., and 
United Rentals, Inc.), as tenant, as amended from time to time.

 

10.       Industrial Lease, dated as of October 27, 2000, between Mullin
Properties, LLC (as successor in interest to John Mullin), as landlord, and
United Rentals (North America), Inc. (as successor to United Rentals, Inc.), as
tenant, as amended from time to time.

 

11.       Lease Agreement, dated as of September 30, 2005, by and between
Holingsworth Real Estate Holdings, LP, as landlord, and United Rentals Realty,
LLC (as successor to United Equipment Rentals Gulf, L.P.), as tenant, as amended
from time to time.

 

12.       Lease Agreement, dated as of July 27, 2006, by and between R.I.F.L.
Realty Trust, as landlord, and United Rentals (North America), Inc., as tenant,
as amended from time to time.

 

13.       Lease Agreement, dated as of July 31, 2006, by and between United
Development Group, LLC, as landlord, and United Rentals (North America), Inc.,
as tenant, as amended from time to time.

 

14.       Lease Agreement, dated as of November 14, 2008, by and between Robert
Q. Aber, as landlord, and United Rentals Realty, LLC, as tenant, as amended from
time to time.

 

18

--------------------------------------------------------------------------------



 

15.       Lease Agreement, dated as of June 10, 2011, by and between Transport
Enterprises, Ltd. and PEI Properties, Inc., as landlords, and United Rentals
Realty, LLC, as tenant, as amended from time to time.

 

16.       Lease Agreement, dated as of March 29, 2013, by and between Roll Real
Estate Development LLC, as landlord, and United Rentals Realty, LLC, as tenant,
as amended, as amended from time to time.

 

17.       Lease Agreement, dated as of July 1, 1998, by and between Nancy Foster
Thornton, trustee of The Duncan Family Trust (as successor in interest to L.E.
Duncan and Dolores J. Duncan), as landlord, and United Rentals Realty, LLC (as
successor in interest to Adco Equipment , Inc., and United Rentals
Northwest, Inc.), as tenant, as amended from time to time.

 

18.       Lease Agreement, dated as of October 19, 2015, by and between
TWCC335-CLUTX, LLC, as landlord, and United Rentals Realty, LLC, as tenant, as
amended from time to time.

 

19.       Master Lease and Finance Agreement No.: MLFA (09/2013), dated as of
June 23, 2015, between IBM Credit LLC, as lessor, and United Rentals, Inc., as
lessee, as amended from time to time.

 

20.       Agreement, dated as of March 2, 2017, by and between Universal
Atlantic Systems, Inc., (as lessor) and United Rentals, Inc., as lessee., as
amended from time to time.

 

21.       Master Lease Agreement, dated or dated as of September 30, 2004,
between GE CF Trust (as successor to GE TF Trust), as lessor, General Electric
Capital Corporation, and United Rentals (North America), Inc. (as successor in
interest to NES Rentals Holdings, Inc.), as administrative lessee and United
Rentals (North America), Inc. (as successor in interest to National Equipment
Services, Inc., NES Rentals Holdings, Inc., NES IT Services, Inc., NES Real
Estate Management, Inc., National Equipment Services, Inc., NES Equipment
Services Corporation and NES Management Service, LLC), as lessee, as amended
from time to time.

 

22.       Master Lease Number 331823, dated as of August 1, 2016 by and between
Wells Fargo Equipment Finance, Inc., as lessor, and United Rentals (North
America), Inc., (as successor in interest to NES Rentals Holdings, Inc.,
National Equipment Services, Inc., NES Equipment Services Corporation, NES IT
Services, Inc., NES Real Estate Management, Inc. and NES Management Service,
LLC), as lessee, as amended from time to time.

 

23.       Master Agreement, dated October 11, 2012, between Wynne
Systems, Incorporated and United Rentals (North America), Inc. (as successor in
interest to BlueLine Rental, LLC and Volvo Construction Equipment Rents, Inc.),
as amended and supplemented from time to time.

 

24.       Master Lease Agreement, dated August 30, 2017, by and between PNC
Equipment Finance, LLC, PNC Bank, National Association and United Rentals (North
America), Inc. (as successor in interest to BlueLine Rental, LLC), as amended
from time to time.

 

25.       Master Lease Agreement, dated June 30, 2017, between CIT Bank, N.A.,
as lessor, and United Rentals (North America), Inc. (as successor in interest to
BlueLine Rental, LLC), as lessor, as amended from time to time.

 

26.       Master Equipment Lease Agreement, dated May 9, 2016, between EverBank
Commercial Finance, Inc., as lessor and United Rentals (North America), Inc. (as
successor in interest to BlueLine Rental, LLC), as lessee, as amended from time
to time.

 

27.       Truck Lease and Service Agreement, dated August 11, 2017, by and among
Ryder Truck Rental, Inc., as lessor and United Rentals (North America), Inc. (as
successor in interest to Capital Rentals Inc., and BlueLine Rental, LLC), as
lessee, as amended from time to time.

 

19

--------------------------------------------------------------------------------



 

28.       Commercial Lease, dated March 3, 2017, by Straspen Holdings, LLC, as
landlord, and United Rentals Realty, LLC (as successor in interest to Neff
Rentals, LLC), as tenant, as amended from time to time.

 

29.       Lease agreement, dated May 31, 2017 between York Realty Inc., as
landlord, and United Rentals of Canada, Inc. (as successor in interest to
WesternOne Heat LP), as tenant, as amended from time to time.

 

20

--------------------------------------------------------------------------------



 

SCHEDULE 8.2

 

LIENS

 

1.              Liens securing obligations outstanding under the Existing
Securitization Facility.

 

2.              Liens securing obligations outstanding under the 4.625% Senior
Secured Notes due 2023 Indenture, dated as of March 26, 2015, among United
Rentals (North America), Inc., United Rentals, Inc., the subsidiaries of United
Rentals (North America), Inc. referred to therein and Wells Fargo Bank, National
Association;

 

3.              Liens securing obligations outstanding under the Capital Lease
agreements listed in Annex 8.1A of Schedule 8.1, which Liens are limited in each
case to the property subject to such Capital Lease Obligations.

 

21

--------------------------------------------------------------------------------



 

SCHEDULE 8.4

 

INVESTMENTS

 

1.              Investment by United Rentals (North America), Inc. in United
Rentals Receivables LLC II.

 

2.              Second Amended and Restated Global Intercompany Note, dated
October 31, 2018.

 

3.              Investment by United Rentals, Inc. in Humatics Corporation
pursuant to the Asset Purchase Agreement dated January 16, 2018 (as amended,
restated, supplemented, or otherwise modified from time to time, the “APA”) and
Payoff Letter dated January 16, 2018.

 

4.              Investment by United Rentals, Inc. in Brick & Mortar Ventures I,
L.P. (the “Partnership”) pursuant to the Partnership’s Amended and Restated
Limited Partnership Agreement dated as of December 22, 2017, a Subscription
Agreement and Investor Questionnaire, dated December 22, 2017, between the
Partnership, United Rentals, Inc., and certain other parties named therein, and
a side letter, dated December 22, 2017, between United Rentals, Inc. and the
Partnership.

 

5.              Investment by United Rentals, Inc. in Haul Hub, Inc. pursuant to
the Series A Preferred Stock Investment Agreement (as amended, restated,
supplemented, or otherwise modified from time to time) dated November 16, 2017.

 

6.              Investment by United Rentals, Inc. in Serious Labs Inc.,
pursuant to a subscription agreement dated June 16, 2017.

 

22

--------------------------------------------------------------------------------